

Exhibit 10.3
Execution Version

 
 

 
SEQUOIA MORTGAGE TRUST 2007-3
MORTGAGE PASS-THROUGH CERTIFICATES
 
 
MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
Between
 
RWT HOLDINGS, INC.
 
and
 
SEQUOIA RESIDENTIAL FUNDING, INC.
 
dated as of July 1, 2007
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


   
PAGE
     
Section 1.
Representations and Warranties of RWT and Sequoia
1
Section 2.
Additional Representations, Warranties and
 
Agreements of RWT
1
Section 3.
Conveyance of Mortgage Loans
2
Section 4.
Intention of Parties
3
Section 5.
Termination
3
Section 6.
Miscellaneous
4

 
i

--------------------------------------------------------------------------------


 
MORTGAGE LOAN PURCHASE AND SALE AGREEMENT
 
This Mortgage Loan Purchase and Sale Agreement (the “Agreement”) is made as of
July 1, 2007, by and between RWT Holdings, Inc., a Delaware corporation (“RWT”)
and Sequoia Residential Funding, Inc., a Delaware corporation (“Sequoia”).
 
WHEREAS, the parties hereto desire to provide for the purchase and sale of the
Mortgage Loans (the "Mortgage Loans") on the Closing Date (as defined in the
Pooling and Servicing Agreement, dated as of July 1, 2007 (the “Pooling and
Servicing Agreement”) by and among Sequoia, as depositor, HSBC Bank USA,
National Association, as trustee (the “Trustee”), and Wells Fargo Bank, N. A.,
as master servicer and securities administrator, and acknowledged by RWT, as
seller, in accordance with the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, the parties in consideration of good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, hereby agree as follows:
 
Section 1. Representations and Warranties of RWT and Sequoia. RWT and Sequoia,
each as to itself and not the other, hereby represents, warrants and agrees for
the benefit of the other party that:
 
(a) Authorization. The execution, delivery and performance of this Agreement by
it are within its respective powers and have been duly authorized by all
necessary action on its part.
 
(b) No Conflict. The execution, delivery and performance of this Agreement will
not violate or conflict with (i) its charter or bylaws, (ii) any resolution or
other corporate action by it, or (iii) any decisions, statutes, ordinances,
rulings, directions, rules, regulations, orders, writs, decrees, injunctions,
permits, certificates or other requirements of any court or other governmental
or public authority in any way applicable to or binding upon it, and will not
result in or require the creation, except as provided in or contemplated by this
Agreement, of any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind upon the Mortgage Loans.
 
(c) Binding Obligation. This Agreement has been duly executed by it and is its
legally valid and binding obligation, enforceable against it in accordance with
this Agreement’s terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and by general principles of equity.
 
Section 2. Additional Representations, Warranties and Agreements of RWT.
 
(a) RWT represents and warrants to, and agrees with, Sequoia that (i) on the
Closing Date, RWT will have good, valid and marketable title to the Mortgage
Loans that are identified in Schedule A to the Pooling and Servicing Agreement
and the contractual rights with respect to the Mortgage Loans under each of the
Purchase Agreements and the Servicing Agreements, (as modified by the related
Acknowledgements, collectively referred to herein as the "Purchase and Servicing
Agreements"), in each case free and clear of all liens, mortgages, deeds of
trust, pledges, security interests, charges, encumbrances or other claims; and
(ii) upon transfer to Sequoia, Sequoia will receive good, valid and marketable
title to all of the Mortgage Loans and will receive all of RWT’s contractual
rights and obligations under each such Purchase and Servicing Agreements, in
each case free and clear of any liens, mortgages, deeds of trust, pledges,
security interests, charges, encumbrances or other claims.
 
1

--------------------------------------------------------------------------------


 
(b) RWT hereby makes the representations and warranties as to the Mortgage Loans
set forth in Schedule A to this Agreement, for the benefit of Sequoia and the
Trustee.
 
(c) RWT hereby agrees that it will comply with the provisions of Section 2.04 of
the Pooling and Servicing Agreement in respect of a breach of any of the
representations and warranties set forth in this Section 2. In addition, RWT
will comply with the provisions of Sections 7.01(b) and 9.01(d) of the Pooling
and Servicing Agreement.
 
(d) RWT hereby represents and warrants for the benefit of Sequoia and the
Trustee: (i) this Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Mortgage Loans in favor of Sequoia, which
security interest is prior to all other Liens, and is enforceable as such as
against creditors of and purchasers from RWT; (ii) the Mortgage Loans constitute
“instruments” within the meaning of the applicable UCC; (iii) RWT, immediately
prior to its transfer of Mortgage Loans under this Agreement, will own and have
good, valid and marketable title to the Mortgage Loans free and clear of any
Lien, claim or encumbrance of any Person; (iv) RWT has received all consents and
approvals required by the terms of the Mortgage Loans to the sale of the
Mortgage Loans hereunder to Sequoia; (v) all original executed copies of each
Mortgage Note that constitute or evidence the Mortgage Loans have been delivered
to the applicable Custodian; (vi) RWT has received a written acknowledgment from
the applicable Custodian that such Custodian is holding the Mortgage Notes that
constitute or evidence the Mortgage Loans solely on behalf and for the benefit
of Sequoia; (vii) other than the security interest granted to Sequoia pursuant
to this Agreement and security interests granted to lenders which will be
automatically released at the Closing, RWT has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Mortgage Loans;
RWT has not authorized the filing of and is not aware of any financing
statements against it that include a description of collateral covering the
Mortgage Loans other than any financing statement relating to the security
interest granted to Sequoia hereunder or that will be automatically released
upon the sales to Sequoia; (viii) RWT is not aware of any judgment or tax lien
filing against itself; and (ix) none of the Mortgage Notes that constitute or
evidence the Mortgage Loans have any marks or notations indicating that they
have been pledged, assigned or otherwise conveyed to any Person other than
Sequoia.
 
Section 3. Conveyance of Mortgage Loans.
 
(a) Mortgage Loans. RWT, concurrently with the execution and delivery hereof,
hereby sells, transfers, assigns, sets over and otherwise conveys to Sequoia,
without recourse, all of RWT’s right, title and interest in and to (i) the
Mortgage Loans, including the related Mortgage Documents and all interest and
principal received or receivable by RWT on or with respect to the Mortgage Loans
after the Cut-off Date and all interest and principal payments on the Mortgage
Loans received prior to the Cut-off Date in respect of installments of interest
and principal due thereafter, but not including payments of interest and
principal due and payable on the Mortgage Loans on or before the Cut-off Date,
and all other proceeds received in respect of such Mortgage Loans, (ii) RWT’s
rights and obligations under the Purchase Agreements and the Servicing
Agreements with respect to the Mortgage Loans, as modified by the related
Acknowledgements, (iii) the pledge, control and guaranty agreements and the
Limited Purpose Surety Bond relating to the Additional Collateral Mortgage
Loans, (iv) the Insurance Policies with respect to the Mortgage Loans, (v) all
cash, instruments or other property held or required to be deposited in the
Collection Accounts and the Distribution Account, and (vi) all proceeds of the
conversion, voluntary or involuntary, of any of the foregoing into cash or other
liquid assets, including, without limitation, all Insurance Proceeds,
Liquidation Proceeds and condemnation awards.
 
2

--------------------------------------------------------------------------------


 
On or prior to the Closing Date, RWT shall deliver to Sequoia or, at Sequoia’s
direction, to the applicable Custodian, the Trustee’s Mortgage File for each
Mortgage Loan in the manner set forth in Section 2 of the Custody Agreement.
Release of the Trustee’s Mortgage Files on the Closing Date shall be made
against payment by Sequoia of the purchase price for the Mortgage Loans and
related assets, which shall be a combination of credit for an additional capital
contribution and cash wired to RWT's account. The amount of the purchase price
payable by Sequoia shall be set forth in writing in a separate letter.
 
(b) Defective Mortgage Loans. If any Mortgage Loan is required to be repurchased
due to defective or missing documentation pursuant to Section 2.04 of the
Pooling and Servicing Agreement, RWT shall, at its option, either (a) repurchase
or cause the applicable seller of such Mortgage Loan to RWT to repurchase such
Mortgage Loan at the Purchase Price, or (b) provide or cause the applicable
seller of such Mortgage Loan to RWT to provide a Replacement Mortgage Loan,
subject to the terms and conditions of the Pooling and Servicing Agreement.
 
Section 4. Intention of Parties. It is the express intent of the parties hereto
that (without addressing characterization for GAAP purposes) the conveyance of
the Mortgage Loans by RWT to Sequoia be construed as, an absolute sale thereof.
It is, further, not the intention of the parties that such conveyance be deemed
a pledge thereof. However, in the event that, notwithstanding the intent of the
parties, such assets are held to be the property of the assigning party, or if
for any other reason this Agreement is held or deemed to create a security
interest in the Mortgage Loans, then (i) this Agreement shall be deemed to be a
security agreement within the meaning of the Uniform Commercial Code of the
State of New York and (ii) the conveyance provided for in this Agreement shall
be deemed to be an assignment and a grant by RWT to Sequoia of a security
interest in all of the assets described in such conveyances, whether now owned
or hereafter acquired.
 
RWT and Sequoia shall, to the extent consistent with this Agreement, take such
actions as may be necessary to ensure that, if this Agreement were deemed to
create a security interest in the Mortgage Loans, such security interest would
be deemed to be a perfected security interest of first priority under applicable
law and will be maintained as such throughout the term of this Agreement. RWT
shall arrange for filing any Uniform Commercial Code continuation statements in
connection with any security interest granted or assigned hereunder.
 
Section 5. Termination.
 
(a) Sequoia may terminate this Agreement, by notice to RWT, at any time at or
prior to the Closing Date:
 
(i) if the Underwriting Agreement is terminated by the Underwriters pursuant to
the terms of the Underwriting Agreement or if the Underwriters do not complete
the transactions contemplated by the Underwriting Agreement as the result of the
failure of any condition set forth therein or if there has been, since the time
of execution of this Agreement or since the respective dates as of which
information is given in the Prospectus or Prospectus Supplement, any material
adverse change in the financial condition, earnings, business affairs or
business prospects of RWT, whether or not arising in the ordinary course of
business, or
 
3

--------------------------------------------------------------------------------


 
(ii) if there has occurred any material adverse change in the financial markets
in the United States, any outbreak of hostilities or escalation thereof or other
calamity or crisis or any change or development involving a prospective change
in national or international political, financial or economic conditions, in
each case the effect of which is such as to make it, in the judgment of the
Underwriters, impracticable to market the Certificates or to enforce contracts
for the sale of the Certificates, or
 
(iii) if a banking moratorium has been declared by either Federal or New York
authorities.
 
(b) This Agreement shall terminate automatically without any required notice or
other action by any party hereto if the Closing Date for the issuance of the
Certificates has not occurred by August 15, 2007.
 
(c) Notwithstanding any termination of this Agreement or the completion of all
sales contemplated hereby, the representations, warranties and agreements in
Sections 1 and 2 hereof shall survive and remain in full force and effect.
 
Section 6. Miscellaneous.
 
(a) Amendments, Etc. No rescission, modification, amendment, supplement or
change of this Agreement shall be valid or effective unless in writing and
signed by all of the parties to this Agreement. No amendment of this Agreement
may modify or waive the representations, warranties and agreements set forth in
Sections 1 and 2 hereof.
 
(b) Binding Upon Successors, Etc. This Agreement shall bind and inure to the
benefit of and be enforceable by RWT and Sequoia, and the respective successors
and assigns thereof. The parties hereto acknowledge that Sequoia is acquiring
the Mortgage Loans for the purpose of pledging, transferring, assigning, setting
over and otherwise conveying them to the Trustee, pursuant to the Pooling and
Servicing Agreement for inclusion in the Trust Fund. As an inducement to Sequoia
to purchase the Mortgage Loans, RWT acknowledges and consents to the assignment
to the Trustee by Sequoia of all of Sequoia's rights against RWT hereunder in
respect of the Mortgage Loans sold to Sequoia and that the enforcement or
exercise of any right or remedy against RWT hereunder by the Trustee or to the
extent permitted under the Pooling and Servicing Agreement shall have the same
force and effect as if enforced and exercised by Sequoia directly.
 
(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
(d) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
4

--------------------------------------------------------------------------------


 
(e) Headings. The headings of the several parts of this Agreement are inserted
for convenience of reference and are not intended to be a part of or affect the
meaning or interpretation of this Agreement.
 
(f) Definitions. Capitalized terms not otherwise defined herein have the
meanings ascribed to such terms in the Pooling and Servicing Agreement.
 
(g) Nonpetition Covenant. Until one year plus one day shall have elapsed since
the termination of the Pooling and Servicing Agreement in accordance with its
terms, neither RWT nor any assignee of RWT shall petition or otherwise invoke
the process of any court or government authority for the purpose of commencing
or sustaining a case against Sequoia under any federal or state bankruptcy,
insolvency or similar law or appointing a receiver, liquidator, assignee,
trustee, custodian, sequestrator or other similar official of Sequoia or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of Sequoia.


[remainder of page intentionally left blank]
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each party has caused this Mortgage Loan Purchase and Sale
Agreement to be executed by its duly authorized officer or officers as of the
day and year first above written.
 

        RWT HOLDINGS, INC.  
   
   
  By:   /s/ John H. Isbrandtsen  

--------------------------------------------------------------------------------

Name: John H. Isbrandtsen
Title: Vice President

 

       
SEQUOIA RESIDENTIAL FUNDING, INC.
 
   
   
  By:   /s/ John H. Isbrandtsen  

--------------------------------------------------------------------------------

Name: John H. Isbrandtsen
Title: Vice President

 
6

--------------------------------------------------------------------------------


 
SCHEDULE A


I.
With respect to Mortgage Loans purchased under the Mortgage Loan Flow Purchase,
Sale and Servicing Agreement, dated as of February 1, 2002, between Redwood
Trust and GreenPoint Mortgage Funding, Inc. (the "Seller") (the "GreenPoint
Agreement")



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to Pledged Mortgages (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint
Agreement.


(i) The information set forth in the Mortgage Loan Schedule is true, complete
and correct in all material respects as of the Cut-Off Date and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;


(ii) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note,
free and clear of all adverse claims, liens and encumbrances having priority
over the first lien of the Mortgage subject only to (1) the lien of
non-delinquent current real property taxes and assessments not yet due and
payable, (2) covenants, conditions and restrictions, rights of way, easements
and other matters of public record as of the date of recording which are
acceptable to mortgage lending institutions generally and, with respect to any
Mortgage Loan for which an appraisal was made prior to the Cut-Off Date, either
(A) which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(C) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein;


(iii) The Mortgage Loan has not been delinquent thirty (30) days or more at any
time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. To RWT Holdings' knowledge, there are no defaults under the terms
of the Mortgage Loan; and the Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required by the Mortgage Loan;


(iv) To RWT Holdings' knowledge, there are no delinquent taxes which are due and
payable, ground rents, assessments or other outstanding charges affecting the
related Mortgaged Property;


(v) The terms of the Mortgage Note of the related Mortgagor and the Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments which have been recorded to the extent any such recordation
is required by applicable law or is necessary to protect the interests of the
Purchaser, and which have been approved by the title insurer and the primary
mortgage insurer, as applicable, and copies of which written instruments are
included in the Mortgage File. No other instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, from the terms thereof except in connection with an assumption
agreement, which assumption agreement is part of the Mortgage File and the terms
of which are reflected on the Mortgage Loan Schedule;


(vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage Note or
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and, to RWT Holdings' knowledge, no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto;
 
7

--------------------------------------------------------------------------------




(vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and, to RWT Holdings' knowledge, all premiums due
thereon have been paid. If the Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as having special flood
hazards under the Flood Disaster Protection Act of 1973, as amended, such
Mortgaged Property is covered by flood insurance by a generally acceptable
insurer in an amount not less than the requirements of Fannie Mae and Freddie
Mac. The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor's cost and expense, and on the Mortgagor's failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor;


(viii) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with in all material
respects;


(ix) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such satisfaction, release, cancellation, subordination or
rescission;


(x) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency and
other laws of general application affecting the rights of creditors, and the
Seller has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. The proceeds of the Mortgage Note
have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with;


(xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;


(xii) The Mortgage Loan is covered by an ALTA lender's title insurance policy or
other generally acceptable form of policy of insurance, with all necessary
endorsements, issued by a title insurer qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender's title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller's interest therein does not require the consent of or notification to
the insurer and such lender's title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GreenPoint Agreement. To RWT Holdings' knowledge, no claims
have been made under such lender's title insurance policy, and no prior holder
of the related Mortgage has done, by act or omission, anything which would
impair the coverage of such lender's title insurance policy;
 
8

--------------------------------------------------------------------------------




(xiii) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and, to RWT Holdings' knowledge,
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration;


(xiv) To the best of RWT Holdings' knowledge, there are no mechanics, or similar
liens or claims which have been filed for work, labor or material affecting the
related Mortgaged Property which are or may be liens prior to or equal to the
lien of the related Mortgage;


(xv) To RWT Holdings' knowledge, all improvements subject to the Mortgage lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property (and wholly within the project with respect to a condominium unit) and
no improvements on adjoining properties encroach upon the Mortgaged Property
except those which are insured against by the title insurance policy referred to
in clause (xii) above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances;


(xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller's underwriting
standards attached to the GreenPoint Agreement as Exhibit G. The Mortgage Notes
and Mortgages are on forms acceptable to Fannie Mae or Freddie Mac;


(xvii) The Mortgage Loan contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount if the related Mortgaged Property is sold without the
prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 30 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;


(xviii) The Mortgaged Property at origination of the Mortgage Loan was and, to
RWT Holdings' knowledge, currently is free of damage and waste and at
origination of the Mortgage Loan there was, and, to RWT Holdings' knowledge,
there currently is, no proceeding pending for the total or partial condemnation
thereof;


(xix) The related Mortgage contains enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (1) in the case of a Mortgage designated as a deed of trust, by
trustee's sale, and (2) otherwise by judicial foreclosure;


(xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the Purchaser to the trustee under the deed of trust,
except in connection with a trustees sale or attempted sale after default by the
Mortgagor;


(xxi) If required by the applicable processing style, the Mortgage File contains
an appraisal of the related Mortgaged Property made and signed prior to the
final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;


(xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (B) (1) organized under the laws
of such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, national banks, a Federal Home Loan Bank or the
Federal Reserve Bank, or (4) not doing business in such state;
 
9

--------------------------------------------------------------------------------




(xxiii) To the best of RWT Holdings' knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor's credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;


(xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;


(xxv) The ratio of the original outstanding principal amount of the Mortgage
Loan to the lesser of the appraised value (or stated value if an appraisal was
not a requirement of the applicable processing style) of the Mortgaged Property
at origination or the purchase price of the Mortgaged Property securing each
Mortgage Loan (the “Loan-to-Value Ratio”) is not in excess of 95.00%. The
original Loan-to-Value Ratio of each Mortgage Loan either was not more than
95.00% or the excess over 80.00% is insured as to payment defaults by a Primary
Mortgage Insurance Policy issued by a primary mortgage insurer acceptable to
Fannie Mae or Freddie Mac;


(xxvi) The Seller is either, and each Mortgage Loan was originated by, a savings
and loan association, savings bank, commercial bank, credit union, insurance
company or similar institution which is supervised and examined by a federal or
State authority, or by a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Section 203 and 211 of the National Housing Act;


(xxvii) The origination, collection and servicing practices with respect to each
Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;


(xxviii) No fraud or misrepresentation of a material fact with respect to the
origination of a Mortgage Loan has taken place on the part of the Seller;


(xxix) No Mortgage Loan contains a provision whereby the related Mortgagor can
convert the related Mortgage Loan to a fixed rate instrument;


(xxx) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994 (“HOEPA”) and no Mortgage Loan is “high cost” as
defined by any applicable federal, state or local predatory or abusive lending
law, and no mortgage loan is a “high cost” or “covered” mortgage loan, as
applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E);
 
(xxxi)None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
 
10

--------------------------------------------------------------------------------


 
(xxxii) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(xxxiii) Each Mortgage Loan would be a “qualified mortgage” within the meaning
of Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC;


(xxxiv) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and
 
(xxxv) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws.
 
11

--------------------------------------------------------------------------------


 
II.
With respect to Mortgage Loans purchased under the Mortgage Loan Flow Purchase,
Sale and Servicing Agreement, dated as of August 1, 2002, between RWT Holdings
and GreenPoint Mortgage Funding, Inc. (the "Seller") (the "GreenPoint-RWT
Agreement")



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint-RWT
Agreement.


(i) The information set forth in the Mortgage Loan Schedule is true, complete
and correct in all material respects as of the Cut-Off Date;
 
(ii) The information provided to the rating agencies, including the loan level
detail, is true and correct according to the rating agency requirements;


(iii) The Mortgage creates a first lien on or a first priority ownership
interest in real property securing the related Mortgage Note, free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording which are acceptable to mortgage
lending institutions generally and, with respect to any Mortgage Loan for which
an appraisal was made prior to the Cut-Off Date, either (A) which are referred
to or otherwise considered in the appraisal made for the originator of the
Mortgage Loan, or (B) which do not adversely affect the appraised value of the
Mortgaged Property as set forth in such appraisal, and (C) other matters to
which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property. If the
Mortgaged Property includes a leasehold estate, the lease is valid, in full
force and affect, and conforms to the Fannie Mae requirements for leasehold
estates. Any security agreement, chattel mortgage or equivalent document related
to and delivered in connection with the Mortgage Loan establishes and creates a
valid, subsisting and enforceable first lien and first priority security
interest on the property described therein;


(iv) The Mortgage Loan has not been delinquent thirty (30) days or more at any
time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. To RWT Holdings' knowledge, there are no defaults under the terms
of the Mortgage Loan; and the Seller has not advanced funds, or induced,
solicited or knowingly received any advance of funds from a party other than the
owner of the Mortgaged Property subject to the Mortgage, directly or indirectly,
for the payment of any amount required by the Mortgage Loan;


(v) To RWT Holdings' knowledge, there are no delinquent taxes which are due and
payable, ground rents, assessments or other outstanding charges affecting the
related Mortgaged Property;


(vi) The terms of the Mortgage Note of the related Mortgagor and the Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments which have been recorded to the extent any such recordation
is required by applicable law or is necessary to protect the interests of the
Purchaser, and which have been approved by the title insurer and the primary
mortgage insurer, as applicable, and copies of which written instruments are
included in the Mortgage File. No other instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, from the terms thereof except in connection with an assumption
agreement, which assumption agreement is part of the Mortgage File and the terms
of which are reflected on the Mortgage Loan Schedule;


(vii) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage Note or
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
and, to RWT Holdings' knowledge, no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto;
 
12

--------------------------------------------------------------------------------




(viii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and, to RWT Holdings' knowledge, all premiums due
thereon have been paid. If the Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as having special flood
hazards under the Flood Disaster Protection Act of 1973, as amended, such
Mortgaged Property is covered by flood insurance by a generally acceptable
insurer in an amount not less than the requirements of Fannie Mae and Freddie
Mac. The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor's cost and expense, and on the Mortgagor's failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at the
Mortgagor's cost and expense and to seek reimbursement therefor from the
Mortgagor;


(ix) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with in all material
respects;


(x) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such satisfaction, release, cancellation, subordination or
rescission;


(xi) The Mortgage Note and the related Mortgage are original and genuine and
each is the legal, valid and binding obligation of the maker thereof,
enforceable in all respects in accordance with its terms subject to bankruptcy,
insolvency and other laws of general application affecting the rights of
creditors, and the Seller has taken all action necessary to transfer such rights
of enforceability to the Purchaser. All parties to the Mortgage Note and the
Mortgage had the legal capacity to enter into the Mortgage Loan and to execute
and deliver the Mortgage Note and the Mortgage. The Mortgage Note and the
Mortgage have been duly and properly executed by such parties. The proceeds of
the Mortgage Note have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvements and as to disbursements of any escrow funds
therefor have been complied with;


(xii) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;


(xiii) The Mortgage Loan is covered by an ALTA lender's title insurance policy
or other generally acceptable form of policy of insurance, with all necessary
endorsements, issued by a title insurer qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender's title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller's interest therein does not require the consent of or notification to
the insurer and such lender's title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GreenPoint-RWT Agreement. To RWT Holdings' knowledge, no
claims have been made under such lender's title insurance policy, and no prior
holder of the related Mortgage has done, by act or omission, anything which
would impair the coverage of such lender's title insurance policy;
 
13

--------------------------------------------------------------------------------




(xiv) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and, to RWT Holdings' knowledge,
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration;


(xv) To the best of RWT Holdings' knowledge, there are no mechanics, or similar
liens or claims which have been filed for work, labor or material affecting the
related Mortgaged Property which are or may be liens prior to or equal to the
lien of the related Mortgage;


(xvi) To RWT Holdings' knowledge, all improvements subject to the Mortgage lie
wholly within the boundaries and building restriction lines of the Mortgaged
Property (and wholly within the project with respect to a condominium unit) and
no improvements on adjoining properties encroach upon the Mortgaged Property
except those which are insured against by the title insurance policy referred to
in clause (xiii) above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances;


(xvii) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller's underwriting
standards attached to the GreenPoint-RWT Agreement as Exhibit G. The Mortgage
Notes and Mortgages are on forms acceptable to Fannie Mae or Freddie Mac;


(xviii) The Mortgage Loan contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount if the related Mortgaged Property is sold without the
prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 30 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;


(xix) The Mortgaged Property at origination of the Mortgage Loan was and, to RWT
Holdings' knowledge, currently is free of damage and waste and at origination of
the Mortgage Loan there was, and, to RWT Holdings' knowledge, there currently
is, no proceeding pending for the total or partial condemnation thereof;


(xx) The related Mortgage contains enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (1) in the case of a Mortgage designated as a deed of trust, by
trustee's sale, and (2) otherwise by judicial foreclosure;


(xxi) If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the Purchaser to the trustee under the deed of trust,
except in connection with a trustees sale or attempted sale after default by the
Mortgagor;


(xxii) If required by the applicable processing style, the Mortgage File
contains an appraisal of the related Mortgaged Property made and signed prior to
the final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;


(xxiii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (B) (1) organized under the laws
of such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, national banks, a Federal Home Loan Bank or the
Federal Reserve Bank, or (4) not doing business in such state;
 
14

--------------------------------------------------------------------------------




(xxiv) To the best of RWT Holdings' knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor's credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;


(xxv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;


(xxvi) The ratio of the original outstanding principal amount of the Mortgage
Loan to the lesser of the appraised value (or stated value if an appraisal was
not a requirement of the applicable processing style) of the Mortgaged Property
at origination or the purchase price of the Mortgaged Property securing each
Mortgage Loan (the “Loan-to-Value Ratio”) is not in excess of 95.00%. The
original Loan-to-Value Ratio of each Mortgage Loan either was not more than
95.00% or the excess over 80.00% is insured as to payment defaults by a Primary
Mortgage Insurance Policy issued by a primary mortgage insurer acceptable to
Fannie Mae or Freddie Mac;


(xxvii) The Seller is either, and each Mortgage Loan was originated by, a
savings and loan association, savings bank, commercial bank, credit union,
insurance company or similar institution which is supervised and examined by a
federal or State authority, or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Section 203 and 211 of the National
Housing Act;


(xxviii) The origination, collection and servicing practices with respect to
each Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;


(xxvi) No fraud or misrepresentation of a material fact with respect to the
origination of a Mortgage Loan has taken place on the part of the Seller;
 
(xxvii) No Mortgage Loan contains a provision whereby the related Mortgagor can
convert the related Mortgage Loan to a fixed rate instrument;


(xxxi) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act;


(xxxii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
15

--------------------------------------------------------------------------------




(xxxiii) No Mortgage Loan is covered by the Home Ownership and Equity Protection
Act of 1994 and none of the mortgage loans are High Cost as defined by the
applicable predatory and abusive lending laws and no mortgage loan is a “high
cost” or “covered” mortgage loan, as applicable (as such terms are defined in
the then current Standard and Poor’s LEVELS Glossary which is now Version 6.0,
Appendix E);


(xxxiv) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;


(xxxv) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;


(xxxvi) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(xxxvii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;


(xxxviii) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(xxxix) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC; and


(xl) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
16

--------------------------------------------------------------------------------


 
III.
Mortgage Loans Purchased under the Mortgage Loan Flow Purchase , Sale and
Servicing Agreement dated as of January 1, 2006 between RWT Holdings, Inc. (“RWT
Holdings”) and GreenPoint Mortgage Funding, Inc. (the “Seller/Servicer”) (the
“GreenPoint-RWT Agreement”).

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GreenPoint-RWT
Agreement.


(i) The information set forth in the Mortgage Loan Schedule is true, complete
and
correct in all material respects as of the Cut-Off Date and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;


(ii) The Mortgage creates a first lien on or a first priority ownership interest
in real property securing the related Mortgage Note, free and clear of all
adverse claims, liens and encumbrances having priority over the first lien of
the Mortgage subject only to (1) the lien of nondelinquent current real property
taxes and assessments not yet due and payable, (2) covenants, conditions and
restrictions, rights of way, easements and other matters of public record as of
the date of recording which are acceptable to mortgage lending institutions
generally and, with respect to any Mortgage Loan for which an appraisal was made
prior to the Cut-Off Date, either (A) which are referred to or otherwise
considered in the appraisal made for the originator of the Mortgage Loan, or (B)
which do not adversely affect the appraised value of the Mortgaged Property as
set forth in such appraisal, and (C) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. If the Mortgaged Property
includes a leasehold estate, the lease is valid, in full force and affect, and
conforms to the Fannie Mae requirements for leasehold estates. Any security
agreement, chattel mortgage or equivalent document related to and delivered in
connection with the Mortgage Loan establishes and creates a valid, subsisting
and enforceable first lien and first priority security interest on the property
described therein;


(iii) The Mortgage Loan has not been delinquent thirty (30) days or more at any
time during the twelve (12) month period prior to the Cut-off Date for such
Mortgage Loan. There are no defaults under the terms of the Mortgage Loan; and
the Seller has not advanced funds, or induced, solicited or knowingly received
any advance of funds from a party other than the owner of the Mortgaged Property
subject to the Mortgage, directly or indirectly, for the payment of any amount
required by the Mortgage Loan;


(iv) There are no delinquent taxes which are due and payable, ground rents,
assessments or other outstanding charges affecting the related Mortgaged
Property;
 
(v) The terms of the Mortgage Note of the related Mortgagor and the Mortgage
have not been impaired, waived, altered or modified in any respect, except by
written instruments which have been recorded to the extent any such recordation
is required by applicable law or is necessary to protect the interests of the
Purchaser, and which have been approved by the title insurer and the primary
mortgage insurer, as applicable, and copies of which written instruments are
included in the Mortgage File. No other instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, from the terms thereof except in connection with an assumption
agreement, which assumption agreement is part of the Mortgage File and the terms
of which are reflected on the Mortgage Loan Schedule;


(vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, setoff, counterclaim or defense, including the defense of usury, nor
will the operation of any of the terms of the Mortgage Note and the Mortgage, or
the exercise of any right thereunder, render the Mortgage Note or Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury, and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;
 
17

--------------------------------------------------------------------------------




(vii) All buildings upon the Mortgaged Property are insured by a generally
acceptable insurer pursuant to standard hazard policies conforming to the
requirements of Fannie Mae and Freddie Mac. All such standard hazard policies
are in effect and on the date of origination contained a standard mortgagee
clause naming the Seller and its successors in interest as loss payee and such
clause is still in effect and all premiums due thereon have been paid. If the
Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency as having special flood hazards under the Flood Disaster
Protection Act of 1973, as amended, such Mortgaged Property is covered by flood
insurance by a generally acceptable insurer in an amount not less than the
requirements of Fannie Mae and Freddie Mac. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor's cost and expense,
and on
the Mortgagor's failure to do so, authorizes the holder of the Mortgage to
maintain such insurance at the Mortgagor's cost and expense and to seek
reimbursement therefor from the Mortgagor;


(viii) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws
applicable to the Mortgage Loan have been complied with in all material
respects;


(ix) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such satisfaction, release, cancellation, subordination or
rescission;


(x) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency and
other laws of general application affecting the rights of creditors, and the
Seller has taken all action necessary to transfer such rights of enforceability
to the Purchaser. All parties to the Mortgage Note and the Mortgage had the
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage. The Mortgage Note and the Mortgage have been
duly and properly executed by such parties. The proceeds of the Mortgage Note
have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
offsite improvements and as to disbursements of any escrow funds therefor have
been complied with;


(xi) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
the Seller had good and marketable title to and was the sole owner thereof and
had full right to transfer and sell the Mortgage Loan to the Purchaser free and
clear of any encumbrance, equity, lien, pledge, charge, claim or security
interest;


(xii) The Mortgage Loan is covered by an ALTA lender's title insurance policy or
other generally acceptable form of policy of insurance, with all necessary
endorsements, issued by a title insurer qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in clause (b) (1), (2) and (3) above) the Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan. Such title insurance policy
affirmatively insures ingress and egress and against encroachments by or upon
the Mortgaged Property or any interest therein. The Seller is the sole insured
of such lender's title insurance policy, such title insurance policy has been
duly and validly endorsed to the Purchaser or the assignment to the Purchaser of
the Seller's interest therein does not require the consent of or notification to
the insurer and such lender's title insurance policy is in full force and effect
and will be in full force and effect upon the consummation of the transactions
contemplated by the GreenPoint-RWT Agreement. No claims have been made under
such lender's title insurance policy, and no prior holder of the related
Mortgage has done, by act or omission, anything which would impair the coverage
of such lender's title insurance policy;
 
18

--------------------------------------------------------------------------------




(xiii) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and, to the Seller’s knowledge,
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
permitting acceleration; and neither the Seller nor any prior mortgagee has
waived any default, breach, violation or event permitting acceleration;


(xiv) To the best of the Seller’s knowledge, there are no mechanics, or similar
liens or claims which have been filed for work, labor or material affecting the
related Mortgaged Property which are or may be liens prior to or equal to the
lien of the related Mortgage;


(xv) All improvements subject to the Mortgage lie wholly within the boundaries
and building restriction lines of the Mortgaged Property (and wholly within the
project with respect to a condominium unit) and no improvements on adjoining
properties encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy referred to in clause (xii) above and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;


(xvi) The Mortgage Loan was originated by the Seller or by an eligible
correspondent of the Seller. The Mortgage Loan complies in all material respects
with all the terms, conditions and requirements of the Seller's underwriting
standards attached here as Exhibit G. The Mortgage Notes and Mortgages are on
forms acceptable to Fannie Mae or Freddie Mac;


(xvii) The Mortgage Loan contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount if the related Mortgaged Property is sold without the
prior consent of the mortgagee thereunder. The Mortgage Loan has an original
term to maturity of not more than 40 years, with interest payable in arrears on
the first day of each month. Except as otherwise set forth on the Mortgage Loan
Schedule, the Mortgage Loan does not contain terms or provisions which would
result in negative amortization nor contain “graduated payment” features;


(xviii) The Mortgaged Property at origination of the Mortgage Loan was and, to
the Seller’s knowledge, currently is free of damage and waste and at origination
of the Mortgage Loan there was, and, to the Seller’s knowledge, there currently
is, no proceeding pending for the total or partial condemnation thereof;


(xix) The related Mortgage contains enforceable provisions such as to render the
rights and remedies of the holder thereof adequate for the realization against
the Mortgaged Property of the benefits of the security provided thereby,
including, (1) in the case of a Mortgage designated as a deed of trust, by
trustee's sale, and (2) otherwise by judicial foreclosure;


(xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the Purchaser to the trustee under the deed of trust,
except in connection with a trustees sale or attempted sale after default by the
Mortgagor;


(xxi) If required by the applicable processing style, the Mortgage File contains
an appraisal of the related Mortgaged Property made and signed prior to the
final approval of the mortgage loan application by a qualified appraiser
satisfying the requirements of Title XI of The Financial Institutions Reform,
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder, that is acceptable to Fannie Mae or Freddie Mac and approved by the
Seller. The appraisal, if applicable, is in a form generally acceptable to
Fannie Mae or Freddie Mac;


(xxii) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in substantial compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (B) (1) organized under the laws
of such state, or (2) qualified to do business in such state, or (3) federal
savings and loan associations, national banks, a Federal Home Loan Bank or the
Federal Reserve Bank, or (4) not doing business in such state;
 
19

--------------------------------------------------------------------------------




(xxiii) To the best of the Seller’s knowledge, there does not exist any
circumstances or conditions with respect to the Mortgage, the Mortgaged
Property, the Mortgagor or the Mortgagor's credit standing that could reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, to cause the Mortgage Loan to become delinquent,
or to materially adversely affect the value or marketability of the Mortgage
Loan;


(xxiv) Each of the Mortgaged Properties consists of a single parcel of real
property with a detached single-family residence erected thereon, or a two- to
four-family dwelling, or a townhouse, or an individual condominium unit in a
condominium project or an individual unit in a planned unit development. Any
condominium unit or planned unit development either conforms with applicable
Fannie Mae or Freddie Mac requirements regarding such dwellings or is covered by
a waiver confirming that such condominium unit or planned unit development is
acceptable to Fannie Mae or Freddie Mac or is otherwise “warrantable” with
respect thereto. No such residence is a mobile home or manufactured dwelling;


(xxv) The ratio of the original outstanding principal amount of the Mortgage
Loan to the lesser of the appraised value (or stated value if an appraisal was
not a requirement of the applicable processing style) of the Mortgaged Property
at origination or the purchase price of the Mortgaged Property securing each
Mortgage Loan (the “Loan-to-Value Ratio”) is not in excess of 95.00%. The
original Loan-to-Value Ratio of each Mortgage Loan either was not more than
95.00% or the excess over 80.00% is insured as to payment defaults by a Primary
Mortgage Insurance Policy issued by a primary mortgage insurer acceptable to
Fannie Mae or Freddie Mac;


(xxvi) The Seller is either, and each Mortgage Loan was originated by, a savings
and loan association, savings bank, commercial bank, credit union, insurance
company or similar institution which is supervised and examined by a federal or
State authority, or by a mortgagee approved by the Secretary of Housing and
Urban Development pursuant to Section 203 and 211 of the National Housing Act;


(xxvii) The origination, collection and servicing practices with respect to each
Mortgage Note and Mortgage have been legal in all material respects. With
respect to escrow deposits and payments that the Seller collects, all such
payments are in the possession of, or under the control of, the Seller, and
there exist no deficiencies in connection therewith for which customary
arrangements for repayment thereof have not been made. No escrow deposits or
other charges or payments due under the Mortgage Note have been capitalized
under any Mortgage or the related Mortgage Note;


(xxviii) No fraud or misrepresentation of a material fact with respect to the
origination of a Mortgage Loan has taken place on the part of the Seller;


(xxix) No Mortgage Loan contains a provision whereby the related Mortgagor can
convert the related Mortgage Loan to a fixed rate instrument;


(xxx) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002;


(xxxi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
20

--------------------------------------------------------------------------------




(xxxii) None of the mortgage loans are High Cost as defined by the applicable
local, state and federal predatory and abusive lending laws and no mortgage loan
is a “high cost” or “covered” mortgage loan, as applicable (as such terms are
defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E);


(xxxiii) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;


(xxxiv) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;


(xxxv) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(xxxvi) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a "High Cost Home Mortgage Loan" as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;


(xxxvii) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);


(xxxviii) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;


(xxxix) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;


(xl) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(xli) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC; and


(xlii) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
21

--------------------------------------------------------------------------------


 

IV.
With respect to Mortgage Loans purchased under the Seller’s Purchase, Warranties
and Interim Servicing Agreement, dated as of January 1, 2004, between GreenPoint
Mortgage Funding, Inc. (“GreenPoint") and GMAC Mortgage Corporation (“GMAC”) and
assigned to RWT by GMAC under the Assignment, Assumption and Recognition
Agreement(s), dated as of the dates of the Purchase Price and Terms Letter(s),
among GMAC, GreenPoint and RWT (together, the "GMAC-RWT Agreement")

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-RWT
Agreement.


(a) The information set forth in the related Mortgage Loan Schedule, including
any diskette or other related data tapes sent to the Purchaser, is complete,
true and correct in all material respects and the information provided to the
rating agencies, including the loan level detail, is true and correct according
to the rating agency requirements;

 
(b) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note;

 
(c) All payments due on or prior to the related Closing Date for such Mortgage
Loan have been made as of the related Closing Date, the Mortgage Loan is not
delinquent in payment more than 30 days and has not been dishonored; there are
no material defaults under the terms of the Mortgage Loan; RWT Holdings has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan; no payment with respect to each Mortgage Loan has been delinquent
during the preceding twelve-month period;

 
(d) All taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;

 
(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;

 
(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
 
22

--------------------------------------------------------------------------------


 
(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer acceptable under the Fannie Mae Guides,
against loss by fire, hazards of extended coverage and such other hazards as are
provided for in the Fannie Mae Guides or by the Freddie Mac Guides, in an amount
representing coverage not less than the lesser of (i) the maximum insurable
value of the improvements securing such Mortgage Loans, and (ii) the greater of
(a) the outstanding principal balance of the Mortgage Loan, and (b) an amount
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co-insurer. All such standard hazard
policies are in full force and effect and on the date of origination contained a
standard mortgagee clause naming RWT Holdings and its successors in interest and
assigns as loss payee and such clause is still in effect and all premiums due
thereon have been paid. If required by the Flood Disaster Protection Act of
1973, as amended, the Mortgage Loan is covered by a flood insurance policy
meeting the requirements of the current guidelines of the Federal Insurance
Administration which policy conforms to Fannie Mae and Freddie Mac requirements,
in an amount not less than the amount required by the Flood Disaster Protection
Act of 1973, as amended. Such policy was issued by an insurer acceptable under
Fannie Mae or Freddie Mac guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;

 
(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;

 
(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
RWT Holdings has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has RWT Holdings waived any default resulting from any action
or inaction by the Mortgagor;

 
(j) The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property including all buildings on the Mortgaged Property
and all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and RWT Holdings has the full right to sell and assign the same to the
Purchaser;
 
23

--------------------------------------------------------------------------------


 
(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles and RWT Holdings has
taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of GreenPoint or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;

 
(l) RWT Holdings is the sole owner of record and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, GreenPoint will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and RWT Holdings had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the GMAC-RWT Agreement and following the sale of the
Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. RWT Holdings intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the GMAC-RWT Agreement. Either the Mortgagor is a
natural person or the Mortgagor is an inter-vivos trust acceptable to Fannie
Mae;
 
(m) Each Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie
Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) RWT Holdings, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. RWT Holdings, its successors and
assigns, are the sole insureds of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of RWT Holdings’ interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the GMAC-RWT
Agreement and the related Purchase Price and Terms Letter. No claims have been
made under such lender’s title insurance policy, and neither RWT Holdings nor
any prior holder of the related Mortgage, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy;
 
24

--------------------------------------------------------------------------------


 
(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither RWT Holdings nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;

 
(o) As of the related Closing Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;

 
(p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;

 
(q) The Mortgage Loan was originated by or for GreenPoint. The Mortgage Loan
complies with all the terms, conditions and requirements of the GreenPoint’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. GreenPoint is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;

 
(r) As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
 
(s) The related Mortgage contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee’s sale or the right to foreclose the Mortgage;
 
(t) If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale or attempted sale
after default by the Mortgagor;
 
25

--------------------------------------------------------------------------------


 
(u) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;

 
(v) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
 
(w) As of the related Closing Date, the related Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to in (j) above and such collateral does not serve as security for any
other obligation;
 
(x) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of such mortgage loans;
 
(y) The Mortgage Loan does not contain “graduated payment” features and does not
have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;
 
(z) As of the related Closing Date, the Mortgagor is not in bankruptcy and the
Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
 
(aa) The Mortgage Loans have an original term to maturity of not more than 30
years, with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the original principal balance over the original term thereof and to pay
interest at the related Mortgage Interest Rate. No Mortgage Loan contains terms
or provisions which would result in negative amortization;
 
(bb) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will have
mortgage insurance in accordance with the terms of the Fannie Mae Guides and
will be insured as to payment defaults by a Primary Mortgage Insurance Policy
issued by a Qualified Insurer. All provisions of such Primary Mortgage Insurance
Policy have been and are being complied with, such policy is in full force and
effect, and all premiums due thereunder have been paid. No action, inaction, or
event has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;
 
26

--------------------------------------------------------------------------------


 
(cc) As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;
 
(dd) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
 
(ee) Principal payments on the Mortgage Loan commenced no more than sixty (60)
days after the funds were disbursed in connection with the Mortgage Loan. The
Mortgage Note is payable on the first day of each month in equal monthly
installments of principal and interest, with interest calculated and payable in
arrears, sufficient to amortize the Mortgage Loan fully by the stated maturity
date, over an original term of not more than thirty years from commencement of
amortization;
 
(ff) The Mortgage Loans may be subject to a Prepayment Penalty as identified on
the Mortgage Loan Schedule; however, no Mortgage Loan contains prepayment
penalties that extend beyond five years after the date of origination;
 
(gg) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities;
 
(hh) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
 
(ii) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;
 
27

--------------------------------------------------------------------------------


 
(jj) The Mortgagor has not notified RWT Holdings requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and RWT Holdings has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
 
(kk) As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status or has facilitated the trade-in or exchange of a Mortgaged
Property;
 
(ll) No action has been taken or failed to be taken by RWT Holdings on or prior
to the Closing Date which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of RWT Holdings, or for any other reason under such coverage;

 
(mm) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;

 
(nn) No Mortgaged Property is subject to a ground lease;

 
(oo) With respect to any broker fees collected and paid on any of the Mortgage
Loans, all broker fees have been properly assessed to the Mortgagor and no
claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;

 
(pp) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;

 
(qq) Each Mortgage Loan constitutes a qualified mortgage under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1);
 
28

--------------------------------------------------------------------------------


 
(rr) Except as provided in Section 2.07, the Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the GMAC-RWT Agreement. With respect to each Mortgage Loan, RWT
Holdings is in possession of a complete Mortgage File and Servicing File except
for such documents as have been delivered to the Purchaser or its designee;

 
(ss) All information supplied by, on behalf of, or concerning the Mortgagor is
true, accurate and complete and does not contain any statement that is or will
be inaccurate or misleading in any material respect;
 
(tt) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;

 
(uu) All disclosure materials required by applicable law with respect to the
making of fixed rate and adjustable rate mortgage loans have been received by
the borrower;

 
(vv) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of
more than 95%;

 
(ww) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 or any comparable state law and no mortgage loans is a
“high cost” or “covered” mortgage loan, as applicable (as such terms are defined
in the then current Standard and Poor’s LEVELS Glossary which is now Version
6.0, Appendix E);
 
(xx) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;

 
(yy) Any principal advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;

 
(zz) Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;

 
(aaa) No Mortgage Loan is a balloon loan;
 
29

--------------------------------------------------------------------------------


 
(bbb) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
assignment of Mortgage to MERS has been duly and properly recorded;
 
(ccc) With respect to each MERS Mortgage Loan, RWT Holdings has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;

 
(ddd) None of the Mortgaged Properties are manufactured housing;

 
(eee) With respect to each Mortgage Loan, GreenPoint has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, in accordance with the Fair
Credit Reporting Act and its implementing regulations;

 
(fff) GreenPoint has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); GreenPoint has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;

 
(ggg) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(hhh) No Mortgage Loan is “high cost” as defined by any applicable federal,
state, or local predatory or abusive lending law. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
 
(iii) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
 
(jjj) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003;
 
(kkk) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
 
(lll) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
 
30

--------------------------------------------------------------------------------


 
(mmm) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;


(nnn) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.); and


(ooo) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005.
 
31

--------------------------------------------------------------------------------



V.
Mortgage Loans Purchased under the Master Mortgage Loan Purchase Agreement dated
as of August 1, 2001 between Redwood Trust, Inc. (“Redwood Trust”) and Morgan
Stanley Credit Corporation (formerly Morgan Stanley Dean Witter Credit
Corporation) (the “Seller/Servicer”) (the “Morgan Agreement”).

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to Pledged Mortgages (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Morgan Agreement.
 
(i) The information set forth in the Mortgage Loan Schedule is true and correct
in all material respects;
 
(ii) As of the Closing Date, the Mortgage Loan is not delinquent more than 29
days, the Mortgage Loan has never been delinquent for more than 59 days and the
Mortgage Loan has not been dishonored. To RWT Holdings' knowledge, there are no
material defaults under the terms of the Mortgage Loan. The Seller/Servicer has
not advanced funds, or induced or, solicited any advance of funds from a party
other than the owner of the Mortgaged Property subject to the Mortgage, directly
or indirectly, for the payment of any amount required by the Mortgage Loan;
 
(iii) With respect to those Mortgage Loans which are required to deposit funds
into an escrow account for payment of taxes, assessments, insurance premiums and
similar items as they become due, all escrow deposits have been collected, are
under the control of the Seller/Servicer, and have been applied by the
Seller/Servicer to the payment of such items in a timely fashion, in accordance
with such Mortgage. There exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been met. With
respect to those Mortgage Loans for which escrow deposits are not required, to
RWT Holdings' knowledge, there are no delinquent taxes or other outstanding
charges affecting the related Mortgaged Property which constitute a lien on the
related Mortgaged Property;
 
(iv) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments
contained in the Trustee Mortgage File, approved, if necessary, by the insurer
under any Primary Mortgage Insurance Policy and recorded in all places necessary
to maintain the first priority of the lien, the substance of which waiver,
alteration or modification is reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except by operation of law or
in connection with an assumption agreement which assumption agreement is part of
the Trustee Mortgage File and the terms of which are reflected in the Mortgage
Loan Schedule;
 
(v) Neither the Mortgage Note nor the Mortgage is subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and, to RWT
Holdings' knowledge, no such right of recission, set-off, counterclaim or
defense has been asserted by any Person with respect thereto;
 
(vi) All buildings upon the Mortgaged Property are required to be insured by a
generally acceptable insurer against loss by fire, hazards of extended coverage
and such other hazards as are customarily included in extended coverage in the
area where the Mortgaged Property is located, pursuant to standard property
insurance policies in compliance with the Seller/Servicer’s policies as from
time to time in effect. On the date of origination, all such property policies
were in effect, and contained a standard mortgage clause naming the
Seller/Servicer or the originator of the Mortgage Loan and their respective
successors in interest as mortgagee; to the knowledge of RWT Holdings, such
policy and clause or a replacement is in effect and, to RWT Holdings' knowledge,
all premiums due thereon have been paid. If the Mortgaged Property is located in
an area identified by the Federal Emergency Management Agency as having special
flood hazards under the National Flood Insurance Act of 1994, as amended, such
Mortgaged Property is covered by flood insurance in the amount required under
the National Flood Insurance Act of 1994. The Mortgage obligates the Mortgagor
to maintain such insurance and authorizes the holder of the Mortgage to maintain
such insurance at Mortgagor’s cost and expense should the Mortgagor fail to do
so and to seek reimbursement therefor from the Mortgagor;
 
32

--------------------------------------------------------------------------------


 
(vii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal or state law, including usury, truth-in-lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan and applicable to the
Mortgage Loan have been complied with in all material respects;
 
(viii) The Mortgage has not been satisfied as of the Closing Date, canceled or
subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule);
 
(ix) Ownership of the Mortgaged Property is held in fee simple or leasehold
estate. With respect to Mortgage Loans that are secured by a leasehold estate:
(i) the lease is valid, in full force and effect, and conforms to all of Fannie
Mae’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (ix), the Mortgage is a
valid, subsisting and enforceable first lien on the Mortgaged Property securing
the Mortgage Note’s original principal balance. Such lien is free and clear of
all adverse claims, liens and encumbrances having priority over the first lien
of the Mortgage, subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) liens, covenants,
conditions and restrictions, rights of way, easements and other matters
reflected in the public record as of the date of recording which are acceptable
to mortgage lending institutions generally, or which are referred to
(specifically or generally) in the lender’s title insurance policy delivered to
the originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in such title insurance policy or the appraisal made for
the originator of the Mortgage Loan, or (B) which do not in the aggregate
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not in the aggregate materially interfere with the benefits of
the security intended to be provided by the Mortgage or the use, enjoyment,
value or marketability of the related Mortgaged Property. With respect to each
Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for unpaid assessments representing the Mortgagor’s pro rata share
of payments for a blanket mortgage, if any, current and future real property
taxes, insurance premiums, maintenance fees and other assessments, and (b) other
matters to which the collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided; provided,
however, that the related proprietary lease for the Cooperative Apartment may be
subordinated or otherwise subject to the lien of a Mortgage on the cooperative
building;
 
(x) The Mortgage Note and the related Mortgage are genuine and are in proper
form to constitute a legal, valid and binding obligation of the maker thereof in
all material respects, enforceable in accordance with its terms, subject to
bankruptcy, insolvency and other laws of general application affecting the
rights of creditors, and general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law), and
assuming that the maker thereof had the legal capacity to enter into the
Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage. The
Mortgage Note and the Mortgage have been duly and properly executed by such
parties. An obligor of the debt evidenced by the Mortgage Note is a natural
person. The proceeds of the Mortgage Loan have been fully disbursed and there is
no requirement for future advances thereunder, and any and all requirements in
the Mortgage as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor have been complied with;
 
(xi) RWT Holdings has good title to, and the full right to transfer and sell,
the Mortgage Loan and the Mortgage Note free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest including, to the
knowledge of RWT Holdings, any lien, claim or other interest arising by
operation of law;
 
33

--------------------------------------------------------------------------------


 
(xii) The Mortgage Loan is covered by either an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in paragraph
(ix) (1), (2) and (3) above) to the Seller/Servicer, its successors and assigns,
the first priority lien of the Mortgage in the original principal amount of the
Mortgage Loan. The Seller/Servicer is the sole insured of such lender’s title
insurance policy, such title insurance policy has been duly and validly endorsed
to the Trustee (as defined in the Pooling and Servicing Agreement) or the
assignment to such Trustee of the Seller/Servicer’s interest does not require
the consent of or notification to the insurer and such lender’s title insurance
policy is in full force and effect and will be in full force and effect upon the
consummation of the transactions contemplated by the Morgan Agreement. To RWT
Holdings' knowledge, no claims have been made under such lender’s title
insurance policy, and no prior holder of the related Mortgage has done, by act
or omission, anything which would impair the coverage of such lender’s title
insurance policy;
 
(xiii) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and, to RWT Holdings' knowledge,
no event which, with the passage of time or with notice and the expiration of
any grace or cure period, would constitute a default, breach, violation or event
permitting acceleration, except for any Mortgage Loan Payment which is not late
by more than 30 days, and the Seller/Servicer has not waived any default,
breach, violation or event permitting acceleration;
 
(xiv) To RWT Holdings' knowledge, all material improvements subject to the
Mortgage, lie wholly within the boundaries and building restrictions lines of
the Mortgaged Property (and wholly within the project with respect to a
condominium unit) and no improvements on adjoining properties materially
encroach upon the Mortgaged Property, except those which are insured against by
the title insurance policy referred to in paragraph (xii) above and all
improvements on the property comply with all applicable zoning and subdivision
laws and ordinances;
 
(xv) The Mortgage Loan (unless designated as originated by others on any
Mortgage Loan Schedule) was originated by the Seller/Servicer (or the corporate
predecessor of the Seller/Servicer), and at the time of each such origination of
such Mortgage Loan the Seller/Servicer was (unless designated as “originated
prior to HUD approval” on any Mortgage Loan Schedule) a mortgagee approved by
the Secretary of Housing and Urban Development (the “Secretary”) pursuant to
Sections 203 and 211 of the National Housing Act. Each such Mortgage Loan was
underwritten in accordance with the Underwriting Guide as in effect at the time
of origination, except to the extent the Seller/Servicer believed as such time
that a variance from such Underwriting Guide was warranted by compensating
factors. The Mortgage contains the usual and customary provision of the
Seller/Servicer, if any, in the applicable jurisdiction at the time of
origination for the acceleration of the payment of the unpaid principal balance
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the Mortgagee thereunder;
 
(xvi) The Mortgaged Property at origination or acquisition was and, to RWT
Holdings' knowledge, is free of material damage and waste and at origination
there was, and to RWT Holdings' knowledge there is, no proceeding pending for
the total or partial condemnation thereof;
 
(xvii) The related Mortgage contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby;
 
(xviii) If the Mortgage constitutes a deed of trust, a trustee, duly qualified
if required under applicable law to act as such, has been properly designated
and currently so serves as named in the Mortgage, and no fees or expenses are or
will become payable to the trustee under the deed of trust, except in connection
with a trustee’s sale or attempted sale after default by the Mortgagor;
 
(xix) With respect to the Mortgage Loan, there is an appraisal on a Fannie
Mae-approved form (or a narrative residential appraisal) of the related
Mortgaged Property that conforms to the applicable requirements of the Financial
Institutions Reform Recovery and Enforcement Act of 1989 and that was signed
prior to the approval of such Mortgage Loan application by a qualified
appraiser, appointed by the Seller/Servicer or the originator of such Mortgage
Loan, as appropriate, who has no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of such Mortgage Loan;
 
34

--------------------------------------------------------------------------------


 
(xx) The Mortgage Loan contains no “subsidized buydown” or graduated payment
features;
 
(xxi) The Mortgaged Property has a single-family (one to four-unit) dwelling
residence erected thereon, or is an individual condominium unit in a
condominium, or a Cooperative Apartment or an individual unit in a planned unit
development or in a de minimis planned unit development as defined by Fannie
Mae. No such residence is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
 
(xxii) Except as set forth on the Mortgage Loan Schedule the Mortgage Loan is
not a Converted Mortgage Loan. The Mortgage Loan does not provide for negative
amortization;
 
(xxiii) The Mortgage Loan does not have an original term in excess of thirty
(30) years and one month;
 
(xxiv) If the Mortgage Loan is a Cooperative Loan, (a) there is no provision in
any proprietary lease which requires the Mortgagor to offer for sale the
cooperative shares owned by such Mortgagor first to the cooperative, (b) there
is no prohibition in the proprietary lease against pledging the cooperative
shares or assigning the proprietary lease, (c) to RWT Holdings' knowledge, the
Cooperative Apartment is lawfully occupied under applicable law, and (d) to RWT
Holdings' knowledge, all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Cooperative
Apartment and the related project have been made or obtained from the
appropriate authorities;
 
(xxv) There has been no fraud, material misrepresentation or deceit on the part
of any Mortgagor or any third party in connection with the Mortgage Loan
(including the application, processing, appraisal and origination) which would
cause a material economic loss to the owner of the Mortgage Loan, including, but
not limited to, material misrepresentation of such Mortgagor’s income, funds on
deposit or employment;
 
(xxvi) The origination, collection and other servicing practices used by the
Seller/Servicer with respect to the Mortgage Loans are in compliance with all
material requirements of applicable laws and regulations;
 
(xxvii) The Seller/Servicer shall cause to be maintained for each Mortgage Loan
primary hazard insurance with extended coverage on the related mortgage property
in an amount equal to the lessor of (i) full replacement value of improvements
and (ii) the outstanding principal balance;
 
(xxviii) RWT Holdings has no knowledge of any homestead or other exemption
available to the mortgagor which would interfere with the right to sell the
mortgage property at trustee’s sale or the right to foreclose the mortgage;
 
(xxix) At the time of origination of such Mortgage Loan, and thereafter, all
material requirements of any federal, state or local law including usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan have been complied with
in all material respects;
 
(xxx) The Additional Collateral Mortgage Loans are insured under the terms and
provisions of the Surety Bond subject to the limitations set forth therein. The
Seller/Servicer will deliver to the Surety Bond issuer an “Assignment and Notice
of Transfer” in the form of Attachment to the Surety Bond, or any other similar
instrument required to be delivered under the Surety Bond, executed by the
Seller/Servicer and RWT Holdings, and that all other requirements for
transferring coverage under the Surety Bond in respect of such Additional
Collateral Mortgage Loans to the Trustee (as defined in the Pooling and
Servicing Agreement) shall be complied with;
 
35

--------------------------------------------------------------------------------




(xxxi) No Mortgage Loan is covered by the Home Ownership and Equity Protection
Act of 1994 and no Mortgage Loan is “high cost” as defined by any applicable
federal, state or local predatory or abusive lending law, and no mortgage loan
is a “high cost” or “covered” mortgage loan, as applicable (as such terms are
defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E);
 
(xxxii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws;
 
(xxxiii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
 
(xxxiv) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(xxxv) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC; and


(xxxvi) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
36

--------------------------------------------------------------------------------



VI.
Mortgage Loans Purchased under the Master Mortgage Loan Purchase Agreement dated
as of August 1, 2002 between RWT Holdings, Inc. (“RWT Holdings”) and Morgan
Stanley Credit Corporation (formerly Morgan Stanley Dean Witter Credit
Corporation) (the “Seller/Servicer”) (the “Morgan-RWT Agreement”).

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Morgan-RWT
Agreement.
 
(i) The information set forth in the Mortgage Loan Schedule is true and correct
in all material respects;
 
(ii) The information provided to the rating agencies, including the loan level
detail, is true and correct according to the rating agency requirements;
 
(iii) As of the Closing Date, the Mortgage Loan is not delinquent more than 29
days, the Mortgage Loan has never been delinquent for more than 59 days and the
Mortgage Loan has not been dishonored. There are no material defaults under the
terms of the Mortgage Loan. The Seller/Servicer has not advanced funds, or
induced or, solicited any advance of funds from a party other than the owner of
the Mortgaged Property subject to the Mortgage, directly or indirectly, for the
payment of any amount required by the Mortgage Loan;
 
(iv) With respect to those Mortgage Loans which are required to deposit funds
into an escrow account for payment of taxes, assessments, insurance premiums and
similar items as they become due, all escrow deposits have been collected, are
under the control of the Seller/Servicer, and have been applied by the
Seller/Servicer to the payment of such items in a timely fashion, in accordance
with such Mortgage. There exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been met. With
respect to those Mortgage Loans for which escrow deposits are not required,
there are no delinquent taxes or other outstanding charges affecting the related
Mortgaged Property which constitute a lien on the related Mortgaged Property;
 
(v) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments
contained in the Trustee Mortgage File, approved, if necessary, by the insurer
under any Primary Mortgage Insurance Policy and recorded in all places necessary
to maintain the first priority of the lien, the substance of which waiver,
alteration or modification is reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except by operation of law or
in connection with an assumption agreement which assumption agreement is part of
the Trustee Mortgage File and the terms of which are reflected in the Mortgage
Loan Schedule;
 
(vi) Neither the Mortgage Note nor the Mortgage is subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted by any
Person with respect thereto;
 
(vii) All buildings upon the Mortgaged Property are required to be insured by a
generally acceptable insurer against loss by fire, hazards of extended coverage
and such other hazards as are customarily included in extended coverage in the
area where the Mortgaged Property is located, pursuant to standard property
insurance policies in compliance with the Seller/Servicer’s policies as from
time to time in effect. On the date of origination, all such property policies
were in effect, and contained a standard mortgage clause naming the
Seller/Servicer or the originator of the Mortgage Loan and their respective
successors in interest as mortgagee; such policy and clause or a replacement is
in effect and all premiums due thereon have been paid. If the Mortgaged Property
is located in an area identified by the Federal Emergency Management Agency as
having special flood hazards under the National Flood Insurance Act of 1994, as
amended, such Mortgaged Property is covered by flood insurance in the amount
required under the National Flood Insurance Act of 1994. The Mortgage obligates
the Mortgagor to maintain such insurance and authorizes the holder of the
Mortgage to maintain such insurance at Mortgagor’s cost and expense should the
Mortgagor fail to do so and to seek reimbursement therefor from the Mortgagor;
 
37

--------------------------------------------------------------------------------


 
(viii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal or state law, including usury, truth-in-lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan and applicable to the
Mortgage Loan have been complied with in all material respects;
 
(ix) The Mortgage has not been satisfied as of the Closing Date, canceled or
subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule);
 
(x) Ownership of the Mortgaged Property is held in fee simple or leasehold
estate. With respect to Mortgage Loans that are secured by a leasehold estate:
(i) the lease is valid, in full force and effect, and conforms to all of Fannie
Mae’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (x), the Mortgage is a valid,
subsisting and enforceable first lien on the Mortgaged Property securing the
Mortgage Note’s original principal balance. Such lien is free and clear of all
adverse claims, liens and encumbrances having priority over the first lien of
the Mortgage, subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) liens, covenants,
conditions and restrictions, rights of way, easements and other matters
reflected in the public record as of the date of recording which are acceptable
to mortgage lending institutions generally, or which are referred to
(specifically or generally) in the lender’s title insurance policy delivered to
the originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in such title insurance policy or the appraisal made for
the originator of the Mortgage Loan, or (B) which do not in the aggregate
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not in the aggregate materially interfere with the benefits of
the security intended to be provided by the Mortgage or the use, enjoyment,
value or marketability of the related Mortgaged Property. With respect to each
Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for unpaid assessments representing the Mortgagor’s pro rata share
of payments for a blanket mortgage, if any, current and future real property
taxes, insurance premiums, maintenance fees and other assessments, and (b) other
matters to which the collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided; provided,
however, that the related proprietary lease for the Cooperative Apartment may be
subordinated or otherwise subject to the lien of a Mortgage on the cooperative
building;
 
(xi) The Mortgage Note and the related Mortgage are genuine and are in proper
form to constitute a legal, valid and binding obligation of the maker thereof in
all material respects, enforceable in accordance with its terms, subject to
bankruptcy, insolvency and other laws of general application affecting the
rights of creditors, and general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law), and
assuming that the maker thereof had the legal capacity to enter into the
Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage. The
Mortgage Note and the Mortgage have been duly and properly executed by such
parties. An obligor of the debt evidenced by the Mortgage Note is a natural
person. The proceeds of the Mortgage Loan have been fully disbursed and there is
no requirement for future advances thereunder, and any and all requirements in
the Mortgage as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor have been complied with;
 
38

--------------------------------------------------------------------------------


 
(xii) RWT Holdings has good title to, and the full right to transfer and sell,
the Mortgage Loan and the Mortgage Note free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest including, any lien,
claim or other interest arising by operation of law;


(xiii) The Mortgage Loan is covered by either an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in paragraph
(x) (1), (2) and (3) above) to the Seller/Servicer, its successors and assigns,
the first priority lien of the Mortgage in the original principal amount of the
Mortgage Loan. The Seller/Servicer is the sole insured of such lender’s title
insurance policy, such title insurance policy has been duly and validly endorsed
to the Trustee (as defined in the Pooling and Servicing Agreement) or the
assignment to such Trustee of the Seller/Servicer’s interest does not require
the consent of or notification to the insurer and such lender’s title insurance
policy is in full force and effect and will be in full force and effect upon the
consummation of the transactions contemplated by the Morgan-RWT Agreement. No
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
 
(xiv) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration,
except for any Mortgage Loan Payment which is not late by more than 30 days, and
the Seller/Servicer has not waived any default, breach, violation or event
permitting acceleration;
 
(xv) All material improvements subject to the Mortgage, lie wholly within the
boundaries and building restrictions lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties materially encroach upon the Mortgaged Property, except
those which are insured against by the title insurance policy referred to in
paragraph (xiii) above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances;
 
(xvi) The Mortgage Loan (unless designated as originated by others on any
Mortgage Loan Schedule) was originated by the Seller/Servicer (or the corporate
predecessor of the Seller/Servicer), and at the time of each such origination of
such Mortgage Loan the Seller/Servicer was (unless designated as “originated
prior to HUD approval” on any Mortgage Loan Schedule) a mortgagee approved by
the Secretary of Housing and Urban Development (the “Secretary”) pursuant to
Sections 203 and 211 of the National Housing Act. Each such Mortgage Loan was
underwritten in accordance with the Underwriting Guide as in effect at the time
of origination, except to the extent the Seller/Servicer believed as such time
that a variance from such Underwriting Guide was warranted by compensating
factors. The Mortgage contains the usual and customary provision of the
Seller/Servicer, if any, in the applicable jurisdiction at the time of
origination for the acceleration of the payment of the unpaid principal balance
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the Mortgagee thereunder;
 
(xvii) The Mortgaged Property at origination or acquisition was and is free of
material damage and waste and at origination there was, and there is, no
proceeding pending for the total or partial condemnation thereof;
 
(xviii) The related Mortgage contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby;
 
(xix) If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves as named in the Mortgage, and no fees or expenses are or
will become payable to the trustee under the deed of trust, except in connection
with a trustee’s sale or attempted sale after default by the Mortgagor;
 
39

--------------------------------------------------------------------------------


 
(xx) With respect to the Mortgage Loan, there is an appraisal on a Fannie
Mae-approved form (or a narrative residential appraisal) of the related
Mortgaged Property that conforms to the applicable requirements of the Financial
Institutions Reform Recovery and Enforcement Act of 1989 and that was signed
prior to the approval of such Mortgage Loan application by a qualified
appraiser, appointed by the Seller/Servicer or the originator of such Mortgage
Loan, as appropriate, who has no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of such Mortgage Loan;
 
(xxi) The Mortgage Loan contains no “subsidized buydown” or graduated payment
features;
 
(xxii) The Mortgaged Property has a single-family (one to four-unit) dwelling
residence erected thereon, or is an individual condominium unit in a
condominium, or a Cooperative Apartment or an individual unit in a planned unit
development or in a de minimis planned unit development as defined by Fannie
Mae. No such residence is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
 
(xxiii) Except as set forth on the Mortgage Loan Schedule the Mortgage Loan is
not a Converted Mortgage Loan. The Mortgage Loan does not provide for negative
amortization;
 
(xxiv) The Mortgage Loan does not have an original term in excess of thirty (30)
years and one month;
 
(xxv) If the Mortgage Loan is a Cooperative Loan, (a) there is no provision in
any proprietary lease which requires the Mortgagor to offer for sale the
cooperative shares owned by such Mortgagor first to the cooperative, (b) there
is no prohibition in the proprietary lease against pledging the cooperative
shares or assigning the proprietary lease, (c) the Cooperative Apartment is
lawfully occupied under applicable law, and (d) all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Cooperative Apartment and the related project have been made or obtained
from the appropriate authorities;
 
(xxviii) There has been no fraud, material misrepresentation or deceit on the
part of any Mortgagor or any third party in connection with the Mortgage Loan
(including the application, processing, appraisal and origination) which would
cause a material economic loss to the owner of the Mortgage Loan, including, but
not limited to, material misrepresentation of such Mortgagor’s income, funds on
deposit or employment;
 
(xxix) The origination, collection and other servicing practices used by the
Seller/Servicer with respect to the Mortgage Loans are in compliance with all
material requirements of applicable laws and regulations;
 
(xxx) The Seller/Servicer shall cause to be maintained for each Mortgage Loan
primary hazard insurance with extended coverage on the related mortgage property
in an amount equal to the lessor of (i) full replacement value of improvements
and (ii) the outstanding principal balance;
 
(xxix) RWT Holdings has no knowledge of any homestead or other exemption
available to the mortgagor which would interfere with the right to sell the
mortgage property at trustee’s sale or the right to foreclose the mortgage;
 
(xxx) At the time of origination of such Mortgage Loan, and thereafter, all
material requirements of any federal, state or local law including usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws required to be complied with by the
Seller/Servicer as the originator of the Mortgage Loan have been complied with
in all material respects;
 
(xxxi) The Additional Collateral Mortgage Loans are insured under the terms and
provisions of the Surety Bond subject to the limitations set forth therein. The
Seller/Servicer will deliver to the Surety Bond issuer an “Assignment and Notice
of Transfer” in the form of Attachment to the Surety Bond, or any other similar
instrument required to be delivered under the Surety Bond, executed by the
Seller/Servicer and RWT Holdings, and that all other requirements for
transferring coverage under the Surety Bond in respect of such Additional
Collateral Mortgage Loans to the Trustee (as defined in the Pooling and
Servicing Agreement) shall be complied with;
 
40

--------------------------------------------------------------------------------


 
(xxxii) RWT hereby represents and warrants to Purchaser that prior to its
assignment to Purchaser, RWT had a first priority perfected security interest in
each Trading Account, or, if necessary to perfect a first priority security
interest in each asset contained in such Trading Account, a first priority
perfected security interest in each such asset contained in such Trading Account
and following RWT's assignment of the Pledge Agreements and related security
interest, Purchaser has a first priority perfected security interest in each
Trading Account, or, if necessary to perfect a first priority security interest
in each asset contained in such Trading Account, a perfected first priority
security interest in each such asset contained in such Trading Account;
 
(xxxiii) The assignment of rights to Purchaser under the Surety Bond, as
described herein, will not result in Purchaser assuming any obligations or
liabilities of RWT with respect thereto (other than to assist RWT in connection
with claims filed thereunder with respect to the Additional Collateral Mortgage
Loans owned by the Purchaser);
 
(xxxiv) With respect to each Additional Collateral Mortgage Loan sold under the
Master Mortgage Loan Purchase Agreement and Master Servicing Agreement, the
following representations and warranties made under each agreement thereof are
hereby modified as follows:

 
1) The terms of the Additional Collateral Pledge Collateral Agreement related to
such Mortgage Loan have not been impaired, waived, altered or modified in any
material respect, except as specifically set forth in the related Mortgage Loan
Schedule;


2) Except as specifically outlined in the Additional Collateral Pledge
Agreement, the Additional Collateral Pledge Agreement related to such Mortgage
Loan are not subject to any right of rescission, set-off or defense, including
the defense of usury, nor will the operation of any of the terms of such
Additional Collateral Agreement, or the exercise of any right thereunder, render
such Additional Collateral Agreement unenforceable, in whole or in part, or
subject to any right of rescission, set-off or defense, including the defense of
usury and no such right of rescission, set-off or defense has been asserted with
respect thereto; and 


3) There is no default, breach, violation or event of acceleration existing
under the Additional Collateral Pledge Agreement or any other agreements,
documents, or instruments related to such Mortgage Loan. There is no event that,
with the lapse of time, the giving of notice, or both, would constitute such a
default, breach, violation or event of acceleration.


(xxxv) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002;


(xxxvi) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal predatory and abusive lending
laws;


(xxxvii) None of the mortgage loans are High Cost as defined by the applicable
local, state, and federal predatory and abusive lending laws and no mortgage
loan is a “high cost” or “covered” mortgage loan, as applicable (as such terms
are defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E);


(xxxviii) No Mortgage Loan which is secured by property located in the State of
New Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home
Ownership Act, which became effective November 27, 2003;
 
41

--------------------------------------------------------------------------------




(xxxix)  No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;


(xl) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(xli) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;


(xlii) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
 
(xliii) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;


(xliv) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;


(xlv) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(xlvi) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC; and


(xlvii) There were no adverse selection procedures used in selecting the
Mortgage Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
42

--------------------------------------------------------------------------------


 
VII.
Master Mortgage Loan Purchase Agreement between RWT Holdings, Inc. ("RWT") and
Morgan Stanley Credit Corporation with Redwood Trust as Guarantor, dated
November 1, 2006, as modified by the related Acknowledgements (the “Morgan
Stanley-RWT Agreement”).



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Morgan Stanley-RWT
Agreement.


(i) The information set forth in the Mortgage Loan Schedule is true and correct
in all material respects;
 
(ii) The information provided to the rating agencies, including the loan level
detail, is true and correct according to the rating agency requirements;
 
(iii) As of the Closing Date, the Mortgage Loan is not delinquent more than 29
days, the Mortgage Loan has never been delinquent for more than 59 days and the
Mortgage Loan has not been dishonored. There are no material defaults under the
terms of the Mortgage Loan. The Seller/Servicer has not advanced funds, or
induced or, solicited any advance of funds from a party other than the owner of
the Mortgaged Property subject to the Mortgage, directly or indirectly, for the
payment of any amount required by the Mortgage Loan;
 
(iv) With respect to those Mortgage Loans which are required to deposit funds
into an escrow account for payment of taxes, assessments, insurance premiums and
similar items as they become due, all escrow deposits have been collected, are
under the control of the Seller/Servicer, and have been applied by the
Seller/Servicer to the payment of such items in a timely fashion, in accordance
with such Mortgage. There exist no deficiencies in connection therewith for
which customary arrangements for repayment thereof have not been met. With
respect to those Mortgage Loans for which escrow deposits are not required,
there are no delinquent taxes or other outstanding charges affecting the related
Mortgaged Property which constitute a lien on the related Mortgaged Property;
 
(v) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments
contained in the Trustee Mortgage File, approved, if necessary, by the insurer
under any Primary Mortgage Insurance Policy and recorded in all places necessary
to maintain the first priority of the lien, the substance of which waiver,
alteration or modification is reflected on the Mortgage Loan Schedule. No
Mortgagor has been released, in whole or in part, except by operation of law or
in connection with an assumption agreement which assumption agreement is part of
the Trustee Mortgage File and the terms of which are reflected in the Mortgage
Loan Schedule;
 
(vi) Neither the Mortgage Note nor the Mortgage is subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted by any
Person with respect thereto;
 
(vii) All buildings upon the Mortgaged Property are required to be insured by a
generally acceptable insurer against loss by fire, hazards of extended coverage
and such other hazards as are customarily included in extended coverage in the
area where the Mortgaged Property is located, pursuant to standard property
insurance policies in compliance with the Seller/Servicer’s policies as from
time to time in effect. On the date of origination, all such property policies
were in effect, and contained a standard mortgage clause naming the
Seller/Servicer or the originator of the Mortgage Loan and their respective
successors in interest as mortgagee; such policy and clause or a replacement is
in effect and all premiums due thereon have been paid. If the Mortgaged Property
is located in an area identified by the Federal Emergency Management Agency as
having special flood hazards under the National Flood Insurance Act of 1994, as
amended, such Mortgaged Property is covered by flood insurance in the amount
required under the National Flood Insurance Act of 1994. The Mortgage obligates
the Mortgagor to maintain such insurance and authorizes the holder of the
Mortgage to maintain such insurance at Mortgagor’s cost and expense should the
Mortgagor fail to do so and to seek reimbursement therefor from the Mortgagor;
 
43

--------------------------------------------------------------------------------


 
(viii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal or state law, including usury, truth-in-lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity or disclosure laws required to be complied with by Seller as the
originator of the Mortgage Loan and applicable to the Mortgage Loan have been
complied with in all material respects;
 
(ix) The Mortgage has not been satisfied as of the Closing Date, canceled or
subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule);
 
(x) Ownership of the Mortgaged Property is held in fee simple or leasehold
estate. With respect to Mortgage Loans that are secured by a leasehold estate:
(i) the lease is valid, in full force and effect, and conforms to all of Fannie
Mae’s requirements for leasehold estates; (ii) all rents and other payments due
under the lease have been paid; (iii) the lessee is not in default under any
provision of the lease; (iv) the term of the lease exceeds the maturity date of
the related Mortgage Loan by at least five (5) years; and (v) the terms of the
lease provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (x), the Mortgage is a valid,
subsisting and enforceable first lien on the Mortgaged Property securing the
Mortgage Note’s original principal balance. Such lien is free and clear of all
adverse claims, liens and encumbrances having priority over the first lien of
the Mortgage, subject only to (1) the lien of non-delinquent current real
property taxes and assessments not yet due and payable, (2) liens, covenants,
conditions and restrictions, rights of way, easements and other matters
reflected in the public record as of the date of recording which are acceptable
to mortgage lending institutions generally, or which are referred to
(specifically or generally) in the lender’s title insurance policy delivered to
the originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in such title insurance policy or the appraisal made for
the originator of the Mortgage Loan, or (B) which do not in the aggregate
adversely affect the appraised value of the Mortgaged Property as set forth in
such appraisal, and (3) other matters to which like properties are commonly
subject which do not in the aggregate materially interfere with the benefits of
the security intended to be provided by the Mortgage or the use, enjoyment,
value or marketability of the related Mortgaged Property. With respect to each
Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for unpaid assessments representing the Mortgagor’s pro rata share
of payments for a blanket mortgage, if any, current and future real property
taxes, insurance premiums, maintenance fees and other assessments, and (b) other
matters to which the collateral is commonly subject which do not materially
interfere with the benefits of the security intended to be provided; provided,
however, that the related proprietary lease for the Cooperative Apartment may be
subordinated or otherwise subject to the lien of a Mortgage on the cooperative
building;
 
(xi) The Mortgage Note and the related Mortgage are genuine and are in proper
form to constitute a legal, valid and binding obligation of the maker thereof in
all material respects, enforceable in accordance with its terms, subject to
bankruptcy, insolvency and other laws of general application affecting the
rights of creditors, and general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law), and
assuming that the maker thereof had the legal capacity to enter into the
Mortgage Loan and to execute and deliver the Mortgage Note and the Mortgage. The
Mortgage Note and the Mortgage have been duly and properly executed by such
parties. An obligor of the debt evidenced by the Mortgage Note is a natural
person. The proceeds of the Mortgage Loan have been fully disbursed and there is
no requirement for future advances thereunder, and any and all requirements in
the Mortgage as to completion of any on-site or off-site improvements and as to
disbursements of any escrow funds therefor have been complied with;
 
44

--------------------------------------------------------------------------------


 
(xii) RWT Holdings has good title to, and the full right to transfer and sell,
the Mortgage Loan and the Mortgage Note free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest including, any lien,
claim or other interest arising by operation of law;


(xiii) The Mortgage Loan is covered by either an ALTA lender’s title insurance
policy or other generally acceptable form of policy or insurance acceptable to
Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or
Freddie Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in paragraph
(x) (1), (2) and (3) above) to the Seller/Servicer, its successors and assigns,
the first priority lien of the Mortgage in the original principal amount of the
Mortgage Loan. The Seller/Servicer is the sole insured of such lender’s title
insurance policy, such title insurance policy has been duly and validly endorsed
to the Trustee (as defined in the Pooling and Servicing Agreement) or the
assignment to such Trustee of the Seller/Servicer’s interest does not require
the consent of or notification to the insurer and such lender’s title insurance
policy is in full force and effect and will be in full force and effect upon the
consummation of the transactions contemplated by the Morgan-RWT Agreement. No
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
 
(xiv) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration,
except for any Mortgage Loan Payment which is not late by more than 30 days, and
the Seller/Servicer has not waived any default, breach, violation or event
permitting acceleration;
 
(xv) All material improvements subject to the Mortgage, lie wholly within the
boundaries and building restrictions lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties materially encroach upon the Mortgaged Property, except
those which are insured against by the title insurance policy referred to in
paragraph (xiii) above and all improvements on the property comply with all
applicable zoning and subdivision laws and ordinances;
 
(xvi) The Mortgage Loan (unless designated as originated by others on any
Mortgage Loan Schedule) was originated by the Seller/Servicer (or the corporate
predecessor of the Seller/Servicer), and at the time of each such origination of
such Mortgage Loan the Seller/Servicer was (unless designated as “originated
prior to HUD approval” on any Mortgage Loan Schedule) a mortgagee approved by
the Secretary of Housing and Urban Development (the “Secretary”) pursuant to
Sections 203 and 211 of the National Housing Act. Each such Mortgage Loan was
underwritten in accordance with the Underwriting Guide as in effect at the time
of origination, except to the extent the Seller/Servicer believed as such time
that a variance from such Underwriting Guide was warranted by compensating
factors. The Mortgage contains the usual and customary provision of the
Seller/Servicer, if any, in the applicable jurisdiction at the time of
origination for the acceleration of the payment of the unpaid principal balance
of the Mortgage Loan if the related Mortgaged Property is sold without the prior
consent of the Mortgagee thereunder;
 
(xvii) The Mortgaged Property at origination or acquisition was and is free of
material damage and waste and at origination there was, and there is, no
proceeding pending for the total or partial condemnation thereof;
 
(xviii) The related Mortgage contains customary and enforceable provisions such
as to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby;
 
(xix) If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves as named in the Mortgage, and no fees or expenses are or
will become payable to the trustee under the deed of trust, except in connection
with a trustee’s sale or attempted sale after default by the Mortgagor;
 
45

--------------------------------------------------------------------------------


 
(xx) With respect to the Mortgage Loan, there is an appraisal on a Fannie
Mae-approved form (or a narrative residential appraisal) of the related
Mortgaged Property that conforms to the applicable requirements of the Financial
Institutions Reform Recovery and Enforcement Act of 1989 and that was signed
prior to the approval of such Mortgage Loan application by a qualified
appraiser, appointed by the Seller/Servicer or the originator of such Mortgage
Loan, as appropriate, who has no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of such Mortgage Loan;
 
(xxi) The Mortgage Loan contains no “subsidized buydown” or graduated payment
features;
 
(xxii) The Mortgaged Property has a single-family (one to four-unit) dwelling
residence erected thereon, or is an individual condominium unit in a
condominium, or a Cooperative Apartment or an individual unit in a planned unit
development or in a de minimis planned unit development as defined by Fannie
Mae. No such residence is a mobile home or a manufactured dwelling which is not
permanently attached to the land;
 
(xxiii) Except as set forth on the Mortgage Loan Schedule the Mortgage Loan is
not a Converted Mortgage Loan. The Mortgage Loan does not provide for negative
amortization;
 
(xxiv) The Mortgage Loan does not have an original term in excess of thirty (30)
years and one month;
 
(xxv) If the Mortgage Loan is a Cooperative Loan, (a) there is no provision in
any proprietary lease which requires the Mortgagor to offer for sale the
cooperative shares owned by such Mortgagor first to the cooperative, (b) there
is no prohibition in the proprietary lease against pledging the cooperative
shares or assigning the proprietary lease, (c) the Cooperative Apartment is
lawfully occupied under applicable law, and (d) all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Cooperative Apartment and the related project have been made or obtained
from the appropriate authorities;
 
(xxxi) There has been no fraud, material misrepresentation or deceit on the part
of any Mortgagor or any third party in connection with the Mortgage Loan
(including the application, processing, appraisal and origination) which would
cause a material economic loss to the owner of the Mortgage Loan, including, but
not limited to, material misrepresentation of such Mortgagor’s income, funds on
deposit or employment;
 
(xxxii) The origination, collection and other servicing practices used by the
Seller/Servicer with respect to the Mortgage Loans are in compliance with all
material requirements of applicable laws and regulations;
 
(xxxiii) The Seller/Servicer shall cause to be maintained for each Mortgage Loan
primary hazard insurance with extended coverage on the related mortgage property
in an amount equal to the lessor of (i) full replacement value of improvements
and (ii) the outstanding principal balance;
 
(xxix) RWT Holdings has no knowledge of any homestead or other exemption
available to the mortgagor which would interfere with the right to sell the
mortgage property at trustee’s sale or the right to foreclose the mortgage;
 
(xxx) The Mortgagor has not notified Seller of, and Seller has no knowledge of,
any relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act.
 
(xxxi) No Mortgage Loan is (a) subject to the provisions of the Homeownership
and Equity Protections Act of 1994 as amended (“HOEPA”), (b) a “high risk home”
mortgage loan, or predatory” mortgage loan or any other comparable terms, no
matter how defined under any applicable federal, state or local law, (c) subject
to any comparable federal, state or local statutes or regulations, or any other
statute or regulation providing for heightened regulatory scrutiny or assignee
liability to holders of such mortgage loans, or (d) a High Cost Loan or Covered
Loan, as applicable (as such terms are defined in the current Standard & Poor’s
LEVELS ® Glossary Revised, Appendix E).
 
46

--------------------------------------------------------------------------------




(xxxii)  No predatory, abusive or deceptive lending practices, including, but
not limited to, the extension of credit to a mortgagor without regard for the
mortgagor’s ability to repay the Mortgage Loan and other extension of credit to
a mortgagor which has no tangible net benefit to the mortgagor, were employed by
the Seller in the origination of the Mortgage Loan.


(xxxiii) RWT hereby represents and warrants to Purchaser that prior to its
assignment to Purchaser, RWT had a first priority perfected security interest in
each Trading Account, or, if necessary to perfect a first priority security
interest in each asset contained in such Trading Account, a first priority
perfected security interest in each such asset contained in such Trading Account
and following RWT's assignment of the Pledge Agreements and related security
interest, Purchaser has a first priority perfected security interest in each
Trading Account, or, if necessary to perfect a first priority security interest
in each asset contained in such Trading Account, a perfected first priority
security interest in each such asset contained in such Trading Account;
 
(xxxiv) The Additional Collateral Mortgage Loans are insured under the terms and
provisions of the Surety Bond subject to the limitations set forth therein. The
Seller/Servicer will deliver to the Surety Bond issuer an “Assignment and Notice
of Transfer” in the form of Attachment to the Surety Bond, or any other similar
instrument required to be delivered under the Surety Bond, executed by the
Seller/Servicer and RWT Holdings, and that all other requirements for
transferring coverage under the Surety Bond in respect of such Additional
Collateral Mortgage Loans to the Trustee (as defined in the Pooling and
Servicing Agreement) shall be complied with;
 
(xxxv) The assignment of rights to Purchaser under the Surety Bond, as described
herein, will not result in Purchaser assuming any obligations or liabilities of
RWT with respect thereto (other than to assist RWT in connection with claims
filed thereunder with respect to the Additional Collateral Mortgage Loans owned
by the Purchaser);
 
(xxxvi) With respect to each Additional Collateral Mortgage Loan sold under the
Master Mortgage Loan Purchase Agreement and Master Servicing Agreement, the
following representations and warranties made under each agreement thereof are
hereby modified as follows:


1) The terms of the Additional Collateral Pledge Collateral Agreement related to
such Mortgage Loan have not been impaired, waived, altered or modified in any
material respect, except as specifically set forth in the related Mortgage Loan
Schedule;


2) Except as specifically outlined in the Additional Collateral Pledge
Agreement, the Additional Collateral Pledge Agreement related to such Mortgage
Loan are not subject to any right of rescission, set-off or defense, including
the defense of usury, nor will the operation of any of the terms of such
Additional Collateral Agreement, or the exercise of any right thereunder, render
such Additional Collateral Agreement unenforceable, in whole or in part, or
subject to any right of rescission, set-off or defense, including the defense of
usury and no such right of rescission, set-off or defense has been asserted with
respect thereto; and 


3) There is no default, breach, violation or event of acceleration existing
under the Additional Collateral Pledge Agreement or any other agreements,
documents, or instruments related to such Mortgage Loan. There is no event that,
with the lapse of time, the giving of notice, or both, would constitute such a
default, breach, violation or event of acceleration.


(xxxiv) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002;
 
47

--------------------------------------------------------------------------------




(xxxv) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003;


(xxxvi) No Mortgage Loan which is secured by property located in the State of
New Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;


(xxxvii)  No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(xxxviii) No Mortgage Loan which is secured by property located in the
Commonwealth of Massachusetts is a "High Cost Home Mortgage Loan" as defined in
the Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C)
which became effective November 7, 2004;


(xxxix) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);


(xl) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;


(xli) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;


(xlii) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(xliii) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC;


(xliv) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and


(xlv) Each conventional first lien Mortgage Loan that had a LTV at origination
in excess of 80% will be subject to a Primary Mortgage Insurance Policy, issued
by a qualified insurer, in at least such amount as is required by the Agency.
All provisions of such Primary Mortgage Insurance Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. Any first lien Mortgage Loan subject to any such
Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to maintain
such insurance and to pay all premiums and charges in connection therewith
unless terminable in accordance with the Fannie Mae and Freddie Mac guidelines
or applicable law.
 
48

--------------------------------------------------------------------------------


 
VIII.
With Respect to Mortgage Loans purchased under the Mortgage Loan Flow Purchase,
Sale & Servicing Agreement, dated as of June 27, 2001 (the “PHH Agreement”),
among Redwood Trust, Inc. (“Redwood Trust”), and PHH Mortgage Corporation
(formerly PHH Mortgage Corporation) (“PHH”) and Bishop’s Gate Residential
Mortgage Trust (formerly known as Cendant Residential Mortgage Trust) (“Bishop’s
Gate”, and together with PHH, the “Seller/Servicer”), and the Additional
Collateral Servicing Agreement dated as of July 27, 2001, between Cendant and
Redwood Trust, as Purchaser (the “Additional Collateral Agreement”).

 
With respect to each Mortgage Loan, RWT Holdings, Inc. hereby makes the
following representations and warranties. Such representations and warranties
speak as of the Closing Date with respect to Pledged Mortgages (as such
capitalized terms are defined in the Indenture), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the PHH Agreement.
 
(1) Mortgage Loan as Described. Such Mortgage Loan complies with the terms and
conditions set forth in the PHH Agreement, and all of the information set forth
with respect thereto on the Mortgage Loan Schedule is true and correct in all
material respects;
 
(2) Complete Mortgage Files. The instruments and documents specified in Section
2.02 of the PHH Agreement with respect to such Mortgage Loan have been delivered
in compliance with the requirements of Article II of the PHH Agreement. Cendant
is in possession of a Mortgage File respecting such Mortgage Loan, except for
such documents as have been previously delivered to the Custodian;
 
(3) Mortgagee of Record. The Mortgage relating to such Mortgage Loan has been
duly recorded in the appropriate recording office, and the applicable
Seller/Servicer is the mortgagee of record of such Mortgage Loan and the
indebtedness evidenced by the related Mortgage Note;
 
(4) Payments Current. All payments required to be made up to and including the
Funding Date for such Mortgage Loan under the terms of the Mortgage Note have
been made, such that such Mortgage Loan is not delinquent 30 days or more on the
Funding Date. Unless otherwise disclosed in the Offering Materials or the
Mortgage Loan Schedule, there has been no delinquency, exclusive of any period
of grace, in any payment by the Mortgagor thereunder during the twelve months
preceding the Funding Date; and, if the Mortgage Loan is a Cooperative Loan, no
foreclosure action or private or public sale under the Uniform Commercial Code
has ever been threatened or commenced with respect to the Cooperative Loan;
 
(5) No Outstanding Charges. There are no delinquent taxes, insurance premiums,
assessments, including assessments payable in future installments, or other
outstanding charges affecting the Mortgaged Property related to such Mortgage
Loan;
 
(6) Original Terms Unmodified. The terms of the Mortgage Note, the Mortgage and
the Additional Collateral Agreement related to such Mortgage Loan (and the
Proprietary Lease and the Pledge Instruments with respect to each Cooperative
Loan,) have not been impaired, waived, altered or modified in any material
respect, except as specifically set forth in the related Mortgage Loan Schedule;
 
(7) No Defenses. The Mortgage Note, the Mortgage and the Additional Collateral
Agreement related to such Mortgage Loan (and the Acceptance of Assignment and
Assumption of Lease Agreement related to each Cooperative Loan) are not subject
to any right of rescission, set-off or defense, including the defense of usury,
nor will the operation of any of the terms of such Mortgage Note and such
Mortgage (or the Additional Collateral Agreement), or the exercise of any right
thereunder, render such Mortgage (or the Additional Collateral Agreement)
unenforceable, in whole or in part, or subject to any right of rescission,
set-off or defense, including the defense of usury and no such right of
rescission, set-off or defense has been asserted with respect thereto;
 
(8) Hazard Insurance. (a) All buildings upon the Mortgaged Property related to
such Mortgage Loan are insured by an insurer acceptable to FNMA or FHLMC against
loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where such Mortgaged Property is located, pursuant to
insurance policies conforming to the requirements of either Section 5.10 or
Section 5.11 of the PHH Agreement. All such insurance policies (collectively,
the “hazard insurance policy”) contain a standard mortgagee clause naming the
originator of such Mortgage Loan, its successors and assigns, as mortgagee. Such
policies are the valid and binding obligations of the insurer, and, to the
knowledge of RWT Holdings, all premiums thereon due to date have been paid. The
related Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at such Mortgagor’s cost and expense, and on such Mortgagor’s failure
to do so, authorizes the holder of such Mortgage to maintain such insurance at
such Mortgagor’s cost and expense and to seek reimbursement therefor from such
Mortgagor; or (b) in the case of a condominium or unit in a planned unit
development (“PUD”) project that is not covered by an individual policy, the
condominium or PUD project is covered by a “master” or “blanket” policy and
there exists and is in the Seller/Servicer’s Mortgage File a certificate of
insurance showing that the individual unit that secures the first mortgage is
covered under such policy. The insurance policy contains a standard mortgagee
clause naming the originator of such Mortgage Loan (and its successors and
assigns), as insured mortgagee. Such policies are the valid and binding
obligations of the insurer, and, to the knowledge of RWT Holdings, all premiums
thereon have been paid. The insurance policy provides for advance notice to the
Seller/Servicer if the policy is canceled or not renewed, or if any other change
that adversely affects the Seller/Servicer’s interests is made; the certificate
includes the types and amounts of coverage provided, describes any endorsements
that are part of the “master” policy and would be acceptable pursuant to the
FNMA Guide;
 
49

--------------------------------------------------------------------------------


 
(9) Compliance With Applicable Laws. All requirements of any federal, state or
local law (including usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws)
applicable to the origination and servicing of such Mortgage Loan have been
complied with in all material respects;
 
(10) No Satisfaction of Mortgage. The Mortgage related to such Mortgage Loan has
not been satisfied, canceled or subordinated, in whole or in part, or rescinded,
and the related Mortgaged Property has not been released from the lien of such
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission;
 
(11) Valid First Lien. The Mortgage including any Negative Amortization, related
to such Mortgage Loan is a valid, subsisting and enforceable perfected first
lien on the related Mortgaged Property, including all improvements on the
related Mortgaged Property, which Mortgaged Property is free and clear of any
encumbrances and liens having priority over the first lien of the Mortgage
subject only to (a) the lien of current real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording of such Mortgage which are acceptable to mortgage lending
institutions generally, are referred to in the lender’s title insurance policy
and do not adversely affect the market value or intended use of the related
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which do not individually or in the aggregate materially interfere with
the benefits of the security intended to be provided by such Mortgage or the
use, enjoyment, or market value of the related Mortgaged Property; with respect
to each Cooperative Loan, each Acceptance of Assignment and Assumption of Lease
Agreement creates a valid, enforceable and subsisting first security interest in
the collateral securing the related Mortgage Note subject only to (a) the lien
of the related Cooperative Corporation for unpaid assessments representing the
obligor’s pro rata share of the Cooperative Corporation’s payments for its
blanket mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Acceptance of Assignment and Assumption of Lease Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Cooperative Project;
 
(12) Validity of Documents. The Mortgage Note and the Mortgage related to such
Mortgage Loan (and the Acceptance of Assignment and Assumption of Lease
Agreement with respect to each Cooperative Loan) are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
(regardless whether such enforcement is considered in a proceeding in equity or
at law);
 
50

--------------------------------------------------------------------------------


 
(13) Valid Execution of Documents. All parties to the Mortgage Note and the
Mortgage related to such Mortgage Loan had legal capacity to enter into such
Mortgage Loan and to execute and deliver the related Mortgage Note and the
related Mortgage and the related Mortgage Note and the related Mortgage have
been duly and properly executed by such parties; with respect to each
Cooperative Loan, all parties to the Mortgage Note and the Mortgage Loan had
legal capacity to execute and deliver the Mortgage Note, the Acceptance of
Assignment and Assumption of Lease Agreement, the Proprietary Lease, the Stock
Power, the Recognition Agreement, the Financing Statement and the Assignment of
Proprietary Lease and such documents have been duly and properly executed by
such parties; each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative Corporation if the
Seller/Servicer undertakes to convert the ownership of the collateral securing
the related Cooperative Loan;
 
(14) Full Disbursement of Proceeds. Such Mortgage Loan has closed and the
proceeds of such Mortgage Loan have been fully disbursed prior to the Funding
Date; provided that, with respect to any Mortgage Loan originated within the
previous 120 days, alterations and repairs with respect to the related Mortgaged
Property or any part thereof may have required an escrow of funds in an amount
sufficient to pay for all outstanding work within 120 days of the origination of
such Mortgage Loan, and, if so, such funds are held in escrow by the applicable
Seller/Servicer, a title company or other escrow agent;
 
(15) Ownership. The Mortgage Note and the Mortgage related to such Mortgage Loan
have not been assigned, pledged or otherwise transferred by RWT Holdings, in
whole or in part, and RWT Holdings has good and marketable title thereto, and
the RWT Holdings is the sole owner thereof (and with respect to any Cooperative
Loan, the sole owner of the related Acceptance of Assignment and Assumption of
Lease Agreement)and has full right and authority to transfer and sell such
Mortgage Loan, and is transferring such Mortgage Loan free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;
 
(16) Doing Business. All parties that have had any interest in such Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the related Mortgaged Property is located;
 
(17) Title Insurance. (a) Such Mortgage Loan is covered by an ALTA lender’s
title insurance policy or short form title policy acceptable to FNMA and FHLMC
(or, in jurisdictions where ALTA policies are not generally approved for use, a
lender’s title insurance policy acceptable to FNMA and FHLMC), issued by a title
insurer acceptable to FNMA and FHLMC and qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring (subject
to the exceptions contained in clauses (11)(a) and (b) above) the applicable
Seller/Servicer, its successors and assigns as to the first priority lien of the
related Mortgage in the original principal amount of such Mortgage Loan
including any Negative Amortization and in the case of ARM Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of such Mortgage providing for adjustment to the applicable Note
Rate and Monthly Payment. Additionally, either such lender’s title insurance
policy affirmatively insures that there is ingress and egress to and from the
Mortgaged Property or the Seller/Servicer warrants that there is ingress and
egress to and from the Mortgaged Property and the lender’ s title insurance
policy affirmatively insures against encroachments by or upon the related
Mortgaged Property or any interest therein or any other adverse circumstance
that either is disclosed or would have been disclosed by an accurate survey. The
applicable Seller/Servicer is the sole insured of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by the PHH Agreement and will inure to the benefit of RWT Holdings
without any further act. No claims have been made under such lender’s title
insurance policy, neither the applicable Seller/Servicer, nor to the best of RWT
Holdings’ knowledge, any prior holder of the related Mortgage has done, by act
or omission, anything that would impair the coverage of such lender’s insurance
policy, and there is no act, omission, condition, or information that would
impair the coverage of such lender’s insurance policy; (b) The mortgage title
insurance policy covering each unit mortgage in a condominium or PUD project
related to such Mortgage Loan meets all requirements of FNMA and FHLMC;
 
51

--------------------------------------------------------------------------------


 
(18) No Defaults. (a) There is no default, breach, violation or event of
acceleration existing under the Mortgage, the Mortgage Note, and Additional
Collateral Agreement or any other agreements, documents, or instruments related
to such Mortgage Loan; (b) to the best of the RWT Holdings’ knowledge, there is
no event that, with the lapse of time, the giving of notice, or both, would
constitute such a default, breach, violation or event of acceleration; (c) the
Mortgagor(s) with respect to such Mortgage Loan is (1) not in default under any
other Mortgage Loan or (2) the subject of an Insolvency Proceeding; (d) no event
of acceleration has previously occurred, and no notice of default has been sent,
with respect to such Mortgage Loan; (e) in no event has the applicable
Seller/Servicer waived any of its rights or remedies in respect of any default,
breach, violation or event of acceleration under the Mortgage, the Mortgage
Note, and Additional Collateral Agreement or any other agreements, documents, or
instruments related to such Mortgage Loan; and (f) with respect to each
Cooperative Loan, there is no default in complying with the terms of the
Mortgage Note, the Acceptance of Assignment and Assumption of Lease Agreement
and the Proprietary Lease and all maintenance charges and assessments (including
assessments payable in the future installments, which previously became due and
owing) have been paid, and the Seller/Servicer has the right under the terms of
the Mortgage Note, Acceptance of Assignment and Assumption of Lease Agreement
and Recognition Agreement to pay any maintenance charges or assessments owed by
the Mortgagor;
 
(19) No Mechanics’ Liens. As of the date of origination of such Mortgage Loan,
there were no mechanics’ or similar liens, except such liens as are expressly
insured against by a title insurance policy, or claims that have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting the related Mortgaged Property that are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage;
 
(20) Location of Improvements; No Encroachments. As of the date of origination
of such Mortgage Loan, to the best of RWT Holdings’ knowledge, all improvements
that were considered in determining the Appraised Value of the related Mortgaged
Property lay wholly within the boundaries and building restriction lines of such
Mortgaged Property, and no improvements on adjoining properties encroach upon
such Mortgaged Property except as permitted under the terms of the FNMA Guide
and the FHLMC Selling Guide; to the best of RWT Holdings’ knowledge, no
improvement located on or part of any Mortgaged Property is in violation of any
applicable zoning law or regulation, and all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of such Mortgaged Property, and with respect to the use and occupancy of the
same, including certificates of occupancy, have been made or obtained from the
appropriate authorities;
 
(21) Origination; Payment Terms. Principal payments on such Mortgage Loan
commenced or will commence no more than 60 days after funds were disbursed in
connection with such Mortgage Loan. If the interest rate on the related Mortgage
Note is adjustable, the adjustment is based on the Index set forth on the
related Mortgage Loan Schedule. The related Mortgage Note is payable on the
first day of each month in arrears, in accordance with the payment terms
described on the related Mortgage Loan Schedule. With respect to any Mortgage
Loan subject to Negative Amortization the Monthly Payments are sufficient during
the period following each Payment Adjustment Date to fully amortize the
outstanding principal balance as of the first day of such period (including any
Negative Amortization) over the original term thereof in accordance with the
terms and conditions set forth in the Mortgage Note ;
 
(22) Due On Sale. Except as noted otherwise on the Mortgage Loan Schedule, the
related Mortgage contains the usual and customary “due-on-sale” clause or other
similar provision for the acceleration of the payment of the Unpaid Principal
Balance of such Mortgage Loan if the related Mortgaged Property or any interest
therein is sold or transferred without the prior consent of the mortgagee
thereunder;
 
(23) Prepayment Penalty. Except as noted otherwise on the Mortgage Loan
Schedule, such Mortgage Loan is not subject to any Prepayment Penalty; and no
Mortgage Loan contains prepayment penalties that extend beyond five years after
the date of origination;
 
52

--------------------------------------------------------------------------------


 
(24) Mortgaged Property Undamaged; No Condemnation. To the best of RWT Holdings’
knowledge, as of the Funding Date, the related Mortgaged Property (and with
respect to a Cooperative Loan, the related Cooperative Project and Cooperative
Unit) is free of material damage and waste and there is no proceeding pending
for the total or partial condemnation thereof;
 
(25) Customary Provisions. The related Mortgage contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the related Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) in the case
of a Mortgage, otherwise by judicial foreclosure;
 
(26) Conformance With Underwriting Standards. Such Mortgage Loan was
underwritten in accordance with the Cendant Guide;
 
(27) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property on forms and with riders approved by FNMA and FHLMC, signed prior to
the approval of such Mortgage Loan application by an appraiser, duly appointed
by the originator of such Mortgage Loan, whose compensation is not affected by
the approval or disapproval of such Mortgage Loan and who met the minimum
qualifications of FNMA and FHLMC for appraisers. Each appraisal of the Mortgage
Loan was made in accordance with the relevant provisions of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989;
 
(28) Deeds of Trust. If the related Mortgage constitutes a deed of trust, then a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in such Mortgage, and no fees or
expenses are or will become payable to the trustee under such deed of trust,
except in connection with a trustee’s sale after default by the related
Mortgagor;
 
(29) LTV; Primary Mortgage Insurance Policy. Except with respect to Additional
Collateral Mortgage Loans (as defined in Exhibit 11 to the PHH Agreement), if
such Mortgage Loan had a Loan-to-Value Ratio of more than 80% at origination,
such Mortgage Loan is and will be subject to a Primary Insurance Policy issued
by a Qualified Mortgage Insurer, which insures the applicable Seller/Servicer,
its successors and assigns and insureds in the amount set forth on the Mortgage
Loan Schedule; provided that, a Primary Mortgage Insurance Policy will not be
required for any Cooperative Loan if (i) the proceeds of such Cooperative Loan
were used to purchase a Cooperative Unit at the “insider’s price” when the
building was converted to a Cooperative Corporation, (ii) the value of the
Cooperative Unit for purposes of establishing the LTV at origination was such
“insider’s price”, (iii) the principal amount of the Cooperative Loan at
origination was not more than 100% of such “insider’s price” and (iv) the LTV at
origination, as calculated using the Appraised Value at origination, was less
than or equal to 80%. To the knowledge of RWT Holdings, all provisions of such
Primary Insurance Policy have been and are being complied with, such policy is
in full force and effect, and, to the knowledge of RWT Holdings, all premiums
due thereunder have been paid. Any related Mortgage subject to any such Primary
Insurance Policy (other than a “lender-paid” Primary Insurance Policy) obligates
the Mortgagor thereunder to maintain such insurance for the time period required
by law and to pay all premiums and charges in connection therewith. As of the
date of origination, the Loan-to-Value Ratio of such Mortgage Loan is as
specified in the applicable Mortgage Loan Schedule;
 
(30) Occupancy. As of the date of origination of such Mortgage Loan, to the best
of RWT Holdings’ knowledge, the related Mortgaged Property (or with respect to a
Cooperative Loan, the related Cooperative Unit) is lawfully occupied under
applicable law and all inspections, licenses and certificates required to be
made or issued with respect to all occupied portions of the Mortgaged Property
(or with respect to a Cooperative Loan, the related Cooperative Unit) and, with
respect to the use and occupancy of the same, including but not limited to
certificates of occupancy, have been made or obtained from the appropriate
authorities;
 
(31) Supervision and Examination by a Federal or State Authority. Each Mortgage
Loan either was (a) closed in the name of the PHH Mortgage, or (b) closed in the
name of another entity that is either a savings and loan association, a savings
bank, a commercial bank, credit union, insurance company or an institution which
is supervised and examined by a federal or state authority, or a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act (a “HUD Approved Mortgagee”), and was so
at the time such Mortgage Loan was originated (PHH Mortgage or such other
entity, the “Originator”) or (c) closed in the name of a loan broker under the
circumstances described in the following sentence. If such Mortgage Loan was
originated through a loan broker, such Mortgage Loan met the Originator’s
underwriting criteria at the time of origination and was originated in
accordance with the Originator’s policies and procedures and the Originator
acquired such Mortgage Loan from the loan broker contemporaneously with the
origination thereof. The Mortgage Loans that Bishops’ Gate Residential Mortgage
Trust sold to RWT Holdings were originated by or on behalf of PHH Mortgage and
subsequently assigned to the Bishops’ Gate Residential Mortgage Trust;
 
53

--------------------------------------------------------------------------------


 
(32) Adjustments. All of the terms of the related Mortgage Note pertaining to
interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance, if any, are enforceable and such adjustments will
not affect the priority of the lien of the related Mortgage; all such
adjustments on such Mortgage Loan have been made properly and in accordance with
the provisions of such Mortgage Loan;
 
(33) Insolvency Proceedings; Soldiers’ and Sailors’ Relief Act. To the best of
RWT Holdings’ knowledge, the related Mortgagor (1) is not the subject of any
Insolvency Proceeding; and (2) has not requested any relief allowed to such
Mortgagor under the Soldiers’ and Sailors’ Civil Relief Act of 1940;
 
(34) FNMA/FHLMC Documents. Such Mortgage Loan was closed on standard FNMA or
FHLMC documents or on such documents otherwise acceptable to them;
 
(35) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller/Servicer, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or (c)
contains any other similar provisions which may constitute a “buydown”
provision. The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
 
(36) The Assignment is in recordable form and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located;
 
(37) Any principal advances made to the Mortgagor prior to the Cut-off Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan plus any Negative Amortization;
 
(38) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan has a balloon payment feature. With respect to any
Mortgage Loan with a balloon payment feature, the Mortgage Note is payable in
Monthly Payments based on a thirty year amortization schedule and has a final
Monthly Payment substantially greater than the proceeding Monthly Payment which
is sufficient to amortize the remaining principal balance of the Mortgage Loan;
 
(39) If the residential dwelling on the Mortgaged Property is a condominium unit
or a unit in a planned unit development (other than a de minimis planned unit
development) such condominium or planned unit development project meets the
eligibility requirements of the Cendant Guide;
 
(40) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994;
 
(41) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
 
(42) RWT Holdings has no knowledge of any circumstances or condition with
respect to the Mortgage, the Mortgage Property (or with respect to a Cooperative
Loan, the Acceptance of Assignment and Assumption of Lease Agreement, the
Cooperative Unit or the Cooperative Project), the Mortgagor or the Mortgagor’s
credit standing that can reasonably be expected to cause the Mortgage Loan to be
an unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value of the Mortgage Loan;
 
54

--------------------------------------------------------------------------------


 
(43) Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
 
(44) To the best of RWT Holdings’ knowledge, the Mortgaged Property is in
material compliance with all applicable environmental laws pertaining to
environmental hazards including, without limitation, asbestos, and neither the
Seller/Servicer nor, to RWT Holdings’ knowledge, the related Mortgagor, has
received any notice of any violation or potential violation of such law;
 
(45) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan is subject to negative amortization;
 
(46) With respect to each Cooperative Loan, a Cooperative Lien Search has been
made by a company competent to make the same which company is acceptable to FNMA
and qualified to do business in the jurisdiction where the Cooperative Unit is
located;
 
(47) With respect to each Cooperative Loan, (i) the terms of the related
Proprietary Lease is longer than the terms of the Cooperative Loan, (ii) there
is no provision in any Proprietary Lease which requires the Mortgagor to offer
for sale the Cooperative Shares owned by such Mortgagor first to the Cooperative
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement;
 
(48) With respect to each Cooperative Loan, each original UCC financing
statement, continuation statement or other governmental filing or recordation
necessary to create or preserve the perfection and priority of the first
priority lien and security interest in the Cooperative Shares and Proprietary
Lease has been timely and properly made. Any security agreement, chattel
mortgage or equivalent document related to the Cooperative Loan and delivered to
the Mortgagor or its designee establishes in the Mortgagor a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Mortgagor has full right to sell and assign
the same;
 
(49) With respect to each Cooperative Loan, each Acceptance of Assignment and
Assumption of Lease Agreement contains enforceable provisions such as to render
the rights and remedies of the holder thereof adequate for the realization of
the benefits of the security provided thereby. The Acceptance of Assignment and
Assumption of Lease Agreement contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Cooperative Unit is transferred or sold without the consent of
the holder thereof;
 
(50) No fraud, error, omission, misrepresentation, or negligence with respect to
a Mortgage Loan has taken place on the part of any person, including without
limitation, the Mortgagor, any appraiser, any builder or developer or any other
party involved in the origination of the Mortgage Loan;
 
(51) The Additional Collateral Mortgage Loans are insured under the terms and
provisions of the Surety Bond subject to the limitations set forth therein. All
requirements for transferring coverage under the Surety Bond in respect of such
Additional Collateral Mortgage Loans to the Trustee (as defined in the
Indenture) shall be complied with;
 
(52) None of the proceeds of any Mortgage Loan were used to finance the purchase
of single premium credit insurance policies;


(53)  No Mortgage Loan is covered by the Home Ownership and Equity Protection
Act of 1994 and no Mortgage Loan is “high cost” as defined by any applicable
federal, state or local predatory or abusive lending law, and no mortgage loan
is a “high cost” or “covered” mortgage loan, as applicable (as such terms are
defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E);
 
55

--------------------------------------------------------------------------------




(54)  Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws;


(55) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC; and


(56) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.

56

--------------------------------------------------------------------------------



IX.
With Respect to Mortgage Loans purchased under the Mortgage Loan Flow Purchase,
Sale & Servicing Agreement, dated as of August 1, 2002 (the “PHH Agreement”),
among RWT Holdings, Inc. ("RWT Holdings"), and PHH Mortgage Corporation
(formerly known as Cendant Mortgage Corporation) (“PHH”) and Bishop’s Gate
Residential Mortgage Trust (formerly known as Cendant Residential Mortgage
Trust) (“Bishop’s Gate”, and together with PHH, the “Seller/Servicer”), and the
Additional Collateral Servicing Agreement dated as of August 1, 2002, between
PHH and RWT Holdings, as Purchaser (the “Additional Collateral Agreement”).

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the (as such capitalized terms are defined in
the Pooling and Servicing Agreement), unless otherwise indicated. Capitalized
terms are as defined in this Schedule A or in the PHH Agreement.
 
(1) Mortgage Loan as Described. Such Mortgage Loan complies with the terms and
conditions set forth in the PHH Agreement, and all of the information set forth
with respect thereto on the Mortgage Loan Schedule is true and correct in all
material respects, and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements;
 
(2) Complete Mortgage Files. The instruments and documents specified in Section
2.02 of the PHH Agreement with respect to such Mortgage Loan have been delivered
in compliance with the requirements of Article II of the PHH Agreement. PHH is
in possession of a Mortgage File respecting such Mortgage Loan, except for such
documents as have been previously delivered to the Custodian;
 
(3) Mortgagee of Record. The Mortgage relating to such Mortgage Loan has been
duly recorded in the appropriate recording office, and the applicable
Seller/Servicer is the mortgagee of record of such Mortgage Loan and the
indebtedness evidenced by the related Mortgage Note;
 
(4) Payments Current. All payments required to be made up to and including the
Funding Date for such Mortgage Loan under the terms of the Mortgage Note have
been made, such that such Mortgage Loan is not delinquent 30 days or more on the
Funding Date. Unless otherwise disclosed in the Offering Materials or the
Mortgage Loan Schedule, there has been no delinquency, exclusive of any period
of grace, in any payment by the Mortgagor thereunder during the twelve months
preceding the Funding Date; and, if the Mortgage Loan is a Cooperative Loan, no
foreclosure action or private or public sale under the Uniform Commercial Code
has ever been threatened or commenced with respect to the Cooperative Loan;
 
(5) No Outstanding Charges. There are no delinquent taxes, insurance premiums,
assessments, including assessments payable in future installments, or other
outstanding charges affecting the Mortgaged Property related to such Mortgage
Loan;
 
(6) Original Terms Unmodified. The terms of the Mortgage Note, the Mortgage and
the Additional Collateral Agreement related to such Mortgage Loan (and the
Proprietary Lease and the Pledge Instruments with respect to each Cooperative
Loan,) have not been impaired, waived, altered or modified in any material
respect, except as specifically set forth in the related Mortgage Loan Schedule;
 
(7) No Defenses. The Mortgage Note, the Mortgage and the Additional Collateral
Agreement related to such Mortgage Loan (and the Acceptance of Assignment and
Assumption of Lease Agreement related to each Cooperative Loan) are not subject
to any right of rescission, set-off or defense, including the defense of usury,
nor will the operation of any of the terms of such Mortgage Note and such
Mortgage (or the Additional Collateral Agreement), or the exercise of any right
thereunder, render such Mortgage (or the Additional Collateral Agreement)
unenforceable, in whole or in part, or subject to any right of rescission,
set-off or defense, including the defense of usury and no such right of
rescission, set-off or defense has been asserted with respect thereto;
 
(8) Hazard Insurance. (a) All buildings upon the Mortgaged Property related to
such Mortgage Loan are insured by an insurer acceptable to FNMA or FHLMC against
loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where such Mortgaged Property is located, pursuant to
insurance policies conforming to the requirements of either Section 5.10 or
Section 5.11 of the PHH Agreement. All such insurance policies (collectively,
the “hazard insurance policy”) contain a standard mortgagee clause naming the
originator of such Mortgage Loan, its successors and assigns, as mortgagee. Such
policies are the valid and binding obligations of the insurer, and all premiums
thereon due to date have been paid. The related Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at such Mortgagor’s cost and expense,
and on such Mortgagor’s failure to do so, authorizes the holder of such Mortgage
to maintain such insurance at such Mortgagor’s cost and expense and to seek
reimbursement therefor from such Mortgagor; or (b) in the case of a condominium
or unit in a planned unit development (“PUD”) project that is not covered by an
individual policy, the condominium or PUD project is covered by a “master” or
“blanket” policy and there exists and is in the Seller/Servicer’s Mortgage File
a certificate of insurance showing that the individual unit that secures the
first mortgage is covered under such policy. The insurance policy contains a
standard mortgagee clause naming the originator of such Mortgage Loan (and its
successors and assigns), as insured mortgagee. Such policies are the valid and
binding obligations of the insurer, and all premiums thereon have been paid. The
insurance policy provides for advance notice to the Seller/Servicer if the
policy is canceled or not renewed, or if any other change that adversely affects
the Seller/Servicer’s interests is made; the certificate includes the types and
amounts of coverage provided, describes any endorsements that are part of the
“master” policy and would be acceptable pursuant to the FNMA Guide;
 
57

--------------------------------------------------------------------------------


 
(9) Compliance With Applicable Laws. All requirements of any federal, state or
local law (including usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws)
applicable to the origination and servicing of such Mortgage Loan have been
complied with in all material respects;
 
(10) No Satisfaction of Mortgage. The Mortgage related to such Mortgage Loan has
not been satisfied, canceled or subordinated, in whole or in part, or rescinded,
and the related Mortgaged Property has not been released from the lien of such
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission;
 
(11) Valid First Lien. The Mortgage including any Negative Amortization, related
to such Mortgage Loan is a valid, subsisting and enforceable perfected first
lien on the related Mortgaged Property, including all improvements on the
related Mortgaged Property, which Mortgaged Property is free and clear of any
encumbrances and liens having priority over the first lien of the Mortgage
subject only to (a) the lien of current real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording of such Mortgage which are acceptable to mortgage lending
institutions generally, are referred to in the lender’s title insurance policy
and do not adversely affect the market value or intended use of the related
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which do not individually or in the aggregate materially interfere with
the benefits of the security intended to be provided by such Mortgage or the
use, enjoyment, or market value of the related Mortgaged Property; with respect
to each Cooperative Loan, each Acceptance of Assignment and Assumption of Lease
Agreement creates a valid, enforceable and subsisting first security interest in
the collateral securing the related Mortgage Note subject only to (a) the lien
of the related Cooperative Corporation for unpaid assessments representing the
obligor’s pro rata share of the Cooperative Corporation’s payments for its
blanket mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Acceptance of Assignment and Assumption of Lease Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Cooperative Project;
 
(12) Validity of Documents. The Mortgage Note and the Mortgage related to such
Mortgage Loan (and the Acceptance of Assignment and Assumption of Lease
Agreement with respect to each Cooperative Loan) are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
(regardless whether such enforcement is considered in a proceeding in equity or
at law);
 
58

--------------------------------------------------------------------------------


 
(13) Valid Execution of Documents. All parties to the Mortgage Note and the
Mortgage related to such Mortgage Loan had legal capacity to enter into such
Mortgage Loan and to execute and deliver the related Mortgage Note and the
related Mortgage and the related Mortgage Note and the related Mortgage have
been duly and properly executed by such parties; with respect to each
Cooperative Loan, all parties to the Mortgage Note and the Mortgage Loan had
legal capacity to execute and deliver the Mortgage Note, the Acceptance of
Assignment and Assumption of Lease Agreement, the Proprietary Lease, the Stock
Power, the Recognition Agreement, the Financing Statement and the Assignment of
Proprietary Lease and such documents have been duly and properly executed by
such parties; each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative Corporation if the
Seller/Servicer undertakes to convert the ownership of the collateral securing
the related Cooperative Loan;
 
(14) Full Disbursement of Proceeds. Such Mortgage Loan has closed and the
proceeds of such Mortgage Loan have been fully disbursed prior to the Funding
Date; provided that, with respect to any Mortgage Loan originated within the
previous 120 days, alterations and repairs with respect to the related Mortgaged
Property or any part thereof may have required an escrow of funds in an amount
sufficient to pay for all outstanding work within 120 days of the origination of
such Mortgage Loan, and, if so, such funds are held in escrow by the applicable
Seller/Servicer, a title company or other escrow agent;
 
(15) Ownership. The Mortgage Note and the Mortgage related to such Mortgage Loan
have not been assigned, pledged or otherwise transferred by RWT Holdings, in
whole or in part, and RWT Holdings has good and marketable title thereto, and
the RWT Holdings is the sole owner thereof (and with respect to any Cooperative
Loan, the sole owner of the related Acceptance of Assignment and Assumption of
Lease Agreement)and has full right and authority to transfer and sell such
Mortgage Loan, and is transferring such Mortgage Loan free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;
 
(16) Doing Business. All parties that have had any interest in such Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the related Mortgaged Property is located;
 
(17) Title Insurance. (a) Such Mortgage Loan is covered by an ALTA lender’s
title insurance policy or short form title policy acceptable to FNMA and FHLMC
(or, in jurisdictions where ALTA policies are not generally approved for use, a
lender’s title insurance policy acceptable to FNMA and FHLMC), issued by a title
insurer acceptable to FNMA and FHLMC and qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring (subject
to the exceptions contained in clauses (11)(a) and (b) above) the applicable
Seller/Servicer, its successors and assigns as to the first priority lien of the
related Mortgage in the original principal amount of such Mortgage Loan
including any Negative Amortization and in the case of ARM Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of such Mortgage providing for adjustment to the applicable Note
Rate and Monthly Payment. Additionally, either such lender’s title insurance
policy affirmatively insures that there is ingress and egress to and from the
Mortgaged Property or the Seller/Servicer warrants that there is ingress and
egress to and from the Mortgaged Property and the lender’ s title insurance
policy affirmatively insures against encroachments by or upon the related
Mortgaged Property or any interest therein or any other adverse circumstance
that either is disclosed or would have been disclosed by an accurate survey. The
applicable Seller/Servicer is the sole insured of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by the PHH Agreement and will inure to the benefit of RWT Holdings
without any further act. No claims have been made under such lender’s title
insurance policy, neither the applicable Seller/Servicer, nor any prior holder
of the related Mortgage has done, by act or omission, anything that would impair
the coverage of such lender’s insurance policy, and there is no act, omission,
condition, or information that would impair the coverage of such lender’s
insurance policy; (b) The mortgage title insurance policy covering each unit
mortgage in a condominium or PUD project related to such Mortgage Loan meets all
requirements of FNMA and FHLMC;
 
59

--------------------------------------------------------------------------------


 
(18) No Defaults. (a) There is no default, breach, violation or event of
acceleration existing under the Mortgage, the Mortgage Note, and Additional
Collateral Agreement or any other agreements, documents, or instruments related
to such Mortgage Loan; (b) there is no event that, with the lapse of time, the
giving of notice, or both, would constitute such a default, breach, violation or
event of acceleration; (c) the Mortgagor(s) with respect to such Mortgage Loan
is (1) not in default under any other Mortgage Loan or (2) the subject of an
Insolvency Proceeding; (d) no event of acceleration has previously occurred, and
no notice of default has been sent, with respect to such Mortgage Loan; (e) in
no event has the applicable Seller/Servicer waived any of its rights or remedies
in respect of any default, breach, violation or event of acceleration under the
Mortgage, the Mortgage Note, and Additional Collateral Agreement or any other
agreements, documents, or instruments related to such Mortgage Loan; and (f)
with respect to each Cooperative Loan, there is no default in complying with the
terms of the Mortgage Note, the Acceptance of Assignment and Assumption of Lease
Agreement and the Proprietary Lease and all maintenance charges and assessments
(including assessments payable in the future installments, which previously
became due and owing) have been paid, and the Seller/Servicer has the right
under the terms of the Mortgage Note, Acceptance of Assignment and Assumption of
Lease Agreement and Recognition Agreement to pay any maintenance charges or
assessments owed by the Mortgagor;
 
(19) No Mechanics’ Liens. As of the date of origination of such Mortgage Loan,
there were no mechanics’ or similar liens, except such liens as are expressly
insured against by a title insurance policy, or claims that have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting the related Mortgaged Property that are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage;
 
(20) Location of Improvements; No Encroachments. As of the date of origination
of such Mortgage Loan, all improvements that were considered in determining the
Appraised Value of the related Mortgaged Property lay wholly within the
boundaries and building restriction lines of such Mortgaged Property, and no
improvements on adjoining properties encroach upon such Mortgaged Property
except as permitted under the terms of the FNMA Guide and the FHLMC Selling
Guide; no improvement located on or part of any Mortgaged Property is in
violation of any applicable zoning law or regulation, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Property, and with respect to the use and
occupancy of the same, including certificates of occupancy, have been made or
obtained from the appropriate authorities;
 
(21) Origination; Payment Terms. Principal payments on such Mortgage Loan
commenced or will commence no more than 60 days after funds were disbursed in
connection with such Mortgage Loan. If the interest rate on the related Mortgage
Note is adjustable, the adjustment is based on the Index set forth on the
related Mortgage Loan Schedule. The related Mortgage Note is payable on the
first day of each month in arrears, in accordance with the payment terms
described on the related Mortgage Loan Schedule. With respect to any Mortgage
Loan subject to Negative Amortization the Monthly Payments are sufficient during
the period following each Payment Adjustment Date to fully amortize the
outstanding principal balance as of the first day of such period (including any
Negative Amortization) over the original term thereof in accordance with the
terms and conditions set forth in the Mortgage Note;
 
(22) Due On Sale. Except as noted otherwise on the Mortgage Loan Schedule, the
related Mortgage contains the usual and customary “due-on-sale” clause or other
similar provision for the acceleration of the payment of the Unpaid Principal
Balance of such Mortgage Loan if the related Mortgaged Property or any interest
therein is sold or transferred without the prior consent of the mortgagee
thereunder;
 
(23) Prepayment Penalty. Except as noted otherwise on the Mortgage Loan
Schedule, such Mortgage Loan is not subject to any Prepayment Penalty; and no
Mortgage Loan contains prepayment penalties that extend beyond five years after
the date of origination;
 
(24) Mortgaged Property Undamaged; No Condemnation. As of the Funding Date, the
related Mortgaged Property (and with respect to a Cooperative Loan, the related
Cooperative Project and Cooperative Unit) is free of material damage and waste
and there is no proceeding pending for the total or partial condemnation
thereof;
 
60

--------------------------------------------------------------------------------


 
(25) Customary Provisions. The related Mortgage contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the related Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) in the case
of a Mortgage, otherwise by judicial foreclosure;
 
(26) Conformance With Underwriting Standards. Such Mortgage Loan was
underwritten in accordance with the PHH Guide;
 
(27) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property on forms and with riders approved by FNMA and FHLMC, signed prior to
the approval of such Mortgage Loan application by an appraiser, duly appointed
by the originator of such Mortgage Loan, whose compensation is not affected by
the approval or disapproval of such Mortgage Loan and who met the minimum
qualifications of FNMA and FHLMC for appraisers. Each appraisal of the Mortgage
Loan was made in accordance with the relevant provisions of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989;
 
(28) Deeds of Trust. If the related Mortgage constitutes a deed of trust, then a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in such Mortgage, and no fees or
expenses are or will become payable to the trustee under such deed of trust,
except in connection with a trustee’s sale after default by the related
Mortgagor;
 
(29) LTV; Primary Mortgage Insurance Policy. Except with respect to Additional
Collateral Mortgage Loans (as defined in Exhibit 11 to the PHH Agreement), if
such Mortgage Loan had a Loan-to-Value Ratio of more than 80% at origination,
such Mortgage Loan is and will be subject to a Primary Insurance Policy issued
by a Qualified Mortgage Insurer, which insures the applicable Seller/Servicer,
its successors and assigns and insureds in the amount set forth on the Mortgage
Loan Schedule; provided that, a Primary Mortgage Insurance Policy will not be
required for any Cooperative Loan if (i) the proceeds of such Cooperative Loan
were used to purchase a Cooperative Unit at the “insider’s price” when the
building was converted to a Cooperative Corporation, (ii) the value of the
Cooperative Unit for purposes of establishing the LTV at origination was such
“insider’s price”, (iii) the principal amount of the Cooperative Loan at
origination was not more than 100% of such “insider’s price” and (iv) the LTV at
origination, as calculated using the Appraised Value at origination, was less
than or equal to 80%. All provisions of such Primary Insurance Policy have been
and are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. Any related Mortgage subject to any such
Primary Insurance Policy (other than a “lender-paid” Primary Insurance Policy)
obligates the Mortgagor thereunder to maintain such insurance for the time
period required by law and to pay all premiums and charges in connection
therewith. As of the date of origination, the Loan-to-Value Ratio of such
Mortgage Loan is as specified in the applicable Mortgage Loan Schedule;
 
(30) Occupancy. As of the date of origination of such Mortgage Loan, the related
Mortgaged Property (or with respect to a Cooperative Loan, the related
Cooperative Unit) is lawfully occupied under applicable law and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property (or with respect to a Cooperative
Loan, the related Cooperative Unit) and, with respect to the use and occupancy
of the same, including but not limited to certificates of occupancy, have been
made or obtained from the appropriate authorities;
 
(31) Supervision and Examination by a Federal or State Authority. Each Mortgage
Loan either was (a) closed in the name of the PHH Mortgage, or (b) closed in the
name of another entity that is either a savings and loan association, a savings
bank, a commercial bank, credit union, insurance company or an institution which
is supervised and examined by a federal or state authority, or a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act (a “HUD Approved Mortgagee”), and was so
at the time such Mortgage Loan was originated (PHH Mortgage or such other
entity, the “Originator”) or (c) closed in the name of a loan broker under the
circumstances described in the following sentence. If such Mortgage Loan was
originated through a loan broker, such Mortgage Loan met the Originator’s
underwriting criteria at the time of origination and was originated in
accordance with the Originator’s policies and procedures and the Originator
acquired such Mortgage Loan from the loan broker contemporaneously with the
origination thereof. The Mortgage Loans that Bishops’ Gate Residential Mortgage
Trust sold to RWT Holdings were originated by or on behalf of PHH Mortgage and
subsequently assigned to the Bishops’ Gate Residential Mortgage Trust;
 
61

--------------------------------------------------------------------------------


 
(32) Adjustments. All of the terms of the related Mortgage Note pertaining to
interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance, if any, are enforceable and such adjustments will
not affect the priority of the lien of the related Mortgage; all such
adjustments on such Mortgage Loan have been made properly and in accordance with
the provisions of such Mortgage Loan;
 
(33) Insolvency Proceedings; Soldiers’ and Sailors’ Relief Act. The related
Mortgagor (1) is not the subject of any Insolvency Proceeding; and (2) has not
requested any relief allowed to such Mortgagor under the Soldiers’ and Sailors’
Civil Relief Act of 1940;
 
(34) FNMA/FHLMC Documents. Such Mortgage Loan was closed on standard FNMA or
FHLMC documents or on such documents otherwise acceptable to them;
 
(35) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller/Servicer, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or (c)
contains any other similar provisions which may constitute a “buydown”
provision. The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
 
(36) The Assignment is in recordable form and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located;
 
(37) Any principal advances made to the Mortgagor prior to the Cut-off Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan plus any Negative Amortization;
 
(38) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan has a balloon payment feature. With respect to any
Mortgage Loan with a balloon payment feature, the Mortgage Note is payable in
Monthly Payments based on a thirty year amortization schedule and has a final
Monthly Payment substantially greater than the proceeding Monthly Payment which
is sufficient to amortize the remaining principal balance of the Mortgage Loan;
 
(39) If the residential dwelling on the Mortgaged Property is a condominium unit
or a unit in a planned unit development (other than a de minimis planned unit
development) such condominium or planned unit development project meets the
eligibility requirements of the PHH Guide;
 
(40) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994;
 
(41) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
 
(42) RWT Holdings has no knowledge of any circumstances or condition with
respect to the Mortgage, the Mortgage Property (or with respect to a Cooperative
Loan, the Acceptance of Assignment and Assumption of Lease Agreement, the
Cooperative Unit or the Cooperative Project), the Mortgagor or the Mortgagor’s
credit standing that can reasonably be expected to cause the Mortgage Loan to be
an unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value of the Mortgage Loan;
 
62

--------------------------------------------------------------------------------


 
(43) Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
 
(44) The Mortgaged Property is in material compliance with all applicable
environmental laws pertaining to environmental hazards including, without
limitation, asbestos, and neither the Seller/Servicer nor the related Mortgagor,
has received any notice of any violation or potential violation of such law;
 
(45) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan is subject to negative amortization;
 
(46) With respect to each Cooperative Loan, a Cooperative Lien Search has been
made by a company competent to make the same which company is acceptable to FNMA
and qualified to do business in the jurisdiction where the Cooperative Unit is
located;
 
(47) With respect to each Cooperative Loan, (i) the terms of the related
Proprietary Lease is longer than the terms of the Cooperative Loan, (ii) there
is no provision in any Proprietary Lease which requires the Mortgagor to offer
for sale the Cooperative Shares owned by such Mortgagor first to the Cooperative
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement;
 
(48) With respect to each Cooperative Loan, each original UCC financing
statement, continuation statement or other governmental filing or recordation
necessary to create or preserve the perfection and priority of the first
priority lien and security interest in the Cooperative Shares and Proprietary
Lease has been timely and properly made. Any security agreement, chattel
mortgage or equivalent document related to the Cooperative Loan and delivered to
the Mortgagor or its designee establishes in the Mortgagor a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Mortgagor has full right to sell and assign
the same;
 
(49) With respect to each Cooperative Loan, each Acceptance of Assignment and
Assumption of Lease Agreement contains enforceable provisions such as to render
the rights and remedies of the holder thereof adequate for the realization of
the benefits of the security provided thereby. The Acceptance of Assignment and
Assumption of Lease Agreement contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Cooperative Unit is transferred or sold without the consent of
the holder thereof;
 
(50) No fraud, error, omission, misrepresentation, or negligence with respect to
a Mortgage Loan has taken place on the part of any person, including without
limitation, the Mortgagor, any appraiser, any builder or developer or any other
party involved in the origination of the Mortgage Loan;
 
(51) The Additional Collateral Mortgage Loans are insured under the terms and
provisions of the Surety Bond subject to the limitations set forth therein. All
requirements for transferring coverage under the Surety Bond in respect of such
Additional Collateral Mortgage Loans to the Trustee (as defined in the Pooling
and Servicing Agreement) shall be complied with;
 
(52) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act;
 
(53) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(54) None of the mortgage loans are High Cost as defined by the applicable
predatory and abusive lending laws and no mortgage loan is a “high cost” or
“covered” mortgage loan, as applicable (as such terms are defined in the then
current Standard and Poor’s LEVELS Glossary which is now Version 6.0, Appendix
E);
 
63

--------------------------------------------------------------------------------




(55) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003;


(56) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;


(57) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(58) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;


(59) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
 
(60) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;


(61) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(62) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC; and


(63) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
64

--------------------------------------------------------------------------------


 
X.
With Respect to Mortgage Loans purchased under the Mortgage Loan Flow Purchase,
Sale & Servicing Agreement, dated as of January 1, 2006 (the “PHH Agreement”),
among RWT Holdings, Inc. ("RWT Holdings"), and PHH Mortgage Corporation
(formerly known as Cendant Mortgage Corporation) (“PHH”) and Bishop’s Gate
Residential Mortgage Trust (formerly known as Cendant Residential Mortgage
Trust) (“Bishop’s Gate”, and together with PHH, the “Seller/Servicer”), and the
Additional Collateral Servicing Agreement dated as of January 1, 2006, between
PHH and RWT Holdings, as Purchaser (the “Additional Collateral Agreement”).

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the (as such capitalized terms are defined in
the Pooling and Servicing Agreement), unless otherwise indicated. Capitalized
terms are as defined in this Schedule A or in the PHH Agreement.
 
(1) Mortgage Loan as Described. Such Mortgage Loan complies with the terms and
conditions set forth in the PHH Agreement, and all of the information set forth
with respect thereto on the Mortgage Loan Schedule is true and correct in all
material respects, and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements;
 
(2) Complete Mortgage Files. The instruments and documents specified in Section
2.02 of the PHH Agreement with respect to such Mortgage Loan have been delivered
in compliance with the requirements of Article II of the PHH Agreement. PHH is
in possession of a Mortgage File respecting such Mortgage Loan, except for such
documents as have been previously delivered to the Custodian;
 
(3) Mortgagee of Record. The Mortgage relating to such Mortgage Loan has been
duly recorded in the appropriate recording office, and the applicable
Seller/Servicer is the mortgagee of record of such Mortgage Loan and the
indebtedness evidenced by the related Mortgage Note;
 
(4) Payments Current. All payments required to be made up to and including the
Funding Date for such Mortgage Loan under the terms of the Mortgage Note have
been made, such that such Mortgage Loan is not delinquent 30 days or more on the
Funding Date. Unless otherwise disclosed in the Offering Materials or the
Mortgage Loan Schedule, there has been no delinquency, exclusive of any period
of grace, in any payment by the Mortgagor thereunder during the twelve months
preceding the Funding Date; and, if the Mortgage Loan is a Cooperative Loan, no
foreclosure action or private or public sale under the Uniform Commercial Code
has ever been threatened or commenced with respect to the Cooperative Loan;
 
(5) No Outstanding Charges. There are no delinquent taxes, insurance premiums,
assessments, including assessments payable in future installments, or other
outstanding charges affecting the Mortgaged Property related to such Mortgage
Loan;
 
(6) Original Terms Unmodified. The terms of the Mortgage Note, the Mortgage and
the Additional Collateral Agreement related to such Mortgage Loan (and the
Proprietary Lease and the Pledge Instruments with respect to each Cooperative
Loan,) have not been impaired, waived, altered or modified in any material
respect, except as specifically set forth in the related Mortgage Loan Schedule;
 
(7) No Defenses. The Mortgage Note, the Mortgage and the Additional Collateral
Agreement related to such Mortgage Loan (and the Acceptance of Assignment and
Assumption of Lease Agreement related to each Cooperative Loan) are not subject
to any right of rescission, set-off or defense, including the defense of usury,
nor will the operation of any of the terms of such Mortgage Note and such
Mortgage (or the Additional Collateral Agreement), or the exercise of any right
thereunder, render such Mortgage (or the Additional Collateral Agreement)
unenforceable, in whole or in part, or subject to any right of rescission,
set-off or defense, including the defense of usury and no such right of
rescission, set-off or defense has been asserted with respect thereto;
 
(8) Hazard Insurance. (a) All buildings upon the Mortgaged Property related to
such Mortgage Loan are insured by an insurer acceptable to FNMA or FHLMC against
loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where such Mortgaged Property is located, pursuant to
insurance policies conforming to the requirements of either Section 5.10 or
Section 5.11 of the PHH Agreement. All such insurance policies (collectively,
the “hazard insurance policy”) contain a standard mortgagee clause naming the
originator of such Mortgage Loan, its successors and assigns, as mortgagee. Such
policies are the valid and binding obligations of the insurer, and all premiums
thereon due to date have been paid. The related Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at such Mortgagor’s cost and expense,
and on such Mortgagor’s failure to do so, authorizes the holder of such Mortgage
to maintain such insurance at such Mortgagor’s cost and expense and to seek
reimbursement therefor from such Mortgagor; or (b) in the case of a condominium
or unit in a planned unit development (“PUD”) project that is not covered by an
individual policy, the condominium or PUD project is covered by a “master” or
“blanket” policy and there exists and is in the Seller/Servicer’s Mortgage File
a certificate of insurance showing that the individual unit that secures the
first mortgage is covered under such policy. The insurance policy contains a
standard mortgagee clause naming the originator of such Mortgage Loan (and its
successors and assigns), as insured mortgagee. Such policies are the valid and
binding obligations of the insurer, and all premiums thereon have been paid. The
insurance policy provides for advance notice to the Seller/Servicer if the
policy is canceled or not renewed, or if any other change that adversely affects
the Seller/Servicer’s interests is made; the certificate includes the types and
amounts of coverage provided, describes any endorsements that are part of the
“master” policy and would be acceptable pursuant to the FNMA Guide;
 
65

--------------------------------------------------------------------------------


 
(9) Compliance With Applicable Laws. All requirements of any federal, state or
local law (including usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity or disclosure laws)
applicable to the origination and servicing of such Mortgage Loan have been
complied with in all material respects;
 
(10) No Satisfaction of Mortgage. The Mortgage related to such Mortgage Loan has
not been satisfied, canceled or subordinated, in whole or in part, or rescinded,
and the related Mortgaged Property has not been released from the lien of such
Mortgage, in whole or in part, nor has any instrument been executed that would
effect any such release, cancellation, subordination or rescission;
 
(11) Valid First Lien. The Mortgage including any Negative Amortization, related
to such Mortgage Loan is a valid, subsisting and enforceable perfected first
lien on the related Mortgaged Property, including all improvements on the
related Mortgaged Property, which Mortgaged Property is free and clear of any
encumbrances and liens having priority over the first lien of the Mortgage
subject only to (a) the lien of current real estate taxes and special
assessments not yet due and payable, (b) covenants, conditions and restrictions,
rights of way, easements and other matters of the public record as of the date
of recording of such Mortgage which are acceptable to mortgage lending
institutions generally, are referred to in the lender’s title insurance policy
and do not adversely affect the market value or intended use of the related
Mortgaged Property, and (c) other matters to which like properties are commonly
subject which do not individually or in the aggregate materially interfere with
the benefits of the security intended to be provided by such Mortgage or the
use, enjoyment, or market value of the related Mortgaged Property; with respect
to each Cooperative Loan, each Acceptance of Assignment and Assumption of Lease
Agreement creates a valid, enforceable and subsisting first security interest in
the collateral securing the related Mortgage Note subject only to (a) the lien
of the related Cooperative Corporation for unpaid assessments representing the
obligor’s pro rata share of the Cooperative Corporation’s payments for its
blanket mortgage, current and future real property taxes, insurance premiums,
maintenance fees and other assessments to which like collateral is commonly
subject and (b) other matters to which like collateral is commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Acceptance of Assignment and Assumption of Lease Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Cooperative Project;
 
(12) Validity of Documents. The Mortgage Note and the Mortgage related to such
Mortgage Loan (and the Acceptance of Assignment and Assumption of Lease
Agreement with respect to each Cooperative Loan) are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles
(regardless whether such enforcement is considered in a proceeding in equity or
at law);
 
66

--------------------------------------------------------------------------------


 
(13) Valid Execution of Documents. All parties to the Mortgage Note and the
Mortgage related to such Mortgage Loan had legal capacity to enter into such
Mortgage Loan and to execute and deliver the related Mortgage Note and the
related Mortgage and the related Mortgage Note and the related Mortgage have
been duly and properly executed by such parties; with respect to each
Cooperative Loan, all parties to the Mortgage Note and the Mortgage Loan had
legal capacity to execute and deliver the Mortgage Note, the Acceptance of
Assignment and Assumption of Lease Agreement, the Proprietary Lease, the Stock
Power, the Recognition Agreement, the Financing Statement and the Assignment of
Proprietary Lease and such documents have been duly and properly executed by
such parties; each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative Corporation if the
Seller/Servicer undertakes to convert the ownership of the collateral securing
the related Cooperative Loan;
 
(14) Full Disbursement of Proceeds. Such Mortgage Loan has closed and the
proceeds of such Mortgage Loan have been fully disbursed prior to the Funding
Date; provided that, with respect to any Mortgage Loan originated within the
previous 120 days, alterations and repairs with respect to the related Mortgaged
Property or any part thereof may have required an escrow of funds in an amount
sufficient to pay for all outstanding work within 120 days of the origination of
such Mortgage Loan, and, if so, such funds are held in escrow by the applicable
Seller/Servicer, a title company or other escrow agent;
 
(15) Ownership. The Mortgage Note and the Mortgage related to such Mortgage Loan
have not been assigned, pledged or otherwise transferred by RWT Holdings, in
whole or in part, and RWT Holdings has good and marketable title thereto, and
the RWT Holdings is the sole owner thereof (and with respect to any Cooperative
Loan, the sole owner of the related Acceptance of Assignment and Assumption of
Lease Agreement)and has full right and authority to transfer and sell such
Mortgage Loan, and is transferring such Mortgage Loan free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest;
 
(16) Doing Business. All parties that have had any interest in such Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the related Mortgaged Property is located;
 
(17) Title Insurance. (a) Such Mortgage Loan is covered by an ALTA lender’s
title insurance policy or short form title policy acceptable to FNMA and FHLMC
(or, in jurisdictions where ALTA policies are not generally approved for use, a
lender’s title insurance policy acceptable to FNMA and FHLMC), issued by a title
insurer acceptable to FNMA and FHLMC and qualified to do business in the
jurisdiction where the related Mortgaged Property is located, insuring (subject
to the exceptions contained in clauses (11)(a) and (b) above) the applicable
Seller/Servicer, its successors and assigns as to the first priority lien of the
related Mortgage in the original principal amount of such Mortgage Loan
including any Negative Amortization and in the case of ARM Loans, against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of such Mortgage providing for adjustment to the applicable Note
Rate and Monthly Payment. Additionally, either such lender’s title insurance
policy affirmatively insures that there is ingress and egress to and from the
Mortgaged Property or the Seller/Servicer warrants that there is ingress and
egress to and from the Mortgaged Property and the lender’ s title insurance
policy affirmatively insures against encroachments by or upon the related
Mortgaged Property or any interest therein or any other adverse circumstance
that either is disclosed or would have been disclosed by an accurate survey. The
applicable Seller/Servicer is the sole insured of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by the PHH Agreement and will inure to the benefit of RWT Holdings
without any further act. No claims have been made under such lender’s title
insurance policy, neither the applicable Seller/Servicer, nor any prior holder
of the related Mortgage has done, by act or omission, anything that would impair
the coverage of such lender’s insurance policy, and there is no act, omission,
condition, or information that would impair the coverage of such lender’s
insurance policy; (b) The mortgage title insurance policy covering each unit
mortgage in a condominium or PUD project related to such Mortgage Loan meets all
requirements of FNMA and FHLMC;
 
67

--------------------------------------------------------------------------------


 
(18) No Defaults. (a) There is no default, breach, violation or event of
acceleration existing under the Mortgage, the Mortgage Note, and Additional
Collateral Agreement or any other agreements, documents, or instruments related
to such Mortgage Loan; (b) there is no event that, with the lapse of time, the
giving of notice, or both, would constitute such a default, breach, violation or
event of acceleration; (c) the Mortgagor(s) with respect to such Mortgage Loan
is (1) not in default under any other Mortgage Loan or (2) the subject of an
Insolvency Proceeding; (d) no event of acceleration has previously occurred, and
no notice of default has been sent, with respect to such Mortgage Loan; (e) in
no event has the applicable Seller/Servicer waived any of its rights or remedies
in respect of any default, breach, violation or event of acceleration under the
Mortgage, the Mortgage Note, and Additional Collateral Agreement or any other
agreements, documents, or instruments related to such Mortgage Loan; and (f)
with respect to each Cooperative Loan, there is no default in complying with the
terms of the Mortgage Note, the Acceptance of Assignment and Assumption of Lease
Agreement and the Proprietary Lease and all maintenance charges and assessments
(including assessments payable in the future installments, which previously
became due and owing) have been paid, and the Seller/Servicer has the right
under the terms of the Mortgage Note, Acceptance of Assignment and Assumption of
Lease Agreement and Recognition Agreement to pay any maintenance charges or
assessments owed by the Mortgagor;
 
(19) No Mechanics’ Liens. As of the date of origination of such Mortgage Loan,
there were no mechanics’ or similar liens, except such liens as are expressly
insured against by a title insurance policy, or claims that have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting the related Mortgaged Property that are or may be
liens prior to, or equal or coordinate with, the lien of the related Mortgage;
 
(20) Location of Improvements; No Encroachments. As of the date of origination
of such Mortgage Loan, all improvements that were considered in determining the
Appraised Value of the related Mortgaged Property lay wholly within the
boundaries and building restriction lines of such Mortgaged Property, and no
improvements on adjoining properties encroach upon such Mortgaged Property
except as permitted under the terms of the FNMA Guide and the FHLMC Selling
Guide; no improvement located on or part of any Mortgaged Property is in
violation of any applicable zoning law or regulation, and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of such Mortgaged Property, and with respect to the use and
occupancy of the same, including certificates of occupancy, have been made or
obtained from the appropriate authorities;
 
(21) Origination; Payment Terms. Principal payments on such Mortgage Loan
commenced or will commence no more than 60 days after funds were disbursed in
connection with such Mortgage Loan. If the interest rate on the related Mortgage
Note is adjustable, the adjustment is based on the Index set forth on the
related Mortgage Loan Schedule. The related Mortgage Note is payable on the
first day of each month in arrears, in accordance with the payment terms
described on the related Mortgage Loan Schedule. With respect to any Mortgage
Loan subject to Negative Amortization the Monthly Payments are sufficient during
the period following each Payment Adjustment Date to fully amortize the
outstanding principal balance as of the first day of such period (including any
Negative Amortization) over the original term thereof in accordance with the
terms and conditions set forth in the Mortgage Note;
 
(22) Due On Sale. Except as noted otherwise on the Mortgage Loan Schedule, the
related Mortgage contains the usual and customary “due-on-sale” clause or other
similar provision for the acceleration of the payment of the Unpaid Principal
Balance of such Mortgage Loan if the related Mortgaged Property or any interest
therein is sold or transferred without the prior consent of the mortgagee
thereunder;
 
(23) Prepayment Penalty. Except as noted otherwise on the Mortgage Loan
Schedule, such Mortgage Loan is not subject to any Prepayment Penalty;
 
(24) Mortgaged Property Undamaged; No Condemnation. As of the Funding Date, the
related Mortgaged Property (and with respect to a Cooperative Loan, the related
Cooperative Project and Cooperative Unit) is free of material damage and waste
and there is no proceeding pending for the total or partial condemnation
thereof;
 
68

--------------------------------------------------------------------------------


 
(25) Customary Provisions. The related Mortgage contains customary and
enforceable provisions that render the rights and remedies of the holder thereof
adequate for the realization against the related Mortgaged Property of the
benefits of the security provided thereby, including, (a) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (b) in the case
of a Mortgage, otherwise by judicial foreclosure;
 
(26) Conformance With Underwriting Standards. Such Mortgage Loan was
underwritten in accordance with the PHH Guide;
 
(27) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property on forms and with riders approved by FNMA and FHLMC, signed prior to
the approval of such Mortgage Loan application by an appraiser, duly appointed
by the originator of such Mortgage Loan, whose compensation is not affected by
the approval or disapproval of such Mortgage Loan and who met the minimum
qualifications of FNMA and FHLMC for appraisers. Each appraisal of the Mortgage
Loan was made in accordance with the relevant provisions of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989;
 
(28) Deeds of Trust. If the related Mortgage constitutes a deed of trust, then a
trustee, duly qualified under applicable law to serve as such, has been properly
designated and currently so serves and is named in such Mortgage, and no fees or
expenses are or will become payable to the trustee under such deed of trust,
except in connection with a trustee’s sale after default by the related
Mortgagor;
 
(29) LTV; Primary Mortgage Insurance Policy. Except with respect to Additional
Collateral Mortgage Loans (as defined in Exhibit 11 to the PHH Agreement), if
such Mortgage Loan had a Loan-to-Value Ratio of more than 80% at origination,
such Mortgage Loan is and will be subject to a Primary Insurance Policy issued
by a Qualified Mortgage Insurer, which insures the applicable Seller/Servicer,
its successors and assigns and insureds in the amount set forth on the Mortgage
Loan Schedule; provided that, a Primary Mortgage Insurance Policy will not be
required for any Cooperative Loan if (i) the proceeds of such Cooperative Loan
were used to purchase a Cooperative Unit at the “insider’s price” when the
building was converted to a Cooperative Corporation, (ii) the value of the
Cooperative Unit for purposes of establishing the LTV at origination was such
“insider’s price”, (iii) the principal amount of the Cooperative Loan at
origination was not more than 100% of such “insider’s price” and (iv) the LTV at
origination, as calculated using the Appraised Value at origination, was less
than or equal to 80%. All provisions of such Primary Insurance Policy have been
and are being complied with, such policy is in full force and effect, and all
premiums due thereunder have been paid. Any related Mortgage subject to any such
Primary Insurance Policy (other than a “lender-paid” Primary Insurance Policy)
obligates the Mortgagor thereunder to maintain such insurance for the time
period required by law and to pay all premiums and charges in connection
therewith. As of the date of origination, the Loan-to-Value Ratio of such
Mortgage Loan is as specified in the applicable Mortgage Loan Schedule;
 
(30) Occupancy. As of the date of origination of such Mortgage Loan, the related
Mortgaged Property (or with respect to a Cooperative Loan, the related
Cooperative Unit) is lawfully occupied under applicable law and all inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property (or with respect to a Cooperative
Loan, the related Cooperative Unit) and, with respect to the use and occupancy
of the same, including but not limited to certificates of occupancy, have been
made or obtained from the appropriate authorities;
 
(31) Supervision and Examination by a Federal or State Authority. Each Mortgage
Loan either was (a) closed in the name of the PHH Mortgage, or (b) closed in the
name of another entity that is either a savings and loan association, a savings
bank, a commercial bank, credit union, insurance company or an institution which
is supervised and examined by a federal or state authority, or a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act (a “HUD Approved Mortgagee”), and was so
at the time such Mortgage Loan was originated (PHH Mortgage or such other
entity, the “Originator”) or (c) closed in the name of a loan broker under the
circumstances described in the following sentence. If such Mortgage Loan was
originated through a loan broker, such Mortgage Loan met the Originator’s
underwriting criteria at the time of origination and was originated in
accordance with the Originator’s policies and procedures and the Originator
acquired such Mortgage Loan from the loan broker contemporaneously with the
origination thereof. The Mortgage Loans that Bishops’ Gate Residential Mortgage
Trust sold to RWT Holdings were originated by or on behalf of PHH Mortgage and
subsequently assigned to the Bishops’ Gate Residential Mortgage Trust;
 
69

--------------------------------------------------------------------------------


 
(32) Adjustments. All of the terms of the related Mortgage Note pertaining to
interest rate adjustments, payment adjustments and adjustments of the
outstanding principal balance, if any, are enforceable and such adjustments will
not affect the priority of the lien of the related Mortgage; all such
adjustments on such Mortgage Loan have been made properly and in accordance with
the provisions of such Mortgage Loan;
 
(33) Insolvency Proceedings; Soldiers’ and Sailors’ Relief Act. The related
Mortgagor (1) is not the subject of any Insolvency Proceeding; and (2) has not
requested any relief allowed to such Mortgagor under the Soldiers’ and Sailors’
Civil Relief Act of 1940;
 
(34) FNMA/FHLMC Documents. Such Mortgage Loan was closed on standard FNMA or
FHLMC documents or on such documents otherwise acceptable to them;
 
(35) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan contains provisions pursuant to which Monthly
Payments are (a) paid or partially paid with funds deposited in any separate
account established by the Seller/Servicer, the Mortgagor, or anyone on behalf
of the Mortgagor, (b) paid by any source other than the Mortgagor or (c)
contains any other similar provisions which may constitute a “buydown”
provision. The Mortgage Loan is not a graduated payment mortgage loan and the
Mortgage Loan does not have a shared appreciation or other contingent interest
feature;
 
(36) The Assignment is in recordable form and is acceptable for recording under
the laws of the jurisdiction in which the Mortgaged Property is located;
 
(37) Any principal advances made to the Mortgagor prior to the Cut-off Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The consolidated principal amount does not exceed the
original principal amount of the Mortgage Loan plus any Negative Amortization;
 
(38) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan has a balloon payment feature. With respect to any
Mortgage Loan with a balloon payment feature, the Mortgage Note is payable in
Monthly Payments based on a thirty year amortization schedule and has a final
Monthly Payment substantially greater than the proceeding Monthly Payment which
is sufficient to amortize the remaining principal balance of the Mortgage Loan;
 
(39) If the residential dwelling on the Mortgaged Property is a condominium unit
or a unit in a planned unit development (other than a de minimis planned unit
development) such condominium or planned unit development project meets the
eligibility requirements of the PHH Guide;
 
(40) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994;
 
(41) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;
 
(42) RWT Holdings has no knowledge of any circumstances or condition with
respect to the Mortgage, the Mortgage Property (or with respect to a Cooperative
Loan, the Acceptance of Assignment and Assumption of Lease Agreement, the
Cooperative Unit or the Cooperative Project), the Mortgagor or the Mortgagor’s
credit standing that can reasonably be expected to cause the Mortgage Loan to be
an unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value of the Mortgage Loan;
 
70

--------------------------------------------------------------------------------


 
(43) Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
 
(44) The Mortgaged Property is in material compliance with all applicable
environmental laws pertaining to environmental hazards including, without
limitation, asbestos, and neither the Seller/Servicer nor the related Mortgagor,
has received any notice of any violation or potential violation of such law;
 
(45) Unless otherwise disclosed in the Offering Materials or the Mortgage Loan
Schedule, no Mortgage Loan is subject to negative amortization;
 
(46) With respect to each Cooperative Loan, a Cooperative Lien Search has been
made by a company competent to make the same which company is acceptable to FNMA
and qualified to do business in the jurisdiction where the Cooperative Unit is
located;
 
(47) With respect to each Cooperative Loan, (i) the terms of the related
Proprietary Lease is longer than the terms of the Cooperative Loan, (ii) there
is no provision in any Proprietary Lease which requires the Mortgagor to offer
for sale the Cooperative Shares owned by such Mortgagor first to the Cooperative
Corporation, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement;
 
(48) With respect to each Cooperative Loan, each original UCC financing
statement, continuation statement or other governmental filing or recordation
necessary to create or preserve the perfection and priority of the first
priority lien and security interest in the Cooperative Shares and Proprietary
Lease has been timely and properly made. Any security agreement, chattel
mortgage or equivalent document related to the Cooperative Loan and delivered to
the Mortgagor or its designee establishes in the Mortgagor a valid and
subsisting perfected first lien on and security interest in the Mortgaged
Property described therein, and the Mortgagor has full right to sell and assign
the same;
 
(49) With respect to each Cooperative Loan, each Acceptance of Assignment and
Assumption of Lease Agreement contains enforceable provisions such as to render
the rights and remedies of the holder thereof adequate for the realization of
the benefits of the security provided thereby. The Acceptance of Assignment and
Assumption of Lease Agreement contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Cooperative Unit is transferred or sold without the consent of
the holder thereof;
 
(50) No fraud, error, omission, misrepresentation, or negligence with respect to
a Mortgage Loan has taken place on the part of any person, including without
limitation, the Mortgagor, any appraiser, any builder or developer or any other
party involved in the origination of the Mortgage Loan;
 
(51) The Additional Collateral Mortgage Loans are insured under the terms and
provisions of the Surety Bond subject to the limitations set forth therein. All
requirements for transferring coverage under the Surety Bond in respect of such
Additional Collateral Mortgage Loans to the Trustee (as defined in the Pooling
and Servicing Agreement) shall be complied with;
 
(52) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act;
 
(53) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(54) None of the mortgage loans are High Cost as defined by the applicable
predatory and abusive lending laws and no mortgage loan is a “high cost” or
“covered” mortgage loan, as applicable (as such terms are defined in the then
current Standard and Poor’s LEVELS Glossary which is now Version 6.0, Appendix
E);
 
71

--------------------------------------------------------------------------------




(55) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003;


(56) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;


(57) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(58) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;


(59) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);


(60) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005;


(61) None of the proceeds of any Mortgage Loan were used to finance the purchase
of single premium credit insurance policies;


(62) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(63) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC; and


(64) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
72

--------------------------------------------------------------------------------





XI.
With respect to Mortgage Loans purchased under the Flow Mortgage Loan  Sale and
Servicing Agreement, dated as of April 1, 2003, between RWT Holdings and Bank of
America, N.A. (the "Seller") (the "Bank of America-RWT Agreement")



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Bank of
America-RWT Agreement.


(a) The information set forth in the Mortgage Loan Schedule and the information
contained in the related electronic data file delivered by RWT Holdings is true,
correct and complete in all material respects.


(b) There are no defaults by the Seller, the Servicer or any prior originator in
complying with the terms of the Mortgage, and all taxes, ground rents,
governmental assessments, insurance premiums, leasehold payments, water, sewer
and municipal charges which previously became due and owing have been paid, or
escrow funds have been established in an amount sufficient to pay for every such
escrowed item which remains unpaid and which has been assessed but is not yet
due and payable.


(c) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded in the applicable public recording office required by law or
if necessary to maintain the lien priority of the Mortgage, and which have been
delivered to the Purchaser; the substance of any such waiver, alteration or
modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, and by the title insurer, to the extent required by
the related policy, and is reflected on the related Mortgage Loan Schedule. No
other instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, except in connection with an
assumption agreement approved by the insurer under the Primary Mortgage
Insurance Policy, if any, and by the title insurer, to the extent required by
the policy, and which assumption agreement is a part of the Mortgage File and is
reflected on the related Mortgage Loan Schedule.


(d) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note and the Mortgage, or the exercise of any right thereunder, render either
the Mortgage Note or the Mortgage unenforceable, in whole or in part, or subject
to any right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto; and the
Mortgagor was not a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated.


(e) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer generally acceptable to Fannie Mae and to
prudent mortgage lending institutions against loss by fire, hazards of extended
coverage and such other hazards as are provided for in the Fannie Mae Guides as
well as all additional requirements set forth in the Bank of America-RWT
Agreement, pursuant to an insurance policy conforming to the requirements of
Customary Servicing Procedures and providing coverage in an amount equal to the
lesser of (i) the full insurable value of the Mortgaged Property or (ii) the
outstanding principal balance owing on the Mortgage Loan. All such insurance
policies are in full force and effect and they contain a standard mortgagee
clause naming the originator of the Mortgage Loan, its successors and assigns as
mortgagee and all premiums thereon have been paid. If the Mortgaged Property is
in an area identified on a flood hazard map or flood insurance rate map issued
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available), a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect which policy conforms to the requirements of Fannie
Mae or Freddie Mac. The Mortgage obligates the Mortgagor thereunder to maintain
all such insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s
failure to do so, authorizes the holder of the Mortgage to maintain such
insurance at the Mortgagor’s cost and expense and to seek reimbursement therefor
from the Mortgagor.
 
73

--------------------------------------------------------------------------------




(f) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing or disclosure
laws applicable to the origination and servicing of the Mortgage Loans have been
complied with; no Mortgage Loan is subject to the provisions of the Home
Ownership and Equity Protection Act of 1994, as amended, or in violation of any
similar state or local law; the Servicer maintains, and shall maintain, evidence
of such compliance as required by applicable law or regulation and shall make
such evidence available for inspection at the Servicer’s office during normal
business hours upon reasonable advance notice.


(g) The Mortgage has not been satisfied, canceled, subordinated or rescinded, in
whole or in part (other than as to Principal Prepayments in full which may have
been received on or after the related Cut-off Date and prior to the related
Closing Date), and the Mortgaged Property has not been released from the lien of
the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such satisfaction, cancellation, subordination, rescission or
release. Neither the Seller nor the Servicer has waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, and neither the Seller nor the
Servicer has waived any default.


(h) The Mortgage is a valid, existing, perfected and enforceable first lien on
the Mortgaged Property, including all improvements on the Mortgaged Property,
free and clear of all adverse claims, liens and encumbrances having priority
over the lien of the Mortgage, subject only to (i) the lien of current real
property taxes and assessments not yet due and payable, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording being acceptable to mortgage lending
institutions generally and either (A) specifically referred to in the lender’s
title insurance policy delivered to the originator of the Mortgage Loan or (B)
which do not adversely affect the Appraised Value of the Mortgaged Property and
(iii) other matters to which like properties are commonly subject which do not
individually or in the aggregate materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first
lien and first priority security interest on the property described therein and
RWT Holdings has the full right to sell and assign the same to the Purchaser.


(i) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms except as enforceability may be
limited by (i) bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization or other similar laws affecting the enforcement of the rights of
creditors and (ii) general principles of equity, whether enforcement is sought
in a proceeding in equity or at law and RWT Holdings has taken all action
necessary to transfer such rights of enforceability to the Purchaser.


(j) All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage, and the Mortgage Note and the Mortgage have been duly and properly
executed by such parties. Either the Mortgagor is a natural person or the
related coborrower or guarantor is a natural person.


(k) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage.
 
74

--------------------------------------------------------------------------------




(l) The Seller and all other parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) in compliance
with any and all applicable “doing business” and licensing requirements of the
laws of the state wherein the Mortgaged Property is located.


(m) The Mortgage Loan is covered by an ALTA or CLTA lender’s title insurance
policy, acceptable to Fannie Mae or Freddie Mac, issued by a title insurer
acceptable to Fannie Mae or Freddie Mac and qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in (h)(i), (ii) and (iii) above) the Seller, its successors
and assigns as to the first priority lien of the Mortgage in the original
principal amount of the Mortgage Loan and, with respect to any Adjustable Rate
Mortgage Loan, against any loss by reason of the invalidity or unenforceability
of the lien resulting from the provisions of the Mortgage providing for
adjustment in the Mortgage Interest Rate or Monthly Payment. The Seller and its
successors and assigns are the sole insureds of such lender’s title insurance
policy, and such lender’s title insurance policy is in full force and effect and
will be in full force and effect upon the consummation of the transactions
contemplated by the Bank of America-RWT Agreement and will inure to the benefit
of the Purchaser and its assigns without any further act. No claims have been
made under such lender’s title insurance policy, and RWT Holdings has not done,
by act or omission, anything which would impair the coverage of such lender’s
title insurance policy.


(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and no event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event permitting acceleration, and
the Seller and Servicer have waived any default, breach, violation or event
permitting acceleration.


(o) There are no mechanics’ or similar liens or claims filed for work, labor or
material (and no rights are outstanding that under law could give rise to such
lien) affecting the related Mortgaged Property which are or may be liens prior
to, or equal or coordinate with, the lien of the related Mortgage.


(p) All improvements which were considered in determining the Appraised Value of
the related Mortgaged Property lay wholly within the boundaries and building
restriction lines of the Mortgaged Property, and no improvements on adjoining
properties encroach upon the Mortgaged Property.


(q) The Mortgage Loan was originated by a commercial bank or similar banking
institution which is supervised and examined by a federal or state authority, or
by a mortgagee approved by the Secretary of HUD.


(r) Principal payments on the Mortgage Loan commenced no more than sixty (60)
days after (i) the IO Conversion Date, with respect to the IO Adjustable Rate
Mortgage Loans and (ii) the proceeds of the Mortgage Loan were disbursed, with
respect to all Mortgage Loans other than IO Adjustable Rate Mortgage Loans. The
Mortgage Loans identified on the related Mortgage Loan Schedule have an original
term to maturity of not more than (i) twenty-five (25) years with respect to the
IO Adjustable Rate Mortgage Loans and (ii) thirty (30) years with respect to all
other Mortgage Loans, with interest payable in arrears on the first day of the
month. As to each Adjustable Rate Mortgage Loan, on each applicable Adjustment
Date, the Mortgage Interest Rate will be adjusted to equal the sum of the Index
plus the applicable Gross Margin, rounded up or down as provided in the Mortgage
Note; provided, however, that the Mortgage Interest Rate will not increase or
decrease by more than the Initial Rate Cap on the first Adjustment Date or the
Periodic Rate Cap on any subsequent Adjustment Date, if applicable, and will in
no event exceed the Lifetime Rate Cap. Each Mortgage Note evidencing a Mortgage
Loan other than an Adjustable Rate Mortgage Loan requires a Monthly Payment
which is sufficient to amortize the original principal balance fully over the
original term thereof and to pay interest at the related Mortgage Interest Rate.
Each Mortgage Note evidencing an Adjustable Rate Mortgage Loan requires a
Monthly Payment which is sufficient (after the IO Conversion Date, with respect
to the IO Adjustable Rate Mortgage Loans) (i) during the period prior to the
first adjustment to the Mortgage Interest Rate, to amortize the original
principal balance fully over the remaining term thereof and to pay interest at
the related Mortgage Interest Rate, and (ii) during the period following each
Adjustment Date, to amortize the outstanding principal balance fully as of the
first day of such period over the then remaining term of such Mortgage Note and
to pay interest at the related Mortgage Interest Rate. No Mortgage Note
evidencing an Adjustable Rate Mortgage Loan permits negative amortization.
Interest on the Mortgage Note is calculated on the basis of a 360-day year
consisting of twelve 30-day months.
 
75

--------------------------------------------------------------------------------




(s) There is no proceeding pending or threatened for the total or partial
condemnation of the Mortgaged Property and such property is in good repair and
is undamaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, so as to affect adversely the value of the Mortgaged
Property as security for the Mortgage Loan or the use for which the premises
were intended.


(t) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Following the date of origination of the Mortgage Loan, the
Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage.


(u) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac.


(v) The Mortgage Note is not and has not been secured by any collateral except
the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (h) above.


(w) The Mortgage File contains an appraisal of the related Mortgaged Property,
in a form acceptable to Fannie Mae or Freddie Mac and such appraisal complies
with the requirements of FIRREA, and was made and signed, prior to the approval
of the Mortgage Loan application, by a Qualified Appraiser.


(x) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor.


(y) The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage
Loan does not have a shared appreciation, balloon payment or other contingent
interest feature, nor does it contain any “buydown” provision which is currently
in effect.


(z) The Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder.


(aa) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of mortgage loans of the same type as the
Mortgage Loan and rescission materials required by applicable law if the
Mortgage Loan is a Refinanced Mortgage Loan and has acknowledged receipt of such
materials to the extent required by applicable law and such documents will
remain in the Mortgage File.
 
76

--------------------------------------------------------------------------------




(bb) No Mortgage Loan has an LTV at origination in excess of 95%. Each Mortgage
Loan with an LTV at origination in excess of 80% will be subject to a Primary
Mortgage Insurance Policy, issued by an insurer acceptable to Fannie Mae or
Freddie Mac at the time of origination, which insures that portion of the
Mortgage Loan in excess of the portion of the Appraised Value of the Mortgaged
Property as required by Fannie Mae. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any Mortgage
subject to any such Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith at least until the LTV of such Mortgage Loan is reduced to
less than 80%. The Mortgage Interest Rate for the Mortgage Loan does not include
any such insurance premium. No Mortgage Loan requires payment of such premiums,
in whole or in part, by the Purchaser.


(cc) The Mortgaged Property is lawfully occupied under applicable law, all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities and no
improvement located on or part of the Mortgaged Property is in violation of any
zoning law or regulation.


(dd) The Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.


(ee) All payments required to be made prior to the related Cut-off Date for such
Mortgage Loan under the terms of the Mortgage Note have been made, the Mortgage
Loan has not been dishonored, there are no material defaults under the terms of
the Mortgage Loan and no Mortgage Loan has been more than thirty (30) days
delinquent more than once in the twelve month period immediately prior to the
related Cut-off Date.


(ff) None of the Seller, the Servicer or any prior originator or servicer has
advanced funds, or induced, solicited or knowingly received any advance from any
party other than the Mortgagor, directly or indirectly, for the payment of any
amount due under the Mortgage Loan.


(gg) With respect to each Mortgage Loan, RWT Holdings is in possession of a
complete Mortgage File except for the documents which have been delivered to the
Purchaser or which have been submitted for recording and not yet returned.


(hh) Immediately prior to the payment of the related Purchase Price, the Seller
was the sole owner and holder of the Mortgage Loans and the indebtedness
evidenced by the Mortgage Note. The Mortgage Loans, including the Mortgage Note
and the Mortgage, were not assigned or pledged by the Seller and the Seller had
good and marketable title thereto, and the Seller had full right to transfer and
sell the Mortgage Loans to the Purchaser free and clear of any encumbrance,
participation interest, lien, equity, pledge, claim or security interest and had
full right and authority subject to no interest or participation in, or
agreement with any other party to sell or otherwise transfer the Mortgage Loans.
Following the sale of the Mortgage Loans, the Purchaser will own such Mortgage
Loan free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest. Seller intends to relinquish all
rights to monitor, possess and control the Mortgage Loan except in connection
with the servicing of the Mortgage Loan by the Servicer as set forth in the Bank
of America-RWT Agreement. After the related Closing Date, neither the Seller nor
the Servicer will have any right to modify or alter the terms of the sale of the
Mortgage Loans and neither the Seller nor the Servicer will have any obligation
or right to repurchase the Mortgage Loans, except as provided in the Bank of
America-RWT Agreement or as otherwise agreed to by the Seller, the Servicer and
the Purchaser.


(ii) Any future advances made prior to the related Cut-off Date have been
consolidated with the outstanding principal amount secured by the Mortgage, and
the secured principal amount, as consolidated, bears a single interest rate and
single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan.
 
77

--------------------------------------------------------------------------------




(jj) The Mortgage Loan was underwritten in accordance with the Seller's
Underwriting Guidelines in effect at the time of origination with exceptions
thereto exercised in a reasonable manner.


(kk) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a parcel of real property with a detached
single family residence erected thereon, or a two- to four-family dwelling, or
an individual condominium unit, or an individual unit in a planned unit
development; provided, however, that any condominium project or planned unit
development generally conforms with the Underwriting Guidelines regarding such
dwellings, and no residence or dwelling is a mobile home, manufactured dwelling
or cooperative.


(ll) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development) such condominium
or planned unit development project meets Fannie Mae or Freddie Mac eligibility
requirements for sale to Fannie Mae or Freddie Mac, as the case may be, or is
located in a condominium or planned unit development project which has received
Fannie Mae or Freddie Mac project approval or as to which Fannie Mae’s and
Freddie Mac’s eligibility requirements have been waived.


(mm) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the outstanding first-lien, residential mortgage loans owned by
it which were available for inclusion in the Mortgage Loans.


(nn) Each Mortgage Loan is a “qualified mortgage” within Section 860G(a)(3) of
the Code.


(oo) With respect to each Mortgage where a lost note affidavit has been
delivered in place of the related Mortgage Note, the related Mortgage Note is no
longer in existence. Each such lost note affidavit is substantially in the form
attached hereto as Exhibit 4.


(pp) No fraud, error, omission, misrepresentation, negligence or similar
occurrence with respect to the Mortgage Loan has taken place on the part of the
Seller, the Servicer or any originator or servicer or the Mortgagor or on the
part of any other party involved in the origination of the Mortgage Loan.


(qq) The origination practices used by the Seller and the collection and
servicing practices used by the Servicer with respect to each Mortgage Loan have
been in all respects legal, proper, prudent and customary in the mortgage
origination and servicing industry and the collection and servicing practices
used by the Servicer have been acceptable to Fannie Mae and Freddie Mac.


(rr) The Mortgagor is not in bankruptcy and is not insolvent and RWT Holdings
has no knowledge of any circumstances or condition with respect to the Mortgage,
the Mortgaged Property, the Mortgagor or the Mortgagor’s credit standing that
could reasonably be expected to cause investors to regard the Mortgage Loan as
an unacceptable investment, cause the Mortgage Loan to become delinquent or
materially adversely affect the value or the marketability of the Mortgage Loan.


(ss) The Mortgagor has not notified RWT Holdings, and RWT Holdings has no
knowledge of any relief requested by the Mortgagor under the Soldiers’ and
Sailors’ Civil Relief Act of 1940.


(tt) No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgaged Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property.
 
78

--------------------------------------------------------------------------------




(uu) There is no pending action or proceeding directly involving any Mortgaged
Property of which RWT Holdings is aware in which compliance with any
environmental law, rule or regulation is an issue and nothing further remains to
be done to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property.


(vv) No action, inaction, or event has occurred and no state of affairs exists
or has existed that has resulted or will result in the exclusion from, denial
of, or defense to coverage under any applicable special hazard insurance policy,
Primary Mortgage Insurance Policy or bankruptcy bond, irrespective of the cause
of such failure of coverage. In connection with the placement of any such
insurance, no commission, fee, or other compensation has been or will be
received by the Seller or the Servicer or any designee of the Seller or the
Servicer or any corporation in which the Seller, the Servicer or any officer,
director, or employee of the Seller or the Servicer had a financial interest at
the time of placement of such insurance.


(ww) With respect to any ground lease to which a Mortgaged Property may be
subject: (A) the Mortgagor is the owner of a valid and subsisting leasehold
interest under such ground lease; (B) such ground lease is in full force and
effect, unmodified and not supplemented by any writing or otherwise; (C) all
rent, additional rent and other charges reserved therein have been fully paid to
the extent payable as of the related Closing Date; (D) the Mortgagor enjoys the
quiet and peaceful possession of the leasehold estate; (E) the Mortgagor is not
in default under any of the terms of such ground lease, and there are no
circumstances which, with the passage of time or the giving of notice, or both,
would result in a default under such ground lease; (F) the lessor under such
ground lease is not in default under any of the terms or provisions of such
ground lease on the part of the lessor to be observed or performed; (G) the
lessor under such ground lease has satisfied any repair or construction
obligations due as of the related Closing Date pursuant to the terms of such
ground lease; (H) the execution, delivery and performance of the Mortgage do not
require the consent (other than those consents which have been obtained and are
in full force and effect) under, and will not contravene any provision of or
cause a default under, such ground lease; and (I) the term of such lease does
not terminate earlier than the maturity date of the Mortgage Note.


(xx) With respect to escrow deposits and payments that the Servicer is entitled
to collect, all such payments are in the possession of, or under the control of
the Servicer, and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All escrow
payments have been collected in full compliance with state and federal law and
the provisions of the related Mortgage Note and Mortgage. As to any Mortgage
Loan that is the subject of an escrow, escrow of funds is not prohibited by
applicable law and has been established in an amount sufficient to pay for every
escrowed item that remains unpaid and has been assessed but is not yet due and
payable. No escrow deposits or other charges or payments due under the Mortgage
Note have been capitalized under any Mortgage or the related Mortgage Note.


(yy)  No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act.


(zz) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws.


(aaa) None of the Mortgage Loans are High Cost as defined by the applicable
predatory and abusive lending laws and no mortgage loan is a “high cost” or
“covered” mortgage loan, as applicable (as such terms are defined in the then
current Standard and Poor’s LEVELS Glossary which is now Version 6.0, Appendix
E).
 
79

--------------------------------------------------------------------------------




(bbb) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003.


(ccc) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004.


(ddd) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003.


(eee) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004.


(fff) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.).


(ggg) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005.


(hhh) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies.


(iii) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination.

 
80

--------------------------------------------------------------------------------



XII.
With respect to Mortgage Loans purchased under the Master Mortgage Loan Purchase
and Servicing Agreement, dated as of July 1, 2006 by and between Redwood Trust,
Inc. and First Republic Bank (the "Redwood-First Republic Agreement")

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Redwood-First
Republic Agreement.
 
(i) The information set forth in the related Mortgage Loan Schedule is complete,
true and correct and the information provided to the rating agencies, including
the loan level detail, is true and correct according to the rating agency
requirements;
 
(ii) The Mortgage Loan is in compliance with all requirements set forth in the
related Confirmation, and the characteristics of the related Mortgage Loan
Package as set forth in the related Confirmation are true and correct; provided,
however, that in the event of any conflict between the terms of any Confirmation
and the Redwood-First Republic Agreement, the terms of the Redwood-First
Republic Agreement shall control;
 
81

--------------------------------------------------------------------------------


 
(iii) All payments required to be made up to the close of business on the
Closing Date for such Mortgage Loan under the terms of the Mortgage Note have
been made; RWT has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the owner of the related
Mortgaged Property, directly or indirectly, for the payment of any amount
required by the Mortgage Note or Mortgage; no Mortgage Loan is thirty (30) or
more days delinquent as of the Closing Date and there has been no delinquency,
exclusive of any period of grace, in any payment by the Mortgagor thereunder
during the last twelve months; and, if the Mortgage Loan is a Cooperative Loan,
no foreclosure action or private or public sale under the Uniform Commercial
Code has ever been threatened or commenced with respect to the Cooperative Loan;
 
(iv) There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the related Mortgaged Property;
 
(v) The terms of the Mortgage Note and (x) with respect to each Mortgage Loan
that is not a Cooperative Loan, the Mortgage and (y) with respect to each
Cooperative Loan, the Pledge Agreement, the Proprietary Lease, and the Pledge
Instruments, have not been impaired, waived, altered or modified in any respect,
except by written instruments, recorded in the applicable public recording
office if necessary to maintain the lien priority of the Mortgage, and which
have been delivered to the Custodian; the substance of any such waiver,
alteration or modification has been approved by the insurer under the Primary
Insurance Policy, if any, and has been approved by the title insurer, to the
extent required by the related policy, and is reflected on the related Mortgage
Loan Schedule. No instrument of waiver, alteration or modification has been
executed, and no Mortgagor has been released, in whole or in part, except in
connection with an assumption agreement approved by the insurer under the
Primary Insurance Policy, if any, and by the title insurer, to the extent
required by the policy, and which assumption agreement has been delivered to the
Custodian and the terms of which are reflected in the related Mortgage Loan
Schedule; the Financing Statements with respect to each Cooperative Loan are in
full force and effect;
 
(vi) The Mortgage Note and with respect to each Mortgage Loan which is not a
Cooperative Loan, the Mortgage and, with respect to each Cooperative Loan, the
Pledge Agreement are not subject to any right of rescission, set-off,
counterclaim or defense, including the defense of usury, nor will the operation
of any of the terms of the Mortgage Note and the Mortgage, or the exercise of
any right thereunder, render the Mortgage unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto. Each Prepayment Charge or
penalty with respect to any Mortgage Loan is permissible, enforceable and
collectible under applicable federal, state and local law;
 
(vii) All buildings upon the Mortgaged Property and with respect to any
Cooperative Loan, the related Project are insured by a Qualified Insurer
acceptable to Fannie Mae and Freddie Mac against loss by fire, hazards of
extended coverage and such other hazards as are customary in the area where the
Mortgaged Property is located, pursuant to insurance policies conforming to the
requirements of the Servicing Addendum. All such insurance policies contain a
standard mortgagee clause naming the Seller, its successors and assigns as
mortgagee and all premiums thereon have been paid. If the Mortgaged Property is
in an area identified on a Flood Hazard Map or Flood Insurance Rate Map issued
by the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available) a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect which policy conforms to the requirements of Fannie
Mae and Freddie Mac. The Mortgage obligates the Mortgagor thereunder to maintain
all such insurance at the Mortgagor's cost and expense, and on the Mortgagor's
failure to do so, authorizes the holder of the Mortgage to maintain such
insurance at Mortgagor's cost and expense and to seek reimbursement therefor
from the Mortgagor;
 
(viii) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth in lending, real estate settlement procedures,
predatory and abusive lending, consumer credit protection, equal credit
opportunity, fair housing or disclosure laws applicable to the origination and
servicing of mortgage loans of a type similar to the Mortgage Loans at
origination have been complied with;
 
82

--------------------------------------------------------------------------------


 
(ix) The Mortgage has not been satisfied, cancelled, subordinated or rescinded,
in whole or in part, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such satisfaction, cancellation, subordination, rescission
or release;
 
(x) The Mortgage is a valid, existing and enforceable (A) first lien and first
priority security interest with respect to each Mortgage Loan which is indicated
by RWT to be a first lien (as reflected on the Mortgage Loan Schedule), or (B)
second lien and second priority security interest with respect to each Mortgage
Loan which is indicated by RWT to be a second lien (as reflected on the Mortgage
Loan Schedule), in either case, on the Mortgaged Property, including all
improvements on the Mortgaged Property, and with respect to Cooperative Loans,
including the Proprietary Lease and the Cooperative Shares, subject only to (a)
the lien of current real property taxes and assessments not yet due and payable,
(b) covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording being acceptable to
mortgage lending institutions generally and specifically referred to in the
lender's title insurance policy delivered to the originator of the Mortgage Loan
and which do not adversely affect the Appraised Value of the Mortgaged Property,
(c) with respect to each Mortgage Loan which is indicated by RWT to be a second
lien Mortgage Loan (as reflected on the Mortgage Loan Schedule) a first lien on
the Mortgaged Property; and (d) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first or
second lien and first or second priority security interest (in each case, as
indicated on the Mortgage Loan Schedule) on the property described therein and
RWT has full right to sell and assign the same to the Purchaser. The Mortgaged
Property was not, as of the date of origination of the Mortgage Loan, subject to
a mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage;
 
(xi) The Mortgage Note and (x) with respect to each Mortgage Loan, the related
Mortgage and (y) with respect to each Cooperative Loan, the Pledge Agreement are
genuine and each is the legal, valid and binding obligation of the maker
thereof, enforceable in accordance with its terms;
 
(xii) All parties to the Mortgage Note and (x) with respect to each Mortgage
Loan, the related Mortgage and (y) with respect to each Cooperative Loan, the
Pledge Agreement had legal capacity to enter into the Mortgage Loan and to
execute and deliver the Mortgage Note and the Mortgage or Pledge Agreement, and
the Mortgage Note and the Mortgage or Pledge Agreement have been duly and
properly executed by such parties;
 
(xiii) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage;
 
(xiv) RWT is the sole legal, beneficial and equitable owner of the Mortgage Note
and with respect to any Mortgage Loan which is not a Cooperative Loan, the
Mortgage and with respect to any Mortgage Loan which is a Cooperative, the
Pledge Agreement, and has full right to transfer and sell the Mortgage Loan to
the Purchaser free and clear of any encumbrance, equity, lien, pledge, charge,
claim or security interest;
 
(xv) All parties which have had any interest in the Mortgage Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) in compliance with any and all
applicable “doing business” and licensing requirements of the laws of the state
wherein the Mortgaged Property is located;
 
(xvi) The Mortgage Loan is covered by an American Land Title Association
(“ALTA”) lender’s title insurance policy (which, in the case of an Adjustable
Rate Mortgage Loan has an adjustable rate mortgage endorsement in the form of
ALTA 6.0 or 6.1) acceptable to Fannie Mae and Freddie Mac, issued by a title
insurer acceptable to Fannie Mae and Freddie Mac and qualified to do business in
the jurisdiction where the Mortgaged Property is located, insuring (subject to
the exceptions contained in (x)(a) and (b), and with respect to any second lien
Mortgage Loan (c), above) the Seller, its successors and assigns as to the first
or second priority lien (as indicated on the Mortgage Loan Schedule) of the
Mortgage in the original principal amount of the Mortgage Loan and, with respect
to any Adjustable Rate Mortgage Loan, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment in the Mortgage Interest Rate and Monthly
Payment provisions of the Mortgage Note. Additionally, such lender's title
insurance policy affirmatively insures ingress and egress to and from the
Mortgaged Property, and against encroachments by or upon the Mortgaged Property
or any interest therein. The Seller is the sole insured of such lender's title
insurance policy, and such lender’s title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by the Redwood-First Republic Agreement. No claims
have been made under such lender's title insurance policy, and no prior holder
of the related Mortgage, including RWT, has done, by act or omission, anything
which would impair the coverage of such lender's title insurance policy;
 
83

--------------------------------------------------------------------------------


 
(xvii) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and no event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration, and RWT has
not waived any default, breach, violation or event of acceleration. With respect
to each second lien Mortgage Loan (i) the first lien mortgage loan is in full
force and effect, (ii) there is no default, breach, violation or event of
acceleration existing under such first lien mortgage or the related mortgage
note, (iii) no event which, with the passage of time or with notice and the
expiration of any grace or cure period, would constitute a default, breach,
violation or event of acceleration thereunder, (iv) either (A) the first lien
mortgage contains a provision which allows or (B) applicable law requires, the
mortgagee under the second lien Mortgage Loan to receive notice of, and affords
such mortgagee an opportunity to cure any default by payment in full or
otherwise under the first lien mortgage, (v) the related first lien does not
provide for or permit negative amortization under such first lien Mortgage Loan,
and (vi) either no consent for the Mortgage Loan is required by the holder of
the first lien or such consent has been obtained and is contained in the
Mortgage File;
 
(xviii) There are no mechanics' or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under law could
give rise to such lien) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;
 
(xix) All improvements which were considered in determining the Appraised Value
of the related Mortgaged Property lay wholly within the boundaries and building
restriction lines of the Mortgaged Property, and no improvements on adjoining
properties encroach upon the Mortgaged Property, except for non-conforming
improvements that do not materially adversely affect the Appraised Value;
 
(xx) The Mortgage Loan was originated by a savings and loan association, a
savings bank, a commercial bank or similar banking institution which is
supervised and examined by a federal or state authority, or by a mortgagee
approved as such by the Secretary of HUD;
 
(xxi) Principal payments on the Mortgage Loan commenced no more than sixty (60)
days after the proceeds of the Mortgage Loan were disbursed. The Mortgage Loan
bears interest at the Mortgage Interest Rate. With respect to each Mortgage
Loan, the Mortgage Note is payable on the first day of each month in Monthly
Payments, which, in the case of a Fixed Rate Mortgage Loan, are sufficient to
fully amortize the original principal balance over the original term thereof
(other than with respect to a Mortgage Loan identified on the related Mortgage
Loan Schedule as an interest-only Mortgage Loan during the interest-only period)
and to pay interest at the related Mortgage Interest Rate, and, in the case of
an Adjustable Rate Mortgage Loan, are changed on each Adjustment Date, and in
any case, are sufficient to fully amortize the original principal balance over
the original term thereof (other than with respect to a Mortgage Loan identified
on the related Mortgage Loan Schedule as an interest-only Mortgage Loan during
the interest-only period) and to pay interest at the related Mortgage Interest
Rate. With respect to each Mortgage Loan identified on the Mortgage Loan
Schedule as an interest-only Mortgage Loan, the interest-only period shall not
exceed ten (10) years (or such other period specified on the Mortgage Loan
Schedule) and following the expiration of such interest-only period, the
remaining Monthly Payments shall be sufficient to fully amortize the original
principal balance over the remaining term of the Mortgage Loan and to pay
interest at the related Mortgage Interest Rate. No Mortgage Loan has a term
greater than thirty (30) years. The Index for each Adjustable Rate Mortgage Loan
is as set forth on the Mortgage Loan Schedule. No Mortgage Loan is a Convertible
Mortgage Loan or a Balloon Mortgage Loan. No Mortgage Loan provides for negative
amortization;
 
84

--------------------------------------------------------------------------------


 
(xxii) The origination, servicing and collection practices used with respect to
each Mortgage Note and Mortgage including, without limitation, the
establishment, maintenance and servicing of the Escrow Accounts and Escrow
Payments, if any, since origination, have been in all respects legal, proper,
prudent and customary in the mortgage origination and servicing industry. The
Mortgage Loan has been serviced by the Seller and any predecessor servicer in
accordance with the terms of the Mortgage Note and Accepted Servicing Practices.
With respect to escrow deposits and Escrow Payments, if any, all such payments
are in the possession of, or under the control of, the Seller and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. No escrow deposits or Escrow Payments or
other charges or payments due the Seller have been capitalized under any
Mortgage or the related Mortgage Note and no such escrow deposits or Escrow
Payments are being held by the Seller for any work on a Mortgaged Property which
has not been completed;
 
(xxiii) The Mortgaged Property (and with respect to any Cooperative Loan, the
Cooperative Unit and related Project) is free of damage and waste and there is
no proceeding pending for the total or partial condemnation thereof;
 
(xxiv) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (a) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (b) otherwise by judicial
foreclosure. The Mortgaged Property has not been subject to any bankruptcy
proceeding or foreclosure proceeding and the Mortgagor has not filed for
protection under applicable bankruptcy laws. There is no homestead or other
exemption available to the Mortgagor which would interfere with the right to
sell the Mortgaged Property at a trustee's sale or the right to foreclose the
Mortgage. The Mortgagor has not notified RWT and RWT has no knowledge of any
relief requested or allowed to the Mortgagor under the Servicemembers’ Civil
Relief Act;
 
(xxv) The Mortgage Loan was underwritten in accordance with the Underwriting
Guidelines in effect at the time the Mortgage Loan was originated and the
Mortgage Note and Mortgage are on forms acceptable to Fannie Mae and Freddie Mac
or to secondary investors generally;
 
(xxvi) The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (x) above;
 
(xxvii) The Mortgage File contains an appraisal of the related Mortgaged
Property which satisfied the standards of Fannie Mae and Freddie Mac, was on
appraisal form 1004 or form 2055 with an interior inspection and was made and
signed, prior to the approval of the Mortgage Loan application, by a qualified
appraiser, duly appointed by the Seller, who had no interest, direct or indirect
in the Mortgaged Property or in any loan made on the security thereof, whose
compensation is not affected by the approval or disapproval of the Mortgage Loan
and who met the minimum qualifications of Fannie Mae and Freddie Mac. Each
appraisal of the Mortgage Loan was made in accordance with the relevant
provisions of the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989;
 
(xxviii) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee's sale after default by the
Mortgagor;
 
85

--------------------------------------------------------------------------------


 
(xxix) No Mortgage Loan contains provisions pursuant to which Monthly Payments
are (a) paid or partially paid with funds deposited in any separate account
established by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor,
(b) paid by any source other than the Mortgagor or (c) contains any other
similar provisions which may constitute a “buydown” provision. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature;
 
(xxx) The Mortgagor has executed a statement to the effect that the Mortgagor
has received all disclosure materials required by applicable law with respect to
the making of fixed rate mortgage loans in the case of Fixed Rate Mortgage
Loans, and adjustable rate mortgage loans in the case of Adjustable Rate
Mortgage Loans and rescission materials with respect to Refinanced Mortgage
Loans, and such statement is and will remain in the Mortgage File;
 
(xxxi) RWT has no knowledge of any circumstances or condition with respect to
the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor's credit
standing that can reasonably be expected to cause the Mortgage Loan to be an
unacceptable investment, or adversely affect the value of the Mortgage Loan;
 
(xxxii) No Mortgage Loan had an LTV or a CLTV at origination in excess of 95%.
Each Mortgage Loan with an LTV at origination in excess of 80% is and will be
subject to a Primary Insurance Policy, issued by a Qualified Insurer, which
insures that portion of the Mortgage Loan in excess of the portion of the
Appraised Value of the Mortgaged Property as required by Fannie Mae. All
provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and all premiums due thereunder
have been paid. Any Mortgage subject to any such Primary Insurance Policy
obligates the Mortgagor thereunder to maintain such insurance and to pay all
premiums and charges in connection therewith. The Mortgage Interest Rate for the
Mortgage Loan does not include any such insurance premium. No Mortgage Loan is
subject to a lender paid primary mortgage insurance policy;
 
(xxxiii) The Mortgaged Property is lawfully occupied under applicable law; all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;
 
(xxxiv) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Mortgage Loan has taken place on the part of any
person, including without limitation the Mortgagor, any appraiser, any builder
or developer, or any other party involved in the origination of the Mortgage
Loan or in the application of any insurance in relation to such Mortgage Loan;
 
(xxxv) The Assignment of Mortgage is in recordable form, except for the name of
the assignee which is blank, and is acceptable for recording under the laws of
the jurisdiction in which the Mortgaged Property is located;
 
(xxxvi) Any principal advances made to the Mortgagor prior to the Cut-off Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first or second (as
indicated on the Mortgage Loan Schedule) lien priority by a title insurance
policy, an endorsement to the policy insuring the mortgagee's consolidated
interest or by other title evidence acceptable to Fannie Mae and Freddie Mac.
The consolidated principal amount does not exceed the original principal amount
of the Mortgage Loan;
 
(xxxvii) If the Residential Dwelling on the Mortgaged Property is a condominium
unit or a unit in a planned unit development (other than a de minimis planned
unit development) such condominium or planned unit development project meets the
eligibility requirements of Fannie Mae and Freddie Mac;
 
(xxxviii) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
 
86

--------------------------------------------------------------------------------


 
(xxxix) The Mortgaged Property is in material compliance with all applicable
environmental laws pertaining to environmental hazards including, without
limitation, asbestos, and neither RWT nor, to RWT’s knowledge, the related
Mortgagor, has received any notice of any violation or potential violation of
such law;
 
(xl) The Seller shall, at its own expense, cause each Mortgage Loan to be
covered by a Tax Service Contract which is assignable to the Purchaser or its
designee;
 
(xli) Each Mortgage Loan is covered by a Flood Zone Service Contract which is
assignable to the Purchaser or its designee or, for each Mortgage Loan not
covered by such Flood Zone Service Contract, the Seller agrees to purchase such
Flood Zone Service Contract;
 
(xlii) No Mortgage Loan is (a)(1) subject to the provisions of the Homeownership
and Equity Protection Act of 1994 as amended (“HOEPA”) or (2) has an APR or
total points and fees that are equal to or exceeds the HOEPA thresholds (as
defined in 12 CFR 226.32 (a)(1)(i) and (ii)), (b) a “high cost” mortgage loan,
“covered” mortgage loan, “high risk home” mortgage loan, or “predatory” mortgage
loan or any other comparable term, no matter how defined under any federal,
state or local law, (c) subject to any comparable federal, state or local
statutes or regulations, or any other statute or regulation providing for
heightened regulatory scrutiny or assignee liability to holders of such mortgage
loans, or (d) a High Cost Loan or Covered Loan, as applicable (as such terms are
defined in the current Standard & Poor’s LEVELS® Glossary Revised, Appendix E);
 
(xliii) No predatory, abusive, or deceptive lending practices, including but not
limited to, the extension of credit to a Mortgagor without regard for the
Mortgagor’s ability to repay the Mortgage Loan and the extension of credit to a
Mortgagor which has no apparent benefit to the Mortgagor, were employed in
connection with the origination of the Mortgage Loan. Each Mortgage Loan is in
compliance with the anti-predatory lending eligibility for purchase requirements
of the Fannie Mae Guides;
 
(xliv) No Mortgagor was required to purchase any credit insurance product (e.g.,
life, mortgage, disability, accident, unemployment or health insurance product)
or debt cancellation agreement as a condition of obtaining the extension of
credit. No Mortgagor obtained a prepaid single premium credit insurance policy
(e.g., life, mortgage, disability, accident, unemployment or health insurance
product) or debt cancellation agreement in connection with the origination of
the Mortgage Loan. No proceeds from any Mortgage Loan were used to purchase
single premium credit insurance policies or debt cancellation agreements as part
of the origination of, or as a condition to closing, such Mortgage Loan;
 
(xlv) The Mortgage Loans were not selected from the outstanding one- to
four-family mortgage loans in the Seller’s portfolio as to which the
representations and warranties set forth in the Redwood-First Republic Agreement
could be made at the related Closing Date in a manner so as to affect adversely
the interests of the Purchaser;
 
(xlvi) The Mortgage contains an enforceable provision for the acceleration of
the payment of the unpaid principal balance of the Mortgage Loan in the event
that the Mortgaged Property is sold or transferred without the prior written
consent of the mortgagee thereunder;
 
(xlvii) Reserved.
 
(xlviii) The Mortgage Loan was not prepaid in full prior to the Closing Date and
RWT has not received notification from a Mortgagor that a prepayment in full
shall be made after the Closing Date;
 
(xlix) No Mortgage Loan is secured by commercial property or mixed use property;
 
(l) Each Mortgage Loan is eligible for sale in the secondary market or for
inclusion in a Securitization Transaction without unreasonable credit
enhancement;
 
(li) Except as set forth on the related Mortgage Loan Schedule, none of the
Mortgage Loans are subject to a Prepayment Charge. For any Mortgage Loan
originated prior to October 1, 2002 that is subject to a Prepayment Charge, such
Prepayment Charge does not extend beyond five (5) years after the date of
origination. Except as otherwise set forth on the related Mortgage Loan
Schedule, for any Mortgage Loan originated on or following October 1, 2002 that
is subject to a Prepayment Charge, such Prepayment Charge does not extend beyond
three (3) years after the date of origination. With respect to any Mortgage Loan
that contains a provision permitting imposition of a premium upon a prepayment
prior to maturity: (i) prior to the Mortgage Loan's origination, the Mortgagor
agreed to such premium in exchange for a monetary benefit, including but not
limited to a rate or fee reduction, (ii) prior to the Mortgage Loan's
origination, the Mortgagor was offered the option of obtaining a Mortgage Loan
that did not require payment of such a premium, (iii) the prepayment premium is
disclosed to the Mortgagor in the loan documents pursuant to applicable state
and federal law, and (iv) notwithstanding any state or federal law to the
contrary, the Seller shall not impose such Prepayment Charge in any instance
when the mortgage loan is accelerated or paid off in connection with the workout
of a delinquent Mortgage Loan or as the result of the Mortgagor's default in
making the loan payments;
 
87

--------------------------------------------------------------------------------


 
(lii) RWT has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); RWT has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the Mortgaged
Property, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws. No
Mortgage Loan is subject to nullification pursuant to Executive Order 13224 (the
“Executive Order”) or the regulations promulgated by the Office of Foreign
Assets Control of the United States Department of the Treasury (the “OFAC
Regulations”) or in violation of the Executive Order or the OFAC Regulations,
and no Mortgagor is subject to the provisions of such Executive Order or the
OFAC Regulations nor listed as a “blocked person” for purposes of the OFAC
Regulations;
 
(liii) No Mortgagor was encouraged or required to select a Mortgage Loan product
offered by the Mortgage Loan's originator which is a higher cost product
designed for less creditworthy borrowers, unless at the time of the Mortgage
Loan's origination, such Mortgagor did not qualify taking into account credit
history and debt to income ratios for a lower cost credit product then offered
by the Mortgage Loan's originator or any affiliate of the Mortgage Loan's
originator. If, at the time of loan application, the Mortgagor may have
qualified for a for a lower cost credit product then offered by any mortgage
lending affiliate of the Mortgage Loan's originator, the Mortgage Loan's
originator referred the Mortgagor's application to such affiliate for
underwriting consideration. With respect to any Mortgage Loan, the Mortgagor was
assigned the highest credit grade available with respect to a mortgage loan
product offered by such Mortgage Loan’s originator, based on a comprehensive
assessment of risk factors, including the Mortgagor’s credit history;
 
(liv) Reserved;
 
(lv) All points and fees related to each Mortgage Loan were disclosed in writing
to the related Borrower in accordance with applicable state and federal laws and
regulations. No related Borrower was charged “points and fees” (whether or not
financed) in an amount greater than (a) $1,000 or (b) 5% of the principal amount
of such loan, whichever is greater, such 5% limitation is calculated in
accordance with Fannie Mae’s anti-predatory lending requirements as set forth in
the Fannie Mae Guides. For purposes of this representation, “points and fees”
(a) include origination, underwriting, broker and finder’s fees and other
charges that the lender imposed as a condition of making the loan, whether they
are paid to the lender or a third party, and (b) exclude bona fide discount
points, fees paid for actual services rendered in connection with the
origination of the mortgage (such as attorneys’ fees, notaries fees and fees
paid for property appraisals, credit reports, surveys, title examinations and
extracts, flood and tax certifications, and home inspections); the cost of
mortgage insurance or credit-risk price adjustments; the costs of title, hazard,
and flood insurance policies; state and local transfer taxes or fees; escrow
deposits for the future payment of taxes and insurance premiums; and other
miscellaneous fees and charges that, in total, do not exceed 0.25 percent of the
loan amount. All points, fees and charges (including finance charges) and
whether or not financed, assessed, collected or to be collected in connection
with the origination and servicing of each Mortgage Loan were disclosed in
writing to the related Mortgagor in accordance with applicable state and federal
laws and regulations;
 
88

--------------------------------------------------------------------------------


 
(lvi) With respect to any Mortgage Loan which is secured by manufactured
housing, if such Mortgage Loans are permitted hereunder, such Mortgage Loan
satisfies the requirements for inclusion in residential mortgage backed
securities transactions rated by Standard & Poor's Ratings Services and such
manufactured housing will be the principal residence of the Mortgagor upon the
origination of the Mortgage Loan. With respect to any second lien Mortgage Loan,
such lien is on a one- to four-family residence that is (or will be) the
principal residence of the Mortgagor upon the origination of the second lien
Mortgage Loan;
 
(lvii) Each Mortgage Loan constitutes a “qualified mortgage” under
Section 860G(a)(3)(A) of the Code and Treasury Regulation
Section 1.860G-2(a)(1);
 
(lviii) No Mortgage Loan is secured by real property or secured by a
manufactured home located in the state of Georgia unless (x) such Mortgage Loan
was originated prior to October 1, 2002 or after March 6, 2003, or (y) the
property securing the Mortgage Loan is not, nor will be, occupied by the
Mortgagor as the Mortgagor’s principal dwelling. No Mortgage Loan is a “High
Cost Home Loan” as defined in the Georgia Fair Lending Act, as amended (the
“Georgia Act”). Each Mortgage Loan that is a “Home Loan” under the Georgia Act
complies with all applicable provisions of the Georgia Act. No Mortgage Loan
secured by owner occupied real property or an owner occupied manufactured home
located in the State of Georgia was originated (or modified) on or after October
1, 2002 through and including March 6, 2003;
 
(lix) No Mortgage Loan is a “High-Cost” loan as defined under the New York
Banking Law Section 6-1, effective as of April 1, 2003;
 
(lx) No Mortgage Loan (a) is secured by property located in the State of New
York; (b) had an unpaid principal balance at origination of $300,000 or less,
and (c) has an application date on or after April 1, 2003, the terms of which
Mortgage Loan equal or exceed either the APR or the points and fees threshold
for “high-cost home loans”, as defined in Section 6-1 of the New York State
Banking Law;
 
(lxi) No Mortgage Loan is a “High Cost Home Loan” as defined in the Arkansas
Home Loan Protection Act effective July 16, 2003 (Act 1340 or 2003);
 
(lxii) No Mortgage Loan is a “High Cost Home Loan” as defined in the Kentucky
high-cost loan statute effective June 24, 2003 (Ky. Rev. Stat. Section 360.100);
 
(lxiii) No Mortgage Loan secured by property located in the State of Nevada is a
“home loan” as defined in the Nevada Assembly Bill No. 284;
 
(lxiv) No Mortgage Loan is a “manufactured housing loan” or “home improvement
home loan” pursuant to the New Jersey Home Ownership Act. No Mortgage Loan is a
“High-Cost Home Loan” or a refinanced “Covered Home Loan,” in each case, as
defined in the New Jersey Home Ownership Act effective November 27, 2003
(N.J.S.A. 46;10B-22 et seq.);
 
(lxv) No Mortgage Loan is a subsection 10 mortgage under the Oklahoma Home
Ownership and Equity protection Act;
 
(lxvi) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Mexico
Home Loan Protection Act effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1
et seq.);
 
(lxvii) No Mortgage Loan is a “High-Risk Home Loan” as defined in the Illinois
High-Risk Home Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et
seq.);
 
(lxviii) No Loan that is secured by property located within the State of Maine
meets the definition of a (i) “high-rate, high-fee” mortgage loan under Article
VIII, Title 9-A of the Maine Consumer Credit Code or (ii) “High-Cost Home Loan”
as defined under the Maine House Bill 383 L.D. 494, effective as of September
13, 2003;
 
(lxix) With respect to any Loan for which a mortgage loan application was
submitted by the Mortgagor after April 1, 2004, no such Loan secured by
Mortgaged Property in the State of Illinois which has a Loan Interest Rate in
excess of 8.0% per annum has lender-imposed fees (or other charges) in excess of
3.0% of the original principal balance of the Loan;
 
89

--------------------------------------------------------------------------------


 
(lxx) No Mortgage Loan secured by a Mortgaged Property located in the
Commonwealth of Massachusetts and for which application was taken on or after
January 14th, 2005, was made to pay off or refinance all or part of an existing
home loan that was consummated within 60 months prior to the lender's receipt of
an application for the Mortgage Loan unless there is a "borrower's interest"
worksheet or other document documenting that either (1) (a) the related annual
percentage rate at consummation of the Mortgage Loan did not exceed by more than
2.5 percentage points (for First Lien Mortgage Loans) or 3.5 percentage points
(for Second Lien Mortgage Loans) the yield on United States Treasury securities
having comparable periods of maturity to the maturity of the related Mortgage
Loan as of the fifteenth day of the month immediately preceding the month in
which the application for the Mortgage Loan was received by the related lender,
or (b) the Mortgage Loan otherwise meets the provisions of 209 CMR 53.04(1); or
(2) such that the Mortgage Loan is determined to be in the "borrower's
interest," which determination incorporates the factors set forth in 209 CMR
53.04(3) for determining "borrower's interest," and otherwise complies in all
material respects with the laws of the Commonwealth of Massachusetts;
 
(lxxi) No Loan is a “High Cost Home Loan” as defined by the Indiana Home Loan
Practices Act, effective January 1, 2005 (Ind. Code Ann. §§ 24-9-1 et seq.);
 
(lxxii) The Mortgagee has not made or caused to be made any payment in the
nature of an “average” or “yield spread premium” to a mortgage broker or a like
Person which has not been fully disclosed to the Mortgagor;
 
(lxxiii) The sale or transfer of the Mortgage Loan by RWT complies with all
applicable federal, state, and local laws, rules, and regulations governing such
sale or transfer, including, without limitation, the Fair and Accurate Credit
Transactions Act (“FACT Act”) and the Fair Credit Reporting Act, each as may be
amended from time to time, and RWT has not received any actual or constructive
notice of any identity theft, fraud, or other misrepresentation in connection
with such Mortgage Loan or any party thereto;
 
(lxxiv) With respect to each second lien Mortgage Loan, either no consent for
the Mortgage Loan is required by the holder of the first lien or such consent
has been obtained and is contained in the Mortgage File;
 
(lxxv) No Mortgagor agreed to submit to arbitration to resolve any dispute
arising out of or relating in any way to the Mortgage Loan transaction. No
Mortgage Loan is subject to any mandatory arbitration;
 
(lxxvi) With respect to each Cooperative Loan, each Pledge Agreement creates a
valid, enforceable and subsisting first security interest in the collateral
securing the related Mortgage Note subject only to (a) the lien of the related
Cooperative for unpaid assessments representing the Mortgagor's pro rata share
of the Cooperative's payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (b) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Pledge Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Project. There are no liens
against or security interests in the collateral which have priority over the
lender's security interest in the collateral, and such priority interest cannot
be created in the future;
 
(lxxvii) With respect to each Cooperative Loan, all parties to the Mortgage Note
and the Mortgage Loan had legal capacity to execute and deliver the Mortgage
Note, the Pledge Agreement, the Proprietary Lease, the Stock Power, the
Recognition Agreement, the Financing Statement and the Assignment of the
Proprietary Lease and such documents have been duly and properly executed by
such parties. Each Stock Power (i) has all signatures guaranteed or (ii) if all
signatures are not guaranteed, then such Cooperative Shares will be transferred
by the stock transfer agent of the Cooperative if the Seller undertakes to
convert the ownership of the collateral securing the related Cooperative Loan;
 
(lxxviii) With respect to each Cooperative Loan, there is no default in
complying with the terms of the Mortgage Note, the Pledge Agreement and the
Proprietary Lease and all maintenance charges and assessments (including
assessments payable in the future installments, which previously became due and
owing) have been paid. The Seller has the right under the terms of the Mortgage
Note, Pledge Agreement and Recognition Agreement to pay any maintenance charges
or assessments owed by the Mortgagor;
 
90

--------------------------------------------------------------------------------


 
(lxxix) With respect to each Cooperative Loan, a Cooperative Lien Search has
been made by a company competent to make the same which company is acceptable to
FNMA and qualified to do business in the jurisdiction where the Cooperative
Apartment is located;
 
(lxxx) With respect to each Cooperative Loan, each Pledge Agreement contains
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization of the benefits of the security provided
thereby. The Pledge Agreement contains an enforceable provision for the
acceleration of the payment of the unpaid principal balance of the Mortgage Note
in the event the Cooperative Apartment is transferred or sold without the
consent of the holder thereof.
 
(lxxxi) In the case of a Cooperative Loan, the related Cooperative Apartment, is
lawfully occupied under applicable law; all inspections, licenses and
certificates required to be made or issued with respect to all occupied portions
of the Cooperative Apartment and the related Project and, with respect to the
use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;
 
(lxxxii) With respect to each Cooperative Loan, (i) the terms of the related
Proprietary Lease is longer than the terms of the Cooperative Loan, (ii) there
is no provision in any Proprietary Lease which requires the Mortgagor to offer
for sale the Cooperative Shares owned by such Mortgagor first to the
Cooperative, (iii) there is no prohibition in any Proprietary Lease against
pledging the Cooperative Shares or assigning the Proprietary Lease and (iv) the
Recognition Agreement is on a form of agreement published by the Aztech Document
Systems, Inc. or includes provisions which are no less favorable to the lender
than those contained in such agreement; and
 
(lxxxiii) With respect to each Cooperative Loan, each original UCC financing
statement, continuation statement or other governmental filing or recordation
necessary to create or preserve the perfection and priority of the first
priority lien and security interest in the Cooperative Shares and Proprietary
Lease has been timely and properly made. Any security agreement, chattel
mortgage or equivalent document related to the Cooperative Loan establishes in
RWT a valid and subsisting perfected first lien on and security interest in the
Mortgaged Property described therein, and RWT has full right to sell and assign
the same.
 
91

--------------------------------------------------------------------------------


 
XIII.
Mortgage Loans purchased under the Master Mortgage Loan Purchase Agreement,
dated as of June 1, 2006, among RWT Holdings, Inc., as Purchaser, Merrill Lynch
Credit Corporation, as the Loan Seller, and Merrill Lynch Funding Corporation,
as the Participation Seller (the “RWT-Merrill Agreement”)

 
With respect to each Mortgage Loan, RWT hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Merrill
Agreement.
 
(i) The information set forth in the Mortgage Loan Schedule is true and correct
in all material respects and the information provided to the rating agencies,
including the loan level detail, is true and correct according to the rating
agency requirements;
 
(ii) As of the related Closing Date, the Mortgage Loan is not delinquent in
payment more than 29 days and no payment for a Mortgage Loan has been
dishonored; the Mortgage Loan has never been delinquent in payment for more than
59 days and has not more than once during the twelve months preceding the
Cut-Off Date been delinquent in payment for more than 30 days; there are no
material defaults under the terms of the Mortgage Loan; RWT has not advanced
funds, or induced, solicited or knowingly received any advance of funds from a
party other than the owner of the Mortgaged Property subject to the Mortgage,
directly or indirectly, for the payment of any amount required by the Mortgage
Loan;
 
(iii) To the best of RWT's knowledge, there are no delinquent taxes or other
outstanding charges affecting the related Mortgaged Property which would permit
a taxing authority to initiate foreclosure proceedings against the Mortgaged
Property;
 
(iv) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments
contained in the Mortgage File, the substance of which waiver, alteration or
modification is reflected on the Mortgage Loan Schedule. No Mortgagor has been
released, in whole or in part, except in connection with an assumption agreement
which assumption agreement is part of the Mortgage File and the terms of which
are reflected in the Mortgage Loan Schedule;
 
(v) The Mortgagor has not asserted that the Mortgage Note and the Mortgage are
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury, nor will the operation of any of the terms of the Mortgage
Note and the Mortgage, or the exercise of any right thereunder, render the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury and
to the best of RWT's knowledge, no such right of rescission, set-off,
counterclaim or defense has been asserted by any Person other than the obligor
with respect thereto;
 
(vi) Pursuant to the terms of the Mortgage, all buildings or other improvements
upon the Mortgaged Property are insured by a generally acceptable insurer
against loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where the Mortgaged Property is located. If required by
the Flood Disaster Protection Act of 1973, as amended, the Mortgage Loan is
covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration. All individual insurance
policies contain a standard mortgagee clause naming the Loan Seller and its
successors and assigns as mortgagee, and all premiums thereon have been paid.
The Mortgage obligates the Mortgagor thereunder to maintain the hazard insurance
policy at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do
so, authorizes the holder of the Mortgage to obtain and maintain such insurance
at such Mortgagor’s cost and expense, and to seek reimbursement therefor from
the Mortgagor. Where required by state law or regulation, the Mortgagor has been
given an opportunity to choose the carrier of the required hazard insurance,
provided the policy is not a “master” or “blanket” hazard insurance policy
covering a condominium or any hazard insurance policy covering the common
facilities of a planned unit development. To the best of RWT’s knowledge the
hazard insurance policy is the valid and binding obligation of the insurer, is
in full force and effect, and will be in full force and effect and insure to the
benefit of the Purchaser upon the consummation of the transactions contemplated
by the RWT-Merrill Agreement. RWT has not engaged in, and has no knowledge of
the Mortgagor’s having engaged in, any act or omission which would impair the
coverage of any such policy, the benefits of the endorsement provided for
herein, or the validity and binding effect of either including, without
limitation, no unlawful fee, commission, kickback or other unlawful compensation
or value of any kind has been or will be received, retained or realized by any
attorney, firm or other person or entity, and no such unlawful items have been
received, retained or realized by RWT;
 
92

--------------------------------------------------------------------------------


 
(vii) At the time of origination of such Mortgage Loan and thereafter, all
requirements of any federal, state or local law including, without limitation,
usury, truth-in-lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity or disclosure laws required to be complied
with by the Loan Seller as the originator of the Mortgage Loan and applicable to
the Mortgage Loan have been complied with in all material respects;
 
(viii) The Mortgage has not been satisfied as of the Closing Date, canceled or
subordinated, in whole, or rescinded, and the Mortgaged Property has not been
released from the lien of the Mortgage, in whole or in part (except for a
release that does not materially impair the security of the Mortgage Loan or a
release the effect of which is reflected in the Loan-to-Value Ratio for the
Mortgage Loan as set forth in the Mortgage Loan Schedule), nor to the best of
RWT's knowledge has any instrument been executed that would effect any such
release, cancellation, subordination or rescission;
 
(ix) Ownership of the Mortgaged Property is held in fee simple or a leasehold
estate. With respect to Mortgage Loans that are secured by a leasehold estate,
(i) the lease is valid, in full force and effect, and conforms to all FNMA’s
requirements for leasehold estates; (ii) all rents and other payments due under
the lease have been paid; (iii) the lessee is not in default under any provision
of the lease; (iv) the term of the lease exceeds the maturity date of the
related Mortgage Loan by at least five (5) years; and (v) the terms of the lease
provide a Mortgagee with an opportunity to cure any defaults. Except as
permitted by the fourth sentence of this paragraph (ix), the Mortgage is a
valid, subsisting and enforceable first lien on the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems affixed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing securing the Mortgage Note's original
principal balance. The Mortgage and the Mortgage Note do not contain any
evidence on their face of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally, or which are
specifically referred to in the lender's title insurance policy delivered to the
originator of the Mortgage Loan and either (A) which are referred to or
otherwise considered in the appraisal made for the originator of the Mortgage
Loan, or (B) which do not in the aggregate adversely affect the appraised value
of the Mortgaged Property as set forth in such appraisal, and (3) other matters
to which like properties are commonly subject which do not in the aggregate
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates a valid, subsisting and enforceable first lien and first
priority security interest on the property described therein. With respect to
each Cooperative Loan, the security instruments create a valid, enforceable and
subsisting first priority security interest in the Cooperative Apartment
securing the related Mortgage Note subject only to (a) the lien of the related
cooperative for current, but not yet due and payable, assignments representing
the Mortgagor’s pro rata share of payments for a blanket mortgage, if any,
current, but not yet due and payable, and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject, and (b) other matters to which the collateral is commonly
subject which do not materially interfere with the benefits of the security
intended to be provided; provided, however, that the related proprietary lease
for the Cooperative Apartment may be subordinated or otherwise subject to the
lien of a Mortgage on the cooperative building;
 
93

--------------------------------------------------------------------------------


 
(x) The Mortgage Note is not subject to a third party's security interest or
other rights or interest therein;
 
(xi) The Mortgage Note and the Mortgage and any other agreement executed and
delivered by a Mortgagor in connection with a Mortgage Loan are genuine, and
each is the legal, valid and binding obligation of the maker thereof enforceable
in accordance with its terms. All parties to the Mortgage Note, the Mortgage and
any other such related agreement had legal capacity to enter into the Mortgage
Loan and to execute and deliver the Mortgage Note, the Mortgage and any such
agreement, and the Mortgage Note, the Mortgage and any other such related
agreement have been duly and properly executed by other such related parties. No
fraud, error, omission, misrepresentation, or negligence with respect to a
Mortgage Loan has taken place on the part of any Person, including without
limitation, the Mortgagor, any appraiser, any builder or developer, or any other
party involved in the origination of the Mortgage Loan. The Mortgage Loan has
been closed and the proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder, and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with. All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;
 
(xii) Immediately prior to the transfer and assignment to the Purchaser, the
Mortgage Note and the Mortgage were not subject to an assignment or pledge, and
RWT had good title to and was the sole owner thereof and had full right to
transfer and sell the Mortgage Loan free and clear of any encumbrance, equity,
lien, pledge, charge, claim or security interest, including, to the best
knowledge of RWT, any lien, claim or other interest arising by operation of law;
 
(xiii) The Mortgage Loan is covered by either (i) an attorney’s opinion of title
and abstract of title, the form and substance of which is acceptable to prudent
mortgage lending institutions making mortgage loans in the area wherein the
Mortgaged Property is located or (ii) an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to FNMA or
FHLMC and each such title insurance policy is issued by a title insurer
acceptable to FNMA or FHLMC and qualified to do business in the jurisdiction
where the Mortgaged Property is located, insuring the Loan Seller, its
successors and assigns, as to the first priority lien of the Mortgage in the
original principal amount of the Mortgage Loan, subject only to the exception
contained in clauses (1), (2) and (3) of paragraph (ix) of this Section 5, and
in the case of adjustable rate Mortgage Loans, against any loss by reason of the
invalidity or unenforceability of the lien resulting from the provisions of the
Mortgage providing for adjustment to the Mortgage Interest Rate and Monthly
Payment. Where required by state law or regulation, the Mortgagor has been given
the opportunity to choose the carrier of the required mortgage title insurance.
Additionally, such lender’s title insurance policy insures against encroachments
by or upon the Mortgaged Property. The Loan Seller, its successor and assigns,
are the sole insureds of such lender’s title insurance policy, and such lender’s
title insurance policy is valid and remains in full force and effect and will be
in force and effect upon the consummation of the transactions contemplated by
the RWT-Merrill Agreement. No claims have been made under such lender’s title
insurance policy, and to the best of Loan Seller’s knowledge no prior holder of
the related Mortgage, including RWT, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other person or entity, and no
such unlawful items have been received, retained or realized by RWT;
 
94

--------------------------------------------------------------------------------


 
(xiv) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration,
except for any Mortgage Loan payment which is not late by more than 30 days, and
RWT has not waived any default, breach, violation or event permitting
acceleration;
 
(xv) As of the date of origination or purchase or the Mortgage Loans by RWT
there were no mechanics' or similar liens or claims which had been filed for
work, labor or material (and, to the best of RWT's knowledge, no rights are
outstanding that under law could give rise to such lien) affecting the related
Mortgaged Property which are or may be liens prior to, or equal or coordinate
with, the lien of the related Mortgage;
 
(xvi) All improvements subject to the Mortgage lay wholly within the boundaries
and building restriction lines of the Mortgaged Property (and wholly within the
project with respect to a condominium unit) and no improvements on adjoining
properties encroach upon the Mortgaged Property except those which are insured
against by the title insurance policy referred to in paragraph (xiii) above and
all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
 
(xvii) Each Mortgage Loan (except for the Mortgage Loans referred to in the next
sentence) was originated by the Loan Seller, and at the time of each such
origination the Loan Seller was a mortgagee approved by the Secretary of Housing
and Urban Development (the “Secretary”) pursuant to Sections 203 and 211 of the
National Housing Act. Each Mortgage Loan was underwritten in accordance with the
Underwriting Guide as in effect at the time of origination, except to the extent
the Loan Seller believed at such time that a variance from such Underwriting
Guide was warranted by compensating factors with respect to such Mortgage Loan.
The Mortgage contains the usual and customary provision of the Loan Seller at
the time of origination for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan if the related Mortgaged Property is sold
without the prior consent of the mortgagee thereunder;
 
(xviii) The Mortgaged Property is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado, or other casualty which damage is not fully
insured against by a current and active insurance policy (or at least insured up
to the outstanding principal balance of the Mortgage Loan) and, to the best of
RWT’s knowledge is in good repair. There have not been any condemnation
proceedings with respect to the Mortgaged Property and there are no pending
proceedings;
 
(xix) The related Mortgage contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby, including, (1) in the case of a Mortgage designated as a deed
of trust, by trustee's sale or judicial foreclosure, and (2) otherwise by
judicial foreclosure. RWT has no knowledge of any homestead or other exemption
available to the Mortgagor which would interfere with the right to sell the
Mortgaged Property at a trustee's sale or the right to foreclose the Mortgage;
 
95

--------------------------------------------------------------------------------


 
(xx) If the Mortgage constitutes a deed of trust, a trustee, duly qualified if
required under applicable law to act as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable to the trustee under the deed of trust, except in connection
with a trustee's sale or attempted sale after default by the Mortgagor;
 
(xxi) The Mortgage File contains an appraisal of the related Mortgage Property
signed prior to the approval of the Mortgage Loan application by a qualified
appraiser, duly appointed by the Loan Seller, who had no interest, direct or
indirect in the Mortgaged Property or in any loan made on the security thereof,
and whose compensation is not affected by the approval or disapproval of the
Mortgage Loan, and the appraisal and appraiser both satisfy the requirements of
FNMA or FHLMC and any applicable requirement of Title XI of the Federal
Institutions Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;
 
(xxii) No Mortgage Loan contains “subsidized buydown” or “graduated payment”
features;
 
(xxiii) The Mortgaged Property is a single-family (one- to four-unit) dwelling
residence erected thereon, or an individual condominium unit in a condominium, a
cooperative, or an individual unit in a planned unit development or in a de
minimis planned unit development. No such residence is a mobile home or a
manufactured dwelling which is not permanently attached to the land;
 
(xxiv) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity and disclosure laws
applicable to the Mortgage Loan have been complied with, the consummation of the
transactions contemplated hereby will not involve the violation of any such laws
or regulations, and the Loan Seller shall maintain in its possession, available
for the Purchaser's inspection, and shall deliver to the Purchaser upon demand,
evidence of compliance with all such requirements; The Mortgagor has received
all disclosure materials required by Section 226 19(b) of the Federal Reserve
Board's Regulation Z and otherwise required by applicable law with respect to
the making of adjustable rate mortgage loans;
 
(xxv) There are no circumstances or conditions with respect to the Mortgage, the
Mortgaged Property, the Mortgage File, or, to the best of Loan Seller’s
knowledge, the Mortgagor or the Mortgagor’s credit standing that can reasonably
be expected to cause private institutional investors to regard the Mortgage Loan
as an unacceptable investment, cause the Mortgage to become delinquent, or
adversely affect the value or marketability of the Mortgage Loan;
 
(xxvi) No Mortgage Loan is covered by the Home Ownership and Equity Protection
Act of 1994 and no Mortgage Loan is “high cost” as defined by any applicable
federal, state or local predatory or abusive lending law, and no mortgage loan
is a “high cost” or “covered” mortgage loan, as applicable (as such terms are
defined in the then current Standard and Poor’s LEVELS Glossary which is now
Version 6.0, Appendix E);
 
(xxvii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws;
 
(xxviii) The Mortgage Note, the Mortgage, the Assignment of Mortgage and any
other documents required to be delivered for each Mortgage Loan pursuant to
Section 3(b) have been or shall be delivered to the Custodian pursuant to
Section 3(b). The Loan Seller is in possession of a Mortgage File as described
in Exhibit 1 hereto, which contains the applicable documents described in
Exhibit 1 for the applicable loan program, except for such documents the
originals of which have been delivered to the Custodian. Except for the absence
of recording information, the Assignment of Mortgage is in recordable form and
is acceptable for recording under the laws of the jurisdiction in which the
Mortgaged Property is located;
 
96

--------------------------------------------------------------------------------


 
(xxix) To the best of the Seller's knowledge, as of the date of origination of
the Mortgage Loan, there does not exist on the related Mortgaged Property any
hazardous substances, hazardous wastes, or solid wastes, as such terms are
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act, the Resource Conservation and Recovery Act of 1976, or other federal, state
or local environmental legislation;
 
(xxx) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule;
 
(xxxi) With respect to each MERS Mortgage Loan, RWT has not received any notice
of liens or legal actions with respect to such Mortgage Loan and no such notices
have been electronically posted on the MERS System;
 
(xxxii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
 
(xxxiii) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(xxxiv) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC;


(xxxv) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and

 
(xxxvi)  No Mortgage Loan was originated on or after October 1, 2002 and prior
to March 7, 2003, which is secured by property located in the State of Georgia.
No Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002.
 
97

--------------------------------------------------------------------------------


 
XIV.
With respect to Mortgage Loans purchased under the Mortgage Loan Purchase and
Sale Agreement, dated as of April 1, 2004, between GMAC and American Mortgage
Network, Inc. (the “GMAC-AmNet Agreement”)



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-AmNet
Agreement.


(a) Mortgage Loans as Described. The information set forth in the related
Mortgage Loan Schedule is complete, true and correct and the information
provided to the rating agencies, including the loan level detail, is true and
correct according to the rating agency requirements;
 
(b) Payments Current. All payments required to be made up to the related Closing
Date for the Mortgage Loan under the terms of the Mortgage Note have been made
and credited. No payment required under the Mortgage Loan is 30 days or more
delinquent nor has any payment under the Mortgage Loan been 30 days or more
delinquent at any time since the origination of the Mortgage Loan;
 
(c) No Outstanding Charges. There are no defaults in complying with the terms of
the Mortgage, and all taxes, governmental assessments, insurance premiums,
water, sewer and municipal charges, leasehold payments or ground rents which
previously became due and owing have been paid, or an escrow of funds has been
established in an amount sufficient to pay for every such item which remains
unpaid and which has been assessed but is not yet due and payable. The Seller
has not advanced funds, or induced, solicited or knowingly received any advance
of funds by a party other than the Mortgagor, directly or indirectly, for the
payment of any amount required under the Mortgage Loan, except for interest
accruing from the date of the Mortgage Note or date of disbursement of the
Mortgage Loan proceeds, whichever is earlier, to the day which precedes by one
month the related Due Date of the first installment of principal and interest;
 
(d) Original Terms Unmodified. The terms of the Mortgage Note and Mortgage have
not been impaired, waived, altered or modified in any respect, from the date of
origination except by a written instrument which has been recorded, if necessary
to protect the interests of the Purchaser, and which has been delivered to the
Custodian or to such other Person as the Purchaser shall designate in writing,
and the terms of which are reflected in the related Mortgage Loan Schedule. The
substance of any such waiver, alteration or modification has been approved by
the issuer of any related PMI Policy and the title insurer, if any, to the
extent required by the policy, and its terms are reflected on the related
Mortgage Loan Schedule, if applicable. No Mortgagor has been released, in whole
or in part, except in connection with an assumption agreement, approved by the
issuer of any related PMI Policy and the title insurer, to the extent required
by the policy, and which assumption agreement is part of the Mortgage Loan File
delivered to the Custodian or to such other Person as the Purchaser shall
designate in writing and the terms of which are reflected in the related
Mortgage Loan Schedule;
 
(e) No Defenses. The Mortgage Loan is not subject to any right of rescission,
setoff, counterclaim or defense, including without limitation the defense of
usury, nor will the operation of any of the terms of the Mortgage Note or the
Mortgage, or the exercise of any right thereunder, render either the Mortgage
Note or the Mortgage unenforceable, in whole or in part and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto;
 
(f) Hazard Insurance. Pursuant to the terms of the Mortgage, all buildings or
other improvements upon the Mortgaged Property are insured by a generally
acceptable insurer against loss by fire, hazards of extended coverage and such
other hazards as are provided for in the Underwriting Guidelines. If required by
the National Flood Insurance Act of 1968, as amended, each Mortgage Loan is
covered by a flood insurance policy meeting the requirements of the current
guidelines of the Federal Insurance Administration as in effect which policy
conforms with the Underwriting Guidelines. All individual insurance policies
contain a standard mortgagee clause naming the Seller and its successors and
assigns as mortgagee, and all premiums thereon have been paid. The Mortgage
obligates the Mortgagor thereunder to maintain the hazard insurance policy at
the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do so,
authorizes the holder of the Mortgage to obtain and maintain such insurance at
such Mortgagor’s cost and expense, and to seek reimbursement therefor from the
Mortgagor. Where required by state law or regulation, the Mortgagor has been
given an opportunity to choose the carrier of the required hazard insurance,
provided the policy is not a “master” or “blanket” hazard insurance policy
covering a condominium, or any hazard insurance policy covering the common
facilities of a planned unit development. The hazard insurance policy is the
valid and binding obligation of the insurer, is in full force and effect, and
will be in full force and effect and inure to the benefit of the Purchaser upon
the consummation of the transactions contemplated by the GMAC-AmNet Agreement.
The Seller has not engaged in, and has no knowledge of the Mortgagor’s having
engaged in, any act or omission which would impair the coverage of any such
policy, the benefits of the endorsement provided for herein, or the validity and
binding effect of either including, without limitation, no unlawful fee,
commission, kickback or other unlawful compensation or value of any kind has
been or will be received, retained or realized by any attorney, firm or other
person or entity, and no such unlawful items have been received, retained or
realized by the Seller;
 
98

--------------------------------------------------------------------------------


 
(g) Compliance with Applicable Laws. Any and all requirements of any federal,
state or local law including, without limitation, usury, truth- in- lending,
real estate settlement procedures, consumer credit protection, equal credit
opportunity, predatory lending, and disclosure laws applicable to the Mortgage
Loan have been complied with, the consummation of the transactions contemplated
hereby will not involve the violation of any such laws or regulations, and the
Seller shall maintain in its possession, available for the Purchaser’s
inspection, and shall deliver to the Purchaser upon demand, evidence of
compliance with all such requirements;
 
(h) No Satisfaction of Mortgage. The Mortgage has not been satisfied, canceled,
subordinated or rescinded, in whole or in part, and the Mortgaged Property has
not been released from the lien of the Mortgage, in whole or in part, nor has
any instrument been executed that would effect any such release, cancellation,
subordination or rescission. The Seller has not waived the performance by the
Mortgagor of any action, if the Mortgagor’s failure to perform such action would
cause the Mortgage Loan to be in default, nor has the Seller waived any default
resulting from any action or inaction by the Mortgagor;
 
(i) Type of Mortgaged Property. With respect to a Mortgage Loan that is not a
Co-op Loan and is not secured by an interest in a leasehold estate, the
Mortgaged Property is a fee simple estate that consists of a single parcel of
real property with a detached single family residence erected thereon, or a two-
to four-family dwelling, or an individual residential condominium unit in a
condominium project, or an individual unit in a planned unit development, or an
individual unit in a residential cooperative housing corporation; provided,
however, that any condominium unit, planned unit development or residential
cooperative housing corporation shall conform with the Underwriting Guidelines.
No portion of the Mortgaged Property (or Underlying Mortgaged Property, in the
case of a Co-op Loan) is used for commercial purposes, and since the date of
origination, no portion of the Mortgaged Property has been used for commercial
purposes; provided, that Mortgaged Properties which contain a home office shall
not be considered as being used for commercial purposes as long as the Mortgaged
Property has not been altered for commercial purposes and is not storing any
chemicals or raw materials other than those commonly used for homeowner repair,
maintenance and/or household purposes. None of the Mortgaged Properties are
Manufactured Homes, log homes, mobile homes, geodesic domes or other unique
property types;
 
(j) Valid First Lien. The Mortgage is a valid, subsisting, enforceable and
perfected, first lien on the Mortgaged Property, including all buildings and
improvements on the Mortgaged Property and all installations and mechanical,
electrical, plumbing, heating and air conditioning systems located in or annexed
to such buildings, and all additions, alterations and replacements made at any
time with respect to the foregoing. The lien of the Mortgage is subject only to:
 
99

--------------------------------------------------------------------------------


 

 
(i)
the lien of current real property taxes and assessments not yet due and payable;




 
(ii)
covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to prudent
mortgage lending institutions generally and specifically referred to in the
lender’s title insurance policy delivered to the originator of the Mortgage Loan
and (a) specifically referred to or otherwise considered in the appraisal made
for the originator of the Mortgage Loan or (b) which do not adversely affect the
Appraised Value of the Mortgaged Property set forth in such appraisal; and

 

 
(iii)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.

 
Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting, enforceable and perfected first lien and first priority security
interest on the property described therein and the Seller has full right to sell
and assign the same to the Purchaser.
 
With respect to any Co-op Loan, the related Mortgage is a valid, subsisting and
enforceable first priority security interest on the related cooperative shares
securing the Mortgage Note, subject only to (a) liens of the related residential
cooperative housing corporation for unpaid assessments representing the
Mortgagor’s pro rata share of the related residential cooperative housing
corporation’s payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (b) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security interest intended to be provided by the related
Security Agreement;
 
(k) Validity of Mortgage Documents. The Mortgage Note and the Mortgage and any
other agreement executed and delivered by a Mortgagor in connection with a
Mortgage Loan are genuine, and each is the legal, valid and binding obligation
of the maker thereof enforceable in accordance with its terms. All parties to
the Mortgage Note, the Mortgage and any other such related agreement had legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note, the Mortgage and any such agreement, and the Mortgage Note, the Mortgage
and any other such related agreement have been duly and properly executed by
other such related parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of the Seller in connection with the origination of the Mortgage
Loan or in the application of any insurance in relation to such Mortgage Loan.
No fraud, error, omission, misrepresentation, negligence or similar occurrence
with respect to a Mortgage Loan has taken place on the part of any Person,
including without limitation, the Mortgagor, any appraiser, any builder or
developer, or any other party involved in the origination of the Mortgage Loan
or in the application for any insurance in relation to such Mortgage Loan. The
Seller has reviewed all of the documents constituting the Servicing File and has
made such inquiries as it deems necessary to make and confirm the accuracy of
the representations set forth herein;
 
(l) Full Disbursement of Proceeds. The Mortgage Loan has been closed and the
proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder, and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;
 
100

--------------------------------------------------------------------------------


 
(m) Ownership. The Seller is the sole owner of record and holder of the Mortgage
Loan and the indebtedness evidenced by each Mortgage Note and upon the sale of
the Mortgage Loans to the Purchaser, the Seller will retain the Mortgage Files
or any part thereof with respect thereto not delivered to the Custodian, the
Purchaser or the Purchaser’s designee, in trust only for the purpose of
servicing and supervising the servicing of each Mortgage Loan. The Mortgage Loan
is not assigned or pledged, and the Seller has good, indefeasible and marketable
title thereto, and has full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, participation interest,
lien, pledge, charge, claim or security interest, and has full right and
authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign each Mortgage Loan pursuant to the GMAC-AmNet
Agreement and following the sale of each Mortgage Loan, the Purchaser will own
such Mortgage Loan free and clear of any encumbrance, equity, participation
interest, lien, pledge, charge, claim or security interest. The Seller intends
to relinquish all rights to possess, control and monitor the Mortgage Loan.
After the related Closing Date, the Seller will have no right to modify or alter
the terms of the sale of the Mortgage Loan and the Seller will have no
obligation or right to repurchase the Mortgage Loan, except as provided in the
GMAC-AmNet Agreement;
 
(n) Doing Business. All parties which have had any interest in the Mortgage
Loan, whether as mortgagee, assignee, pledgee or otherwise, are (or, during the
period in which they held and disposed of such interest, were) (1) in compliance
with any and all applicable licensing requirements of the laws of the state
wherein the Mortgaged Property is located, and (2) either (i) organized under
the laws of such state, or (ii) qualified to do business in such state, or (iii)
a federal savings and loan association, a savings bank or a national bank having
a principal office in such state, or (3) not doing business in such state;
 
(o) LTV, PMI Policy. No Mortgage Loan has an LTV greater than 100%. Any Mortgage
Loan that had at the time of origination an LTV in excess of 80% is insured as
to payment defaults by a PMI Policy. Any PMI Policy in effect covers the related
Mortgage Loan for the life of such Mortgage Loan, subject to applicable law. All
provisions of such PMI Policy have been and are being complied with, such policy
is in full force and effect, and all premiums due thereunder have been paid and
shall be paid in accordance with policy requirements. No action, inaction, or
event has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a PMI Policy obligates the Mortgagor thereunder to maintain the PMI Policy and
to pay all premiums and charges in connection therewith. The Mortgage Interest
Rate for the Mortgage Loan as set forth on the related Mortgage Loan Schedule is
net of any such insurance premium;
 
(p) Title Insurance. With respect to a Mortgage Loan which is not a Co-op Loan,
the Mortgage Loan is covered by an ALTA lender’s title insurance policy or other
generally acceptable form of policy or insurance acceptable under the
Underwriting Guidelines and each such title insurance policy is issued by a
title insurer acceptable under the Underwriting Guidelines and qualified to do
business in the jurisdiction where the Mortgaged Property is located, insuring
the Seller, its successors and assigns, as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan (or to the extent
a Mortgage Note provides for negative amortization, the maximum amount of
negative amortization in accordance with the Mortgage), subject only to the
exceptions contained in clauses (i) and (ii) of paragraph (j) of Subsection 9.02
of the GMAC-AmNet Agreement, and in the case of Adjustable Rate Mortgage Loans,
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment to the
Mortgage Interest Rate and Monthly Payment. Where required by state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. Additionally, such lender’s title
insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein. The
Seller, its successor and assigns, are the sole insureds of such lender’s title
insurance policy, and such lender’s title insurance policy is valid and remains
in full force and effect and will be in force and effect upon the consummation
of the transactions contemplated by the GMAC-AmNet Agreement. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
related Mortgage, including the Seller, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy,
including without limitation, no unlawful fee, commission, kickback or other
unlawful compensation or value of any kind has been or will be received,
retained or realized by any attorney, firm or other person or entity, and no
such unlawful items have been received, retained or realized by the Seller;
 
101

--------------------------------------------------------------------------------


 
(q) No Defaults. Other than payments due but not yet 30 days or more delinquent,
there is no default, breach, violation or event which would permit acceleration
existing under the Mortgage or the Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event which would permit
acceleration, and neither the Seller nor any of its affiliates nor any of their
respective predecessors, have waived any default, breach, violation or event
which would permit acceleration;
 
(r) No Mechanics’ Liens. There are no mechanics’ or similar liens or claims
which have been filed for work, labor or material (and no rights are outstanding
that under law could give rise to such liens) affecting the related Mortgaged
Property which are or may be liens prior to, or equal or coordinate with, the
lien of the related Mortgage;
 
(s) Location of Improvements; No Encroachments. All improvements which were
considered in determining the Appraised Value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property. No improvement located on or being part of the Mortgaged
Property is in violation of any applicable zoning law or regulation;
 
(t) Origination; Payment Terms. The Mortgage Loan was originated by a mortgagee
approved by the Secretary of Housing and Urban Development pursuant to Sections
203 and 211 of the National Housing Act, a savings and loan association, a
savings bank, a commercial bank, credit union, insurance company or other
similar institution which is supervised and examined by a federal or state
authority. Principal payments on the Mortgage Loan commenced no more than
seventy days after funds were disbursed in connection with the Mortgage Loan.
The Mortgage Interest Rate as well as, in the case of an Adjustable Rate
Mortgage Loan, the Lifetime Rate Cap and the Periodic Cap are as set forth on
the related Mortgage Loan Schedule. The Mortgage Note is payable in equal
monthly installments of principal and interest, which installments of interest,
with respect to Adjustable Rate Mortgage Loans, are subject to change due to the
adjustments to the Mortgage Interest Rate on each Interest Rate Adjustment Date,
with interest calculated and payable in arrears, sufficient to amortize the
Mortgage Loan fully by the stated maturity date, over an original term of not
more than fifteen years from commencement of amortization. Unless otherwise
specified on the related Mortgage Loan Schedule, the Mortgage Loan is payable on
the first day of each month. The Mortgage Loan does not require a balloon
payment on its stated maturity date;
 
(u) Customary Provisions. The Mortgage contains customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Upon default by a Mortgagor on a Mortgage Loan and foreclosure on,
or trustee’s sale of, the Mortgaged Property pursuant to the proper procedures,
the holder of the Mortgage Loan will be able to deliver good and merchantable
title to the Mortgaged Property. There is no homestead or other exemption
available to a Mortgagor which would interfere with the right to sell the
Mortgaged Property at a trustee’s sale or the right to foreclose the Mortgage,
subject to applicable federal and state laws and judicial precedent with respect
to bankruptcy and right of redemption or similar law;
 
(v) Conformance with Agency and Underwriting Guidelines. The Mortgage Loan was
underwritten in accordance with the Underwriting Guidelines (a copy of which is
attached to each related Assignment and Conveyance Agreement). The Mortgage Note
and Mortgage are on forms acceptable to Freddie Mac or Fannie Mae and no
representations have been made to a Mortgagor that are inconsistent with the
mortgage instruments used;
 
102

--------------------------------------------------------------------------------


 
(w) Occupancy of the Mortgaged Property. As of the related Closing Date the
Mortgaged Property is lawfully occupied under applicable law. All inspections,
licenses and certificates required to be made or issued with respect to all
occupied portions of the Mortgaged Property and, with respect to the use and
occupancy of the same, including but not limited to certificates of occupancy
and fire underwriting certificates, have been made or obtained from the
appropriate authorities. Unless otherwise specified on the related Mortgage Loan
Schedule, the Mortgagor represented at the time of origination of the Mortgage
Loan that the Mortgagor would occupy the Mortgaged Property as the Mortgagor’s
primary residence;
 
(x) No Additional Collateral. The Mortgage Note is not and has not been secured
by any collateral except the lien of the corresponding Mortgage and the security
interest of any applicable security agreement or chattel mortgage referred to in
clause (j) above;
 
(y) Deeds of Trust. In the event the Mortgage constitutes a deed of trust, a
trustee, authorized and duly qualified under applicable law to serve as such,
has been properly designated and currently so serves and is named in the
Mortgage, and no fees or expenses are or will become payable by the Purchaser to
the trustee under the deed of trust, except in connection with a trustee’s sale
after default by the Mortgagor;
 
(z) Acceptable Investment. There are no circumstances or conditions with respect
to the Mortgage, the Mortgaged Property, the Mortgagor, the Mortgage File or the
Mortgagor’s credit standing that can reasonably be expected to cause private
institutional investors who invest in prime mortgage loans similar to the
Mortgage Loan to regard the Mortgage Loan as an unacceptable investment;
 
(aa) Delivery of Mortgage Documents. The Mortgage Note, the Mortgage, the
Assignment of Mortgage and any other documents required to be delivered under
the Custodial Agreement for each Mortgage Loan have been delivered to the
Custodian. The Seller is in possession of a complete, true and accurate Mortgage
File in compliance with Exhibit 2 attached hereto, except for such documents the
originals of which have been delivered to the Custodian;
 
(bb) Georgia Fair Lending Act. There is no Mortgage Loan that was originated on
or after October 1, 2002 and on or prior to March 7, 2003, which is secured by
property located in the State of Georgia;
 
(cc) Transfer of Mortgage Loans. The Assignment of Mortgage (except with respect
to any Mortgage that has been recorded in the name of MERS or its designee) with
respect to each Mortgage Loan is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located;
 
(dd) Due-On-Sale. With respect to each Mortgage Loan, the Mortgage contains an
enforceable provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event that the Mortgaged Property
is sold or transferred without the prior written consent of the mortgagee
thereunder, and such provision is enforceable;
 
(ee) No Buydown Provisions; No Graduated Payments or Contingent Interests. The
Mortgage Loan does not contain provisions pursuant to which Monthly Payments are
paid or partially paid with funds deposited in any separate account established
by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor, or paid by
any source other than the Mortgagor nor does it contain any other similar
provisions which may constitute a “buydown” provision. The Mortgage Loan is not
a graduated payment mortgage loan and the Mortgage Loan does not have a shared
appreciation or other contingent interest feature;
 
(ff) Consolidation of Future Advances. Any future advances made to the Mortgagor
prior to the applicable Cut-off Date have been consolidated with the outstanding
principal amount secured by the Mortgage, and the secured principal amount, as
consolidated, bears a single interest rate and single repayment term. The lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan;
 
103

--------------------------------------------------------------------------------


 
(gg) Mortgaged Property Undamaged; No Condemnation Proceedings. There is no
proceeding pending or threatened for the total or partial condemnation of the
Mortgaged Property. The Mortgaged Property is undamaged by waste, fire,
earthquake or earth movement, windstorm, flood, tornado or other casualty so as
to affect adversely the value of the Mortgaged Property as security for the
Mortgage Loan or the use for which the premises were intended and each Mortgaged
Property is in good repair. There have not been any condemnation proceedings
with respect to the Mortgaged Property;
 
(hh) Collection Practices; Escrow Deposits; Interest Rate Adjustments. The
origination, servicing and collection practices used by the Seller and the
Interim Servicer, if applicable, with respect to the Mortgage Loan have been in
all respects in compliance with Accepted Servicing Practices, applicable laws
and regulations, and have been in all respects legal and proper. With respect to
escrow deposits and Escrow Payments, all such payments are in the possession of,
or under the control of, the Seller or the Interim Servicer and there exist no
deficiencies in connection therewith for which customary arrangements for
repayment thereof have not been made. All Escrow Payments have been collected in
full compliance with state and federal law and the provisions of the related
Mortgage Note and Mortgage. An escrow of funds is not prohibited by applicable
law and has been established in an amount sufficient to pay for every item that
remains unpaid and has been assessed but is not yet due and payable. No escrow
deposits or Escrow Payments or other charges or payments due the Seller have
been capitalized under the Mortgage or the Mortgage Note. All Mortgage Interest
Rate adjustments have been made in strict compliance with state and federal law
and the terms of the related Mortgage and Mortgage Note on the related Interest
Rate Adjustment Date. If, pursuant to the terms of the Mortgage Note, another
index was selected for determining the Mortgage Interest Rate, the same index
was used with respect to each Mortgage Note which required a new index to be
selected, and such selection did not conflict with the terms of the related
Mortgage Note. The Seller or the Interim Servicer executed and delivered any and
all notices required under applicable law and the terms of the related Mortgage
Note and Mortgage regarding the Mortgage Interest Rate and the Monthly Payment
adjustments. Any interest required to be paid pursuant to state, federal and
local law has been properly paid and credited;
 
(ii) Conversion to Fixed Interest Rate. The Mortgage Loan does not contain a
provision whereby the Mortgagor is permitted to convert the Mortgage Interest
Rate from an adjustable rate to a fixed rate;
 
(jj) Other Insurance Policies; No Defense to Coverage. No action, inaction or
event has occurred and no state of facts exists or has existed on or prior to
the Closing Date that has resulted or will result in the exclusion from, denial
of, or defense to coverage under any applicable hazard insurance policy, PMI
Policy or bankruptcy bond (including, without limitation, any exclusions,
denials or defenses which would limit or reduce the availability of the timely
payment of the full amount of the loss otherwise due thereunder to the insured),
irrespective of the cause of such failure of coverage. In connection with the
placement of any such insurance, no commission, fee, or other compensation has
been or will be received by the Seller or by any officer, director, or employee
of the Seller or any designee of the Seller or any corporation in which the
Seller or any officer, director, or employee had a financial interest at the
time of placement of such insurance;
 
(kk) No Violation of Environmental Laws. There is no pending action or
proceeding directly involving the Mortgaged Property in which compliance with
any environmental law, rule or regulation is an issue; there is no violation of
any environmental law, rule or regulation with respect to the Mortgage Property;
and nothing further remains to be done to satisfy in full all requirements of
each such law, rule or regulation constituting a prerequisite to use and
enjoyment of said property;
 
(ll) Servicemembers’ Civil Relief Act. The Mortgagor has not notified the
Seller, and the Seller has no knowledge of any relief requested or allowed to
the Mortgagor under the Servicemembers’ Civil Relief Act of 1940 as amended, or
other similar state statute;
 
104

--------------------------------------------------------------------------------


 
(mm) Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property signed prior to the approval of the Mortgage Loan application by a
Qualified Appraiser, duly appointed by the Seller, who had no interest, direct
or indirect in the Mortgaged Property or in any loan made on the security
thereof, and whose compensation is not affected by the approval or disapproval
of the Mortgage Loan, and the appraisal and appraiser both satisfy the
requirements of Fannie Mae or Freddie Mac and Title XI of the Financial
Institutions Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;
 
(nn) Disclosure Materials. The Mortgagor has executed a statement to the effect
that the Mortgagor has received all disclosure materials required by, and the
Seller has complied with, all applicable law with respect to the making of the
Mortgage Loans. The Seller shall maintain such statement in the Mortgage File;
 
(oo) Construction or Rehabilitation of Mortgaged Property. No Mortgage Loan was
made in connection with the construction (other than a “construct-to-perm” loan)
or rehabilitation of a Mortgaged Property or facilitating the trade-in or
exchange of a Mortgaged Property;
 
(pp) Escrow Analysis. If applicable, with respect to each Mortgage, the Seller
has within the last twelve months (unless such Mortgage was originated within
such twelve month period) analyzed the required Escrow Payments for each
Mortgage and adjusted the amount of such payments so that, assuming all required
payments are timely made, any deficiency will be eliminated on or before the
first anniversary of such analysis, or any overage will be refunded to the
Mortgagor, in accordance with RESPA and any other applicable law;
 
(qq) Credit Information. As to each consumer report (as defined in the Fair
Credit Reporting Act, Public Law 91-508) or other credit information furnished
by the Seller to the Purchaser, that Seller has full right and authority and is
not precluded by law or contract from furnishing such information to the
Purchaser and the Purchaser is not precluded from furnishing the same to any
subsequent or prospective purchaser of such Mortgage;
 
(rr) Leaseholds. If the Mortgage Loan is secured by a leasehold estate, (1) the
ground lease is assignable or transferable; (2) the ground lease will not
terminate earlier than five years after the maturity date of the Mortgage Loan;
(3) the ground lease does not provide for termination of the lease in the event
of lessee’s default without the mortgagee being entitled to receive written
notice of, and a reasonable opportunity to cure the default; (4) the ground
lease permits the mortgaging of the related Mortgaged Property; (5) the ground
lease protects the mortgagee’s interests in the event of a property
condemnation; (6) all ground lease rents, other payments, or assessments that
have become due have been paid; and (7) the use of leasehold estates for
residential properties is a widely accepted practice in the jurisdiction in
which the Mortgaged Property is located;
 
(ss) Prepayment Penalty. Each Mortgage Loan that is subject to a prepayment
penalty as provided in the related Mortgage Note is identified on the related
Mortgage Loan Schedule. With respect to Mortgage Loans originated prior to
October 1, 2002, no such Prepayment Penalty may be imposed for a term in excess
of five (5) years following origination. With respect to Mortgage Loans
originated on or after October 1, 2002, no such Prepayment Penalty may be
imposed for a term in excess of three (3) years following origination;
 
(tt) Predatory Lending Regulations. No Mortgage Loan is (a) a “high cost” loan
under the Home Ownership and Equity Protection Act of 1994, (b) a “high cost,”
“threshold,” “covered” or “predatory” or similar loan under any other applicable
state, federal or local law (or a similarly classified loan using different
terminology under a law imposing heightened regulatory scrutiny or additional
legal liability for residential mortgage loans having high interest rates,
points and/or fees), or (c) a “high cost” or “covered” mortgage loan, as
applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E);
 
105

--------------------------------------------------------------------------------


 
(uu) Single-premium Credit Life Insurance Policy. In connection with the
origination of any Mortgage Loan, no proceeds from such Mortgage Loan were used
to finance a single-premium credit life insurance policy;
 
(vv) Qualified Mortgage. The Mortgage Loan is a qualified mortgage under Section
860G(a)(3) of the Code;
 
(ww) Origination. No predatory or deceptive lending practices, including,
without limitation, the extension of credit without regard to the ability of the
Mortgagor to repay and the extension of credit which has no apparent benefit to
the Mortgagor, were employed in the origination of the Mortgage Loan;
 
(xx) Recordation. Each original Mortgage was recorded and all subsequent
assignments of the original Mortgage (other than the assignment to the
Purchaser) have been recorded in the appropriate jurisdictions wherein such
recordation is necessary to perfect the lien thereof as against creditors of the
Seller, or is in the process of being recorded;
 
(yy) Co-op Loans. With respect to a Mortgage Loan that is a Co-op Loan, the
stock that is pledged as security for the Mortgage Loan is held by a person as a
tenant stockholder (as defined in Section 216 of the Code) in a cooperative
housing corporation (as defined in Section 216 of the Code);
 
(zz) Mortgagor Bankruptcy. On or prior to the date 60 days after the related
Closing Date, the Mortgagor has not filed and will not file a bankruptcy
petition or has not become the subject and will not become the subject of
involuntary bankruptcy proceedings or has not consented to or will not consent
to the filing of a bankruptcy proceeding against it or to a receiver being
appointed in respect of the related Mortgaged Property;
 
(aaa) New York Anti-Predatory Lending Laws. No Mortgage Loan (a) is secured by
property located in the State of New York; (b) had an original principal balance
of $300,000 or less, and (c) has an application date on or after April 1, 2003,
the terms of which Mortgage Loan equal or exceed either the APR or points and
fees threshold for “high-cost home loans,” as defined in Section 6-L of the New
York State Banking Law. Any breach of this representation shall be deemed to
materially and adversely affect the value of the Mortgage Loan and shall require
a repurchase of the affected Mortgage Loan. With respect to any Mortgage Loan
the related Mortgaged Property of which is located in the City of New York, such
Mortgage Loan was originated prior to February 18, 2003;
 
(bbb) Points and Fees. All points and fees related to each Mortgage Loan were
disclosed in writing to the Mortgagor in accordance with applicable state and
federal law and regulation. Except in the case of a Mortgage Loan in an original
principal amount of less than $60,000 which would have resulted in an
unprofitable origination, no Mortgagor was charged “points and fees” (whether or
not financed) in an amount greater than 5% of the principal amount of such loan,
such 5% limitation is calculated in accordance with Fannie Mae’s anti-predatory
lending requirements as set forth in the Fannie Mae Selling Guide. All points
and fees related to each Mortgage Loan are accurately described on the Mortgage
Loan Schedule;


(ccc) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003;
 
(ddd) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
 
106

--------------------------------------------------------------------------------


 
(eee) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(fff) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;


(ggg) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);


(hhh) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and


(iii) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
107

--------------------------------------------------------------------------------

 

XV.
With respect to Mortgage Loans purchased under the Seller’s Purchase, Warranties
and Interim Servicing Agreement, dated as of June 1, 2004, between GMAC and
First Magnus Financial Corporation (the “GMAC-First Magnus Agreement”).



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the GMAC-First Magnus
Agreement.


(a) The information set forth in the related Mortgage Loan Schedule, including
any diskette or other related data tapes sent to the Purchaser, is complete,
true and correct in all material respects, and the information provided to the
rating agencies, including the loan level detail, is true and correct according
to the rating agency requirements;
 
(b) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note;
 
(c) All payments due on or prior to the related Closing Date for such Mortgage
Loan have been made as of the related Closing Date, the Mortgage Loan is not
delinquent in payment more than 30 days and has not been dishonored; there are
no material defaults under the terms of the Mortgage Loan; the Company has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan; no payment with respect to each Mortgage Loan has been delinquent
during the preceding twelve-month period;
 
(d) All taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;
 
(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
 
(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
 
(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer acceptable under the Fannie Mae Guides,
against loss by fire, hazards of extended coverage and such other hazards as are
provided for in the Fannie Mae Guides or by the Freddie Mac Guides, in an amount
representing coverage not less than the lesser of (i) the maximum insurable
value of the improvements securing such Mortgage Loans, and (ii) the greater of
(a) the outstanding principal balance of the Mortgage Loan, and (b) an amount
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co-insurer. All such standard hazard
policies are in full force and effect and on the date of origination contained a
standard mortgagee clause naming the Company and its successors in interest and
assigns as loss payee and such clause is still in effect and all premiums due
thereon have been paid. If required by the Flood Disaster Protection Act of
1973, as amended, the Mortgage Loan is covered by a flood insurance policy
meeting the requirements of the current guidelines of the Federal Insurance
Administration which policy conforms to Fannie Mae and Freddie Mac requirements,
in an amount not less than the amount required by the Flood Disaster Protection
Act of 1973, as amended. Such policy was issued by an insurer acceptable under
Fannie Mae or Freddie Mac guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
 
108

--------------------------------------------------------------------------------


 
(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
 
(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
The Company has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has the Company waived any default resulting from any action
or inaction by the Mortgagor;
 
(j) The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property including all buildings on the Mortgaged Property
and all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
 
(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles and the Company has
taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of the Company or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;
 
109

--------------------------------------------------------------------------------


 
(l) The Company is the sole owner of record and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the GMAC-First Magnus Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the GMAC-First Magnus Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
 
(m) Each Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie
Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insureds of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the GMAC-First
Magnus Agreement and the related Commitment Letter. No claims have been made
under such lender’s title insurance policy, and no prior holder of the related
Mortgage, including the Company, has done, by act or omission, anything which
would impair the coverage of such lender’s title insurance policy;
 
(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither the Company nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;
 
(o) As of the related Closing Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights are
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
 
(p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
 
(q) The Mortgage Loan was originated by or for the Company. The Mortgage Loan
complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
 
110

--------------------------------------------------------------------------------


 
(r) As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
 
(s) The related Mortgage contains customary and enforceable provisions such as
to render the rights and remedies of the holder thereof adequate for the
realization against the Mortgaged Property of the benefits of the security
provided thereby. There is no homestead or other exemption available to the
Mortgagor which would interfere with the right to sell the Mortgaged Property at
a trustee’s sale or the right to foreclose the Mortgage;
 
(t) If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale or attempted sale
after default by the Mortgagor;
 
(u) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
 
(v) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
 
(w) As of the related Closing Date, the related Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to in (j) above and such collateral does not serve as security for any
other obligation;
 
(x) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of such mortgage loans;
 
(y) The Mortgage Loan does not contain “graduated payment” features and does not
have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;
 
(z) As of the related Closing Date, the Mortgagor is not in bankruptcy and the
Mortgagor is not insolvent and the Company has no knowledge of any circumstances
or condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit standing that could reasonably be expected to cause
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or materially adversely affect the value or
marketability of the Mortgage Loan;
 
111

--------------------------------------------------------------------------------


 
(aa) The Mortgage Loans have an original term to maturity of not more than 30
years., with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. With respect to Mortgage Loans with an initial
“interest only” payment period, the monthly payments due under the related
Mortgage Note satisfy only the monthly interest on the unpaid principal balance
of the applicable Mortgage Loan. After the initial “interest only” period, each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. In any case, no Mortgage Loan contains terms or
provisions which would result in negative amortization.
 
(bb) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will have
mortgage insurance in accordance with the terms of the Fannie Mae Guides and
will be insured as to payment defaults by a Primary Mortgage Insurance Policy
issued by a Qualified Insurer. All provisions of such Primary Mortgage Insurance
Policy have been and are being complied with, such policy is in full force and
effect, and all premiums due thereunder have been paid. No action, inaction, or
event has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;
 
(cc) As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;
 
(dd) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
 
(ee) Payments of principal and/or interest on the Mortgage Loan commenced no
more than sixty (60) days after the funds were disbursed in connection with the
Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
 
(ff) The Mortgage Loans may be subject to a Prepayment Penalty as identified on
the Mortgage Loan Schedule; however, no Mortgage Loan contains prepayment
penalties that extend beyond five years after the date of origination;
 
(gg) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities;
 
(hh) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
 
112

--------------------------------------------------------------------------------


 
(ii) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;
 
(jj) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
 
(kk) As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status or has facilitated the trade-in or exchange of a Mortgaged
Property;
 
(ll) No action has been taken or failed to be taken by the Company on or prior
to the Closing Date which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
 
(mm) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
 
(nn) No Mortgaged Property is subject to a ground lease;
 
(oo) With respect to any broker fees collected and paid on any of the Mortgage
Loans, all broker fees have been properly assessed to the Mortgagor and no
claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
 
(pp) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
 
(qq) Each Mortgage Loan constitutes a qualified mortgage under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1);
 
(rr) Except as provided in Section 2.07, the Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the GMAC-First Magnus Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
 
(ss) All information supplied by, on behalf of, or concerning the Mortgagor is
true, accurate and complete and does not contain any statement that is or will
be inaccurate or misleading in any material respect;
 
(tt) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
 
(uu) All disclosure materials required by applicable law with respect to the
making of fixed rate and adjustable rate mortgage loans have been received by
the borrower;
 
(vv) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of
more than 95%;
 
113

--------------------------------------------------------------------------------


 
(ww) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 or any comparable state law;
 
(xx) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
 
(yy) Any principal advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
 
(zz) Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
 
(aaa) No Mortgage Loan is a balloon loan;
 
(bbb) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
assignment of Mortgage to MERS has been duly and properly recorded;
 
(ccc) With respect to each MERS Mortgage Loan, the Company has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;
 
(ddd) None of the Mortgaged Properties are manufactured housing;
 
(eee) With respect to each Mortgage Loan, the Company has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, in accordance with the Fair
Credit Reporting Act and its implementing regulations;
 
(fff) The Company has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Company has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;
 
(ggg) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(hhh) No Mortgage Loan is “high cost” as defined by any applicable federal,
state, or local predatory or abusive lending law and no mortgage loan is a “high
cost” or “covered” mortgage loan, as applicable (as such terms are defined in
the then current Standard and Poor’s LEVELS Glossary which is now Version 6.0,
Appendix E). Any breach of this representation shall be deemed to materially and
adversely affect the value of the Mortgage Loan and shall require a repurchase
of the affected Mortgage Loan;
 
(iii) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
 
114

--------------------------------------------------------------------------------


 
(jjj) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003;
 
(kkk) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
 
(lll) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;
 
(mmm) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;
 
(nnn) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);
 
(ooo) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and
 
(ppp) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
115

--------------------------------------------------------------------------------

 

XVI.
With respect to Mortgage Loans purchased under the Master Mortgage Loan Purchase
and Interim Servicing Agreement between Greenwich Capital Financial Products,
Inc. ("Greenwich") and HomeBanc Mortgage Corporation dated as of November 1,
2001 (the "HomeBanc Purchase Agreement") and the Servicing Agreement, dated as
of March 1, 2002 between Greenwich and Alliance Mortgage Company and amended by
Amendment No. One thereto, dated as of April 1, 2002 (collectively, the
“Alliance Servicing Agreement” and together with the HomeBanc Purchase
Agreement, the "HomeBanc/Alliance Agreements").



With respect to each Mortgage Loan, RWT Holdings, Inc. (“RWT”) hereby makes the
following representations and warranties. Such representations and warranties
speak as of the Closing Date with respect to Pledged Mortgages (as such
capitalized terms are defined in the Indenture), unless otherwise indicated.
Capitalized terms are as defined in this Exhibit X (IV) or in the HomeBanc
Purchase Agreement.


(i) The information set forth in the related Mortgage Loan Schedule is complete,
true and correct and the information provided to the rating agencies, including
the loan level detail, is true and correct according to the rating agency
requirements;


(ii) The Mortgage Loan is in compliance with all requirements set forth in the
related Confirmation, and the characteristics of the related Mortgage Loan
Package as set forth in the related Confirmation are true and correct, provided,
however, that in the event of any conflict between the terms of any Confirmation
and the HomeBanc Purchase Agreement, the terms of the HomeBanc Purchase
Agreement shall control;


(iii) All payments required to be made up to the close of business on the
Closing Date for such Mortgage Loan under the terms of the Mortgage Note have
been made; the Seller has not advanced funds, or induced, solicited or knowingly
received any advance of funds from a party other than the owner of the related
Mortgaged Property, directly or indirectly, for the payment of any amount
required by the Mortgage Note or Mortgage; and there has been no delinquency,
exclusive of any period of grace, in any payment by the Mortgagor thereunder
since the origination of the Mortgage Loan;


(iv) To RWT's knowledge, there are no delinquent taxes, ground rents, water
charges, sewer rents, assessments, insurance premiums, leasehold payments,
including assessments payable in future installments or other outstanding
charges affecting the related Mortgaged Property;


(v) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments,
recorded in the applicable public recording office if necessary to maintain the
lien priority of the Mortgage, and which have been delivered to the Custodian;
the substance of any such waiver, alteration or modification has been approved
by the insurer under the Primary Insurance Policy, if any, and the title
insurer, to the extent required by the related policy, and is reflected on the
related Mortgage Loan Schedule. No instrument of waiver, alteration or
modification has been executed, and no Mortgagor has been released, in whole or
in part, except in connection with an assumption agreement approved by the
insurer under the Primary Insurance Policy, if any, and the title insurer, to
the extent required by the policy, and which assumption agreement has been
delivered to the Custodian and the terms of which are reflected in the related
Mortgage Loan Schedule;


(vi) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and, to RWT's
knowledge, no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto;


(vii) All buildings upon the Mortgaged Property are insured by an insurer
acceptable to FNMA and FHLMC against loss by fire, hazards of extended coverage
and such other hazards as are customary in the area where the Mortgaged Property
is located, pursuant to insurance policies conforming to the requirements of the
Servicing Addendum. All such insurance policies contain a standard mortgagee
clause naming the Seller, its successors and assigns as mortgagee and, to RWT's
knowledge, all premiums thereon have been paid. If the Mortgaged Property is in
an area identified on a Flood Hazard Map or Flood Insurance Rate Map issued by
the Federal Emergency Management Agency as having special flood hazards (and
such flood insurance has been made available) a flood insurance policy meeting
the requirements of the current guidelines of the Federal Insurance
Administration is in effect which policy conforms to the requirements of FNMA
and FHLMC. The Mortgage obligates the Mortgagor thereunder to maintain all such
insurance at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to
do so, authorizes the holder of the Mortgage to maintain such insurance at
Mortgagor’s cost and expense and to seek reimbursement therefor from the
Mortgagor;
 
116

--------------------------------------------------------------------------------


 
(viii) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth in lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing or disclosure
laws applicable to the origination and servicing of mortgage loans of a type
similar to the Mortgage Loans have been complied with;


(ix) The Mortgage has not been satisfied, canceled, subordinated or rescinded,
in whole or in part, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part, nor has any instrument been executed
that would effect any such satisfaction, cancellation, subordination, rescission
or release;


(x) The Mortgage is a valid, existing and enforceable first lien on the
Mortgaged Property, including all improvements on the Mortgaged Property subject
only to (a) the lien of current real property taxes and assessments not yet due
and payable, (b) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions generally and specifically
referred to in the lender’s title insurance policy delivered to the originator
of the Mortgage Loan and which do not adversely affect the Appraised Value of
the Mortgaged Property, and (c) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property. Any security agreement, chattel
mortgage or equivalent document related to and delivered in connection with the
Mortgage Loan establishes and creates a valid, existing and enforceable first
lien and first priority security interest on the property described therein and
the Seller has full right to sell and assign the same to the Purchaser. The
Mortgaged Property was not, as of the date of origination of the Mortgage Loan,
subject to a mortgage, deed of trust, deed to secure debt or other security
instrument creating a lien subordinate to the lien of the Mortgage;


(xi) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms;


(xii) All parties to the Mortgage Note and the Mortgage had legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage, and the Mortgage Note and the Mortgage have been duly and properly
executed by such parties. The Mortgagor is a natural person;


(xiii) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor and there is no obligation for the Mortgagee to advance
additional funds thereunder and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Mortgage Loan and the recording of the Mortgage have been
paid, and the Mortgagor is not entitled to any refund of any amounts paid or due
to the Mortgagee pursuant to the Mortgage Note or Mortgage;


(xiv) The Seller is the sole legal, beneficial and equitable owner of the
Mortgage Note and the Mortgage and has full right to transfer and sell the
Mortgage Loan to the Purchaser free and clear of any encumbrance, equity, lien,
pledge, charge, claim or security interest;
 
117

--------------------------------------------------------------------------------


 
(xv) All parties which have had any interest in the Mortgage Loan, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) in compliance with any and all
applicable “doing business” and licensing requirements of the laws of the state
wherein the Mortgaged Property is located;


(xvi) The Mortgage Loan is covered by an American Land Title Association
(“ALTA”) lender’s title insurance policy (which, in the case of an Adjustable
Rate Mortgage Loan has an adjustable rate mortgage endorsement in the form of
ALTA 6.0 or 6.1) acceptable to FNMA and FHLMC, issued by a title insurer
acceptable to FNMA and FHLMC and qualified to do business in the jurisdiction
where the Mortgaged Property is located, insuring (subject to the exceptions
contained in (x)(a) and (b) above) the Seller, its successors and assigns as to
the first priority lien of the Mortgage in the original principal amount of the
Mortgage Loan and, with respect to any Adjustable Rate Mortgage Loan, against
any loss by reason of the invalidity or unenforceability of the lien resulting
from the provisions of the Mortgage providing for adjustment in the Mortgage
Interest Rate and Monthly Payment. Additionally, such lender’s title insurance
policy affirmatively insures ingress and egress to and from the Mortgaged
Property, and against encroachments by or upon the Mortgaged Property or any
interest therein. The Seller is the sole insured of such lender’s title
insurance policy, and such lender’s title insurance policy is in full force and
effect and will be in full force and effect upon the consummation of the
transactions contemplated by the HomeBanc Purchase Agreement. To RWT's
knowledge, no claims have been made under such lender’s title insurance policy,
and no prior holder of the related Mortgage, including the Seller, has done, by
act or omission, anything which would impair the coverage of such lender’s title
insurance policy;


(xvii) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and, to RWT's knowledge, no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration,
and the Seller has not waived any default, breach, violation or event of
acceleration;


(xviii) There are no mechanics’ or similar liens or claims which have been filed
for work, labor or material (and no rights are outstanding that under law could
give rise to such lien) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage;


(xix) Except to the extent affirmatively insured under an ALTA lender’s title
insurance policy issued in conformance with subsection (xv) above, to RWT's
knowledge, all improvements which were considered in determining the Appraised
Value of the related Mortgaged Property lay wholly within the boundaries and
building restriction lines of the Mortgaged Property and no improvements on
adjoining properties encroach upon the Mortgaged Property;


(xx) The Mortgage Loan was originated by the Seller or by a savings and loan
association, a savings bank, a commercial bank or similar banking institution
which is supervised and examined by a federal or state authority, or by a
mortgagee approved as such by the Secretary of HUD;


(xxi) Principal payments on the Mortgage Loan commenced no more than sixty days
after the proceeds of the Mortgage Loan were disbursed. The Mortgage Loan bears
interest at the Mortgage Interest Rate. With respect to each Mortgage Loan, the
Mortgage Note is payable on the first day of each month in Monthly Payments,
which, in the case of a Fixed Rate Mortgage Loans, are sufficient to fully
amortize the original principal balance over the original term thereof and to
pay interest at the related Mortgage Interest Rate, and, in the case of an
Adjustable Rate Mortgage Loan, are changed on each Adjustment Date, and in any
case, are sufficient to fully amortize the original principal balance over the
original term thereof and to pay interest at the related Mortgage Interest Rate.
The Index for each Adjustable Rate Mortgage Loan is as defined in the related
Confirmation. The Mortgage Note does not permit negative amortization. No
Mortgage Loan is a Convertible Mortgage Loan;
 
118

--------------------------------------------------------------------------------


 
(xxii) The origination and collection practices used by the Seller with respect
to each Mortgage Note and Mortgage have been in all respects legal, proper,
prudent and customary in the mortgage origination and servicing industry. The
Mortgage Loan has been serviced by the Seller and any predecessor servicer in
accordance with the terms of the Mortgage Note. With respect to escrow deposits
and Escrow Payments, if any, all such payments are in the possession of, or
under the control of, the Seller and there exist no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. No escrow deposits or Escrow Payments or other charges or payments due the
Seller have been capitalized under any Mortgage or the related Mortgage Note and
no such escrow deposits or Escrow Payments are being held by the Seller for any
work on a Mortgaged Property which has not been completed;


(xxiii) To RWT's knowledge, the Mortgaged Property is free of damage and waste
and, to RWT's knowledge, there is no proceeding pending for the total or partial
condemnation thereof;


(xxiv) The Mortgaged Property has not been subject to any bankruptcy proceeding
or foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption available
to the Mortgagor which would interfere with the right to sell the Mortgaged
Property at a trustee’s sale or the right to foreclose the Mortgage. The
Mortgagor has not notified the Seller and the Seller has no knowledge of any
relief requested or allowed to the Mortgagor under the Soldiers and Sailors
Civil Relief Act of 1940;


(xxv) The Mortgage Loan was underwritten in accordance with the underwriting
standards of the Seller in effect at the time the Mortgage Loan was originated
which underwriting standards satisfy the standards of FNMA and FHLMC; and the
Mortgage Note and Mortgage are on forms acceptable to FNMA and FHLMC;


(xxvi) The Mortgage Note is not and has not been secured by any collateral
except the lien of the corresponding Mortgage on the Mortgaged Property and the
security interest of any applicable security agreement or chattel mortgage
referred to in (x) above;


(xxvii) The Mortgage File contains an appraisal of the related Mortgaged
Property which satisfied the standards of FNMA and FHLMC and was made and
signed, prior to the approval of the Mortgage Loan application, by a qualified
appraiser, duly appointed by the Seller, who had no interest, direct or indirect
in the Mortgaged Property or in any loan made on the security thereof, whose
compensation is not affected by the approval or disapproval of the Mortgage Loan
and who met the minimum qualifications of FNMA and FHLMC. Each appraisal of the
Mortgage Loan was made in accordance with the relevant provisions of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989;


(xxviii) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee’s sale after default by the
Mortgagor;


(xxix) No Mortgage Loan contains provisions pursuant to which Monthly Payments
are (a) paid or partially paid with funds deposited in any separate account
established by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor,
(b) paid by any source other than the Mortgagor or (c) contains any other
similar provisions which may constitute a “buydown” provision. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature;


(xxx) The Mortgagor has executed a statement to the effect that the Mortgagor
has received all disclosure materials required by applicable law with respect to
the making of fixed rate mortgage loans in the case of Fixed Rate Mortgage
Loans, and adjustable rate mortgage loans in the case of Adjustable Rate
Mortgage Loans and rescission materials with respect to Refinanced Mortgage
Loans, and such statement is and will remain in the Mortgage File;
 
119

--------------------------------------------------------------------------------


 
(xxxi) No Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;


(xxxii) RWT has no knowledge of any circumstances or condition with respect to
the Mortgage, the Mortgaged Property, the Mortgagor or the Mortgagor’s credit
standing that can reasonably be expected to cause the Mortgage Loan to be an
unacceptable investment, cause the Mortgage Loan to become delinquent, or
adversely affect the value of the Mortgage Loan;


(xxxiii) No Mortgage Loan had an LTV at origination in excess of 95%. Each
Mortgage Loan with an LTV at origination in excess of 80% is and will be subject
to a Primary Insurance Policy, issued by a Qualified Insurer, which insures that
portion of the Mortgage Loan in excess of the portion of the Appraised Value of
the Mortgaged Property as required by FNMA. To the knowledge of RWT, all
provisions of such Primary Insurance Policy have been and are being complied
with, such policy is in full force and effect, and, to the knowledge of RWT, all
premiums due thereunder have been paid. Any Mortgage subject to any such Primary
Insurance Policy obligates the Mortgagor thereunder to maintain such insurance
and to pay all premiums and charges in connection therewith. The Mortgage
Interest Rate for the Mortgage Loan does not include any such insurance premium;


(xxxiv) The Mortgaged Property is lawfully occupied under applicable law; all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;


(xxxv) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Mortgage Loan has taken place on the part of any
person, including without limitation the Mortgagor, any appraiser, any builder
or developer, or any other party involved in the origination of the Mortgage
Loan or in the application of any insurance in relation to such Mortgage Loan;


(xxxvi) The Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located;


(xxxvii) Any principal advances made to the Mortgagor prior to the Cut-off Date
have been consolidated with the outstanding principal amount secured by the
Mortgage, and the secured principal amount, as consolidated, bears a single
interest rate and single repayment term. The lien of the Mortgage securing the
consolidated principal amount is expressly insured as having first lien priority
by a title insurance policy, an endorsement to the policy insuring the
mortgagee’s consolidated interest or by other title evidence acceptable to FNMA
and FHLMC. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;


(xxxviii) No Mortgage Loan has a balloon payment feature;


(xxxix) If the Residential Dwelling on the Mortgaged Property is a condominium
unit or a unit in a planned unit development (other than a de minimis planned
unit development) such condominium or planned unit development project meets the
eligibility requirements of FNMA and FHLMC; (xl) No Mortgage Loan which is a
Cash-out Refinancing was originated in the State of Texas;


(xli) The source of the down payment with respect to each Mortgage Loan has been
fully verified by the Seller;
 
120

--------------------------------------------------------------------------------


 
(xlii) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;


(xliii) To the best of RWT's knowledge, the Mortgaged Property is in material
compliance with all applicable environmental laws pertaining to environmental
hazards including, without limitation, asbestos, and neither the Seller nor, to
RWT's knowledge, the related Mortgagor, has received any notice of any violation
or potential violation of such law;


(xliv) The Seller shall, at its own expense, cause each Mortgage Loan to be
covered by a Tax Service Contract which is assignable to the Purchaser or its
designee; provided however, that if the Seller fails to purchase such Tax
Service Contract, the Seller shall be required to reimburse the Purchaser for
all costs and expenses incurred by the Purchaser in connection with the purchase
of any such Tax Service Contract;


(xlv) Each Mortgage Loan is covered by a Flood Zone Service Contract which is
assignable to the Purchaser or its designee or, for each Mortgage Loan not
covered by such Flood Zone Service Contract, the Seller agrees to purchase such
Flood Zone Service Contract;


(xlvi) No Mortgage Loan is subject to the provisions of the Homeownership and
Equity Protection Act of 1994 (“HOEPA”) and no Mortgage Loan is “high cost” as
defined by any applicable federal, state or local predatory or abusive lending
law, and no mortgage loan is a “high cost” or “covered” mortgage loan, as
applicable (as such terms are defined in the then current Standard and Poor’s
LEVELS Glossary which is now Version 6.0, Appendix E);
 
(xlvii) No predatory or deceptive lending practices, including but not limited
to, the extension of credit to the mortgagor without regard for the mortgagor’s
ability to repay the Mortgage Loan and the extension of credit to the mortgagor
which has no apparent benefit to the mortgagor, were employed by the originator
of the Mortgage Loan in connection with the origination of the Mortgage Loan;


(xlviii) None of the proceeds of any Mortgage Loan were used to finance the
purchase of single premium credit insurance policies;
 
(xlix) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination;


(l) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC;


(li) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans; and
 
(lii) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state and federal laws, including, but not
limited to, all applicable predatory or abusive lending laws.
 
121

--------------------------------------------------------------------------------

 

XVII.
With respect to Mortgage Loans purchased under the Seller’s Warranties and
Servicing Agreement, dated as of June 1, 2007 (WFHM 2007-W24) by and between
Redwood Trust, Inc. and Wells Fargo Bank, N.A. (the "Redwood-Wells Fargo
Agreement")



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Redwood-Wells
Fargo Agreement.



(a)
Mortgage Loans as Described.



The information set forth in the Mortgage Loan Schedule attached hereto as
Exhibit A and the information contained on the Data File Fields contained on the
Data File delivered to the Purchaser are true and correct; provided that the
Company makes no representation or warranty as to the accuracy of Unverified
Information; and the information provided to the rating agencies, including the
loan level detail, is true and correct according to the rating agency
requirements;



(b)
Payments Current.



All payments required to be made up to the Cut-off Date for the Mortgage Loan
under the terms of the Mortgage Note have been made and credited. No payment
under any Mortgage Loan has been thirty (30) days delinquent more than one (1)
time within twelve (12) months prior to the Closing Date;



(c)
No Outstanding Charges.



There are no defaults in complying with the terms of the Mortgages, and all
taxes, governmental assessments, insurance premiums, leasehold payments, water,
sewer and municipal charges, which previously became due and owing have
been paid, or an escrow of funds has been established in an amount sufficient to
pay for every such item which remains unpaid and which has been assessed but is
not yet due and payable. The Company has not advanced funds, or induced, or
solicited directly or indirectly, the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage Loan proceeds, whichever is later, to
the day which precedes by one month the Due Date of the first installment of
principal and interest;



(d)
Original Terms Unmodified.



The terms of the Mortgage Note and Mortgage have not been impaired, waived,
altered or modified in any respect, except by a written instrument which has
been recorded or registered with the MERS System, if necessary, to protect the
interests of the Purchaser and is retained by the Company in the Retained
Mortgage File; and the related Mortgage Note which has been delivered to the
Custodian. The substance of any such waiver, alteration or modification has been
approved by the issuer of any related PMI Policy and the title insurer, to
the extent required by the policy, and its terms are reflected on the related
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the issuer of any
related PMI Policy and the title insurer, to the extent required by the policy,
and which assumption agreement is part of the Custodial Mortgage File delivered
to the Custodian and the terms of which are reflected in the related Mortgage
Loan Schedule;
 
122

--------------------------------------------------------------------------------


 

(e)
No Defenses.



The Mortgage Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including without limitation the defense of usury, nor
will the operation of any of the terms of the Mortgage Note or the Mortgage, or
the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto;



(f)
No Satisfaction of Mortgage.



The Mortgage has not been satisfied, canceled, subordinated or rescinded, in
whole or in part, and the Mortgaged Property has not been released from the lien
of the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such satisfaction, release, cancellation, subordination or
rescission;



(g)
Validity of Mortgage Documents.



The Mortgage Note and the Mortgage and related documents are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note and the Mortgage had
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have been
duly and properly executed by such parties. The Company has reviewed all
documents constituting the Retained Mortgage File and Custodial Mortgage File
and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein;


With respect to each Cooperative Loan, the Mortgage Note, the Mortgage, the
Pledge Agreement, and related documents are genuine, and each is the legal,
valid and binding obligation of the maker thereof enforceable in accordance with
its terms. All parties to the Mortgage Note, the Mortgage, the Pledge
Agreement, the Proprietary Lease, the Stock Power, Recognition Agreement and the
Assignment of Proprietary Lease had legal capacity to enter into the Mortgage
Loan and to execute and deliver such documents, and such documents have been
duly and properly executed by such parties;



(h)
No Fraud.



No error, omission, misrepresentation, negligence, fraud or similar occurrence
with respect to a Mortgage Loan has taken place on the part of the Company, or
the Mortgagor (except with respect to the accuracy of Unverified Information),
or to the best of the Company’s knowledge, any appraiser, any builder, or any
developer, or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to such Mortgage Loan;
 
123

--------------------------------------------------------------------------------


 

(i)
Compliance with Applicable Laws.



Any and all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection and privacy, equal credit opportunity, disclosure or predatory
and abusive lending laws applicable to the Mortgage Loan have been complied
with. All inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including, but not limited to,
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities;



(j)
Location and Type of Mortgaged Property.



The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a contiguous parcel of real property with
a detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit in a condominium project, or a
Cooperative Apartment, or an individual unit in a planned unit development or a
townhouse, provided, however, that any condominium project or planned unit
development shall conform to the applicable Fannie Mae or Freddie Mac
requirements, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable, regarding such dwellings, and no residence or
dwelling is a mobile home or manufactured dwelling. As of the respective
appraisal date for each Mortgaged Property, any Mortgaged Property being used
for commercial purposes conforms to the Company Underwriting Guidelines (other
than the exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable and, to the best of the Company’s
knowledge, since the date of such appraisal, no portion of the Mortgaged
Property was being used for commercial purposes outside of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;



(k)
Valid First Lien.



The Mortgage is a valid, subsisting and enforceable first lien on the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:
 

(1)
the lien of current real property taxes and assessments not yet due and payable;




(2)
covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender's
title insurance policy delivered to the originator of the Mortgage Loan and (i)
referred to or otherwise  considered in the appraisal made for the originator of
the Mortgage Loan and (ii) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal; and

 
124

--------------------------------------------------------------------------------


 

(3)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.



Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Company has full right to sell and assign
the same to the Purchaser;


With respect to each Cooperative Loan, each Pledge Agreement creates a valid,
enforceable and subsisting first security interest in the Cooperative Shares and
Proprietary Lease, subject only to (i) the lien of the related Cooperative for
unpaid assessments representing the Mortgagor’s pro rata share of the
Cooperative’s payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (ii) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Pledge Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Project;



(l)
Full Disbursement of Proceeds.



The proceeds of the Mortgage Loan have been fully disbursed, except for escrows
established or created due to seasonal weather conditions, and there is no
requirement for future advances thereunder. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;



(m)
Consolidation of Future Advances.



Any future advances made prior to the Cut-off Date, have been consolidated
with the outstanding principal amount secured by the Mortgage, and the secured
principal amount, as consolidated, bears a single interest rate and single
repayment term reflected on the related Mortgage Loan Schedule. The lien of the
Mortgage securing the consolidated principal amount is expressly insured as
having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae or Freddie Mac; the consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan; the Company shall
not make future advances after the Cut-off Date;



(n)
Ownership.



The Company is the sole owner of record and holder of the Mortgage Loan and the
related Mortgage Note and the Mortgage are not assigned or pledged, and the
Company has good and marketable title thereto and has full right and authority
to transfer and sell the Mortgage Loan to the Purchaser. The Company is
transferring the Mortgage Loan free and clear of any and all encumbrances,
liens, pledges, equities, participation interests, claims, charges or security
interests of any nature encumbering such Mortgage Loan;
 
125

--------------------------------------------------------------------------------


 

(o)
Origination/Doing Business.



The Mortgage Loan was originated by a savings and loan association, a savings
bank, a commercial bank, a credit union, an insurance company, or similar
institution that is supervised and examined by a federal or state authority or
by a mortgagee approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act. All parties which
have had any interest in the Mortgage Loan, whether as mortgagee, assignee,
pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest, were) (1) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (2) organized under the laws of such state, or (3) qualified to do business
in such state, or (4) federal savings and loan associations or national banks
having principal offices in such state, or (5) not doing business in such state;



(p)
LTV, PMI Policy.



No Mortgage Loan has an LTV greater than 95%. Except as set forth on the related
Data File, each Mortgage Loan with an LTV greater than 80% at the time of
origination, a portion of the unpaid principal balance of the Mortgage Loan is
and will be insured as to payment defaults by a PMI Policy. If the Mortgage Loan
is insured by a PMI Policy which is not an LPMI Policy, the coverage will remain
in place until (i) the LTV decreases to 78% or (ii) the PMI Policy is otherwise
terminated pursuant to the Homeowners Protection Act of 1998, 12 USC §4901, et
seq. All provisions of such PMI Policy or LPMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. The Qualified Insurer has a claims paying ability
acceptable to Fannie Mae or Freddie Mac. Any Mortgage Loan subject to a PMI
Policy or LPMI Policy obligates the Mortgagor or the Company to maintain the PMI
Policy or LPMI Policy, as applicable, and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan as set
forth on the related Mortgage Loan Schedule is net of any such insurance
premium;



(q)
Title Insurance.



The Mortgage Loan is covered by an ALTA lender's title insurance policy (or in
the case of any Mortgage Loan secured by a Mortgaged Property located in a
jurisdiction where such policies are generally not available, an opinion of
counsel of the type customarily rendered in such jurisdiction in lieu of title
insurance) or other generally acceptable form of policy of insurance acceptable
to Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae
or Freddie Mac and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring the Company, its successors and assigns,
as to the first priority lien of the Mortgage in the original principal amount
of the Mortgage Loan, subject only to the exceptions contained in clauses (1),
(2) and (3) of subclause (k) of this Section 3.02, and against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment. The Company is the sole insured of such lender's title
insurance policy, and such lender's title insurance policy is in full force and
effect and will be in force and effect upon the consummation of the transactions
contemplated by the Redwood-Wells Fargo Agreement. No claims have been made
under such lender's title insurance policy,  and no prior holder of the
Mortgage, including the Company, has done, by act or omission, anything which
would impair the coverage of such lender's title insurance policy;
 
126

--------------------------------------------------------------------------------


 

(r)
No Defaults.



There is no default, breach, violation or event of acceleration existing under
the Mortgage or the Mortgage Note and no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration, and neither the Company
nor its predecessors have waived any default, breach, violation or event of
acceleration;



(s)
No Mechanics' Liens.



There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under the law could
give rise to such liens) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage which are not insured against by the title insurance policy referenced
in subclause (q) of Section 3.02 of the Redwood-Wells Fargo Agreement;



(t)
Location of Improvements; No Encroachments.



Except as insured against by the title insurance policy referenced in subclause
(q) of Section 3.02 of the Redwood-Wells Fargo Agreement, all improvements which
were considered in determining the Appraised Value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property and no improvements on adjoining properties encroach upon the Mortgaged
Property. No improvement located on or being part of the Mortgaged Property is
in violation of any applicable zoning law or regulation;



(u)
Payment Terms.



Except with respect to the Interest Only Mortgage Loans, principal payments
commenced no more than sixty (60) days after the funds were disbursed to the
Mortgagor in connection with the Mortgage Loan. Except with respect to the
Interest Only Mortgage Loans, each Mortgage Loan is payable in equal monthly
installments of principal and interest, with interest calculated and payable in
arrears, sufficient to amortize the Mortgage Loan fully by the stated maturity
date set forth in the Mortgage Note over an original term to maturity of not
more than thirty (30) years. As to each Adjustable Rate Mortgage Loan on each
applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to equal
the sum of the Index plus the applicable Gross Margin, rounded up or down to the
nearest multiple of 0.125% indicated by the Mortgage Note; provided that the
Mortgage Interest Rate will not increase or decrease by more than the Periodic
Interest Rate Cap on any Adjustment Date, and will in no event exceed the
Maximum Mortgage Interest Rate or be lower than the Minimum Mortgage Interest
Rate listed on the Mortgage Note for such Mortgage Loan. As to each Adjustable
Rate Mortgage Loan that is not an Interest Only Mortgage Loan, each Mortgage
Note requires a monthly payment which is sufficient, during the period prior to
the first adjustment to the Mortgage Interest Rate, to fully amortize the
outstanding principal balance as of the first day of such period over the then
remaining term of such Mortgage Note and to pay interest at the related Mortgage
Interest Rate. With respect to each Interest Only Mortgage Loan, the
interest-only period shall not exceed fifteen (15) years (or such other period
specified on the related Data File) and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Mortgage Loan and to pay interest at the related Mortgage Interest Rate. As to
each Adjustable Rate Mortgage Loan, if the related Mortgage Interest Rate
changes on an Adjustment Date or, with respect to an Interest Only Mortgage
Loan, on an Adjustment Date following the related interest-only period, the then
outstanding principal balance will be reamortized over the remaining life of
such Mortgage Loan. No Adjustable Rate Mortgage Loan contains terms or
provisions which would result in negative amortization;
 
127

--------------------------------------------------------------------------------


 

(v)
Customary Provisions.



The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee's sale or the right to foreclose the Mortgage;



(w)
Occupancy of the Mortgaged Property.



As of the date of origination, the Mortgaged Property was lawfully occupied
under applicable law;



(x)
No Additional Collateral.



Except in the case of a Pledged Asset Mortgage Loan and as indicated on the
related Data File, the Mortgage Note is not and has not been secured by any
collateral, pledged account or other security except the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in subclause (k) of Section 3.02 of
the Redwood-Wells Fargo Agreement;



(y)
Deeds of Trust.



In the event the Mortgage constitutes a deed of trust, a trustee, duly qualified
under applicable law to serve as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the mortgagee to the trustee under the deed of trust,
except in connection with a trustee's sale after default by the Mortgagor;



(z)
Acceptable Investment.



The Company has no knowledge of any circumstances or conditions with respect to
the Mortgage Loan, the Mortgaged Property, the Mortgagor or the Mortgagor's
credit standing that can reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or adversely affect the value or
marketability of the Mortgage Loan;
 
128

--------------------------------------------------------------------------------


 

(aa)
Transfer of Mortgage Loans.



If the Mortgage Loan is not a MERS Mortgage Loan, the Assignment of Mortgage,
upon the insertion of the name of the assignee and recording information, is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located;



(bb)
Mortgaged Property Undamaged.



The Mortgaged Property is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty so as to affect adversely
the value of the Mortgaged Property as security for the Mortgage Loan or the use
for which the premises were intended;



(cc)
Collection Practices; Escrow Deposits.



The origination, servicing and collection practices used with respect to the
Mortgage Loan have been in accordance with Accepted Servicing Practices, and
have been in all material respects legal and proper. With respect to escrow
deposits and Escrow Payments, all such payments are in the possession of the
Company and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All Escrow
Payments have been collected in full compliance with state and federal law. No
escrow deposits or Escrow Payments or other charges or payments due the Company
have been capitalized under the Mortgage Note;



(dd)
No Condemnation.



There is no proceeding pending or to the best of the Company’s knowledge
threatened for the total or partial condemnation of the related Mortgaged
Property;



(ee)
The Appraisal.



The Servicing File for each Mortgage Loan includes an appraisal of the
related Mortgaged Property. As to each Time$aver® Mortgage Loan, the appraisal
may be from the original of the existing Company-serviced loan, which was
refinanced via such Time$aver® Mortgage Loan. The appraisal was conducted by an
appraiser who had no interest, direct or indirect, in the Mortgaged Property or
in any loan made on the security thereof; and whose compensation is not affected
by the approval or disapproval of the Mortgage Loan, and the appraisal and the
appraiser both satisfy the applicable requirements of Title XI of the Financial
Institution Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;



(ff)
Insurance.



The Mortgaged Property securing each Mortgage Loan is insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire and such hazards as
are covered under a standard extended coverage endorsement and such other
hazards as are customary in the area where the Mortgaged Property is located
pursuant to insurance policies conforming to the requirements of Section 4.10,
in an amount which is at least equal to the lesser of (i) 100% of the insurable
value, on a replacement cost basis, of the improvements on the related Mortgaged
Property and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan or (b) an amount such that the proceeds of such insurance shall be
sufficient to prevent the application to the Mortgagor or the loss payee of any
coinsurance clause under the policy. If the Mortgaged Property is a condominium
unit, it is included under the coverage afforded by a blanket policy for the
project. If the improvements on the Mortgaged Property are in an area identified
in the Federal Register by the Federal Emergency Management Agency as having
special flood hazards, a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration is in effect with a
generally acceptable insurance carrier, in an amount representing coverage not
less than the least of (A) the outstanding principal balance of the Mortgage
Loan, (B) the full insurable value and (C) the maximum amount of insurance which
was available under the Flood Disaster Protection Act of 1973, as amended. All
individual insurance policies contain a standard mortgagee clause naming the
Company and its successors and assigns as mortgagee, and all premiums thereon
have been paid. The Mortgage obligates the Mortgagor thereunder to maintain a
hazard insurance policy at the Mortgagor's cost and expense, and on the
Mortgagor's failure to do so, authorizes the holder of the Mortgage to obtain
and maintain such insurance at such Mortgagor's cost and expense, and to seek
reimbursement therefor from the Mortgagor. The hazard insurance policy is the
valid and binding obligation of the insurer, is in full force and effect, and
will be in full force and effect and inure to the benefit of the Purchaser upon
the consummation of the transactions contemplated by the Redwood-Wells Fargo
Agreement. The Company has not acted or failed to act so as to impair the
coverage of any such insurance policy or the validity, binding effect and
enforceability thereof;
 
129

--------------------------------------------------------------------------------


 

(gg)
Servicemembers Civil Relief Act.



The Mortgagor has not notified the Company, and the Company has no knowledge of
any relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act, as amended;



(hh)
No Balloon Payments, Graduated Payments or Contingent Interests.



The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature. No
Mortgage Loan has a balloon payment feature;



(ii)
No Construction Loans.



No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgage Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property other than a construction-to-permanent loan
which has converted to a permanent Mortgage Loan;



(jj)
Underwriting.




(i)
Each Company Mortgage Loan was underwritten in accordance with the Company
Underwriting Guidelines;




(ii)
Each Third-Party Mortgage Loan was underwritten in accordance with the
Third-Party Underwriting Guidelines;




(iii)
Each Exception Mortgage Loan was underwritten in accordance with the Company
Underwriting Guidelines; and

 
130

--------------------------------------------------------------------------------


 

(iv)
Each Mortgage Note and Mortgage are on forms acceptable to Freddie Mac or Fannie
Mae;




(kk)
No Bankruptcy.



No Mortgagor was a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated and as of the Closing
Date, the Company has not received notice that any Mortgagor is a debtor under
any state or federal bankruptcy or insolvency proceeding;



(ll)
The Mortgagor.



The Mortgagor is one or more natural Persons and/or an Illinois land trust or a
“living trust” and such “living trust” is in compliance with the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;



(mm)
Interest Calculation.



Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;



(nn)
Environmental Status.



There is no pending action or proceeding directly involving the Mortgaged
Property of which the Company is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the best of the
Company’s knowledge, nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
the use and enjoyment of the Mortgaged Property;



(oo)
No High Cost Loans.



No Mortgage Loan is a High Cost Loan or Covered Loan;



(pp)
Anti-Money Laundering Laws.



The Company has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot ACT of 2001
(collectively, the “Anti-Money Laundering Laws”); the Company has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the identity of the applicable Mortgagor and the
origin of assets used by the said Mortgagor to purchase the related Mortgaged
Property, and maintains sufficient information to identify the applicable
Mortgagor for purposes of the Anti-Money Laundering Laws;



(qq)
Single Premium Credit Life Insurance.



No Mortgagor was required to purchase any single premium credit insurance policy
(e.g. life, disability, accident, unemployment or health insurance product) or
debt cancellation agreement as a condition of obtaining the extension of credit.
No Mortgagor obtained a prepaid single premium credit insurance policy (e.g.
life, disability, accident, unemployment or health insurance product) as part of
the origination of the Mortgage Loan. No proceeds from any Mortgage Loan were
used to purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;
 
131

--------------------------------------------------------------------------------


 

(rr)
Buydown Mortgage Loans.



With respect to each Mortgage Loan that is a Buydown Mortgage Loan:



(i)
On or before the date of origination of such Mortgage Loan, the Company and the
Mortgagor, or the Company, the Mortgagor and the seller of the Mortgaged
Property or a third party entered into a Buydown Agreement. The Buydown
Agreement provides that the seller of the Mortgaged Property (or third party)
shall deliver to the Company temporary Buydown Funds in an amount equal to the
aggregate undiscounted amount of payments that, when added to the amount the
Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
accordance with the terms of the Buydown Agreement, is equal to the full
scheduled Monthly Payment due on such Mortgage Loan. The temporary Buydown Funds
enable the Mortgagor to qualify for the Buydown Mortgage Loan. The effective
interest rate of a Buydown Mortgage Loan if less than the interest rate set
forth in the related Mortgage Note will increase within the Buydown Period as
provided in the related Buydown Agreement so that the effective interest rate
will be equal to the interest rate as set forth in the related Mortgage Note.
The Buydown Mortgage Loan satisfies the requirements of the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable;




(ii)
The Mortgage and Mortgage Note reflect the permanent payment terms rather than
the payment terms of the Buydown Agreement. The Buydown Agreement provides for
the payment by the Mortgagor of the full amount of the Monthly Payment on any
Due Date that the Buydown Funds are available. The Buydown Funds were not used
to reduce the original principal balance of the Mortgage Loan or to increase the
Appraised Value of the Mortgage Property when calculating the Loan-to-Value
Ratios for purposes of the Agreement and, if the Buydown Funds were provided by
the Company and if required under the Company Underwriting Guidelines (other
than the exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable, the terms of the Buydown Agreement were
disclosed to the appraiser of the Mortgaged Property;




(iii)
The Buydown Funds may not be refunded to the Mortgagor unless the Mortgagor
makes a principal payment for the outstanding balance of the Mortgage Loan;




(iv)
As of the date of origination of the Mortgage Loan, the provisions of the
related Buydown Agreement complied with the requirements of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable,
regarding buydown agreements;




(ss)
Cooperative Loans.



With respect to each Cooperative Loan:



(i)
The Cooperative Shares are held by a Person as a tenant-stockholder in a
Cooperative. Each original UCC financing statement, continuation statement or
other governmental filing or recordation necessary to create or preserve the
perfection and priority of the first lien and security interest in the
Cooperative Loan and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to Purchaser or its designee establishes in
Purchaser a valid and subsisting perfected first lien on and security interest
in the Mortgaged Property described therein, and Purchaser has full right to
sell and assign the same. The Proprietary Lease term expires no less than five
years after the Mortgage Loan term or such other term acceptable to Fannie Mae,
Freddie Mac, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable;

 
132

--------------------------------------------------------------------------------


 

(ii)
A Cooperative Lien Search has been made by a company competent to make the same
which company is acceptable to Fannie Mae or Freddie Mac and qualified to do
business in the jurisdiction where the Cooperative is located;




 
(iii)
(a) The term of the related Proprietary Lease is not less than the terms of the
Cooperative Loan; (b) there is no provision in any Proprietary Lease which
requires the Mortgagor to offer for sale the Cooperative Shares owned by such
Mortgagor first to the Cooperative; (c) there is no prohibition in any
Proprietary Lease against pledging the Cooperative Shares or assigning the
Proprietary Lease; (d) the Cooperative has been created and exists in full
compliance with the requirements for residential cooperatives in the
jurisdiction in which the Project is located and qualifies as a cooperative
housing corporation under Section 216 of the Code; (e) the Recognition Agreement
is on a form published by Aztech Document Services, Inc. or includes similar
provisions; and (f) the Cooperative has good and marketable title to the
Project, and owns the Project either in fee simple or under a leasehold that
complies with the requirements of the Fannie Mae guidelines, Freddie Mac
guidelines, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable; such title is free and clear of any adverse liens or
encumbrances, except the lien of any blanket mortgage;




(iv)
The Company has the right under the terms of the Mortgage Note, Pledge Agreement
and Recognition Agreement to pay any maintenance charges or assessments owed by
the Mortgagor; and




(v)
Each Stock Power (i) has all signatures guaranteed or (ii) if all signatures are
not guaranteed, then such Cooperative Shares will be transferred by the stock
transfer agent of the Cooperative if the Company undertakes to convert the
ownership of the collateral securing the related Cooperative Loan;




(tt)
Delivery of Custodial Mortgage Files.



The Mortgage Note, Assignment of Mortgage and any other documents required to be
delivered by the Company have been delivered to the Custodian in accordance with
the Redwood-Wells Fargo Agreement. The Company is in possession of a complete,
true and accurate Retained Mortgage File in compliance with Exhibit C, except
for such documents the originals of which have been delivered to the Custodian
or for such documents where the originals of which have been sent for
recordation;



(uu)
Credit Reporting.



With respect to each Mortgage Loan, the Company has furnished complete
information on the related borrower credit files to Equifax, Experian and Trans
Union Credit Information Company, in accordance with the Fair Credit Reporting
Act and its implementing regulations;



(vv)
Contents of Retained Mortgage File.



The Retained Mortgage File contains the Mortgage Loan Documents listed as items
6 through 12 of Exhibit C attached to the Redwood-Wells Fargo Agreement, except
for such documents where the originals of which have been sent for recordation;
 
133

--------------------------------------------------------------------------------


 

(ww)
Pledged Asset Mortgage Loan.



With respect to a Pledged Asset Mortgage Loan:



(i)
The Pledge Holder has a rating of at least “AA” (or the equivalent) or better
from at least two Rating Agencies and the Pledge Holder is obligated to give the
beneficiary of each Letter of Credit at least sixty (60) days notice of any
non-renewal of any Letter of Credit;




(ii)
With respect to each Pledged Asset Mortgage Loan, the Company is the named
beneficiary and no Person has drawn any funds against such Letter of Credit;




(iii)
Each Letter of Credit is for an amount at least equal to an LTV of 20% of the
lower of the purchase price or the Appraised Value of the related Mortgaged
Property;




(iv)
As of the Closing Date, the Company has complied with all the requirements of
any Letter of Credit, and each Letter of Credit is a valid and enforceable
obligation of the Pledge Holder;




(v)
The Company has the right to draw on each Letter of Credit if the related
Pledged Asset Mortgage Loan becomes ninety (90) days or more delinquent and to
apply such proceeds as a partial prepayment thereon;




(vi)
The Company has not received notice of any non-renewal of any Letter of Credit;




(vii)
Upon a default by the Pledge Holder, the Company will have a perfected first
priority security interest in the assets pledged to secure the Letter of Credit
and has the right to obtain possession thereof and the right to liquidate such
assets and apply the proceeds thereof to prepay the related Pledged Asset
Mortgage Loan; and

 

(viii)
The Letter of Credit is required to be in effect (either for its original term
or through renewal) until such time as all amounts owed under the related
Pledged Asset Mortgage Loan by the related Mortgagor are less than 80% of the
lesser of the Purchase Price or the Appraised Value of the related Mortgaged
Property;




(xx)
Indiana.



There is no Mortgage Loan that was originated on or after January 1, 2005, which
is a “high cost home loan” as defined under the Indiana Home Loan Practices Act
(I.C. 24-9); and



(yy)
Leasehold Estate.



With respect to each Mortgage Loan secured in whole or in part by the interest
of the Mortgagor as a lessee under a ground lease of the related Mortgaged
Property (a “Ground Lease”) and not by a fee interest in such Mortgaged
Property:
 
134

--------------------------------------------------------------------------------


 

(i)
The Mortgagor is the owner of a valid and subsisting interest as tenant under
the Ground Lease;




(ii)
The Ground Lease is in full force and effect;




(iii)
The Mortgagor is not in default under any provision of the lease;




 
(iv)
The lessor under the Ground Lease is not in default under any of the terms or
provisions thereof on the part of the lessor to be observed or performed;




(v)
The term of the Ground Lease exceeds the maturity date of the related Mortgage
Loan by at least five (5) years;




(vi)
The Mortgagee under the Mortgage Loan is given at least sixty (60) days’ notice
of any default and an opportunity to cure any defaults under the Ground Lease or
to take over the Mortgagor’s rights under the Ground Lease;




(vii)
The Ground Lease does not contain any default provisions that could result in
forfeiture or termination of the Ground Lease except for non-payment of the
Ground Lease or a court order;




 
(viii)
The Ground Lease provides that the leasehold can be transferred, mortgaged and
sublet an unlimited number of times either without restriction or on payment of
a reasonable fee and delivery of reasonable documentation to the lessor;




(ix)
The Ground Lease or a memorandum thereof has been recorded and by its terms
permits the leasehold estate to be mortgaged; and




(x)
The execution, delivery and performance of the Mortgage do not require consent
(other than those consents which have been obtained and are in full force and
effect) under, and will not contravene any provision of or cause a default
under, the Ground Lease.




(zz)
Prepayment Penalty.



No Mortgage Loan contains prepayment penalties that extend beyond five years
after the date of origination;



(aaa)
Qualified Mortgage Loan.



Each Mortgage Loan would be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1) if
transferred to a REMIC on its startup date in exchange for the regular or
residual interests of the REMIC; and



(bbb)
No Adverse Selection.




 
There were no adverse selection procedures used in selecting the Mortgage Loan
from among the residential mortgage loans which were available for inclusion in
the Mortgage Loans.

 
135

--------------------------------------------------------------------------------

 


XVIII.
Mortgage Loans Purchased under the Master Mortgage Loan Sale & Servicing
Agreement, dated as of July 1, 2006 between RWT Holdings, Inc. (“RWT Holdings”)
and ABN AMRO Mortgage Group, Inc. (the “Seller/Servicer”) (the “ABN AMRO-RWT
Agreement”).

 
With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the ABN AMRO-RWT
Agreement.
 
(a) The information set forth in the Mortgage Loan Schedule, including any
diskette or other related data tape sent to Purchaser is true and correct in all
material respects and the information provided to the rating agencies, including
the loan level detail, is true and correct according to the rating agency
requirements.


(b) There are no delinquent taxes, ground rents, governmental assessments,
leasehold payments or other outstanding charges affecting the lien priority of
the related Mortgage.


(c) The terms of the Mortgage Note and the Mortgage have not been waived,
altered or modified in any respect, except by written instruments, and the
Mortgage has been recorded or sent for recording, if necessary to maintain the
lien priority of the Mortgage. The substance of any such waiver, alteration or
modification has been approved by the insurer under the Primary Mortgage
Insurance Policy, if any, the title insurer, to the extent required by the
related policy and is reflected on the Mortgage Loan Schedule.


(d) No event has occurred which would give Mortgagor any right of rescission,
set-off, or defense of usury, nor will the operation of any of the terms of the
Mortgage Note and the Mortgage, or the exercise of any right thereunder, render
either the Mortgage Note or the Mortgage unenforceable in whole or in part
(except as enforceability may be limited by bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization, or other similar laws affecting the
enforcement of the rights of creditors and by general principles of equity,
whether enforcement is sought in a proceeding in equity or at law) or subject to
any right of rescission, set-off, counterclaim or defense, including the defense
of usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceedings and the time the Mortgage
Loan was originated.


(e) All buildings upon the Mortgaged Property are insured by a Qualified Insurer
against loss by fire, hazards of extended coverage and such other hazards as are
customary in the area where the Mortgaged Property is located, pursuant to
insurance policies conforming to the requirements of Section 11.10 of the ABN
AMRO-RWT Agreement. All such insurance policies contain a standard mortgagee
clause naming Seller or the originator of the Mortgage Loan, and its successors
and assigns, as mortgagee. If the Mortgaged Property is in an area identified on
a flood hazard map or flood insurance rate map issued by the Federal Emergency
Management Agency as a special flood hazard area (and such flood insurance has
been made available), a flood insurance policy meeting the requirements of the
current guidelines of the National Flood Insurance Program is in effect and such
policy conforms to the Agency Guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense
and, on the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor.


(f)  Seller has complied with all requirements of federal law, and, to the
extent not preempted thereby, state or local law applicable to the origination
or servicing of the Mortgage Loan, including, without limitation, fair housing,
usury, truth in lending, real estate settlement procedures, consumer credit
protection, equal credit opportunity, or disclosure laws. No Mortgage Loan is
(a) subject to the provisions of the Homeownership and Equity Protection Act of
1994 as amended (“HOEPA”), (b) a “high cost” mortgage loan, “covered” mortgage
loan, “high risk home” mortgage loan, or “predatory” mortgage loan or any
comparable term, no matter how defined under any federal, state or local law,
(c) subject to any comparable federal, state or local statutes or regulations,
or any other statute or regulation providing for heightened regulatory scrutiny
or assignee liability to holders of such mortgage loans, or (d) a High Cost Loan
or Covered Loan, as applicable (as such terms are defined in the current
Standard & Poor’s LEVELS Glossary Revised, Appendix E). With respect to each
Mortgage Loan, Seller has complied with all applicable anti-money laundering
laws and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”).The origination, servicing and
collection practices with respect to each Mortgage Note and Mortgage have been
legal and in accordance with applicable laws and regulations, and in all
material respects in accordance with Customary Servicing Procedures.
 
136

--------------------------------------------------------------------------------


 
(g)The Mortgage has not been satisfied, canceled, or rescinded, or, in the case
of a First Lien Mortgage, subordinated, and the Mortgaged Property has not been
fully released from the lien of the Mortgage, nor has any instrument been
executed that would effect any such satisfaction, cancellation, rescission,
release, or, in the case of a First Lien Mortgage, subordination.
 
(h) If the Mortgage Loan is a First Lien Mortgage Loan, the Mortgage is a valid,
existing and enforceable First Lien Mortgage on the Mortgaged Property,
including all improvements on the Mortgaged Property, except as enforceability
may be limited by bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar laws affecting the enforcement of the rights of
creditors and by general principles of equity, whether enforcement is sought in
a proceeding in equity or at law, and subject only to (i) the lien of current
real property taxes and assessments not yet due and payable, (ii) covenants,
conditions and restrictions, rights of way, easements and other matters of the
public record as of the date of recording being acceptable to mortgage lending
institutions which do not materially affect adversely the Appraised Value of the
Mortgaged Property, and (iii) other matters to which like properties are
commonly subject which do not materially interfere with the benefits of the
security intended to be provided by the Mortgage or the use, enjoyment, value or
marketability of the related Mortgaged Property


(i) If the Mortgage Loan is a Second Lien Mortgage Loan, the Mortgage is a
valid, existing and enforceable Second Lien Mortgage on the Mortgaged Property,
including all improvements on the Mortgaged Property, except as enforceability
may be limited by bankruptcy, insolvency, liquidation, receivership, moratorium,
reorganization, or other similar laws affecting the enforcement of the rights of
creditors and by general principles of equity, whether enforcement is sought in
a proceeding in equity or at law, and subject only to (i) the First Lien
Mortgage, (ii) the lien of current real property taxes and assessments not yet
due and payable, (iii) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
being acceptable to mortgage lending institutions which do not materially affect
adversely the Appraised Value of the Mortgaged Property, and (iv) other matters
to which like properties are commonly subject which do not materially interfere
with the benefits of the security intended to be provided by the Mortgage or the
use, enjoyment, value or marketability of the related Mortgaged Property.


(j) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as enforceability may be limited by (i)
bankruptcy, insolvency, liquidation, receivership, moratorium, reorganization or
other similar laws affecting the enforcement of the rights of creditors and (ii)
general principles of equity, whether enforcement is sought in a proceeding in
equity or at law.


(k) All parties to the Mortgage Note and the Mortgage had legal capacity to
enter into the Mortgage Loan and to execute and deliver the Mortgage Note and
the Mortgage, and the Mortgage Note and the Mortgage have been duly and properly
executed by such parties.


(l) The proceeds of the Mortgage Loan have been fully disbursed to or for the
account of the Mortgagor, and there is no obligation for the Mortgagee to
advance additional funds thereunder.
 
137

--------------------------------------------------------------------------------


 
(m) If required by the Underwriting Guidelines, the Mortgage Loan is covered by
an ALTA lender’s title insurance policy or other form of title insurance policy
acceptable to the Agency, issued by a title insurer acceptable to the Agency and
qualified to do business in the jurisdiction where the Mortgaged Property is
located, insuring (subject to the exceptions contained in paragraph (h) (i) (ii)
and (iii) above for First Lien Mortgage Loans and in paragraph (i)(i), (ii),
(iii) and (iv) above for Second Lien Mortgage Loans) the originator and its
successors and assigns as to the first or second mortgage lien priority, as
applicable, in the original principal amount of the Mortgage Loan. Seller is the
insured under such lender’s title insurance policy, and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the related Closing Date. No claims have been made under such
lender’s title insurance policy, and Seller has not done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy.


(n) There is no default or event of acceleration existing under the Mortgage or
the Mortgage Note, and Seller has not waived any default or event of
acceleration. With respect to each Second Lien Mortgage Loan, as of the related
Closing Date, (i) the First Lien Mortgage Loan is in full force and effect, (ii)
Seller has not received any notice of default under the First Lien Mortgage Loan
or its related First Lien Mortgage which has not been cured, and (iii) Seller
has not waived any default or event of acceleration with respect thereto.


(o) The Mortgage Loan was either (A) originated by (i) a savings and loan
association, savings bank, commercial bank, credit union, insurance company, or
similar banking institution which is supervised and examined by a federal or
state authority, or (ii) a Mortgagee approved by the Secretary of Housing and
Urban Development pursuant to sections 203 and 211 of the National Housing Act;
or (B) originated and underwritten by an entity employing underwriting standards
consistent with the underwriting standards of an institution described in (A)(i)
or (A)(ii) above.


(p) Unless otherwise disclosed on the Mortgage Loan Schedule, the Mortgage Loan
has an original term to maturity of not more than 30 years, with interest
payable in arrears on the first day of each month. The Mortgage Note evidencing
a Fixed Rate Mortgage Loan requires a monthly payment which is sufficient to
fully amortize the unpaid principal balance over the remaining term and to pay
interest at the related Mortgage Interest Rate. The Mortgage Note evidencing an
Adjustable Rate Mortgage Loan requires a Monthly Payment that is sufficient
(after the IO Conversion Date with respect to an IO Mortgage Loan) (i) during
the period prior to the first adjustment to the Mortgage Interest Rate, to
amortize the original principal balance fully over the remaining term thereof
and to pay interest at the related Mortgage Interest Rate, and (ii) during the
period following each Adjustment Date, to amortize the outstanding principal
balance fully as of the first day of such period over the then remaining term of
such Mortgage Note and to pay interest at the related Mortgage Interest Rate. In
any case, no Mortgage Loan contains terms or provisions which would result in
negative amortization. Payments of principal and/or interest on the Mortgage
Loan commenced no more than sixty (60) days after the funds were disbursed in
connection with the Mortgage Loan.
 
(q) There is no proceeding pending or, to Seller’s knowledge, threatened for the
total or partial condemnation of the Mortgaged Property, and such property is in
good repair and is undamaged by waste, fire, earthquake or earth movement,
windstorm, flood, tornado or other casualty, so as to materially affect
adversely the value of the Mortgaged Property as security for the Mortgage Loan
or the use for which the premises were intended.


(r) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, or (ii) otherwise by judicial
foreclosure, except as enforceability may be limited by bankruptcy, insolvency,
liquidation, receivership, moratorium, reorganization, or other similar laws
affecting the enforcement of the rights of creditors and by general principles
of equity, whether enforcement is sought in a proceeding in equity or at law.
Following the date of origination of the Mortgage Loan, the Mortgaged Property
has not been subject to any bankruptcy proceeding or foreclosure proceeding and
the Mortgagor has not filed for protection under applicable bankruptcy laws.
Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;
 
138

--------------------------------------------------------------------------------


 
(s) The Mortgage Note and Mortgage are on forms acceptable to the Agency.


(t) The Mortgage Note is not and has not been secured by any collateral except
the lien of the corresponding Mortgage on the Mortgaged Property.


(u) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the Mortgage Loan application by a
Qualified Appraiser and the appraisal and appraiser both satisfy the
requirements of the Agency and Title XI of FIRREA and the regulations
promulgated thereunder, if applicable, all as in effect on the date the Mortgage
Loan was originated. The appraisal is in a form acceptable to the Agency;


(v) If the Mortgage constitutes a deed of trust, a trustee, duly qualified under
applicable law to serve as such, has been properly designated and currently so
serves and is named in the Mortgage, and no fees or expenses are or will become
payable by Purchaser to the trustee under the deed of trust, except in
connection with a trustee’s sale after default by the Mortgagor.


(w) The Mortgage Loan is not a graduated payment mortgage loan or buydown loan,
and the Mortgage Loan does not have a shared appreciation or other contingent
interest feature.


(x) All material disclosures required by applicable law with respect to the
making of mortgage loans of the same type as the Mortgage Loan have been made,
including rescission materials required by applicable law if the Mortgage Loan
is a Refinanced Mortgage Loan.


(y) Each Conventional First Lien Mortgage Loan that had a LTV at origination in
excess of 80% will be subject to a Primary Mortgage Insurance Policy, issued by
a Qualified Insurer, in at least such amount as is required by the Agency. All
provisions of such Primary Mortgage Insurance Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. Any First Lien Mortgage Loan subject to any such
Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to maintain
such insurance and to pay all premiums and charges in connection therewith
unless terminable in accordance with the Agency Guidelines or applicable law.


(z) The Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located.


(aa) All payments required to be made prior to the related Cut-off Date for the
Mortgage Loan under the terms of the Mortgage Note have been made.


(bb) All escrow deposits and Escrow Payments, if any, are in the possession of,
or under the control of, Seller and have been handled in accordance with the
Real Estate Settlement Procedures Act ("RESPA"). If such Mortgage Loan provides
that the interest rate on the principal balance of the Mortgage Note may be
adjusted, all of the terms of the Mortgage Note pertaining to interest rate
adjustments, payment adjustments and adjustments of the outstanding principal
balance are enforceable (except as enforceability may be limited by bankruptcy,
insolvency, liquidation, receivership, moratorium, reorganization, or other
similar laws affecting the enforcement of the rights of creditors and by general
principles of equity, whether enforcement is sought in a proceeding in equity or
at law), and all such adjustments have been properly made, including any
required notices, and such adjustments do not and will not affect the priority
of the Mortgage lien. No payment with respect to the Mortgage Loan has been
delinquent during the preceding twelve-month period;
 
139

--------------------------------------------------------------------------------


 
(cc) Immediately prior to the payment of the Purchase Price, Seller was the sole
owner and holder of the Mortgage Loan. The Mortgage Loan was not assigned or
pledged by Seller and Seller had good and marketable title thereto, and Seller
had full right to transfer and sell the Mortgage Loan to Purchaser free and
clear of any encumbrance, participation interest, lien, equity, pledge, claim or
security interest and had full right and authority, subject to no interest or
participation in, or agreement with, any other party to sell or otherwise
transfer the Mortgage Loan.


(dd) The Mortgage Loan compiles with all the terms conditions and requirements
of the Underwriting Guidelines in effect at the time of origination with
exceptions thereto exercised in a reasonable manner.


(ee) With respect to Mortgage Loans that are secured by a leasehold estate, the
lease is valid, in full force and effect, and conforms to the Agency Guidelines
for leasehold estates.
(ff) No fraud, nor any material misrepresentation, error, omission, or
negligence, has taken place on the part of Seller or the Mortgagor any other
Person involved in the origination of the Mortgage Loan.


(gg) The Mortgaged Property is located in the state identified in the Mortgage
Loan Schedule and consists of a parcel of real property with a detached single
family residence or a two-to-four-family dwelling erected thereon, or an
individual condominium unit, or an individual unit in a planned unit
development; provided, however, that any condominium project or planned unit
development conforms with the Underwriting Guidelines regarding such dwellings,
and no residence or dwelling is a mobile home or a manufactured housing unit
that is not permanently attached to its foundation. As of the date of
origination, no portion of the Mortgaged Property was used for commercial
purposes, and, since the date of origination no portion of the Mortgaged
Property has been used for commercial purposes;
 
(hh) Seller used no adverse selection procedures in selecting the Mortgage Loan
from among the residential mortgage loans owned by it which were available for
inclusion in the Mortgage Loans.


(ii) Seller has delivered to Purchaser or Purchaser’s designee the Mortgage Loan
Documents and the Mortgage File for each Mortgage Loan as required by the ABN
AMRO-RWT Agreement and/or the Commitment Letter.


(jj) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances.
 
(kk) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state.
 
140

--------------------------------------------------------------------------------


 
(ll) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities.
 
(mm)   If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of the Agency.
 
(nn) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; to Seller’s knowledge, there is no violation of any environmental law,
rule or regulation with respect to the Mortgaged Property; and nothing further
remains to be done to satisfy in full all requirements of each such law, rule or
regulation constituting a prerequisite to use and enjoyment of said property.
 
(oo) The Mortgagor has not notified Seller requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and Seller has no knowledge of any relief requested or
allowed to the Mortgagor under the Servicemembers’ Civil Relief Act.
 
(pp). There are no mechanics’ or similar liens or claims filed for work, labor
or material (and no rights are outstanding that under law could give rise to
such a lien) affecting the related Mortgage Property which are or may be liens
prior to, or equal or coordinate with, the lien of the related Mortgage.
 
(qq) As of the related Closing Date, the Mortgage Loan was not in construction
or rehabilitation status or has facilitated the trade-in or exchange of a
Mortgaged Property.
 
(rr) No action has been taken or failed to be taken by Seller on or prior to the
Closing Date which has resulted or will result in an exclusion from, denial of,
or defense to coverage under any insurance policy related to the Mortgage Loan
(including, without limitation, any exclusions, denials or defenses which would
limit or reduce the availability of the timely payment of the full amount of the
loss otherwise due thereunder to the insured) whether arising out of actions,
representations, errors, omissions, negligence, or fraud of Seller, or for any
other reason under such coverage.
 
(ss) With respect to any broker fees collected and paid on the Mortgage Loan,
all broker fees have been properly assessed to the Mortgagor and no claims will
arise as to broker fees that are double charged and for which the Mortgagor
would be entitled to reimbursement.
 
141

--------------------------------------------------------------------------------


 
(tt) To Seller’s knowledge, there does not exist on the related Mortgage
Property any hazardous substances, hazardous wastes or solid wastes, as such
terms are defined in the Comprehensive Environmental Response Compensation and
Liability Act, the Resource Conservation and Recovery Act of 1976, or other
federal, state or local environmental legislation; provided however, that
commonly used household items shall not constitute “hazardous substances” for
purposes of this subsection.
 
(uu) The Mortgage Loan did not have a Loan-to-Value Ratio at the time of
origination of more than 95%.
 
(vv) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies.
 
(xx) Unless set forth on the Mortgage Loan Schedule, the Mortgage Loan is not a
balloon loan.
 
(yy) With respect to the Mortgage Loan, Seller has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, in accordance with the Fair
Credit Reporting Act and its implementing regulations.
 
(zz) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act, which became effective
October 1, 2002.
 
(aaa) No Mortgage Loan contains prepayment penalties that extend beyond five
years after the date of origination.


(bbb) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3)(A) of the Code and Treasury Regulations Section
1.860G-2(a)(1) if transferred to a REMIC on its startup date in exchange for the
regular or residual interests of the REMIC.
 
142

--------------------------------------------------------------------------------

 

XIX.
With respect to Mortgage Loans purchased under the Seller’s Purchase, Warranties
and Interim Servicing Agreement, dated as of June 1, 2006 (the “Mortgage Loan
Purchase and Sale Agreement”), between Redwood Mortgage Funding, Inc. and First
Magnus Financial Corporation and an Assignment dated May __, 2007, between RMF
and RWT Holdings, as modified by the related Acknowledgements (the “RWT-First
Magnus Agreement”).



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-First Magnus
Agreement.
 
(a) The information set forth in the related Mortgage Loan Schedule, including
any diskette or other related data tapes sent to the Purchaser, is complete,
true and correct in all material respects, and the information provided to the
rating agencies, including the loan level detail, is true and correct according
to the rating agency requirements;


(b) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note;
 
(c) All payments due on or prior to the related Closing Date for such Mortgage
Loan have been made as of the related Closing Date, the Mortgage Loan is not
delinquent in payment more than 30 days and has not been dishonored; there are
no material defaults under the terms of the Mortgage Loan; the Company has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan; no payment with respect to each Mortgage Loan has been delinquent
during the preceding twelve-month period;
 
(d) All taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;
 
(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
 
(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
 
(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer acceptable under the Fannie Mae Guides,
against loss by fire, hazards of extended coverage and such other hazards as are
provided for in the Fannie Mae Guides or by the Freddie Mac Guides, in an amount
representing coverage not less than the lesser of (i) the maximum insurable
value of the improvements securing such Mortgage Loans, and (ii) the greater of
(a) the outstanding principal balance of the Mortgage Loan, and (b) an amount
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co-insurer. All such standard hazard
policies are in full force and effect and on the date of origination contained a
standard mortgagee clause naming the Company and its successors in interest and
assigns as loss payee and such clause is still in effect and all premiums due
thereon have been paid. If required by the Flood Disaster Protection Act of
1973, as amended, the Mortgage Loan is covered by a flood insurance policy
meeting the requirements of the current guidelines of the Federal Insurance
Administration which policy conforms to Fannie Mae and Freddie Mac requirements,
in an amount not less than the amount required by the Flood Disaster Protection
Act of 1973, as amended. Such policy was issued by an insurer acceptable under
Fannie Mae or Freddie Mac guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
 
143

--------------------------------------------------------------------------------


 
(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
 
(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
The Company has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has the Company waived any default resulting from any action
or inaction by the Mortgagor;
 
(j) The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property including all buildings on the Mortgaged Property
and all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
 
(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles and the Company has
taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of the Company or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;
 
144

--------------------------------------------------------------------------------


 
(l) The Company is the sole owner of record and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the RWT-First Magnus Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the RWT-First Magnus Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
 
(m) Each Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie
Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the RWT-First
Magnus Agreement and the related Purchase Price and Terms Letter. No claims have
been made under such lender’s title insurance policy, and no prior holder of the
related Mortgage, including the Company, has done, by act or omission, anything
which would impair the coverage of such lender’s title insurance policy;
 
(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither the Company nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;
 
(o) As of the related Closing Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
 
(p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
 
145

--------------------------------------------------------------------------------


 
(q) The Mortgage Loan was originated by or for the Company. The Mortgage Loan
complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
 
(r) As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
 
(s) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Following the date of origination of the Mortgage Loan, the
Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
 
(t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
 
(u) If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale or attempted sale
after default by the Mortgagor;
 
(v) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
 
(w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
 
(x) As of the related Closing Date, the related Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to in (j) above and such collateral does not serve as security for any
other obligation;
 
146

--------------------------------------------------------------------------------


 
(y) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of such mortgage loans;
 
(z) The Mortgage Loan does not contain “graduated payment” features and does not
have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;
 
(aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and the
Mortgagor is not insolvent and the Company has no knowledge of any circumstances
or condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit standing that could reasonably be expected to cause
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or materially adversely affect the value or
marketability of the Mortgage Loan;
 
(bb) The Mortgage Loans have an original term to maturity of not more than 40
years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization.
 
(cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will have
mortgage insurance in accordance with the terms of the Fannie Mae Guides and
will be insured as to payment defaults by a Primary Mortgage Insurance Policy
issued by a Qualified Insurer. All provisions of such Primary Mortgage Insurance
Policy have been and are being complied with, such policy is in full force and
effect, and all premiums due thereunder have been paid. No action, inaction, or
event has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;
 
(dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;
 
(ee) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
 
(ff) Payments of principal and/or interest on the Mortgage Loan commenced no
more than sixty (60) days after the funds were disbursed in connection with the
Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
 
147

--------------------------------------------------------------------------------


 
(gg) The Mortgage Loans may be subject to a Prepayment Penalty as identified on
the Mortgage Loan Schedule, except that no Mortgage Loan contains any Prepayment
Penalty that extends beyond five years after the date of origination;
 
(hh) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities;
 
(ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
 
(jj) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;
 
(kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
 
(ll) As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status or has facilitated the trade-in or exchange of a Mortgaged
Property;
 
(mm) No action has been taken or failed to be taken by the Company on or prior
to the Closing Date which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
 
(nn) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
 
(oo) No Mortgaged Property is subject to a ground lease;
 
(pp) With respect to any broker fees collected and paid on any of the Mortgage
Loans, all broker fees have been properly assessed to the Mortgagor and no
claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
 
(qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
 
148

--------------------------------------------------------------------------------


 
(rr) Each Mortgage Loan constitutes a qualified mortgage under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1);
 
(ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the RWT-First Magnus Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
 
(tt) All information supplied by, on behalf of, or concerning the Mortgagor is
true, accurate and complete and does not contain any statement that at the time
provided and as of the Closing Date is or will be inaccurate or misleading in
any material respect;
 
(uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
 
(vv) All disclosure materials required by applicable law with respect to the
making of fixed rate and adjustable rate mortgage loans have been received by
the borrower;
 
(ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of
more than 95%;
 
(xx) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 or any comparable state law;
 
(yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
 
(zz) Any principal advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
 
(aaa) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
 
(bbb) No Mortgage Loan is a Balloon Mortgage Loan;
 
(ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
assignment of Mortgage to MERS has been duly and properly recorded;
 
(ddd) With respect to each MERS Mortgage Loan, the Company has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;
 
(eee) None of the Mortgaged Properties are manufactured housing;
 
149

--------------------------------------------------------------------------------


 
(fff) With respect to each Mortgage Loan, the Company has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, in accordance with the Fair
Credit Reporting Act and its implementing regulations;
 
(ggg) The Company has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
 
(hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(iii) No Mortgage Loan is a High Cost or Covered Loan, as applicable and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E). No Mortgage Loan is in violation of any
applicable federal, state, or local predatory or abusive lending law. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan.
 
(jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
 
(kkk) No Mortgage Loan which is secured by property located in the State of New
Jersey is a “High-Cost Home Loan” as defined in the New Jersey Home Ownership
Act, which became effective November 27, 2003;
 
(lll) No Mortgage Loan which is secured by property located in the State of New
Mexico is a “High-Cost Home Loan” as defined in the New Mexico Home Loan
Protection Act, which became effective January 1, 2004;
 
(mmm) No Mortgage Loan which is secured by property located in the State of
Kentucky is a “High-Cost Home Loan” as defined in the Kentucky House Bill 287,
which became effective June 24, 2003;


(nnn) No Mortgage Loan which is secured by property located in the Commonwealth
of Massachusetts is a "High Cost Home Mortgage Loan" as defined in the
Massachusetts Predatory Home Loan Practices Act (Mass. Ann. Laws ch. 183C) which
became effective November 7, 2004;


(ooo) No Mortgage Loan that is secured by property located in the State of
Illinois is a "High-Risk Home Loan" as defined in the Illinois High Risk Home
Loan Act effective January 1, 2004 (815 Ill. Comp. Stat. 137/1 et seq.); and
none of the Mortgage Loans that are secured by property located in the State of
Illinois are in violation of the provisions of the Illinois Interest Act (815
Ill. Comp. Stat. 205/1 et. seq.);


(ppp) No Mortgage Loan that is secured by property located in the State of
Indiana is a "High Cost Home Loan" as defined in Indiana’s Home Loan Practices
Act (I.C. 24-9), which became effective January 1, 2005; and


(qqq) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
150

--------------------------------------------------------------------------------


 
XX.
Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of May
1, 2006 by and between Redwood Mortgage Funding, Inc. (“RMF”) and New Century
Mortgage Corporation (“New Century”), and an Assignment dated [May][June] __,
2007, between RMF and RWT Holdings (the “New Century-RWT Agreement”).



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the New Century-RWT
Agreement.
 
(a) The information set forth in the related Mortgage Loan Schedule, including
any diskette or other related data tapes sent to the Purchaser, is complete,
true and correct in all material respects the information provided to the rating
agencies, including the loan level detail, is true and correct according to the
rating agency requirements;
 
(b) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note;
 
(c) All payments due on or prior to the related Closing Date for such Mortgage
Loan have been made as of the related Closing Date, the Mortgage Loan is not
delinquent in payment more than 30 days and has not been dishonored; there are
no material defaults under the terms of the Mortgage Loan; the Company has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan; no payment with respect to each Mortgage Loan has been delinquent
during the preceding twelve-month period;
 
(d) All taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;
 
(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
 
(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
 
(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by a Qualified Insurer against loss by fire, hazards of
extended coverage and such other hazards in an amount representing coverage not
less than the lesser of (i) the maximum insurable value of the improvements
securing such Mortgage Loans, and (ii) the greater of (a) the outstanding
principal balance of the Mortgage Loan, and (b) an amount such that the proceeds
thereof shall be sufficient to prevent the Mortgagor and/or the mortgagee from
becoming a co-insurer. All such standard hazard policies are in full force and
effect and on the date of origination contained a standard mortgagee clause
naming the Company and its successors in interest and assigns as loss payee and
such clause is still in effect and all premiums due thereon have been paid. If
required by the Flood Disaster Protection Act of 1973, as amended, the Mortgage
Loan is covered by a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration in an amount not less
than the amount required by the Flood Disaster Protection Act of 1973, as
amended. Such policy was issued by a Qualified Insurer. The Mortgage obligates
the Mortgagor there under to maintain all such insurance at the Mortgagor’s cost
and expense, and upon the Mortgagor’s failure to do so, authorizes the holder of
the Mortgage to maintain such insurance at the Mortgagor’s cost and expense and
to seek reimbursement therefore from the Mortgagor;
 
151

--------------------------------------------------------------------------------


 
(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
 
(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
The Company has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has the Company waived any default resulting from any action
or inaction by the Mortgagor;
 
(j) The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property including all buildings on the Mortgaged Property
and all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;
 
(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles and the Company has
taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of the Company or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder (excepting therefrom HELOCs), and any and all requirements as to
completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefore have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid or are in the process of being paid, and the Mortgagor is not
entitled to any refund of any amounts paid or due under the Mortgage Note or
Mortgage;
 
152

--------------------------------------------------------------------------------


 
(l) The Company is the sole owner of record and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the New Century-RWT Agreement and following the sale
of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear
of any encumbrance, equity, participation interest, lien, pledge, charge, claim
or security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the New Century-RWT Agreement. Either the
Mortgagor is a natural person or the Mortgagor is an inter-vivos trust
acceptable to Fannie Mae;
 
(m)  Each Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac, issued by a Qualified Insurer qualified to do business in the
jurisdiction where the Mortgaged Property is located, insuring (subject to the
exceptions contained in (j)(1), (2) and (3) above) the Company, its successors
and assigns, as to the first priority lien of the Mortgage in the original
principal amount of the Mortgage Loan. Additionally, such policy affirmatively
insures ingress and egress to and from the Mortgaged Property. Where required by
applicable state law or regulation, the Mortgagor has been given the opportunity
to choose the carrier of the required mortgage title insurance. The Company, its
successors and assigns, are the sole insured of such lender’s title insurance
policy, such title insurance policy has been duly and validly endorsed to the
Purchaser or the assignment to the Purchaser of the Company’s interest therein
does not require the consent of or notification to the insurer and such lender’s
title insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the New
Century-RWT Agreement and the related Purchase Price and Terms Letter. No claims
have been made under such lender’s title insurance policy, and no prior holder
of the related Mortgage, including the Company, has done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy;
 
(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither the Company nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;
 
(o) As of the related Closing Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and the Company has no
notice of any rights outstanding that under law could give rise to such liens)
affecting the related Mortgaged Property which are or may be liens prior to or
equal to the lien of the related Mortgage;
 
(p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
 
(q) The Mortgage Loan was originated by or for the Originator. The Mortgage Loan
complies with all the terms, conditions and requirements of the Underwriting
Standards in effect at the time of origination of such Mortgage Loan. The
Mortgage Notes and Mortgages (exclusive of any riders) are on forms generally
acceptable to Fannie Mae or Freddie Mac. The Company is currently selling loans
to Fannie Mae and/or Freddie Mac which are the same document forms as the
Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan bears
interest at the Mortgage Interest Rate set forth in the related Mortgage Loan
Schedule, and Monthly Payments under the Mortgage Note are due and payable on
the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;
 
153

--------------------------------------------------------------------------------


 
(r) As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. The Company has no notice of any such condemnation proceedings
scheduled to commence at a future date;
 
(s) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. To the best of the Company’s knowledge, following the date of
origination of the Mortgage Loan, the Mortgaged Property has not been subject to
any bankruptcy proceeding or foreclosure proceeding and the Mortgagor has not
filed for protection under applicable bankruptcy laws. There is no homestead or
other exemption or right available to the Mortgagor or any other person which
would interfere with the right to sell the Mortgaged Property at a trustee’s
sale or the right to foreclose the Mortgage;
 
(t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
 
(u) If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale or attempted sale
after default by the Mortgagor;
 
(v) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
 
(w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
 
(x)  As of the related Closing Date, the related Mortgage Note is not and has
not been secured by any collateral except the lien of the corresponding Mortgage
and the security interest of any applicable security agreement or chattel
mortgage referred to in (j) above and such collateral does not serve as security
for any other obligation;
 
(y) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of such mortgage loans;
 
(z) The Mortgage Loan does not contain “graduated payment” features and does not
have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;
 
154

--------------------------------------------------------------------------------


 
(aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and the
Mortgagor is not insolvent and the Company has no knowledge of any circumstances
or condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit standing that could reasonably be expected to cause
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or materially adversely affect the value or
marketability of the Mortgage Loan;
 
(bb) Each Mortgage Loans has an original term to maturity of not more than 40
years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
 
(cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will be
insured as to payment defaults by a Primary Mortgage Insurance Policy issued by
a Qualified Insurer. All provisions of such Primary Mortgage Insurance Policy
have been and are being complied with, such policy is in full force and effect,
and all premiums due thereunder have been paid. No action, inaction, or event
has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium;
 
(dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;
 
(ee) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
 
(ff) Payments of principal and/or interest on the Mortgage Loan commenced no
more than sixty (60) days after the funds were disbursed in connection with the
Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
 
(gg) A Mortgage Loan may be subject to a Prepayment Penalty as identified on the
Mortgage Loan Schedule, except that no Mortgage Loan contains any Prepayment 
Penalty that extends beyond five years after the date of origination;
 
(hh) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities;
 
155

--------------------------------------------------------------------------------


 
(ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
 
(jj)  There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;
 
(kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
 
(ll) As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status or has facilitated the trade-in or exchange of a Mortgaged
Property;
 
(mm) No action has been taken or failed to be taken by the Company on or prior
to the Closing Date which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
 
(nn) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
 
(oo) Each Mortgage Loan that is secured by a leasheld interest conforms to the
Fannie Mae requirements for mortgage loans secured by leasehold estates;
 
(pp) With respect to any broker fees collected and paid on any of the Mortgage
Loans, all broker fees have been properly assessed to the Mortgagor and no
claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
 
(qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
 
(rr) Each Mortgage Loan would be a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code if transferred to a REMIC on its startup date in
exchange for the regular or residual interests of the REMIC;
 
(ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the New Century-RWT Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
 
(tt)  All information supplied by, on behalf of, or concerning the Mortgagor is
true, accurate and complete and does not contain any statement that at the time
provided and as of the Closing Date is inaccurate or misleading in any material
respect;
 
156

--------------------------------------------------------------------------------


 
(uu)  There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation, that imposes an obligation upon the mortgagee to
remediate such hazardous substances; provided, that commonly used household
items shall not constitute “hazardous substances” for purposes of this
subsection;
 
(vv) All disclosure materials required by applicable law with respect to the
making of fixed rate and adjustable rate mortgage loans have been received by
the borrower;
 
(ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of
more than 95%;
 
(xx) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 or any comparable state law;
 
(yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
 
(zz) Any principal advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. With respect to a first lien Mortgage Loan, the lien
of the Mortgage securing the consolidated principal amount is expressly insured
as having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae and Freddie Mac. The consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan;
 
(aaa) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
 
(bbb) No Mortgage Loan is a Balloon Mortgage Loan;
 
(ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
assignment of Mortgage to MERS has been duly and properly recorded;
 
(ddd) With respect to each MERS Mortgage Loan, the Company has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;
 
(eee) None of the Mortgaged Properties are manufactured housing;
 
(fff) With respect to each Mortgage Loan, the Company has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, in accordance with the Fair
Credit Reporting Act and its implementing regulations;
 
(ggg) The Originator has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); the Originator has established
an anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the legitimacy of the applicable Mortgagor and
the origin of the assets used by the said Mortgagor to purchase the property in
question, and maintains, and will maintain, sufficient information to identify
the applicable Mortgagor for purposes of the Anti-Money Laundering Laws;
 
(hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(iii) No Mortgage Loan is “high cost” as defined by any applicable federal,
state, or local predatory or abusive lending law and no Mortgage Loan is a High
Cost Loan or Covered Loan, as applicable as such terms are defined in the
current Standard & Poor’s LEVELS ® Glossary Revised, Appendix E. Any breach of
this representation shall be deemed to materially and adversely affect the value
of the Mortgage Loan and shall require a repurchase of the affected Mortgage
Loan;
 
157

--------------------------------------------------------------------------------


 
(jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 that is a “high cost home
loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
 
(kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Jersey
Home Ownership Act, which became effective November 27, 2003; and
 
(lll) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
158

--------------------------------------------------------------------------------



XXI.
Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of July
1, 2006, between Redwood Mortgage Funding, Inc. (“RMF”) and Guaranteed Rate,
Inc. (“Guaranteed Rate”) and an Assignment dated [January 15, 2007], between RMF
and RWT Holdings, as modified by the related Acknowledgements (the
“RWT-Guaranteed Rate Agreement”).



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Guaranteed
Rate Agreement.
 
(a) The information set forth in the related Mortgage Loan Schedule, including
any diskette or other related data tapes sent to the Purchaser, is complete,
true and correct in all material respects and the information provided to the
rating agencies, including the loan level detail, is true and correct according
to the rating agency requirements;


(b) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note;


(c) All payments due on or prior to the related Closing Date for such Mortgage
Loan have been made as of the related Closing Date, the Mortgage Loan is not
delinquent in payment more than 30 days and has not been dishonored; there are
no material defaults under the terms of the Mortgage Loan; RWT Holdings has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan; no payment with respect to each Mortgage Loan has been delinquent
during the preceding twelve-month period;


(d) All taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;


(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;


(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;


(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer acceptable under the Fannie Mae Guides,
against loss by fire, hazards of extended coverage and such other hazards as are
provided for in the Fannie Mae Guides or by the Freddie Mac Guides, in an amount
representing coverage not less than the lesser of (i) the maximum insurable
value of the improvements securing such Mortgage Loans, and (ii) the greater of
(a) the outstanding principal balance of the Mortgage Loan, and (b) an amount
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co-insurer. All such standard hazard
policies are in full force and effect and on the date of origination contained a
standard mortgagee clause naming the Company and its successors in interest and
assigns as loss payee and such clause is still in effect and all premiums due
thereon have been paid. If required by the Flood Disaster Protection Act of
1973, as amended, the Mortgage Loan is covered by a flood insurance policy
meeting the requirements of the current guidelines of the Federal Insurance
Administration which policy conforms to Fannie Mae and Freddie Mac requirements,
in an amount not less than the amount required by the Flood Disaster Protection
Act of 1973, as amended. Such policy was issued by an insurer acceptable under
Fannie Mae or Freddie Mac guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
 
159

--------------------------------------------------------------------------------




(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;


(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
RWT Holdings has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has RWT Holdings waived any default resulting from any action
or inaction by the Mortgagor;


(j) The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property including all buildings on the Mortgaged Property
and all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and RWT Holdings has the full right to sell and assign the same to the
Purchaser;


(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles and RWT Holdings has
taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of RWT Holdings or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;
 
160

--------------------------------------------------------------------------------




(l) RWT Holdings is the sole owner of record and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and RWT Holdings had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the RWT-Guaranteed Rate Agreement and following the
sale of the Mortgage Loan, the Purchaser will own such Mortgage Loan free and
clear of any encumbrance, equity, participation interest, lien, pledge, charge,
claim or security interest. The Company intends to relinquish all rights to
possess, control and monitor the Mortgage Loan, except for the purposes of
servicing the Mortgage Loan as set forth in the RWT-Guaranteed Rate Agreement.
Either the Mortgagor is a natural person or the Mortgagor is an inter-vivos
trust acceptable to Fannie Mae;


(m) Each Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie
Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the
RWT-Guaranteed Rate Agreement and the related Purchase Price and Terms Letter.
No claims have been made under such lender’s title insurance policy, and no
prior holder of the related Mortgage, including the Company, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;


(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither RWT Holdings nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;


(o) As of the related Closing Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
 
161

--------------------------------------------------------------------------------




(p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;


(q) The Mortgage Loan was originated by or for the Company. The Mortgage Loan
complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;


(r) As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;


(s) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Following the date of origination of the Mortgage Loan, the
Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;


(t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
 
(u) If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale or attempted sale
after default by the Mortgagor;


(v) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
 
162

--------------------------------------------------------------------------------




(w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;


(x) As of the related Closing Date, the related Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to in (j) above and such collateral does not serve as security for any
other obligation;


(y) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of such mortgage loans;
 
(z) The Mortgage Loan does not contain “graduated payment” features and does not
have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;


(aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and the
Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;


(bb) The Mortgage Loans have an original term to maturity of not more than 40
years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;


(cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will have
mortgage insurance in accordance with the terms of the Fannie Mae Guides and
will be insured as to payment defaults by a Primary Mortgage Insurance Policy
issued by a Qualified Insurer. All provisions of such Primary Mortgage Insurance
Policy have been and are being complied with, such policy is in full force and
effect, and all premiums due thereunder have been paid. No action, inaction, or
event has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;


(dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;


(ee) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
 
163

--------------------------------------------------------------------------------




(ff) Payments of principal and/or interest on the Mortgage Loan commenced no
more than sixty (60) days after the funds were disbursed in connection with the
Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;


(gg) The Mortgage Loans may be subject to a Prepayment Penalty as identified on
the Mortgage Loan Schedule, except that no Mortgage Loan contains any 
Prepayment Penalty that extends beyond five years after the date of origination;


(hh) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities;


(ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;


(jj) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;


(kk) The Mortgagor has not notified RWT Holdings requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and RWT Holdings has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;


(ll) As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status or has facilitated the trade-in or exchange of a Mortgaged
Property;


(mm) No action has been taken or failed to be taken by RWT Holdings on or prior
to the Closing Date which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of RWT Holdings, or for any other reason under such coverage;
 
164

--------------------------------------------------------------------------------




(nn) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;


(oo) No Mortgaged Property is subject to a ground lease;


(pp) With respect to any broker fees collected and paid on any of the Mortgage
Loans, all broker fees have been properly assessed to the Mortgagor and no
claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;


(qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;


(rr) Each Mortgage Loan constitutes a qualified mortgage under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1);


(ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 to the Agreement and required to be delivered on the related Closing
Date have been delivered to the Purchaser or its designee all in compliance with
the specific requirements of the RWT-Guaranteed Rate Agreement. With respect to
each Mortgage Loan, the Company is in possession of a complete Mortgage File and
Servicing File except for such documents as have been delivered to the Purchaser
or its designee;


(tt) All information supplied by, on behalf of, or concerning the Mortgagor is
true, accurate and complete and does not contain any statement that at the time
provided and as of the Closing Date is or will be inaccurate or misleading in
any material respect;


(uu) There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;


(vv) All disclosure materials required by applicable law with respect to the
making of fixed rate and adjustable rate mortgage loans have been received by
the borrower;


(ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of
more than 95%;


(xx) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 or any comparable state law;


(yy) None of the proceeds of the Mortgage Loan were used to finance single
premium credit insurance policies;
 
(zz) Any principal advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
 
165

--------------------------------------------------------------------------------




(aaa) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;


(bbb) No Mortgage Loan is a Balloon Mortgage Loan;


(ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
assignment of Mortgage to MERS has been duly and properly recorded;


(ddd) With respect to each MERS Mortgage Loan, RWT Holdings has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;


(eee) None of the Mortgaged Properties are manufactured housing;


(fff) With respect to each Mortgage Loan, the Company has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, in accordance with the Fair
Credit Reporting Act and its implementing regulations;


(ggg) The Company has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;


(hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;


(iii) No Mortgage Loan is a High Cost or Covered Loan, as applicable and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E). No Mortgage Loan is in violation of any
applicable federal, state, or local predatory or abusive lending law. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;


(jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;


(kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Jersey
Home Ownership Act, which became effective November 27, 2003; and


(lll) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.


166

--------------------------------------------------------------------------------



XXII.
Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of
September 28, 2006, between Redwood Mortgage Funding, Inc. (“RMF”) and Paul
Financial, LLC (“Paul Financial”) and an Assignment dated [January 15], 2007,
between RMF and RWT Holdings, as modified by the related Acknowledgements (the
“RWT-Paul Financial Agreement”).



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the RWT-Paul Financial
Agreement.
 
(a) The information set forth in the related Mortgage Loan Schedule, including
any diskette or other related data tapes sent to the Purchaser, is complete,
true and correct in all material respects and the information provided to the
rating agencies, including the loan level detail, is true and correct according
to the rating agency requirements;
 
(b) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note;
 
(c) All payments due on or prior to the related Closing Date for such Mortgage
Loan have been made as of the related Closing Date, the Mortgage Loan is not
delinquent in payment more than 30 days and has not been dishonored; there are
no material defaults under the terms of the Mortgage Loan; RWT Holdings has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan; no payment with respect to each Mortgage Loan has been delinquent
during the preceding twelve-month period;
 
(d) All taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;
 
(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;
 
(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
 
167

--------------------------------------------------------------------------------


 
(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer acceptable under the Fannie Mae Guides,
against loss by fire, hazards of extended coverage and such other hazards as are
provided for in the Fannie Mae Guides or by the Freddie Mac Guides, in an amount
representing coverage not less than the lesser of (i) the maximum insurable
value of the improvements securing such Mortgage Loans, and (ii) the greater of
(a) the outstanding principal balance of the Mortgage Loan, and (b) an amount
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co-insurer. All such standard hazard
policies are in full force and effect and on the date of origination contained a
standard mortgagee clause naming the Company and its successors in interest and
assigns as loss payee and such clause is still in effect and all premiums due
thereon have been paid. If required by the Flood Disaster Protection Act of
1973, as amended, the Mortgage Loan is covered by a flood insurance policy
meeting the requirements of the current guidelines of the Federal Insurance
Administration which policy conforms to Fannie Mae and Freddie Mac requirements,
in an amount not less than the amount required by the Flood Disaster Protection
Act of 1973, as amended. Such policy was issued by an insurer acceptable under
Fannie Mae or Freddie Mac guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
 
(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
 
(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
RWT Holdings has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has RWT Holdings waived any default resulting from any action
or inaction by the Mortgagor;
 
(j) The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property including all buildings on the Mortgaged Property
and all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and RWT Holdings has the full right to sell and assign the same to the
Purchaser;
 
168

--------------------------------------------------------------------------------


 
(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles and RWT Holdings has
taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of RWT Holdings or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;
 
(l) RWT Holdings is the sole owner of record and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and RWT Holdings had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest (except for the Company’s warehouse lenders in the ordinary
course of business where any such encumbrance, equity, lien, pledge, charge,
claim or security interest by the Company’s warehouse lenders shall be released
on the related Closing Date), and has the full right and authority subject to no
interest or participation of, or agreement with, any other party, to sell and
assign the Mortgage Loan pursuant to the RWT-Paul Financial Agreement and
following the sale of the Mortgage Loan, the Purchaser will own such Mortgage
Loan free and clear of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest. The Company intends to relinquish
all rights to possess, control and monitor the Mortgage Loan, except for the
purposes of servicing the Mortgage Loan as set forth in the RWT-Paul Financial
Agreement. Either the Mortgagor is a natural person or the Mortgagor is an
inter-vivos trust acceptable to Fannie Mae;
 
169

--------------------------------------------------------------------------------


 
(m) Each Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie
Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) RWT Holdings, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. RWT Holdings, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of RWT Holdings’ interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the RWT-Paul
Financial Agreement and the related Purchase Price and Terms Letter. No claims
have been made under such lender’s title insurance policy, and no prior holder
of the related Mortgage, including RWT Holdings, has done, by act or omission,
anything which would impair the coverage of such lender’s title insurance
policy;
 
(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither RWT Holdings nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;
 
(o) As of the related Closing Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
 
(p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
 
(q)The Mortgage Loan was originated by or for the Company. The Mortgage Loan
complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is approved to
sell loans to Fannie Mae and/or Freddie Mac. The Mortgage Loan bears interest at
the Mortgage Interest Rate set forth in the related Mortgage Loan Schedule, and
Monthly Payments under the Mortgage Note are due and payable on the first day of
each month. The Mortgage contains the usual and enforceable provisions of the
originator at the time of origination for the acceleration of the payment of the
unpaid principal amount of the Mortgage Loan if the related Mortgaged Property
is sold without the prior consent of the mortgagee thereunder;
 
170

--------------------------------------------------------------------------------


 
(r) As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;
 
(s) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Following the date of origination of the Mortgage Loan, the
Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
 
(t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;
 
(u)If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale or attempted sale
after default by the Mortgagor;
 
(v) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;
 
(w)All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;
 
171

--------------------------------------------------------------------------------


 
(x) As of the related Closing Date, the related Mortgage Note is not and has not
been secured by any collateral except the lien of the corresponding Mortgage and
the security interest of any applicable security agreement or chattel mortgage
referred to in (j) above and such collateral does not serve as security for any
other obligation;
 
(y) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of such mortgage loans;
 
(z) The Mortgage Loan does not contain “graduated payment” features and does not
have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;
 
(aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and the
Mortgagor is not insolvent and RWT Holdings has no knowledge of any
circumstances or condition with respect to the Mortgage, the Mortgaged Property,
the Mortgagor or the Mortgagor’s credit standing that could reasonably be
expected to cause investors to regard the Mortgage Loan as an unacceptable
investment, cause the Mortgage Loan to become delinquent, or materially
adversely affect the value or marketability of the Mortgage Loan;
 
(bb) The Mortgage Loans have an original term to maturity of not more than 40
years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
 
(cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will have
mortgage insurance in accordance with the terms of the Fannie Mae Guides and
will be insured as to payment defaults by a Primary Mortgage Insurance Policy
issued by a Qualified Insurer. All provisions of such Primary Mortgage Insurance
Policy have been and are being complied with, such policy is in full force and
effect, and all premiums due thereunder have been paid. No action, inaction, or
event has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy. The Purchaser will not terminate any primary mortgage
insurance policy which has been reinsured by Company’s captive, except as
legally required; and, if the servicing rights have been sold, the Purchaser
will use its best efforts to have the servicer not so terminate such policy,
except as legally required;
 
172

--------------------------------------------------------------------------------


 
(dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;
 
(ee) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
 
(ff) Payments of principal and/or interest on the Mortgage Loan commenced no
more than sixty (60) days after the funds were disbursed in connection with the
Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;
 
(gg) The Mortgage Loans may be subject to a Prepayment Penalty as identified on
the Mortgage Loan Schedule, except that no Mortgage Loan contains any
Prepayment Penalty that extends beyond five years after the date of origination;
 
(hh) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities;
 
(ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
 
(jj) There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; and, to the best knowledge of RWT Holdings, there is no violation of
any environmental law, rule or regulation with respect to the Mortgaged
Property; and nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
use and enjoyment of said property;
 
173

--------------------------------------------------------------------------------


 
(kk) The Mortgagor has not notified RWT Holdings requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and RWT Holdings has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
 
(ll) As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status or has facilitated the trade-in or exchange of a Mortgaged
Property;
 
(mm) No action has been taken or failed to be taken by RWT Holdings on or prior
to the Closing Date which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of RWT Holdings, or for any other reason under such coverage;
 
(nn) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
 
(oo) Each Mortgage Loan that is secured by a leasehold interest conforms to the
FNMA requirements for mortgage loans secured by leasehold estates;
 
(pp) With respect to any broker fees collected and paid on any of the Mortgage
Loans, all broker fees have been properly assessed to the Mortgagor and no
claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
 
(qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;
 
(rr) Each Mortgage Loan constitutes a qualified mortgage under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1);
 
174

--------------------------------------------------------------------------------


 
(ss) Except as provided in Section 2.07, the Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the RWT-Paul Financial Agreement. With respect to each Mortgage
Loan, the Company is in possession of a complete Mortgage File and Servicing
File except for such documents as have been delivered to the Purchaser or its
designee;
 
(tt) All information supplied by, on behalf of, or concerning the Mortgagor is
true, accurate and complete and does not contain any statement that at the time
provided and as of the Closing Date is or will be inaccurate or misleading in
any material respect;
 
(uu) To the best of knowledge of RWT Holdings, there does not exist on the
related Mortgage Property any hazardous substances, hazardous wastes or solid
wastes, as such terms are defined in the Comprehensive Environmental Response
Compensation and Liability Act, the Resource Conservation and Recovery Act of
1976, or other federal, state or local environmental legislation;
 
(vv) All disclosure materials required by applicable law with respect to the
making of fixed rate and adjustable rate mortgage loans have been received by
the borrower;
 
(ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of
more than 95%;
 
(xx) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 or any comparable state law;
 
(yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
 
(zz) Any principal advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
 
(aaa) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;
 
175

--------------------------------------------------------------------------------


 
(bbb) No Mortgage Loan is a Balloon Mortgage Loan;

 
(ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
assignment of Mortgage to MERS has been duly and properly recorded;

 
(ddd) With respect to each MERS Mortgage Loan, RWT Holdings has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;

 
(eee) No Mortgaged Property is Manufactured Housing;

 
(fff) Reserved;
 
(ggg) The Company has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;
 
(hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(iii) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable and no
mortgage loan is a “high cost” or “covered” mortgage loan, as applicable (as
such terms are defined in the then current Standard and Poor’s LEVELS Glossary
which is now Version 6.0, Appendix E). No Mortgage Loan is in violation of any
applicable federal, state, or local predatory or abusive lending law. Any breach
of this representation shall be deemed to materially and adversely affect the
value of the Mortgage Loan and shall require a repurchase of the affected
Mortgage Loan;
 
(jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
 
(kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Jersey
Home Ownership Act, which became effective November 27, 2003; and
 
176

--------------------------------------------------------------------------------




(lll) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
177

--------------------------------------------------------------------------------


 
XXIII.
Seller’s Purchase, Warranties and Interim Servicing Agreement, dated as of June
1, 2006 by and between Redwood Mortgage Funding Inc. (“RMF”) and Provident
Funding Associates, LLP (“Provident”), and an Assignment dated [January 15],
2007, between RMF and RWT Holdings (together, the “Provident-RWT Agreement”).



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Provident-RWT
Agreement.
 
(a) The information set forth in the related Mortgage Loan Schedule, including
any diskette or other related data tapes sent to the Purchaser, is complete,
true and correct in all material respects and the information provided to the
rating agencies, including the loan level detail, is true and correct according
to the rating agency requirements;
 
(b) The Mortgage creates a first lien or a first priority ownership interest in
an estate in fee simple in real property securing the related Mortgage Note;
 
(c) All payments due on or prior to the related Closing Date for such Mortgage
Loan have been made as of the related Closing Date, the Mortgage Loan is not
delinquent in payment more than 30 days and has not been dishonored; there are
no material defaults under the terms of the Mortgage Loan; the Company has not
advanced funds, or induced, solicited or knowingly received any advance of funds
from a party other than the owner of the Mortgaged Property subject to the
Mortgage, directly or indirectly, for the payment of any amount required by the
Mortgage Loan; no payment with respect to each Mortgage Loan has been delinquent
during the preceding twelve-month period;
 
(d) All taxes, governmental assessments, insurance premiums, water, sewer and
municipal charges, leasehold payments or ground rents which previously became
due and owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;


(e) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments, which
have been recorded to the extent any such recordation is required by law. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement and which assumption agreement is
part of the Mortgage File and the terms of which are reflected in the related
Mortgage Loan Schedule; the substance of any such waiver, alteration or
modification has been approved by the issuer of any related Primary Mortgage
Insurance Policy and title insurance policy, to the extent required by the
related policies;


178

--------------------------------------------------------------------------------


 
(f) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Mortgage
Note or the Mortgage, or the exercise of any right thereunder, render the
Mortgage Note or Mortgage unenforceable, in whole or in part, or subject to any
right of rescission, set-off, counterclaim or defense, including the defense of
usury, and no such right of rescission, set-off, counterclaim or defense has
been asserted with respect thereto; and the Mortgagor was not a debtor in any
state or federal bankruptcy or insolvency proceeding at the time the Mortgage
Loan was originated;
 
(g) All buildings or other customarily insured improvements upon the Mortgaged
Property are insured by an insurer acceptable under the Fannie Mae Guides,
against loss by fire, hazards of extended coverage and such other hazards as are
provided for in the Fannie Mae Guides or by the Freddie Mac Guides, in an amount
representing coverage not less than the lesser of (i) the maximum insurable
value of the improvements securing such Mortgage Loans, and (ii) the greater of
(a) the outstanding principal balance of the Mortgage Loan, and (b) an amount
such that the proceeds thereof shall be sufficient to prevent the Mortgagor
and/or the mortgagee from becoming a co-insurer. All such standard hazard
policies are in full force and effect and on the date of origination contained a
standard mortgagee clause naming the Company and its successors in interest and
assigns as loss payee and such clause is still in effect and all premiums due
thereon have been paid. If required by the Flood Disaster Protection Act of
1973, as amended, the Mortgage Loan is covered by a flood insurance policy
meeting the requirements of the current guidelines of the Federal Insurance
Administration which policy conforms to Fannie Mae and Freddie Mac requirements,
in an amount not less than the amount required by the Flood Disaster Protection
Act of 1973, as amended. Such policy was issued by an insurer acceptable under
Fannie Mae or Freddie Mac guidelines. The Mortgage obligates the Mortgagor
thereunder to maintain all such insurance at the Mortgagor’s cost and expense,
and upon the Mortgagor’s failure to do so, authorizes the holder of the Mortgage
to maintain such insurance at the Mortgagor’s cost and expense and to seek
reimbursement therefor from the Mortgagor;
 
(h) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth-in-lending, real estate settlement procedures,
consumer credit protection, equal credit opportunity, fair housing, or
disclosure laws applicable to the Mortgage Loan have been complied with in all
material respects;
 
(i) The Mortgage has not been satisfied, canceled or subordinated, in whole or
in part, or rescinded, and the Mortgaged Property has not been released from the
lien of the Mortgage, in whole or in part nor has any instrument been executed
that would effect any such release, cancellation, subordination or rescission.
The Company has not waived the performance by the Mortgagor of any action, if
the Mortgagor’s failure to perform such action would cause the Mortgage Loan to
be in default, nor has the Company waived any default resulting from any action
or inaction by the Mortgagor;
 
(j) The related Mortgage is a valid, subsisting, enforceable and perfected first
lien on the Mortgaged Property including all buildings on the Mortgaged Property
and all installations and mechanical, electrical, plumbing, heating and air
conditioning systems affixed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing securing the
Mortgage Note’s original principal balance. The Mortgage and the Mortgage Note
do not contain any evidence of any security interest or other interest or right
thereto. Such lien is free and clear of all adverse claims, liens and
encumbrances having priority over the first lien of the Mortgage subject only to
(1) the lien of non-delinquent current real property taxes and assessments not
yet due and payable, (2) covenants, conditions and restrictions, rights of way,
easements and other matters of the public record as of the date of recording
which are acceptable to mortgage lending institutions generally and either (A)
which are referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan, or (B) which do not adversely affect the
appraised value of the Mortgaged Property as set forth in such appraisal, and
(3) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. Any security agreement, chattel mortgage or equivalent
document related to and delivered in connection with the Mortgage Loan
establishes and creates (1) a valid, subsisting, enforceable and perfected first
lien and first priority security interest and on the property described therein,
and the Company has the full right to sell and assign the same to the Purchaser;


179

--------------------------------------------------------------------------------


 
(k) The Mortgage Note and the related Mortgage are original and genuine and each
is the legal, valid and binding obligation of the maker thereof, enforceable in
all respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles and the Company has
taken all action necessary to transfer such rights of enforceability to the
Purchaser. All parties to the Mortgage Note and the Mortgage had the legal
capacity to enter into the Mortgage Loan and to execute and deliver the Mortgage
Note and the Mortgage. The Mortgage Note and the Mortgage have been duly and
properly executed by such parties. No fraud, error, omission, misrepresentation,
negligence or similar occurrence with respect to a Mortgage Loan has taken place
on the part of the Company or the Mortgagor, or, on the part of any other party
involved in the origination of the Mortgage Loan. The proceeds of the Mortgage
Loan have been fully disbursed and there is no requirement for future advances
thereunder, and any and all requirements as to completion of any on-site or
off-site improvements and as to disbursements of any escrow funds therefor have
been complied with. All costs, fees and expenses incurred in making or closing
the Mortgage Loan and the recording of the Mortgage were paid or are in the
process of being paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;
 
(l) The Company is the sole owner of record and holder of the Mortgage Loan and
the indebtedness evidenced by the Mortgage Note, and upon recordation the
Purchaser or its designee will be the owner of record of the Mortgage and the
indebtedness evidenced by the Mortgage Note, and upon the sale of the Mortgage
Loan to the Purchaser, the Company will retain the Servicing File in trust for
the Purchaser only for the purpose of interim servicing and supervising the
interim servicing of the Mortgage Loan. Immediately prior to the transfer and
assignment to the Purchaser on the related Closing Date, the Mortgage Loan,
including the Mortgage Note and the Mortgage, were not subject to an assignment
or pledge, and the Company had good and marketable title to and was the sole
owner thereof and had full right to transfer and sell the Mortgage Loan to the
Purchaser free and clear of any encumbrance, equity, lien, pledge, charge, claim
or security interest and has the full right and authority subject to no interest
or participation of, or agreement with, any other party, to sell and assign the
Mortgage Loan pursuant to the Provident-RWT Agreement and following the sale of
the Mortgage Loan, the Purchaser will own such Mortgage Loan free and clear of
any encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest. The Company intends to relinquish all rights to possess,
control and monitor the Mortgage Loan, except for the purposes of servicing the
Mortgage Loan as set forth in the Provident-RWT Agreement. Either the Mortgagor
is a natural person or the Mortgagor is an inter-vivos trust acceptable to
Fannie Mae;
 
(m)  Each Mortgage Loan is covered by an ALTA lender’s title insurance policy or
other generally acceptable form of policy or insurance acceptable to Fannie Mae
or Freddie Mac, issued by a title insurer acceptable to Fannie Mae or Freddie
Mac and qualified to do business in the jurisdiction where the Mortgaged
Property is located, insuring (subject to the exceptions contained in (j)(1),
(2) and (3) above) the Company, its successors and assigns, as to the first
priority lien of the Mortgage in the original principal amount of the Mortgage
Loan. Additionally, such policy affirmatively insures ingress and egress to and
from the Mortgaged Property. Where required by applicable state law or
regulation, the Mortgagor has been given the opportunity to choose the carrier
of the required mortgage title insurance. The Company, its successors and
assigns, are the sole insured of such lender’s title insurance policy, such
title insurance policy has been duly and validly endorsed to the Purchaser or
the assignment to the Purchaser of the Company’s interest therein does not
require the consent of or notification to the insurer and such lender’s title
insurance policy is in full force and effect and will be in full force and
effect upon the consummation of the transactions contemplated by the
Provident-RWT Agreement and the related Purchase Price and Terms Letter. No
claims have been made under such lender’s title insurance policy, and no prior
holder of the related Mortgage, including the Company, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy;


180

--------------------------------------------------------------------------------


 
(n) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the related Mortgage Note and no event which, with the
passage of time or with notice and the expiration of any grace or cure period,
would constitute a default, breach, violation or event permitting acceleration;
and neither the Company nor any prior mortgagee has waived any default, breach,
violation or event permitting acceleration;

 
(o) As of the related Closing Date, there are no mechanics’ or similar liens or
claims which have been filed for work, labor or material (and no rights
outstanding that under law could give rise to such liens) affecting the related
Mortgaged Property which are or may be liens prior to or equal to the lien of
the related Mortgage;
 
(p) All improvements subject to the Mortgage which were considered in
determining the Appraised Value of the Mortgaged Property lie wholly within the
boundaries and building restriction lines of the Mortgaged Property (and wholly
within the project with respect to a condominium unit) and no improvements on
adjoining properties encroach upon the Mortgaged Property except those which are
insured against by the title insurance policy referred to in clause (m) above
and all improvements on the property comply with all applicable zoning and
subdivision laws and ordinances;
 
(q) The Mortgage Loan was originated by or for the Company. The Mortgage Loan
complies with all the terms, conditions and requirements of the Company’s
Underwriting Standards in effect at the time of origination of such Mortgage
Loan. The Mortgage Notes and Mortgages (exclusive of any riders) are on forms
generally acceptable to Fannie Mae or Freddie Mac. The Company is currently
selling loans to Fannie Mae and/or Freddie Mac which are the same document forms
as the Mortgage Notes and Mortgages (inclusive of any riders). The Mortgage Loan
bears interest at the Mortgage Interest Rate set forth in the related Mortgage
Loan Schedule, and Monthly Payments under the Mortgage Note are due and payable
on the first day of each month. The Mortgage contains the usual and enforceable
provisions of the originator at the time of origination for the acceleration of
the payment of the unpaid principal amount of the Mortgage Loan if the related
Mortgaged Property is sold without the prior consent of the mortgagee
thereunder;


(r) As of the related Closing Date, the Mortgaged Property is not subject to any
material damage by waste, fire, earthquake, windstorm, flood or other casualty.
At origination of the Mortgage Loan there was, and there currently is, no
proceeding pending for the total or partial condemnation of the Mortgaged
Property. There have not been any condemnation proceedings with respect to the
Mortgaged Property and there are no such proceedings scheduled to commence at a
future date;


(s) The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including (i) in the case of a Mortgage
designated as a deed of trust, by trustee’s sale, and (ii) otherwise by judicial
foreclosure. Following the date of origination of the Mortgage Loan, the
Mortgaged Property has not been subject to any bankruptcy proceeding or
foreclosure proceeding and the Mortgagor has not filed for protection under
applicable bankruptcy laws. There is no homestead or other exemption or right
available to the Mortgagor or any other person which would interfere with the
right to sell the Mortgaged Property at a trustee’s sale or the right to
foreclose the Mortgage;
 
181

--------------------------------------------------------------------------------




(t) The Mortgage Note and Mortgage are on forms acceptable to Fannie Mae or
Freddie Mac;


(u) If the Mortgage constitutes a deed of trust, a trustee, authorized and duly
qualified if required under applicable law to act as such, has been properly
designated and currently so serves and is named in the Mortgage, and no fees or
expenses are or will become payable by the Purchaser to the trustee under the
deed of trust, except in connection with a trustee’s sale or attempted sale
after default by the Mortgagor;


(v) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the final approval of the mortgage loan application by a
Qualified Appraiser, who had no interest, direct or indirect, in the Mortgaged
Property or in any loan made on the security thereof, and whose compensation is
not affected by the approval or disapproval of the Mortgage Loan, and the
appraisal and appraiser both satisfy the requirements of Fannie Mae or Freddie
Mac and Title XI of FIRREA and the regulations promulgated thereunder, all as in
effect on the date the Mortgage Loan was originated. The appraisal is in a form
acceptable to Fannie Mae or Freddie Mac;


(w) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (A) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (B) (1) organized under the laws of such
state, or (2) qualified to do business in such state, or (3) federal savings and
loan associations or national banks or a Federal Home Loan Bank or savings bank
having principal offices in such state, or (4) not doing business in such state;

 
(x)  As of the related Closing Date, the related Mortgage Note is not and has
not been secured by any collateral except the lien of the corresponding Mortgage
and the security interest of any applicable security agreement or chattel
mortgage referred to in (j) above and such collateral does not serve as security
for any other obligation;

 
(y) The Mortgagor has received all disclosure materials required by applicable
law with respect to the making of such mortgage loans;

 
(z) The Mortgage Loan does not contain “graduated payment” features and does not
have a shared appreciation or other contingent interest feature; no Mortgage
Loan contains any buydown provisions;

 
(aa) As of the related Closing Date, the Mortgagor is not in bankruptcy and the
Mortgagor is not insolvent and the Company has no knowledge of any circumstances
or condition with respect to the Mortgage, the Mortgaged Property, the Mortgagor
or the Mortgagor’s credit standing that could reasonably be expected to cause
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or materially adversely affect the value or
marketability of the Mortgage Loan;
 
(bb) The Mortgage Loans have an original term to maturity of not more than 40
years with interest payable in arrears on the first day of each month. Each
Mortgage Note requires a monthly payment, which is sufficient to fully amortize
the unpaid principal balance over the remaining term and to pay interest at the
related Mortgage Interest Rate. Notwithstanding the immediately preceding
sentence with respect to Mortgage Loans with an initial “interest only” payment
period, the monthly payments due under the related Mortgage Note satisfy only
the monthly interest on the unpaid principal balance of the applicable Mortgage
Loan. After the initial “interest only” period, each Mortgage Note requires a
monthly payment, which is sufficient to fully amortize the unpaid principal
balance over the remaining term and to pay interest at the related Mortgage
Interest Rate. In any case, no Mortgage Loan contains terms or provisions which
would result in negative amortization;
 
182

--------------------------------------------------------------------------------


 
(cc) If a Mortgage Loan has an LTV greater than 80%, the Mortgage Loan will have
mortgage insurance in accordance with the terms of the Fannie Mae Guides and
will be insured as to payment defaults by a Primary Mortgage Insurance Policy
issued by a Qualified Insurer. All provisions of such Primary Mortgage Insurance
Policy have been and are being complied with, such policy is in full force and
effect, and all premiums due thereunder have been paid. No action, inaction, or
event has occurred and no state of facts exists that has, or will result in the
exclusion from, denial of, or defense to coverage. Any Mortgage Loan subject to
a Primary Mortgage Insurance Policy obligates the Mortgagor thereunder to
maintain the Primary Mortgage Insurance Policy and to pay all premiums and
charges in connection therewith. The mortgage interest rate for the Mortgage
Loan as set forth on the related Mortgage Loan Schedule is net of any such
insurance premium. No Mortgage Loan is subject to a lender-paid mortgage
insurance policy;

 
(dd) As to any Mortgage Loan which is not a MERS Mortgage Loan, the Assignment
of Mortgage is in recordable form and is acceptable for recording under the laws
of the jurisdiction in which the Mortgaged Property is located;
 
(ee) The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a single parcel of real property with a
detached single family residence erected thereon, or a townhouse, or a two-to
four-family dwelling, or an individual condominium unit in a condominium
project, or an individual unit in a planned unit development or a de minimis
planned unit development, provided, however, that no residence or dwelling is a
single parcel of real property with a cooperative housing corporation erected
thereon, or a mobile home. As of the date of origination, no portion of the
Mortgaged Property was used for commercial purposes, and since the date or
origination no portion of the Mortgaged Property has been used for commercial
purposes;
 
(ff) Payments of principal and/or interest on the Mortgage Loan commenced no
more than sixty (60) days after the funds were disbursed in connection with the
Mortgage Loan. The Mortgage Note is payable on the first day of each month.
After the initial “interest only” payment period, if any, the Mortgage Note in
payable in equal monthly installments of principal and interest, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization;

 
(gg) The Mortgage Loans may be subject to a Prepayment Penalty as identified on
the Mortgage Loan Schedule, except that no Mortgage Loan contains any
Prepayment  Penalty that extends beyond five years after the date of
origination;
 
(hh) As of the related Closing Date, the Mortgaged Property is lawfully occupied
under applicable law, and all inspections, licenses and certificates required to
be made or issued with respect to all occupied portions of the Mortgaged
Property and, with respect to the use and occupancy of the same, including but
not limited to certificates of occupancy and fire underwriting certificates,
have been made or obtained from the appropriate authorities;
 
183

--------------------------------------------------------------------------------


 
(ii) If the Mortgaged Property is a condominium unit or a planned unit
development (other than a de minimis planned unit development), or stock in a
cooperative housing corporation, such condominium, cooperative or planned unit
development project meets the eligibility requirements of Fannie Mae and Freddie
Mac;
 
(jj)  There is no pending action or proceeding directly involving the Mortgaged
Property in which compliance with any environmental law, rule or regulation is
an issue; there is no violation of any environmental law, rule or regulation
with respect to the Mortgaged Property; and nothing further remains to be done
to satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;
 
(kk) The Mortgagor has not notified the Company requesting relief under the
Servicemembers’ Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, and the Company has no knowledge of any relief
requested or allowed to the Mortgagor under the Servicemembers’ Civil Relief
Act;
 
(ll) As of the related Closing Date, no Mortgage Loan was in construction or
rehabilitation status or has facilitated the trade-in or exchange of a Mortgaged
Property;
 
(mm) No action has been taken or failed to be taken by the Company on or prior
to the Closing Date which has resulted or will result in an exclusion from,
denial of, or defense to coverage under any insurance policy related to a
Mortgage Loan (including, without limitation, any exclusions, denials or
defenses which would limit or reduce the availability of the timely payment of
the full amount of the loss otherwise due thereunder to the insured) whether
arising out of actions, representations, errors, omissions, negligence, or fraud
of the Company, or for any other reason under such coverage;
 
(nn) The Mortgage Loan was originated by a mortgagee approved by the Secretary
of Housing and Urban Development pursuant to sections 203 and 211 of the
National Housing Act, a savings and loan association, a savings bank, a
commercial bank, credit union, insurance company or similar institution which is
supervised and examined by a federal or state authority;
 
(oo) No Mortgaged Property is subject to a ground lease;

 
(pp) With respect to any broker fees collected and paid on any of the Mortgage
Loans, all broker fees have been properly assessed to the Mortgagor and no
claims will arise as to broker fees that are double charged and for which the
Mortgagor would be entitled to reimbursement;
 
184

--------------------------------------------------------------------------------


 
(qq) With respect to any Mortgage Loan as to which an affidavit has been
delivered to the Purchaser certifying that the original Mortgage Note has been
lost or destroyed and not been replaced, if such Mortgage Loan is subsequently
in default, the enforcement of such Mortgage Loan will not be materially
adversely affected by the absence of the original Mortgage Note;

 
(rr) Each Mortgage Loan constitutes a qualified mortgage under Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1);

 
(ss)  Except as provided in Section 2.07, the Mortgage Note, the Mortgage, the
Assignment of Mortgage and the other Mortgage Loan Documents set forth in
Exhibit A-1 and required to be delivered on the related Closing Date have been
delivered to the Purchaser or its designee all in compliance with the specific
requirements of the Provident-RWT Agreement. With respect to each Mortgage Loan,
the Company is in possession of a complete Mortgage File and Servicing File
except for such documents as have been delivered to the Purchaser or its
designee;

 
(tt)  All information supplied by, on behalf of, or concerning the Mortgagor is
true, accurate and complete and does not contain any statement that at the time
provided and as of the Closing Date is or will be inaccurate or misleading in
any material respect;
 
(uu)  There does not exist on the related Mortgage Property any hazardous
substances, hazardous wastes or solid wastes, as such terms are defined in the
Comprehensive Environmental Response Compensation and Liability Act, the
Resource Conservation and Recovery Act of 1976, or other federal, state or local
environmental legislation;
 
(vv) All disclosure materials required by applicable law with respect to the
making of fixed rate and adjustable rate mortgage loans have been received by
the borrower;
 
(ww) No Mortgage Loan had a Loan-to-Value Ratio at the time of origination of
more than 95%;
 
(xx) None of the Mortgage Loans are subject to the Home Ownership and Equity
Protection Act of 1994 or any comparable state law;
 
(yy) None of the proceeds of the Mortgage Loan were used to finance
single-premium credit insurance policies;
 
(zz) Any principal advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac. The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;
 
185

--------------------------------------------------------------------------------


 
(aaa) Interest on each Mortgage Loan is calculated on the basis of a 360-day
year consisting of twelve 30-day months;

 
(bbb) No Mortgage Loan is a Balloon Mortgage Loan;

 
(ccc) With respect to each MERS Mortgage Loan, a MIN has been assigned by MERS
and such MIN is accurately provided on the Mortgage Loan Schedule. The related
assignment of Mortgage to MERS has been duly and properly recorded;

 
(ddd) With respect to each MERS Mortgage Loan, the Company has not received any
notice of liens or legal actions with respect to such Mortgage Loan and no such
notices have been electronically posted by MERS;

 
(eee) None of the Mortgaged Properties are manufactured housing;
 
(fff) With respect to each Mortgage Loan, the Company has fully and accurately
furnished complete information on the related borrower credit files to Equifax,
Experian and Trans Union Credit Information Company, in accordance with the Fair
Credit Reporting Act and its implementing regulations;

 
(ggg) The Company has complied with all applicable anti-money laundering laws
and regulations, including without limitation the USA Patriot Act of 2001
(collectively, the “Anti-Money Laundering Laws”); and the Company has
established an anti-money laundering compliance program as required by the
Anti-Money Laundering Laws;

 
(hhh) Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable predatory and abusive lending laws;
 
(iii) No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable, and
no Mortgage Loan is a High Cost Loan or Covered Loan, as applicable as such
terms are defined in the current Standard & Poor’s LEVELS ® Glossary Revised,
Appendix E. No Mortgage Loan is in violation of any applicable federal, state,
or local predatory or abusive lending law. Any breach of this representation
shall be deemed to materially and adversely affect the value of the Mortgage
Loan and shall require a repurchase of the affected Mortgage Loan;

 
(jjj) No Mortgage Loan was originated on or after October 1, 2002 and prior to
March 7, 2003, which is secured by property located in the State of Georgia. No
Mortgage Loan was originated on or after March 7, 2003 which is a “high cost
home loan” as defined under the Georgia Fair Lending Act. Any breach of this
representation shall be deemed to materially and adversely affect the value of
the Mortgage Loan and shall require a repurchase of the affected Mortgage Loan;
 
186

--------------------------------------------------------------------------------


 
(kkk) No Mortgage Loan is a “High-Cost Home Loan” as defined in the New Jersey
Home Ownership Act, which became effective November 27, 2003; and

 
(lll) There were no adverse selection procedures used in selecting the Mortgage
Loan from among the residential mortgage loans which were available for
inclusion in the Mortgage Loans.
 
187

--------------------------------------------------------------------------------


 

XXIV.
With respect to Mortgage Loans purchased under the Seller’s Warranties and
Servicing Agreement, dated as of May 1, 2007 by and between Redwood Trust, Inc.
and Wells Fargo Bank, N.A. (the "Redwood-Wells Fargo Agreement")



With respect to each Mortgage Loan, RWT Holdings hereby makes the following
representations and warranties. Such representations and warranties speak as of
the Closing Date with respect to the Mortgage Loans (as such capitalized terms
are defined in the Pooling and Servicing Agreement), unless otherwise indicated.
Capitalized terms are as defined in this Schedule A or in the Redwood-Wells
Fargo Agreement.


(a) Mortgage Loans as Described.


The information set forth in the Mortgage Loan Schedules attached hereto as
Exhibit A and Exhibit A-1 and the information contained on the respective Data
Files delivered to the Purchaser are true and correct; provided that the Company
makes no representation or warranty as to the accuracy of Unverified
Information; and the information provided to the rating agencies, including the
loan level detail, is true and correct according to the rating agency
requirements;


(b) Payments Current.


All payments required to be made up to the Cut-off Date for the Mortgage Loan
under the terms of the Mortgage Note have been made and credited. No payment
under any Mortgage Loan has been thirty (30) days delinquent more than one (1)
time within twelve (12) months prior to the Closing Date;


(c) No Outstanding Charges.


There are no defaults in complying with the terms of the Mortgages, and all
taxes, governmental assessments, insurance premiums, leasehold payments, water,
sewer and municipal charges, which previously became due and owing have been
paid, or an escrow of funds has been established in an amount sufficient to pay
for every such item which remains unpaid and which has been assessed but is not
yet due and payable. The Company has not advanced funds, or induced, or
solicited directly or indirectly, the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage Loan proceeds, whichever is later, to
the day which precedes by one month the Due Date of the first installment of
principal and interest;


(d) Original Terms Unmodified.


The terms of the Mortgage Note and Mortgage have not been impaired, waived,
altered or modified in any respect, except by a written instrument which has
been recorded or registered with the MERS System, if necessary, to protect the
interests of the Purchaser and is retained by the Company in the Retained
Mortgage File; and the related Mortgage Note which has been delivered to the
Custodian. The substance of any such waiver, alteration or modification has been
approved by the issuer of any related PMI Policy and the title insurer, to the
extent required by the policy, and its terms are reflected on the related
Mortgage Loan Schedule. No Mortgagor has been released, in whole or in part,
except in connection with an assumption agreement approved by the issuer of any
related PMI Policy and the title insurer, to the extent required by the policy,
and which assumption agreement is part of the Custodial Mortgage File delivered
to the Custodian and the terms of which are reflected in the related Mortgage
Loan Schedule;
 

--------------------------------------------------------------------------------




(e) No Defenses.


The Mortgage Loan is not subject to any right of rescission, set-off,
counterclaim or defense, including without limitation the defense of usury, nor
will the operation of any of the terms of the Mortgage Note or the Mortgage, or
the exercise of any right thereunder, render either the Mortgage Note or the
Mortgage unenforceable, in whole or in part, or subject to any right of
rescission, set-off, counterclaim or defense, including without limitation the
defense of usury, and no such right of rescission, set-off, counterclaim or
defense has been asserted with respect thereto;


(f) No Satisfaction of Mortgage.


The Mortgage has not been satisfied, canceled, subordinated or rescinded, in
whole or in part, and the Mortgaged Property has not been released from the lien
of the Mortgage, in whole or in part, nor has any instrument been executed that
would effect any such satisfaction, release, cancellation, subordination or
rescission;


(g) Validity of Mortgage Documents.


The Mortgage Note and the Mortgage and related documents are genuine, and each
is the legal, valid and binding obligation of the maker thereof enforceable in
accordance with its terms. All parties to the Mortgage Note and the Mortgage had
legal capacity to enter into the Mortgage Loan and to execute and deliver the
Mortgage Note and the Mortgage, and the Mortgage Note and the Mortgage have been
duly and properly executed by such parties. The Company has reviewed all
documents constituting the Retained Mortgage File and Custodial Mortgage File
and has made such inquiries as it deems necessary to make and confirm the
accuracy of the representations set forth herein;


With respect to each Cooperative Loan, the Mortgage Note, the Mortgage, the
Pledge Agreement, and related documents are genuine, and each is the legal,
valid and binding obligation of the maker thereof enforceable in accordance with
its terms. All parties to the Mortgage Note, the Mortgage, the Pledge Agreement,
the Proprietary Lease, the Stock Power, Recognition Agreement and the Assignment
of Proprietary Lease had legal capacity to enter into the Mortgage Loan and to
execute and deliver such documents, and such documents have been duly and
properly executed by such parties;


(h) No Fraud.


No error, omission, misrepresentation, negligence, fraud or similar occurrence
with respect to a Mortgage Loan has taken place on the part of the Company, or
the Mortgagor (except with respect to the accuracy of Unverified Information),
or to the best of the Company’s knowledge, any appraiser, any builder, or any
developer, or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to such Mortgage Loan;
 
2

--------------------------------------------------------------------------------




(i) Compliance with Applicable Laws.


Any and all requirements of any federal, state or local law including, without
limitation, usury, truth-in-lending, real estate settlement procedures, consumer
credit protection and privacy, equal credit opportunity, disclosure or predatory
and abusive lending laws applicable to the Mortgage Loan have been complied
with. All inspections, licenses and certificates required to be made or issued
with respect to all occupied portions of the Mortgaged Property and, with
respect to the use and occupancy of the same, including, but not limited to,
certificates of occupancy and fire underwriting certificates, have been made or
obtained from the appropriate authorities;


(j) Location and Type of Mortgaged Property.


The Mortgaged Property is located in the state identified in the related
Mortgage Loan Schedule and consists of a contiguous parcel of real property with
a detached single family residence erected thereon, or a two- to four-family
dwelling, or an individual condominium unit in a condominium project, or a
Cooperative Apartment, or an individual unit in a planned unit development or a
townhouse, provided, however, that any condominium project or planned unit
development shall conform to the applicable Fannie Mae or Freddie Mac
requirements, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable, regarding such dwellings, and no residence or
dwelling is a mobile home or manufactured dwelling. As of the respective
appraisal date for each Mortgaged Property, any Mortgaged Property being used
for commercial purposes conforms to the Company Underwriting Guidelines (other
than the exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable and, to the best of the Company’s
knowledge, since the date of such appraisal, no portion of the Mortgaged
Property was being used for commercial purposes outside of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;


(k) Valid First Lien.


The Mortgage is a valid, subsisting and enforceable first lien on the Mortgaged
Property, including all buildings on the Mortgaged Property and all
installations and mechanical, electrical, plumbing, heating and air conditioning
systems located in or annexed to such buildings, and all additions, alterations
and replacements made at any time with respect to the foregoing. The lien of the
Mortgage is subject only to:



(1)
the lien of current real property taxes and assessments not yet due and payable;




(2)
covenants, conditions and restrictions, rights of way, easements and other
matters of the public record as of the date of recording acceptable to mortgage
lending institutions generally and specifically referred to in the lender's
title insurance policy delivered to the originator of the Mortgage Loan and (i)
referred to or otherwise considered in the appraisal made for the originator of
the Mortgage Loan and (ii) which do not adversely affect the Appraised Value of
the Mortgaged Property set forth in such appraisal; and

 
3

--------------------------------------------------------------------------------





(3)
other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property.



Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable first lien and first priority security interest on
the property described therein and the Company has full right to sell and assign
the
same to the Purchaser;
 
With respect to each Cooperative Loan, each Pledge Agreement creates a valid,
enforceable and subsisting first security interest in the Cooperative Shares and
Proprietary Lease, subject only to (i) the lien of the related Cooperative for
unpaid assessments representing the Mortgagor’s pro rata share of the
Cooperative’s payments for its blanket mortgage, current and future real
property taxes, insurance premiums, maintenance fees and other assessments to
which like collateral is commonly subject and (ii) other matters to which like
collateral is commonly subject which do not materially interfere with the
benefits of the security intended to be provided by the Pledge Agreement;
provided, however, that the appurtenant Proprietary Lease may be subordinated or
otherwise subject to the lien of any mortgage on the Project;


(l)  Full Disbursement of Proceeds.


The proceeds of the Mortgage Loan have been fully disbursed, except for escrows
established or created due to seasonal weather conditions, and there is no
requirement for future advances thereunder. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;


(m) Consolidation of Future Advances.


Any future advances made prior to the Cut-off Date, have been consolidated with
the outstanding principal amount secured by the Mortgage, and the secured
principal amount, as consolidated, bears a single interest rate and single
repayment term reflected on the related Mortgage Loan Schedule. The lien of the
Mortgage securing the consolidated principal amount is expressly insured as
having first lien priority by a title insurance policy, an endorsement to the
policy insuring the mortgagee’s consolidated interest or by other title evidence
acceptable to Fannie Mae or Freddie Mac; the consolidated principal amount does
not exceed the original principal amount of the Mortgage Loan; the Company shall
not make future advances after the Cut-off Date;
 
(n) Ownership.


The Company is the sole owner of record and holder of the Mortgage Loan and the
related Mortgage Note and the Mortgage are not assigned or pledged, and the
Company has good and marketable title thereto and has full right and authority
to transfer and sell the Mortgage Loan to the Purchaser. The Company is
transferring the Mortgage Loan free and clear of any and all encumbrances,
liens, pledges, equities, participation interests, claims, charges or security
interests of any nature encumbering such Mortgage Loan;
 
4

--------------------------------------------------------------------------------




(o) Origination/Doing Business.


The Mortgage Loan was originated by a savings and loan association, a savings
bank, a commercial bank, a credit union, an insurance company, or similar
institution that is supervised and examined by a federal or state authority or
by a mortgagee approved by the Secretary of Housing and Urban Development
pursuant to Sections 203 and 211 of the National Housing Act. All parties which
have had any interest in the Mortgage Loan, whether as mortgagee, assignee,
pledgee or otherwise, are (or, during the period in which they held and disposed
of such interest, were) (1) in compliance with any and all applicable licensing
requirements of the laws of the state wherein the Mortgaged Property is located,
and (2) organized under the laws of such state, or (3) qualified to do business
in such state, or (4) federal savings and loan associations or national banks
having principal offices in such state, or (5) not doing business in such state;


(p) LTV, PMI Policy.


No Mortgage Loan has an LTV greater than 95%. Except as set forth on the related
Data File, each Mortgage Loan with an LTV greater than 80% at the time of
origination, a portion of the unpaid principal balance of the Mortgage Loan is
and will be insured as to payment defaults by a PMI Policy. If the Mortgage Loan
is insured by a PMI Policy which is not an LPMI Policy, the coverage will remain
in place until (i) the LTV decreases to 78% or (ii) the PMI Policy is otherwise
terminated pursuant to the Homeowners Protection Act of 1998, 12 USC §4901, et
seq. All provisions of such PMI Policy or LPMI Policy have been and are being
complied with, such policy is in full force and effect, and all premiums due
thereunder have been paid. The Qualified Insurer has a claims paying ability
acceptable to Fannie Mae or Freddie Mac. Any Mortgage Loan subject to a PMI
Policy or LPMI Policy obligates the Mortgagor or the Company to maintain the PMI
Policy or LPMI Policy, as applicable, and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan as set
forth on the related Mortgage Loan Schedule is net of any such insurance
premium;


(q) Title Insurance.


The Mortgage Loan is covered by an ALTA lender's title insurance policy (or in
the case of any Mortgage Loan secured by a Mortgaged Property located in a
jurisdiction where such policies are generally not available, an opinion of
counsel of the type customarily rendered in such jurisdiction in lieu of title
insurance) or other generally acceptable form of policy of insurance acceptable
to Fannie Mae or Freddie Mac, issued by a title insurer acceptable to Fannie Mae
or Freddie Mac and qualified to do business in the jurisdiction where the
Mortgaged Property is located, insuring the Company, its successors and assigns,
as to the first priority lien of the Mortgage in the original principal amount
of the Mortgage Loan, subject only to the exceptions contained in clauses (1),
(2) and (3) of subclause (k) of this Section 3.02, and against any loss by
reason of the invalidity or unenforceability of the lien resulting from the
provisions of the Mortgage providing for adjustment to the Mortgage Interest
Rate and Monthly Payment. The Company is the sole insured of such lender's title
insurance policy, and such lender's title insurance policy is in full force and
effect and will be in force and effect upon the consummation of the transactions
contemplated by the Redwood-Wells Fargo Agreement. No claims have been made
under such lender's title insurance policy, and no prior holder of the Mortgage,
including the Company, has done, by act or omission, anything which would impair
the coverage of such lender's title insurance policy;
 
5

--------------------------------------------------------------------------------




(r) No Defaults.


There is no default, breach, violation or event of acceleration existing under
the Mortgage or the Mortgage Note and no event which, with the passage of time
or with notice and the expiration of any grace or cure period, would constitute
a default, breach, violation or event of acceleration, and neither the Company
nor its predecessors have waived any default, breach, violation or event of
acceleration;


(s) No Mechanics' Liens.


There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under the law could
give rise to such liens) affecting the related Mortgaged Property which are or
may be liens prior to, or equal or coordinate with, the lien of the related
Mortgage which are not insured against by the title insurance policy referenced
in subclause (q) of Section 3.02 of the Redwood-Wells Fargo Agreement;


(t) Location of Improvements; No Encroachments.


Except as insured against by the title insurance policy referenced in subclause
(q) of Section 3.02 of the Redwood-Wells Fargo Agreement, all improvements which
were considered in determining the Appraised Value of the Mortgaged Property lay
wholly within the boundaries and building restriction lines of the Mortgaged
Property and no improvements on adjoining properties encroach upon the Mortgaged
Property. No improvement located on or being part of the Mortgaged Property is
in violation of any applicable zoning law or regulation;


(u) Payment Terms.


Except with respect to the Interest Only Mortgage Loans, principal payments
commenced no more than sixty (60) days after the funds were disbursed to the
Mortgagor in connection with the Mortgage Loan. Except with respect to the
Interest Only Mortgage Loans, each Mortgage Loan is payable in equal monthly
installments of principal and interest, with interest calculated and payable in
arrears, sufficient to amortize the Mortgage Loan fully by the stated maturity
date set forth in the Mortgage Note over an original term to maturity of not
more than thirty (30) years. As to each Adjustable Rate Mortgage Loan on each
applicable Adjustment Date, the Mortgage Interest Rate will be adjusted to equal
the sum of the Index plus the applicable Gross Margin, rounded up or down to the
nearest multiple of 0.125% indicated by the Mortgage Note; provided that the
Mortgage Interest Rate will not increase or decrease by more than the Periodic
Interest Rate Cap on any Adjustment Date, and will in no event exceed the
Maximum Mortgage Interest Rate or be lower than the Minimum Mortgage Interest
Rate listed on the Mortgage Note for such Mortgage Loan. As to each Adjustable
Rate Mortgage Loan that is not an Interest Only Mortgage Loan, each Mortgage
Note requires a monthly payment which is sufficient, during the period prior to
the first adjustment to the Mortgage Interest Rate, to fully amortize the
outstanding principal balance as of the first day of such period over the then
remaining term of such Mortgage Note and to pay interest at the related Mortgage
Interest Rate. With respect to each Interest Only Mortgage Loan, the
interest-only period shall not exceed fifteen (15) years (or such other period
specified on the related Data File) and following the expiration of such
interest-only period, the remaining Monthly Payments shall be sufficient to
fully amortize the original principal balance over the remaining term of the
Mortgage Loan and to pay interest at the related Mortgage Interest Rate. As to
each Adjustable Rate Mortgage Loan, if the related Mortgage Interest Rate
changes on an Adjustment Date or, with respect to an Interest Only Mortgage
Loan, on an Adjustment Date following the related interest-only period, the then
outstanding principal balance will be reamortized over the remaining life of
such Mortgage Loan. No Adjustable Rate Mortgage Loan contains terms or
provisions which would result in negative amortization;
 
6

--------------------------------------------------------------------------------




(v) Customary Provisions.


The Mortgage and related Mortgage Note contain customary and enforceable
provisions such as to render the rights and remedies of the holder thereof
adequate for the realization against the Mortgaged Property of the benefits of
the security provided thereby, including, (i) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (ii) otherwise by judicial
foreclosure. There is no homestead or other exemption available to a Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee's sale or the right to foreclose the Mortgage;


(w) Occupancy of the Mortgaged Property.


As of the date of origination, the Mortgaged Property was lawfully occupied
under applicable law;


(x) No Additional Collateral.


Except in the case of a Pledged Asset Mortgage Loan and as indicated on the
related Data File, the Mortgage Note is not and has not been secured by any
collateral, pledged account or other security except the lien of the
corresponding Mortgage and the security interest of any applicable security
agreement or chattel mortgage referred to in subclause (k) of Section 3.02 of
the Redwood-Wells Fargo Agreement;


(y) Deeds of Trust.


In the event the Mortgage constitutes a deed of trust, a trustee, duly qualified
under applicable law to serve as such, has been properly designated and
currently so serves and is named in the Mortgage, and no fees or expenses are or
will become payable by the mortgagee to the trustee under the deed of trust,
except in connection with a trustee's sale after default by the Mortgagor;


(z) Acceptable Investment.


The Company has no knowledge of any circumstances or conditions with respect to
the Mortgage Loan, the Mortgaged Property, the Mortgagor or the Mortgagor's
credit standing that can reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or adversely affect the value or
marketability of the Mortgage Loan;
 
7

--------------------------------------------------------------------------------




(aa) Transfer of Mortgage Loans.


If the Mortgage Loan is not a MERS Mortgage Loan, the Assignment of Mortgage,
upon the insertion of the name of the assignee and recording information, is in
recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located;


(bb) Mortgaged Property Undamaged.


The Mortgaged Property is undamaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty so as to affect adversely
the value of the Mortgaged Property as security for the Mortgage Loan or the use
for which the premises were intended;


(cc) Collection Practices; Escrow Deposits.


The origination, servicing and collection practices used with respect to the
Mortgage Loan have been in accordance with Accepted Servicing Practices, and
have been in all material respects legal and proper. With respect to escrow
deposits and Escrow Payments, all such payments are in the possession of the
Company and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made. All Escrow
Payments have been collected in full compliance with state and federal law. No
escrow deposits or Escrow Payments or other charges or payments due the Company
have been capitalized under the Mortgage Note;


(dd) No Condemnation.


There is no proceeding pending or to the best of the Company’s knowledge
threatened for the total or partial condemnation of the related Mortgaged
Property;


(ee) The Appraisal.


The Servicing File for each Mortgage Loan includes an appraisal of the related
Mortgaged Property. As to each Time$aver® Mortgage Loan, the appraisal may be
from the original of the existing Company-serviced loan, which was refinanced
via such Time$aver® Mortgage Loan. The appraisal was conducted by an appraiser
who had no interest, direct or indirect, in the Mortgaged Property or in any
loan made on the security thereof; and whose compensation is not affected by the
approval or disapproval of the Mortgage Loan, and the appraisal and the
appraiser both satisfy the applicable requirements of Title XI of the Financial
Institution Reform, Recovery, and Enforcement Act of 1989 and the regulations
promulgated thereunder, all as in effect on the date the Mortgage Loan was
originated;


(ff) Insurance.


The Mortgaged Property securing each Mortgage Loan is insured by an insurer
acceptable to Fannie Mae or Freddie Mac against loss by fire and such hazards as
are covered under a standard extended coverage endorsement and such other
hazards as are customary in the area where the Mortgaged Property is located
pursuant to insurance policies conforming to the requirements of Section 4.10,
in an amount which is at least equal to the lesser of (i) 100% of the insurable
value, on a replacement cost basis, of the improvements on the related Mortgaged
Property and (ii) the greater of (a) the outstanding principal balance of the
Mortgage Loan or (b) an amount such that the proceeds of such insurance shall be
sufficient to prevent the application to the Mortgagor or the loss payee of any
coinsurance clause under the policy. If the Mortgaged Property is a condominium
unit, it is included under the coverage afforded by a blanket policy for the
project. If the improvements on the Mortgaged Property are in an area identified
in the Federal Register by the Federal Emergency Management Agency as having
special flood hazards, a flood insurance policy meeting the requirements of the
current guidelines of the Federal Insurance Administration is in effect with a
generally acceptable insurance carrier, in an amount representing coverage not
less than the least of (A) the outstanding principal balance of the Mortgage
Loan, (B) the full insurable value and (C) the maximum amount of insurance which
was available under the Flood Disaster Protection Act of 1973, as amended. All
individual insurance policies contain a standard mortgagee clause naming the
Company and its successors and assigns as mortgagee, and all premiums thereon
have been paid. The Mortgage obligates the Mortgagor thereunder to maintain a
hazard insurance policy at the Mortgagor's cost and expense, and on the
Mortgagor's failure to do so, authorizes the holder of the Mortgage to obtain
and maintain such insurance at such Mortgagor's cost and expense, and to seek
reimbursement therefor from the Mortgagor. The hazard insurance policy is the
valid and binding obligation of the insurer, is in full force and effect, and
will be in full force and effect and inure to the benefit of the Purchaser upon
the consummation of the transactions contemplated by the Redwood-Wells Fargo
Agreement. The Company has not acted or failed to act so as to impair the
coverage of any such insurance policy or the validity, binding effect and
enforceability thereof;
 
8

--------------------------------------------------------------------------------




(gg) Servicemembers Civil Relief Act.


The Mortgagor has not notified the Company, and the Company has no knowledge of
any relief requested or allowed to the Mortgagor under the Servicemembers Civil
Relief Act, as amended;


(hh) No Balloon Payments, Graduated Payments or Contingent Interests.


The Mortgage Loan is not a graduated payment mortgage loan and the Mortgage Loan
does not have a shared appreciation or other contingent interest feature. No
Mortgage Loan has a balloon payment feature;


(ii) No Construction Loans.


No Mortgage Loan was made in connection with (i) the construction or
rehabilitation of a Mortgage Property or (ii) facilitating the trade-in or
exchange of a Mortgaged Property other than a construction-to-permanent loan
which has converted to a permanent Mortgage Loan;


(jj) Underwriting.



(i)
Each Company Mortgage Loan was underwritten in accordance with the Company
Underwriting Guidelines;




(ii)
Each Third-Party Mortgage Loan was underwritten in accordance with the
Third-Party Underwriting Guidelines;




(iii)
Each Exception Mortgage Loan was underwritten in accordance with the Company
Underwriting Guidelines; and

 
9

--------------------------------------------------------------------------------





(iv)
Each Mortgage Note and Mortgage are on forms acceptable to Freddie Mac or Fannie
Mae;



(kk) No Bankruptcy.


No Mortgagor was a debtor in any state or federal bankruptcy or insolvency
proceeding at the time the Mortgage Loan was originated and as of the Closing
Date, the Company has not received notice that any Mortgagor is a debtor under
any state or federal bankruptcy or insolvency proceeding;


(ll) The Mortgagor.


The Mortgagor is one or more natural Persons and/or an Illinois land trust or a
“living trust” and such “living trust” is in compliance with the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable;


(mm) Interest Calculation.


Interest on each Mortgage Loan is calculated on the basis of a 360-day year
consisting of twelve 30-day months;


(nn) Environmental Status.


There is no pending action or proceeding directly involving the Mortgaged
Property of which the Company is aware in which compliance with any
environmental law, rule or regulation is an issue; and to the best of the
Company’s knowledge, nothing further remains to be done to satisfy in full all
requirements of each such law, rule or regulation constituting a prerequisite to
the use and enjoyment of the Mortgaged Property;


(oo) No High Cost Loans.


No Mortgage Loan is a High Cost Loan or Covered Loan;


(pp) Anti-Money Laundering Laws.


The Company has complied with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot ACT of 2001
(collectively, the “Anti-Money Laundering Laws”); the Company has established an
anti-money laundering compliance program as required by the Anti-Money
Laundering Laws, has conducted the requisite due diligence in connection with
the origination of each Mortgage Loan for purposes of the Anti-Money Laundering
Laws, including with respect to the identity of the applicable Mortgagor and the
origin of assets used by the said Mortgagor to purchase the related Mortgaged
Property, and maintains sufficient information to identify the applicable
Mortgagor for purposes of the Anti-Money Laundering Laws;


(qq) Single Premium Credit Life Insurance.


No Mortgagor was required to purchase any single premium credit insurance policy
(e.g. life, disability, accident, unemployment or health insurance product) or
debt cancellation agreement as a condition of obtaining the extension of credit.
No Mortgagor obtained a prepaid single premium credit insurance policy (e.g.
life, disability, accident, unemployment or health insurance product) as part of
the origination of the Mortgage Loan. No proceeds from any Mortgage Loan were
used to purchase single premium credit insurance policies or debt cancellation
agreements as part of the origination of, or as a condition to closing, such
Mortgage Loan;
 
10

--------------------------------------------------------------------------------




(rr) Buydown Mortgage Loans.


With respect to each Mortgage Loan that is a Buydown Mortgage Loan:



(i)
On or before the date of origination of such Mortgage Loan, the Company and the
Mortgagor, or the Company, the Mortgagor and the seller of the Mortgaged
Property or a third party entered into a Buydown Agreement. The Buydown
Agreement provides that the seller of the Mortgaged Property (or third party)
shall deliver to the Company temporary Buydown Funds in an amount equal to the
aggregate undiscounted amount of payments that, when added to the amount the
Mortgagor on such Mortgage Loan is obligated to pay on each Due Date in
accordance with the terms of the Buydown Agreement, is equal to the full
scheduled Monthly Payment due on such Mortgage Loan. The temporary Buydown Funds
enable the Mortgagor to qualify for the Buydown Mortgage Loan. The effective
interest rate of a Buydown Mortgage Loan if less than the interest rate set
forth in the related Mortgage Note will increase within the Buydown Period as
provided in the related Buydown Agreement so that the effective interest rate
will be equal to the interest rate as set forth in the related Mortgage Note.
The Buydown Mortgage Loan satisfies the requirements of the Company Underwriting
Guidelines (other than the exception identified for Exception Mortgage Loans) or
the Third-Party Underwriting Guidelines, as applicable;

 

(ii)
The Mortgage and Mortgage Note reflect the permanent payment terms rather than
the payment terms of the Buydown Agreement. The Buydown Agreement provides for
the payment by the Mortgagor of the full amount of the Monthly Payment on any
Due Date that the Buydown Funds are available. The Buydown Funds were not used
to reduce the original principal balance of the Mortgage Loan or to increase the
Appraised Value of the Mortgage Property when calculating the Loan-to-Value
Ratios for purposes of the Agreement and, if the Buydown Funds were provided by
the Company and if required under the Company Underwriting Guidelines (other
than the exception identified for Exception Mortgage Loans) or the Third-Party
Underwriting Guidelines, as applicable, the terms of the Buydown Agreement were
disclosed to the appraiser of the Mortgaged Property;

 

(iii)  The Buydown Funds may not be refunded to the Mortgagor unless the
Mortgagor makes a principal payment for the outstanding balance of the Mortgage
Loan;

 

(iv)  As of the date of origination of the Mortgage Loan, the provisions of the
related Buydown Agreement complied with the requirements of the Company
Underwriting Guidelines (other than the exception identified for Exception
Mortgage Loans) or the Third-Party Underwriting Guidelines, as applicable,
regarding buydown agreements;



(ss) Cooperative Loans.


With respect to each Cooperative Loan:
 

(i)  The Cooperative Shares are held by a Person as a tenant-stockholder in a
Cooperative. Each original UCC financing statement, continuation statement or
other governmental filing or recordation necessary to create or preserve the
perfection and priority of the first lien and security interest in the
Cooperative Loan and Proprietary Lease has been timely and properly made. Any
security agreement, chattel mortgage or equivalent document related to the
Cooperative Loan and delivered to Purchaser or its designee establishes in
Purchaser a valid and subsisting perfected first lien on and security interest
in the Mortgaged Property described therein, and Purchaser has full right to
sell and assign the same. The Proprietary Lease term expires no less than five
years after the Mortgage Loan term or such other term acceptable to Fannie Mae,
Freddie Mac, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable;

 
11

--------------------------------------------------------------------------------


 

(ii)  A Cooperative Lien Search has been made by a company competent to make the
same which company is acceptable to Fannie Mae or Freddie Mac and qualified to
do business in the jurisdiction where the Cooperative is located;

 
(iii)
(a) The term of the related Proprietary Lease is not less than the terms of the
Cooperative Loan; (b) there is no provision in any Proprietary Lease which
requires the Mortgagor to offer for sale the Cooperative Shares owned by such
Mortgagor first to the Cooperative; (c) there is no prohibition in any
Proprietary Lease against pledging the Cooperative Shares or assigning the
Proprietary Lease; (d) the Cooperative has been created and exists in full
compliance with the requirements for residential cooperatives in the
jurisdiction in which the Project is located and qualifies as a cooperative
housing corporation under Section 216 of the Code; (e) the Recognition Agreement
is on a form published by Aztech Document Services, Inc. or includes similar
provisions; and (f) the Cooperative has good and marketable title to the
Project, and owns the Project either in fee simple or under a leasehold that
complies with the requirements of the Fannie Mae guidelines, Freddie Mac
guidelines, the Company Underwriting Guidelines (other than the exception
identified for Exception Mortgage Loans) or the Third-Party Underwriting
Guidelines, as applicable; such title is free and clear of any adverse liens or
encumbrances, except the lien of any blanket mortgage;

 
(iv)
The Company has the right under the terms of the Mortgage Note, Pledge Agreement
and Recognition Agreement to pay any maintenance charges or assessments owed by
the Mortgagor; and

 
(v)
Each Stock Power (i) has all signatures guaranteed or (ii) if all signatures are
not guaranteed, then such Cooperative Shares will be transferred by the stock
transfer agent of the Cooperative if the Company undertakes to convert the
ownership of the collateral securing the related Cooperative Loan;

 
(tt) Delivery of Custodial Mortgage Files.


The Mortgage Note, Assignment of Mortgage and any other documents required to be
delivered by the Company have been delivered to the Custodian in accordance with
the Redwood-Wells Fargo Agreement. The Company is in possession of a complete,
true and accurate Retained Mortgage File in compliance with Exhibit C, except
for such documents the originals of which have been delivered to the Custodian
or for such documents where the originals of which have been sent for
recordation;


(uu) Credit Reporting.


With respect to each Mortgage Loan, the Company has furnished complete
information on the related borrower credit files to Equifax, Experian and Trans
Union Credit Information Company, in accordance with the Fair Credit Reporting
Act and its implementing regulations;
 
12

--------------------------------------------------------------------------------




(vv) Contents of Retained Mortgage File.


The Retained Mortgage File contains the Mortgage Loan Documents listed as items
6 through 12 of Exhibit C attached to the Redwood-Wells Fargo Agreement, except
for such documents where the originals of which have been sent for recordation;


(ww) Pledged Asset Mortgage Loan.


With respect to a Pledged Asset Mortgage Loan:



(i)
The Pledge Holder has a rating of at least “AA” (or the equivalent) or better
from at least two Rating Agencies and the Pledge Holder is obligated to give the
beneficiary of each Letter of Credit at least sixty (60) days notice of any
non-renewal of any Letter of Credit;

 

(ii)  With respect to each Pledged Asset Mortgage Loan, the Company is the named
beneficiary and no Person has drawn any funds against such Letter of Credit;

 

(iii)  Each Letter of Credit is for an amount at least equal to an LTV of 20% of
the lower of the purchase price or the Appraised Value of the related Mortgaged
Property;

 

(iv)  As of the Closing Date, the Company has complied with all the requirements
of any Letter of Credit, and each Letter of Credit is a valid and enforceable
obligation of the Pledge Holder;

 

(v)  The Company has the right to draw on each Letter of Credit if the related
Pledged Asset Mortgage Loan becomes ninety (90) days or more delinquent and to
apply such proceeds as a partial prepayment thereon;

 

(vi)  The Company has not received notice of any non-renewal of any Letter of
Credit;

 

(vii)  Upon a default by the Pledge Holder, the Company will have a perfected
first priority security interest in the assets pledged to secure the Letter of
Credit and has the right to obtain possession thereof and the right to liquidate
such assets and apply the proceeds thereof to prepay the related Pledged Asset
Mortgage Loan; and

 

(viii)
 The Letter of Credit is required to be in effect (either for its original term
or through renewal) until such time as all amounts owed under the related
Pledged Asset Mortgage Loan by the related Mortgagor are less than 80% of the
lesser of the Purchase Price or the Appraised Value of the related Mortgaged
Property;

 
(xx) Indiana.


There is no Mortgage Loan that was originated on or after January 1, 2005, which
is a “high cost home loan” as defined under the Indiana Home Loan Practices Act
(I.C. 24-9); and
 
13

--------------------------------------------------------------------------------




(yy) Leasehold Estate.


With respect to each Mortgage Loan secured in whole or in part by the interest
of the Mortgagor as a lessee under a ground lease of the related Mortgaged
Property (a “Ground Lease”) and not by a fee interest in such Mortgaged
Property:
 

(i)  The Mortgagor is the owner of a valid and subsisting interest as tenant
under the Ground Lease;

 

(ii)  The Ground Lease is in full force and effect;

 

(iii)  The Mortgagor is not in default under any provision of the lease;

 
(iv)
The lessor under the Ground Lease is not in default under any of the terms or
provisions thereof on the part of the lessor to be observed or performed;

 

(v) The term of the Ground Lease exceeds the maturity date of the related
Mortgage Loan by at least five (5) years;

 

(vi) The Mortgagee under the Mortgage Loan is given at least sixty (60) days’
notice of any default and an opportunity to cure any defaults under the Ground
Lease or to take over the Mortgagor’s rights under the Ground Lease;

 

(vii) The Ground Lease does not contain any default provisions that could result
in forfeiture or termination of the Ground Lease except for non-payment of the
Ground Lease or a court order;

 

 
(viii)
The Ground Lease provides that the leasehold can be transferred, mortgaged and
sublet an unlimited number of times either without restriction or on payment of
a reasonable fee and delivery of reasonable documentation to the lessor;




(ix)
The Ground Lease or a memorandum thereof has been recorded and by its terms
permits the leasehold estate to be mortgaged; and

 

 
(x) 

The execution, delivery and performance of the Mortgage do not require consent
(other than those consents which have been obtained and are in full force and
effect) under, and will not contravene any provision of or cause a default
under, the Ground Lease.

 
(zz) Prepayment Penalty.


No Mortgage Loan contains prepayment penalties that extend beyond five years
after the date of origination;


(aaa) Qualified Mortgage Loan.


Each Mortgage Loan would be a “qualified mortgage” within the meaning of Section
860G(a)(3)(A) of the Code and Treasury Regulations Section 1.860G-2(a)(1) if
transferred to a REMIC on its startup date in exchange for the regular or
residual interests of the REMIC; and


(bbb) No Adverse Selection.



 
There were no adverse selection procedures used in selecting the Mortgage Loan
from among the residential mortgage loans which were available for inclusion in
the Mortgage Loans.



14

--------------------------------------------------------------------------------

